Case 1:20-bk-10390                Doc 44    Filed 02/12/20 Entered 02/12/20 14:34:48                        Desc Main
                                           Document     Page 1 of 222



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    MURRAY METALLURGICAL COAL                                     )    Case No. 20-10390
    HOLDINGS, LLC, et al.,1                                       )
                                                                  )    Judge John E. Hoffman Jr.
                                                                  )
                              Debtors.                            )    (Joint Administration Requested)
                                                                  )

           DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
     (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN POSTPETITION FINANCING
           AND (B) UTILIZE CASH COLLATERAL, (II) GRANTING LIENS AND
         SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS, (III) GRANTING
    ADEQUATE PROTECTION, (IV) AUTHORIZING THE DEBTORS TO ENTER INTO
            AND PERFORM UNDER CERTAIN NEW COAL SALE CONTRACTS,
    (V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING,
                       AND (VII) GRANTING RELATED RELIEF

             Murray Metallurgical Coal Holdings, LLC (“Met Holdings”), together with its debtor

subsidiaries (collectively, the “Debtors”), respectfully state as follows in support of this motion:

                                                  Relief Requested

             1.     By     this     motion,      the    Debtors       seek     entry     of     an    interim      order

(the “Interim Order”), substantially in the form attached hereto as Exhibit A,2 and a final order

(the “Final Order” together with the Interim Order, the “DIP Orders”):3

                    a.       authorizing the Debtors to obtain secured postpetition financing on a
                             superpriority basis in the aggregate principal amount of up to $68.6 million,
                             consisting of two facilities and securing certain obligations under
                             designated coal contracts, as follows:

1
    The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
    number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining, LLC (4268);
    Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal, LLC
    (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National Road,
    St. Clairsville, OH 43950.
2
    Capitalized terms used but not defined herein shall have the meanings given to such terms in the First Day
    Declarations, this motion, the DIP Term Sheets, or in the Interim Order, each as defined herein, as applicable.
3
    The Debtors intend to file the form of Final Order prior to the Final Hearing (as defined herein).


113303209v11
Case 1:20-bk-10390         Doc 44    Filed 02/12/20 Entered 02/12/20 14:34:48           Desc Main
                                    Document     Page 2 of 222



                     i.        a multi-draw super-priority senior secured priming debtor-in-
                               possession term loan facility by and between Met Holdings, as
                               borrower thereunder, certain prepetition term lenders (the “Senior
                               DIP Lenders”), Javelin Global, as “Secured Designated Coal
                               Contract Counterparty,” and the administrative agent party thereto
                               (the “Senior DIP Agent”) (such facility, the “Senior DIP Facility”
                               and the claims thereunder, the “Senior DIP Obligations”), consisting
                               of (1) $28.9 million of new money delayed draw loans, (2) a roll-
                               up of $21.5 million prepetition first out term loan obligations, and
                               (3) a designation of Javelin Global as a “Secured Designated Coal
                               Contract Counterparty” (in such capacity, the “DIP Secured
                               Designated Coal Contract Counterparty”) in connection with the
                               Oak Grove Master Coal Agreement, pursuant to the terms and
                               conditions of that certain Senior Secured Super-Priority Priming
                               Debtor-in-Possession Credit Facility Summary of Principal Terms
                               and Conditions, substantially in the form attached hereto as Exhibit
                               B (the “Senior DIP Term Sheet”) and as such Senior DIP Term
                               Sheet may be reduced to definitive documentation (including all
                               schedules and ancillary documents thereto, as may be amended,
                               restated, supplemented, or otherwise modified from time to time, the
                               “Senior DIP Credit Agreement”), and

                     ii.       a multi-draw junior secured debtor-in-possession term loan facility,
                               upon the execution of a stalking horse purchase agreement in
                               connection with the sale of substantially all the assets of Maple
                               Eagle (the “Maple Eagle Sale Transaction”), by and between Met
                               Holdings, as borrower thereunder, certain prepetition term lenders
                               (the “Junior DIP Lenders” and, together with the Senior DIP
                               Lenders, the “DIP Lenders”), and the administrative agent party
                               thereto (the “Junior DIP Agent” and, together with the Senior DIP
                               Agent, the “DIP Agent”) (such facility, the “Junior DIP Facility”,
                               the claims thereunder, the “Junior DIP Obligations” and, the Junior
                               DIP Facility together with the Senior DIP Facility, the “DIP
                               Facilities”), consisting of loans in an aggregate principal amount
                               equal to (i) an amount equal to (x) certain costs and expenses of the
                               Chapter 11 Cases that are allocated to Murray Maple Eagle Coal,
                               LLC in the initial Approved ME DIP Budget plus (y) certain
                               amounts to pay for any of Murray Alabama Minerals, LLC’s
                               Reclamation costs or liabilities arising during these Chapter 11
                               Cases plus (z) $5 million to be used in accordance with the initial
                               Approved OG DIP Budget (collectively, in an aggregate amount not
                               to exceed $9.3 million, the “Closing Date Junior DIP
                               Commitments”), plus (ii) upon entry of the earlier of the MEC RSA
                               Order or the Final Order, $5 million (to be used for purposes as set
                               forth in the Approved OG DIP Budget), plus (iii) upon entry of the
                               Final Order, such additional amounts not to exceed $3.3 million as
                               necessary to (a) pay for any of Murray Alabama Minerals, LLC’s


                                                 2
Case 1:20-bk-10390     Doc 44    Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                                Document     Page 3 of 222



                            additional Reclamation Obligations or liabilities arising during the
                            pendency of these Chapter 11 Cases with respect to Murray
                            Alabama Minerals, LLC and (b) pay for any additional costs or
                            liabilities set forth in the Approved ME DIP Budget from time to
                            time with respect to (x) Maple Eagle that arise prior to or as a result
                            of the consummation of the Maple Eagle Sale Transaction (other
                            than prepetition workers’ compensation Obligations of Maple
                            Eagle) or (y) Murray Alabama Minerals, LLC that arise prior to the
                            Effective Date, plus (iv) following entry of the Final Order but no
                            earlier than 60 days after the Petition Date, $600,000 (to be used for
                            purposes as set forth in the Approved OG DIP Budget) (the
                            commitments set forth in the preceding clauses (i) through (iv),
                            collectively, the “Junior DIP Commitments”), all pursuant to the
                            terms and conditions of that certain Junior Secured Non-Priming
                            Debtor-in-Possession Credit Facility Summary of Principal Terms
                            and Conditions, substantially in the form attached hereto as Exhibit
                            C (the “Junior DIP Term Sheet” and, together with the Senior DIP
                            Term Sheet, the “DIP Term Sheets”) and as such Junior DIP Term
                            Sheet may be reduced to definitive documentation (including all
                            schedules and ancillary documents thereto, as may be amended,
                            restated, supplemented, or otherwise modified from time to time, the
                            “Junior DIP Credit Agreement” and, together with the Senior DIP
                            Credit Agreement, the “DIP Credit Agreements”);

            b.       authorizing the Debtors to execute and deliver the DIP Term Sheets and any
                     other agreements and documents related thereto, including the DIP Credit
                     Agreements (collectively, with the DIP Term Sheets, the “DIP
                     Documents”), and to perform such other acts as may be necessary or
                     desirable in connection with the DIP Documents;

            c.       subject only to the Carve Out (defined herein), granting an allowed
                     superpriority administrative expense claim status in each of these chapter
                     11 cases and any successor cases under the DIP Facilities for all Senior DIP
                     Obligations, and all Junior DIP Obligations, and all obligations arising
                     under the Postpetition Javelin Facility (as defined herein);

            d.       granting to each of the DIP Agent, on behalf of the applicable DIP Secured
                     Parties, and Javelin Global (including in its capacity as a DIP Secured
                     Designated Coal Contract Counterparty) (collectively the “DIP Parties”),
                     automatically perfected security interests in and liens on the DIP Collateral
                     (as defined below, and including all property constituting “cash collateral”
                     as defined in section 363(a) of the Bankruptcy Code (“Cash Collateral”)),
                     all unencumbered property, and, upon entry of a Final Order, all claims and
                     causes of action arising under Chapter 5 of the Bankruptcy Code and the
                     proceeds and property recovered therefrom, which liens shall be subject to
                     an intercreditor arrangement and to the Carve Out;



                                               3
Case 1:20-bk-10390     Doc 44    Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                                Document     Page 4 of 222



            e.       authorizing the Debtors to pay the principal, interest, fees, expenses, and
                     other amounts payable under the DIP Documents as such become earned,
                     due and payable, all to the extent provided in, and in accordance with, the
                     DIP Documents;

            f.       authorizing the Debtors to use prepetition collateral and providing adequate
                     protection to the prepetition lenders and Javelin Global for any diminution
                     in value of their respective interests in the prepetition collateral, including
                     the Cash Collateral, resulting from the imposition of the automatic stay, the
                     Debtors’ use, sale, or lease of the prepetition collateral, including Cash
                     Collateral, and/or the priming of their respective interests in the prepetition
                     collateral, including the Cash Collateral (including by the Carve Out)
                     (“Diminution in Value”);

            g.       subject to entry of the Final Order, approving the waiver of all claims
                     under section 506(c) of the Bankruptcy Code against the Senior DIP
                     Agent or the Senior DIP Lenders (and, subject to entry of the Final Order,
                     the Prepetition Secured Parties (defined herein) or Javelin Global,
                     including in its capacity as a Secured Designated Coal Contract
                     Counterparty under the Prepetition Term Loan Credit Agreement), the
                     Prepetition Secured Parties shall be entitled to all rights and benefits of
                     section 552(b) of the Bankruptcy Code, and that the “equities of the case”
                     exception shall not apply to such persons or to the prepetition debt and
                     liabilities;

            h.       authorizing (i) the Debtors to enter into, perform under, and/or amend the
                     Postpetition Javelin Facility (defined below), a postpetition prepaid coal
                     sale arrangement between certain Debtors and Javelin Global, (ii) a
                     postpetition coal sale arrangement between certain Debtors and Javelin
                     Global, pursuant to which Javelin Global shall continue as the exclusive
                     offtaker, (iii) a postpetition marketing arrangement between certain
                     Debtors and Javelin Global, and (iv) a designation of Javelin Global as a
                     “Secured Designated Coal Contract Counterparty” under the Senior DIP
                     Credit Agreement;

            i.       vacating and modifying the automatic stay imposed by section 362 of the
                     Bankruptcy Code to the extent necessary to implement and effectuate the
                     terms and provisions of the DIP Documents, the Postpetition Javelin
                     Facility, and the Interim Order;

            j.       scheduling of a final hearing (the “Final Hearing”) within 25 days of the
                     Petition Date to consider the relief requested herein and approving the form
                     of notice with respect to the Final Hearing; and

            k.       granting related relief.




                                                4
Case 1:20-bk-10390       Doc 44    Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                                  Document     Page 5 of 222



       2.      In support of this motion, the Debtors submit the declaration of Gregory Berube, a

Senior Managing Director of Evercore Group L.L.C. (“Evercore”), the Debtors’ proposed

investment banker, attached hereto as Exhibit D (the “Berube Declaration”), and the declarations

of Robert Moore, the Debtors’ President, Chief Executive Officer, Chief Operating Officer, and

Chief Financial Officer (the “Moore Declaration”), and Amy Lee, a Senior Director at Alvarez &

Marsal North America, LLC, the Debtors’ proposed restructuring advisor (the “Lee Declaration,”

together with the Moore Declaration and Berube Declaration, the “First Day Declarations”), filed

contemporaneously herewith.

                                     Jurisdiction and Venue

       3.      The United States Bankruptcy Court for the Southern District of Ohio (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the General Order 30-3

from the United States Bankruptcy Court for the Southern District of Ohio, dated

December 4, 2019 (the “General Order”). The Debtors confirm their consent, pursuant to Rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court in connection with this motion to the extent that it is later determined that

the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

       4.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       5.      The bases for the relief requested herein are sections 105, 361, 362, 363, 364, 503,

and 507 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Bankruptcy

Rules 2002, 4001, 6003, 6004, and 9014, Rules 4001-2, 4001-3, 7004-1, and 9013-1 of the Local

Bankruptcy Rules for the United States Bankruptcy Court for the Southern District of Ohio (the

“Local Rules”), and the General Order.




                                                  5
Case 1:20-bk-10390             Doc 44     Filed 02/12/20 Entered 02/12/20 14:34:48                           Desc Main
                                         Document     Page 6 of 222



                                                     Background

         6.       The Debtors are engaged in the mining and production of metallurgical coal.

Unlike thermal coal, which is primarily used by the electric utility industry to generate electricity,

metallurgical coal is used to produce coke, which is an integral component of steel production.

         7.       The Debtors primarily own and operate two active coal mining complexes and other

assets in Alabama and West Virginia. The larger of the two mining complexes, the Oak Grove

Mine (“Oak Grove”), is an underground longwall mine located in Alabama. The other mining

complex, known as the Maple Eagle No. 1 Mine (“Maple Eagle” and together with Oak Grove,

the “Mining Complexes”), is an underground continuous mining and surface mining complex

located in West Virginia.4 To preserve liquidity, the Maple Eagle mine has been in a “hot idle”5

state since September. The Oak Grove mine has been in a “hot idle” state since November. The

Debtors have been engaged in a marketing process to sell Maple Eagle for several months.

         8.       Each of the Debtors is an unrestricted subsidiary of Murray Energy Corporation

(“Murray Energy”), which, along with Javelin Investment Holdings LLC (“Javelin”), acquired the

mines and other assets of the Debtors from Mission Coal Company, LLC (“Mission”) in April

2019 (the “Met Acquisition”). At the time of the Met Acquisition, Mission was a debtor in its own

chapter 11 cases pending in the United States Bankruptcy Court for the Northern District of

Alabama.6

         9.       In connection with the Met Acquisition, on April 29, 2019, Met Holdings entered

into the Prepetition Term Loan Credit Agreement, which governs, among other things, a secured

term credit facility (the “Take-Back Facility”) among Met Holdings, as borrower, its subsidiaries


4
  The Debtors own a third mine, known as the North River Mine, in Alabama (“North River”).
5
  A mine that is in a “hot idle” state means that it is being temporarily idled and maintained in anticipation of returning
   to operation in the near future.
6
  The Mission bankruptcy cases are still pending.


                                                            6
Case 1:20-bk-10390       Doc 44    Filed 02/12/20 Entered 02/12/20 14:34:48             Desc Main
                                  Document     Page 7 of 222



(the “Met Subs”), as guarantors, Wilmington Savings Fund Society, FSB, as administrative agent,

and any additional lenders from time to time party thereto. The Take-Back Facility matures on

April 29, 2023, and is secured by substantially all of the Debtors’ assets.

       10.     In addition, on April 29, 2019, Met Holdings entered into a Management Services

Agreement (the “Management Services Agreement”) with Murray Energy pursuant to which

Murray Energy manages, administers, and oversees all aspects of the operation of the Mining

Complexes, including without limitation, the day-to-day operation, maintenance, and business of

the Mining Complexes.

       11.     Approximately six months after the Met Acquisition, on October 29, 2019, Murray

Energy and its affiliated debtors and debtors in possession (the “MEC Debtors”) filed voluntary

chapter 11 petitions in the Bankruptcy Court for the Southern District of Ohio (the “MEC Chapter

11 Cases”). The MEC Chapter 11 Cases are being jointly administered under Case No. 19-56885.

Significantly, none of the Debtors are debtors in the MEC Chapter 11 Cases.

       12.     There are a number of differences between these chapter 11 cases and the MEC

Chapter 11 Cases, which warrant keeping them separated from the MEC Chapter 11 Cases,

including: (i) none of the Debtors are borrowers or guarantors on the debtor in possession financing

obligations in the MEC Chapter 11 Cases; (ii) the Debtors are primarily engaged in mining,

extraction, and processing of metallurgical coal, whereas the MEC Debtors are primarily engaged

in the mining, extraction, and processing of thermal coal, and each of these commodities is subject

to different market pressures; (iii) the lenders to the Debtors under the Take-Back Facility are

different from the lenders to the MEC Debtors; and (iv) as a result of the Take-Back Facility and

other claims against the assets of the Debtors (including obligations to Javelin Global Commodities

(UK) LTD (“Javelin Global”)), there was perceived to be little to no equity value in the Debtors




                                                 7
Case 1:20-bk-10390       Doc 44    Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                                  Document     Page 8 of 222



that would flow up to the MEC Debtors, although there was a belief that the Debtors could survive

as a going concern without the need for a chapter 11 filing.

       13.     Commencing on February 11, 2020 (the “Petition Date”), each Debtor filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are authorized

to continue operating their business and managing their properties as debtors in possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors have filed a motion

requesting joint administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b),

and have filed their Notice of Election of Complex Chapter 11 Cases.

       14.     The Debtors commenced these chapter 11 cases after extensive negotiations with

their major stakeholders concerning a global resolution to the Debtors’ financial difficulties. In an

effort to ensure that value is maximized for all stakeholders and that the Debtors’ remediation

obligations are honored at each of their Mining Complexes, these chapter 11 cases have been

commenced with a three-pronged strategy that has the support of the Take-Back Facility lenders,

Javelin Global, Javelin, and Murray Energy. First, the Debtors intend to facilitate the consensual

sale of substantially all of the assets of Maple Eagle pursuant to Bankruptcy Code section 363.

Second, the Debtors intend to effectuate a reorganization of their remaining operations, which is

premised on the continued and future operation of the Oak Grove mining complex, through a sale

of Oak Grove pursuant to a plan. And third, the Debtors intend to ensure that they can continue to

comply with their reclamation obligations at the North River mining complex. These three

elements have been memorialized in a Restructuring Support Agreement among Met Holdings,

Murray Energy, the Take-Back Facility lenders, and Javelin Global, all as more fully set forth in

the Moore Declaration.




                                                 8
Case 1:20-bk-10390       Doc 44    Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                                  Document     Page 9 of 222



                                     Preliminary Statement

       15.     The Debtors are in urgent need of liquidity. As of the Petition Date, the Debtors

lack the financial wherewithal to fund their operations. The Debtors have managed their cash to

retain sufficient liquidity to maintain their Mining Complexes while the Debtors considered all

options to maximize value for their stakeholders. Now, to resume mining at Oak Grove, facilitate

a sale of Maple Eagle, continue reclamation activities at North River, and fund the administration

of these chapter 11 cases, the Debtors urgently require new money financing. Together with the

liquidity to be provided through the Postpetition Javelin Facility, such new money financing, in

the form of the proposed DIP Facilities, will serve as a cornerstone of the Debtors’ restructuring

strategy. Proceeds of the proposed DIP Facilities will be used to honor employee wages and

benefits, procure goods and services integral to the Debtors’ mining operations, fund operational

expenses, pay administrative expenses, and allow the Debtors to maintain positive relationships

with all stakeholders. The proposed DIP Facilities send a clear signal to the market that the Debtors

have sufficient funding to resume mining operations at Oak Grove, to sell Maple Eagle, and to

continue reclamation activities at North River.

       16.     By this motion, the Debtors seek approval of the DIP Facilities in the aggregate

amount of $68.6 million, that provides for (a) a Senior DIP Facility in an aggregate principal

amount, with respect to the Senior DIP Loans, not to exceed $50.4 million, consisting of (i) $28.9

million of new money term loans, (ii) approximately $21.5 million of “rolled” prepetition first out

term loan obligations, and (iii) a designation of Javelin Global as a “Secured Designated Coal

Contract Counterparty” in connection with the Oak Grove Master Coal Agreement and (b) upon

the execution of a stalking horse purchase agreement in connection with the sale of Maple Eagle,

a Junior DIP Facility, consisting of up to $18.2 million of new money term loans which includes




                                                  9
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document    Page 10 of 222



amounts necessary to fund certain costs, expenses and liabilities of Maple Eagle and Debtor

Murray Alabama Minerals, LLC arising during these chapter 11 cases.

       17.     The DIP Facilities demonstrate substantial support provided to the Debtors by their

prepetition lenders notwithstanding the volatility of existing coal markets. More specifically,

certain of the Debtors’ prepetition term loan lenders negotiated both the new money $47.1 million

DIP Facilities and a restructuring support agreement (the “Restructuring Support Agreement”)

with the Debtors. The lenders party to the Restructuring Support Agreement have committed to

provide the full amount of the DIP Facilities. This committed financing is critical to the Debtors’

ability to avoid irreparable harm and to stabilize their business for the benefit of all of their

stakeholders. Moreover, the Restructuring Support Agreement provides the Debtors with a path to

emergence upon the completion of the chapter 11 cases, and provides a platform pursuant to which

the Debtors hope to achieve consensus.

       18.     In exchange for these significant benefits, the Debtors have made certain

commitments under the DIP Facilities. These commitments include the rollup of the prepetition

bridge loan facility, the encumbrance of the Debtors’ unencumbered assets (including, upon entry

of a final order, avoidance actions), and the payment of certain fees and expenses to the DIP

Lenders. Under the circumstances described above and herein, these commitments are justified by

the facts and circumstances of these cases.

       19.     The Debtors’ advisors conducted a marketing process for third-party DIP financing

proposals by contacting 18 parties. Despite this outreach, follow-up calls, and provision of

marketing materials to prospective lenders, no third parties submitted an actionable indication of

interest to provide alternative DIP financing. Accordingly, the DIP Facilities, which provide the




                                                10
Case 1:20-bk-10390             Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                             Desc Main
                                     Document    Page 11 of 222



cash needed to execute the “Restructuring” contemplated by the Restructuring Support Agreement,

represents the only and best postpetition financing the Debtors could obtain.

          20.      For these reasons, and for the reasons set forth below, in the Berube Declaration,

and in the First Day Declarations, the Debtors firmly believe that approval of the DIP Facilities

will avoid irreparable harm to operations (through immediate access to funding under the Interim

Order), will maximize the value of the Debtors’ estates for the benefit of their respective

stakeholders, and is a sound exercise of the Debtors’ business judgment. Accordingly, the Debtors

respectfully request that the Court approve the entry of the Interim Order and Final Order.

        Concise Statement Pursuant to Bankruptcy Rule 4001(b) and Local Rule 4001-27

          21.      The chart below contains a summary of the material terms of the proposed DIP

Facilities, together with references to the applicable sections of the relevant source documents, as

required by Bankruptcy Rules 4001(b)(1)(B) and 4001(c)(1)(B) and Local Rule 4001-2.

      Applicable Rule                                     Summary of Material Terms
    Borrower                 Murray Metallurgical Coal Holdings, LLC, as a debtor and debtor-in-possession in
    Bankruptcy Rule          Chapter 11 Cases is the Borrower under both the Senior and Junior DIP Facilities.
    4001(c)(1)(B)
                             See Senior DIP Term Sheet at 1; Interim Order at preamble

                             See Junior DIP Term Sheet at 36

    Guarantors               All existing and future direct and indirect subsidiaries of the Borrower and any additional
    Bankruptcy Rule          Person required to become a “Guarantor” is a Guarantor under both the Senior and Junior
    4001(c)(1)(B)            DIP Facilities.

                             See Senior DIP Term Sheet at 1; Interim Order at ¶ (1)(a)

                             See Junior DIP Term Sheet at 36; Interim Order at ¶ (1)(d)
    Agents                   Wilmington Savings Fund Society, FSB will act as administrative agent and collateral
    Bankruptcy Rule          agent for both the Senior and Junior DIP Lenders.
    4001(c)(1)(B)



7
    The summaries contained in this motion are qualified in their entirety by the provisions of the documents referenced.
    To the extent anything in this motion is inconsistent with such documents, the terms of the applicable documents
    shall control. Capitalized terms used in the following summary chart but not otherwise defined have the meanings
    given to them in the DIP Term Sheets or the Interim Order, as applicable.


                                                           11
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                                Desc Main
                               Document    Page 12 of 222



   Applicable Rule                                   Summary of Material Terms
                       See Senior DIP Term Sheet at 2–3; Interim Order at ¶ (1)(a)

                       See Junior DIP Term Sheet at 36; Interim Order at ¶ (1)(d)
 DIP Lenders           Senior DIP Facility: MC Southwork, LLC and (solely with respect to the Senior DIP Roll
 Bankruptcy Rule       Up Loans) Murray Energy.
 4001(c)(1)(B)
                       See Senior DIP Term Sheet at 3

                       Junior DIP Facility: Murray Energy.

                       See Junior DIP Term Sheet at 36
 DIP Secured           Senior DIP Facility: Javelin Global.
 Designated Coal
 Contract              See Senior DIP Term Sheet at 3; Interim Order at ¶ (1)(b)
 Counterparty
 Bankruptcy Rule
 4001(c)(1)(B)
 Reporting             Each week following the second week after the Petition Date (a “Variance Report Date”),
 Information           the Debtors shall deliver to the Senior DIP Agent and the Senior DIP Lenders (and their
 Bankruptcy Rule       advisors) a variance report setting forth, in reasonable detail, any differences between
 4001(c)(1)(B)         disbursements (broken out between disbursements in respect of (i) “First and Second Day
                       Motion Payments” and (ii) all other disbursements on an aggregate basis) (for the
                       avoidance of doubt, excluding any professional fees (except for UCC professional fees))
                       for the Testing Period versus projected corresponding disbursements set forth in the
                       Approved OG DIP Budget for such Testing Period (such difference with respect to each
                       line item, a “Line-Item Variance”) and on a cumulative basis for the period from the
                       Petition Date to the latest week prior to the Variance Report Date (it being understood
                       that the fourth Senior DIP Variance Report to be delivered (and every Senior DIP
                       Variance Report thereafter) shall also set forth, in reasonable detail, any differences
                       between aggregate receipts for the Testing Period versus projected aggregate receipts set
                       forth in the Approved OG DIP Budget for such Testing Period and on a cumulative basis
                       for the period from the Petition Date to the latest week prior to the Variance Report Date).
                       In addition, there shall be a weekly teleconference among the Debtors, Javelin Global,
                       and the Senior DIP Lenders. The reporting procedures under the Junior DIP Facility will
                       be substantially the same other than the requirement to test the aggregate receipts for the
                       Testing Period, but with respect to the documents and parties under the Junior DIP
                       Facility.

                       See Senior DIP Term Sheet at 9; Interim Order at ¶¶ 12, 17

                       See Junior DIP Term Sheet at 41
 Term                  Senior DIP Facility: The earliest of: (a) the six month anniversary of the Closing Date
 Bankruptcy Rule       (the “Maturity Date”); (b) the date that is thirty-three (33) calendar days after the Petition
 4001(b)(l)(B)(iii),   Date if the Final Order hasn’t been entered; (c) the date of consummation of any sale of
 4001(c)(1)(B)         all or substantially all of the assets of any of the Debtors pursuant to section 363 of the
                       Bankruptcy Code (other than in respect of the Maple Eagle Sale Transaction); (d) the date
                       of acceleration of the Senior DIP Loans, DIP Secured Designated Coal Contract
                       Obligations and the termination of the Senior DIP Commitments upon the occurrence of
                       an Event of Default (as defined below); and (e) the substantial consummation or effective
                       date of any chapter 11 plan.




                                                      12
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                                Desc Main
                             Document    Page 13 of 222



   Applicable Rule                                 Summary of Material Terms
                     See Senior DIP Term Sheet at 6; Interim Order at ¶ 19(a)

                     Junior DIP Facility: The earliest of: (a) the Maturity Date; (b) the date that is thirty-three
                     (33) calendar days after the Petition Date if the Final Order has not been entered; (c) the
                     date of acceleration of the Junior DIP Loans and the termination of the Junior DIP
                     Commitments upon the occurrence of an Event of Default; and (d) the substantial
                     consummation or effective date of any chapter 11 plan.

                     See Junior DIP Term Sheet at 39; Interim Order at ¶ 19(a)

 Commitment          Senior DIP Facility: A multi-draw super-priority senior secured priming debtor-in-
 Bankruptcy Rule     possession term loan facility consisting of (1) new money delayed-draw term loans not to
 4001(c)(1)(B)       exceed $28.9 million and (2) term loans in an aggregate principal amount equal to the
                     total amount of all First Out Term Loan Obligations outstanding on the Petition Date,
                     which such term loans will be deemed to be advanced and shall roll up the Prepetition
                     First Out Term Loan Obligations (the “Senior DIP Roll Up Loans”), and (3) a designation
                     of Javelin Global as a “Secured Designated Coal Contract Counterparty” in connection
                     with the Oak Grove Master Coal Agreement. Once repaid or prepaid, no portion of the
                     Senior DIP Loans may be reborrowed.

                     During the Interim Period, subject to certain conditions, a portion of the Senior DIP
                     Commitments shall be available to the Borrower on the Closing Date as follows: (a) 50%
                     of the aggregate Prepetition First Out Term Loan Obligations shall be deemed advanced
                     as Senior DIP Roll Up Loans and (b) the Senior DIP Lenders shall fund into the Senior
                     DIP Disbursement Account, in one draw Senior DIP New Money Loans in an aggregate
                     principal amount not to exceed $16.4 million. Upon the Court’s entry of the Final Order,
                     the balance of the Senior DIP Commitments shall be available to the Borrower as follows:
                     (a) 50% of the Prepetition First Out Term Loan Obligations shall be deemed advanced as
                     Senior DIP Roll Up Loans; and (b) the Senior DIP Lenders shall fund into the Senior DIP
                     Disbursement Account, in one draw the remaining amount of the Senior DIP New Money
                     Loans.

                     See Senior DIP Term Sheet at 4–5; Interim Order at ¶ (1)(a)

                     Junior DIP Facility: A multi-draw junior secured non-priming debtor-in-possession term
                     loan facility in an aggregate principal amount equal to (i) an amount equal to (x) certain
                     costs and expenses of the Chapter 11 Cases that are allocated to Murray Maple Eagle
                     Coal, LLC in the initial Approved ME DIP Budget plus (y) certain amounts to pay for
                     any of Murray Alabama Minerals, LLC’s Reclamation costs or liabilities arising during
                     the Chapter 11 Cases plus (z) $5 million to be used in accordance with the initial
                     Approved OG DIP Budget (collectively, in an aggregate amount not to exceed $9.3
                     million, the “Closing Date Junior DIP Commitments”), plus (ii) upon entry of the earlier
                     of the MEC RSA Order or the Final Order, $5 million (to be used for purposes as set forth
                     in the Approved OG DIP Budget), plus (iii) upon entry of the Final Order, such additional
                     amounts not to exceed $3.3 million as necessary to (a) pay for any of Murray Alabama
                     Minerals, LLC’s additional Reclamation Obligations or liabilities arising during the
                     pendency of the Chapter 11 Cases with respect to Murray Alabama Minerals, LLC and
                     (c) pay for any additional costs or liabilities set forth in the Approved ME DIP Budget
                     from time to time with respect to (x) Maple Eagle that arise prior to or as a result of the
                     consummation of the Maple Eagle Sale Transaction (other than prepetition workers’
                     compensation Obligations of Maple Eagle) or (y) Murray Alabama Minerals, LLC that
                     arise prior to the Effective Date, plus (iv) following entry of the Final Order but no earlier
                     than 60 days after the Petition Date, $600,000 (to be used for purposes as set forth in the



                                                    13
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                            Desc Main
                               Document    Page 14 of 222



   Applicable Rule                                  Summary of Material Terms
                       Approved OG DIP Budget). Once repaid or prepaid, no portion of the Junior DIP Loans
                       may be reborrowed.

                       During the Interim Period, subject to the satisfaction or waiver by the Required Junior
                       DIP Lenders (as defined below) of the applicable conditions precedent set forth on Annex
                       A of the Junior DIP Term Sheet, a portion of the Junior DIP Commitments shall be
                       available (the “Interim Availability”) to the Borrower on the Closing Date (as defined
                       below), in one draw (the “Initial Junior DIP Loan”) in an aggregate principal amount
                       equal to the Closing Date Junior DIP Commitments. Commencing on the Final Order
                       Entry Date, subject to the satisfaction or waiver by the Required Junior DIP Lenders of
                       the applicable conditions precedent set forth on Annex A of the Junior DIP Term Sheet
                       (and receipt by the Junior DIP Agent of a customary borrowing notice), the remaining
                       Junior DIP Commitments shall be available to the Borrower in one or more draws (but
                       not more than one draw for any two week period), in an aggregate principal amount, with
                       respect to each such draw, that Borrower determines is reasonably necessary to fund one
                       or more Permitted Uses for the succeeding two-week period

                       See Junior DIP Term Sheet at 37; Interim Order at ¶ (1)(d)

 Conditions of         Customary conditions for financings of this type.
 Borrowing
 Bankruptcy Rule       See Senior DIP Term Sheet at Annex A; Interim Order at ¶ F(iv)
 4001(c)(1)(B)
                       See Junior DIP Term Sheet at Annex A

 Interest Rates        Senior DIP Facility: 14.5% prior to an Event of Default, and an additional 2.00% during
 Bankruptcy Rule       the continuance of an Event of Default
 4001(c)(1)(B)
                       See Senior DIP Term Sheet at 6

                       Junior DIP Facility: 16.5 % prior to an Event of Default, and an additional 2.00% during
                       the continuance of an Event of Default.

                       See Junior DIP Term Sheet at 39

 Adequate Protection   Senior DIP Facility: Subject to customary carve outs, Javelin Global and the Prepetition
 Bankruptcy Rules      Term Agent shall receive (1) replacement liens in all DIP Collateral, (2) superpriority
 4001(b)(l)(B)(iv),    administrative expense claims, and (3) the reimbursement of the reasonable and
 4001(c)(1)(B)(ii)     documented postpetition fees and expenses of counsel, in each case subject to the relative
                       priorities set forth in the Intercreditor Annex.

                       To the extent that less than 50% of the aggregate amount of the Prepetition First Out Term
                       Loan Obligations are repaid with the proceeds of the Senior DIP Facility upon entry of an
                       interim order approving such facility as set forth above (such unpaid amounts, the
                       “Interim Order Unrolled Prepetition First Out Term Loan Obligations”), on the effective
                       date of any chapter 11 plan, the holders of the remaining Prepetition First Out Term Loan
                       Obligation shall receive, as “adequate protection,” a payment, in cash, equal to 5.0% of
                       the aggregate amount of such Interim Order Unrolled Prepetition First Out Term Loan
                       Obligations, which payment shall be in addition to any other adequate protection provided
                       thereon (the “Interim Order Adequate Protection Payment”).




                                                     14
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                            Desc Main
                                Document    Page 15 of 222



   Applicable Rule                                   Summary of Material Terms
                        To the extent not all of the Interim Order Unrolled Prepetition First Out Term Loan
                        Obligations are repaid with the proceeds of the Senior DIP Facility upon entry of a final
                        order approving such facility as set forth above (such unpaid amounts, the “Final Order
                        Unrolled Prepetition First Out Term Loan Obligations”), on the effective date of any
                        chapter 11 plan, the holders of the Prepetition First Out Term Loan Obligations shall
                        receive, as “adequate protection,” a payment, in cash, equal to 10.0% of the aggregate
                        amount of such Final Order Unrolled Prepetition First Out Term Loan Obligations, which
                        payment shall be in addition to any other adequate protection provided thereon and shall
                        be credited against and reduced by the Interim Order Adequate Protection Payment, if
                        any.

                        See Senior DIP Term Sheet at 25–26; Interim Order at ¶ F(vi), 10

                        Junior DIP Facility: None

                        See Junior DIP Term Sheet at 44

 Budget                 Senior DIP Facility: The Debtors will prepare and deliver to the DIP Lenders, a thirteen
 Bankruptcy Rule 4001   week cash flow forecast with respect to Oak Grove, in form and substance acceptable to
 (c)(1)(B)              the Required Senior DIP Lenders (the “Initial OG DIP Budget”), setting forth the
                        specified line-items and cumulative receipts and operating disbursements (including all
                        necessary and required expenses which the Debtors expect to incur and anticipated uses
                        of proceeds of draws under the Senior DIP Facility, the Junior DIP Facility and any other
                        post-petition financing arrangements) on a weekly basis for the period beginning as of the
                        week of the Petition Date through and including the thirteenth week after such week, as
                        such cash flow forecast may be modified, amended, or supplemented from time to time,
                        with the prior written consent of the Required Senior DIP Lenders in their discretion.

                        See Senior DIP Term Sheet at 8; Interim Order at ¶ 12

                        Junior DIP Facility: The Debtors will prepare and deliver a thirteen week cash flow
                        forecast with respect to Maple Eagle and North River, in form and substance acceptable
                        to the Required Junior DIP Lenders (the “Initial ME DIP Budget”), setting forth the
                        specified line-items and cumulative receipts and operating disbursements (including all
                        necessary and required expenses which the Debtors expect to incur and anticipated uses
                        of proceeds of draws under the Junior DIP Facility and any other post-petition financing
                        arrangements) on a weekly basis for the period beginning as of the week of the Petition
                        Date through and including the thirteenth week after such week, as such cash flow forecast
                        may be modified, amended, or supplemented from time to time, with the prior written
                        consent of the Required Junior DIP Lenders in their discretion.

                        See Junior DIP Term Sheet at 40; Interim Order at ¶ 12

 Variance Covenant      Senior DIP Facility: The Debtors shall not permit (i) aggregate Line-Item Variance for
 Bankruptcy Rule        disbursements to exceed 15.0% for any prior trailing two week period and to exceed
 4001(c)(l)(B)          10.0% for any prior trailing four week period and (ii) commencing with the fourth Senior
                        DIP Variance Report to be delivered, aggregate Line-Item Variance for receipts to be less
                        than 15.0% for any prior trailing two week period and to exceed 10.0% for any prior
                        trailing four week period.

                        See Senior DIP Term Sheet at 10; Interim Order at ¶ 8, 12




                                                      15
Case 1:20-bk-10390           Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                              Desc Main
                                   Document    Page 16 of 222



    Applicable Rule                                     Summary of Material Terms
                          Junior DIP Facility: The Debtors shall not permit any Line-Item Variance for
                          disbursements to exceed 15.0% for any prior trailing two week period and to exceed
                          10.0% for any prior trailing four week period.

                          See Junior DIP Term Sheet at 41; Interim Order at ¶ 8, 12

 Events of Default        Customary events of default for financings of this type.
 Bankruptcy Rule
 4001(c)(l)(B)            See Senior DIP Term Sheet at 19–25; Interim Order at ¶ 19, 21

                          See Junior DIP Term Sheet at 44; Interim Order at ¶ 19, 21

 Indemnification          Indemnification and expense reimbursement provisions ordinary and customary for
 Bankruptcy Rule          financings of this type.
 4001(c)(1)(B)(ix)
                          See Senior DIP Term Sheet at 27; Interim Order at ¶ 24
 Local Rule 4001-
 2(b)(2)(K)
                          See Junior DIP Term Sheet at 45; Interim Order at ¶ 24

 Entities with Interests The following prepetition secured parties have an interest in Cash Collateral:
 in Cash Collateral      - Prepetition Term Loan Lenders and Prepetition Term Loan Agent
 Bankruptcy Rule         - Javelin Global
 4001(b)(l)(B)(i)
                         See Interim Order ¶ D(a)
 Carve Out                The Interim Order provides a Carve Out of (i) court and U.S. Trustee fees, (ii) trustee fees
 Bankruptcy Rule          up to $20,000, (iii) allowed professional fees of the Debtors, and allowed fees of any
 4001(c)(1)(B)            official committee of unsecured creditors appointed in the chapter 11 cases subject to the
                          DIP Budget, capped upon the happening of certain events.
 Local Rule 4001-
 2(b)(2)(C)
                          See Senior DIP Term Sheet at 13–15; Interim Order at ¶ 26

                          See Junior DIP Term Sheet at 42

 Fees                     Upfront Option Fee: The Senior DIP Lenders shall receive from the Debtors a
 Bankruptcy Rule          nonrefundable upfront option payment equal to 4.00% of the aggregate principal amount
 4001(c)(1)(B)            of the Senior DIP Commitments;
                          See Senior DIP Term Sheet at 6–7; Interim Order at ¶ 2(d)(3)

                          Agency Fee: an agency fee to the Senior DIP Agent and to the Junior DIP Agent on the
                          Closing Date each in the amount agreed-to by the Debtors and the DIP Agent.

                          See Senior DIP Term Sheet at 7; Junior DIP Term Sheet at 39; Interim Order at ¶ 2(d)(3)

 506(c) Waiver            Senior DIP Facility: The DIP Orders shall (i) provide that in no event shall the Senior DIP
 Bankruptcy Rule          Agent, the DIP Secured Designated Coal Contract Counterparty, or the Senior DIP
 4001(c)(l)(B)(x)         Lenders (and, subject to entry of the Final Order, the Prepetition Secured Parties or Javelin
                          Global) be subject to the equitable doctrine of “marshaling” or any similar doctrine with
 Local Rule 4001-
                          respect to the DIP Collateral, as applicable, and (ii) approve the waiver of all claims under
 2(b)(2)(C)
                          section 506(c) of the Bankruptcy Code against the Senior DIP Agent, the DIP Secured
                          Designated Coal Contract Counterparty, or the Senior DIP Lenders (and, subject to entry
                          of the Final Order, the Prepetition Secured Parties). The DIP Orders shall also provide


                                                         16
Case 1:20-bk-10390         Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                               Desc Main
                                 Document    Page 17 of 222



   Applicable Rule                                     Summary of Material Terms
 Section 552(b)          that, subject to entry of the Final Order, the Prepetition Secured Parties and Javelin Global
 Bankruptcy Rule         shall be entitled to all rights and benefits of section 552(b) of the Bankruptcy Code, and
 4001(c)(l)(B)           that the “equities of the case” exception shall not apply to such persons or to the
                         Prepetition Debt.

                         See Senior DIP Term Sheet at 26; Interim Order at ¶ 29, 30

                         Junior DIP Facility: As set forth in the Senior DIP Term Sheet.

                         See Junior DIP Term Sheet at 44; Interim Order at ¶ 29, 30

 Stipulations to         The DIP Loan Documents and the Interim Order shall contain a stipulation and waiver by
 Prepetition Liens and   the Debtors (subject to a challenge period acceptable in form and substance to the
 Claims                  Required Senior DIP Lenders), as to the enforceability of the Prepetition Debt, and the
 Bankruptcy Rule         validity, priority and perfection of all liens securing the Prepetition Debt.
 4001(c)(1)(B)(iii)
                         See Senior DIP Term Sheet at 28; Interim Order at ¶ D
 Local Rule 4001-
 2(b)(2)(C)
                         See Junior DIP Term Sheet at 45; Interim Order at ¶ D

 Liens and Priorities    Obligations under the Senior DIP Facility are secured by valid, binding, enforceable, non-
 Bankruptcy Rule         avoidable, and automatically and fully and properly perfected liens on and security
 4001(c)(1)(B)(i)        interests in (i) the Unencumbered Property, subject to relative rank and priority set forth
                         in the Intercreditor Annex , and (ii) the DIP Collateral, with the liens on DIP Collateral
 Local Rule 4001-
                         (x) junior only to (a) the Carve-Out and (b) valid, unavoidable, enforceable, and properly
 2(b)(2)(D)
                         perfected liens or security interests on DIP Collateral solely to the extent such liens are
                         permitted to be senior to the DIP Liens pursuant to the DIP Orders and (iii) the liens and
                         security interests in favor of the Junior DIP Agent on behalf of the Junior DIP Lenders on
                         the Junior DIP Facility Priority Collateral and the liens and security interests in favor of
                         Javelin on the Working Capital Priority Collateral (as defined in the Intercreditor Annex),
                         (y) have the relative rank and priority set forth in the Intercreditor Annex and (z) rank
                         senior to any and all other liens on and security interests in all DIP Collateral.

                         See Senior DIP Term Sheet at 11–12; Interim Order at ¶ 6, Exhibit 1

                         Obligations under the Junior DIP Facility are secured by the DIP Collateral, with the
                         priority described in the Intercreditor Annex.

                         See Junior DIP Term Sheet at 42; Interim Order at ¶ 6, Exhibit 1

                         “DIP Collateral” means all assets and property (real and personal), wherever located,
                         whether now owned by or owing to, or hereafter acquired by, or arising in favor of the
                         Borrower and the Guarantors that are Debtors, including, after entry of the Final Order,
                         all claims and causes of action under Chapter 5 of the Bankruptcy Code and the proceeds
                         thereof.

                         See Senior DIP Term Sheet at 11–12; Interim Order at ¶ 6(d)




                                                        17
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                               Desc Main
                             Document    Page 18 of 222



   Applicable Rule                                Summary of Material Terms
 Milestones          Milestones:
 Bankruptcy Rule
                         (a) commence the Chapter 11 Cases in the Bankruptcy Court with respect to each of
 4001(c)(1)(B)
                         the Debtors and file the First Day Motions no later than February 11, 2020 (the date
 Local Rule 4001-
                         of commencement of the Chapter 11 Cases, the “Petition Date”);
 2(a)(ii)
                         (b) file the DIP Motion, the Bidding Procedures Motion and the RSA Motion with
 Local Rule 4001-
                         the Bankruptcy Court as soon as reasonably practicable after the Petition Date (but
 2(b)(2)(J)
                         in no event later than one (1) calendar day after the Petition Date);
                         (c) obtain entry of the Interim DIP Order by the Bankruptcy Court as soon as
                         reasonably practicable after the Petition Date (but in no event later than four (4)
                         calendar days after the Petition Date);
                         (d) obtain entry of the Final DIP Order, the Bidding Procedures Order, the RSA Order
                         and the MEC RSA Order by the Bankruptcy Court (and the Court overseeing the
                         MEC chapter 11 cases) as soon as reasonably practicable after the Petition Date (but
                         in no event later than thirty-three (33) calendar days after the Petition Date);
                         (e) file the Approved Plan, the disclosure statement in respect of the Approved Plan
                         (the “Disclosure Statement”), and the motion for approval of the Disclosure
                         Statement and the Solicitation procedures with the Bankruptcy Court as soon as
                         reasonably practicable after the Petition Date (but in no event later than thirty-three
                         (33) calendar days after the Petition Date);
                         (f) cause the Bid Deadline to occur as soon as reasonably practicable after the
                         applicable Bidding Procedures Order is entered (but in no event later than sixty-three
                         (63) calendar days after the Petition Date);
                         (g) cause the Auction to occur as soon as reasonably practicable after the applicable
                         Bidding Procedures Order is entered (but in no event later than sixty-eight (68)
                         calendar days after the Petition Date);
                         (h) obtain entry of the Disclosure Statement Order by the Bankruptcy Court as soon
                         as reasonably practicable after the Petition Date (but in no event later than sixty-eight
                         (68) calendar days after the Petition Date);
                         (i) obtain entry of the Sale Order by the Bankruptcy Court as soon as reasonably
                         practicable after the Petition Date (but in no event later than seventy-three (73)
                         calendar days after the Petition Date);
                         (j) cause the Maple Eagle Sale Transaction to be consummated as soon as reasonably
                         practicable after the applicable Sale Order is entered (but in no event later than
                         fourteen (14) calendar days after the applicable Sale Order is entered);
                         (k) obtain entry of (i) the Confirmation Order and (ii) an order approving the New
                         First Lien Term Loans (which may be the Confirmation Order), in each case by the
                         Bankruptcy Court as soon as reasonably practicable after the Petition Date (but in no
                         event later than one hundred and three (103) calendar days after the Petition Date);
                         and
                         (l) cause the Effective Date to occur as soon as reasonably practicable after the
                         Petition Date (but in no event later than one hundred and thirty-three (133) calendar
                         days after the Petition Date; provided that such date may be extended by up to thirty
                         (30) days, at the discretion of the Requisite Parties, solely to the extent that any
                         regulatory approvals that are necessary to consummate the Restructuring have not
                         been obtained prior to the date that is one hundred and thirty-three (133) calendar
                         days after the Petition Date, such date, the “Outside Date”).




                                                   18
Case 1:20-bk-10390         Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                               Desc Main
                                 Document    Page 19 of 222



   Applicable Rule                                     Summary of Material Terms
                         See Senior DIP Term Sheet at Annex B; Junior DIP Term Sheet at 44

 Challenge Period        The challenge period is to be determined
 Bankruptcy Rule
 4001(c)(l)(B)           See Interim Order at ¶ 28

 Waiver/Modification     The DIP Term sheets provide that automatic stay provisions of section 362 of the
 of the Automatic Stay   Bankruptcy Code shall be vacated and modified to the extent necessary to permit the
 Bankruptcy Rule         Senior DIP Agent, Javelin Global, and the Senior DIP Lenders to exercise, upon the
 4001(c)(1)(B)(iv)       occurrence and during the continuance of any Event of Default, all rights and remedies
                         provided for in the Senior DIP Loan Documents, and to take the following actions, subject
 Local Rule 4001-
                         to the Intercreditor Annex: (a) terminate use of any cash collateral; (b) cease making any
 2(b)(2)(L)
                         Senior DIP Loans; (c) declare all Senior DIP Obligations to be immediately due and
                         payable; (d) freeze monies or balances in the Debtors’ accounts and sweep all funds; (e)
                         immediately set-off any and all amounts in accounts maintained by the Debtors against the
                         Senior DIP Obligations, or otherwise enforce any and all rights against the Senior DIP
                         Collateral including, without limitation, disposition of the DIP Collateral solely for
                         application towards the Senior DIP Obligations; and (f) take any other actions or exercise
                         any other rights or remedies permitted under the DIP Orders, the Senior DIP Loan
                         Documents or applicable law to effect the repayment of the Senior DIP Obligations.

                         The Automatic stay is modified as necessary to permit: (a) the Debtors to grant the DIP
                         Liens and the DIP Superpriority Claims, and to perform such acts as the DIP Secured
                         Parties may reasonably request, to assure the perfection and priority of the DIP Liens and
                         the DIP Superpriority Claims; (b) the Debtors to take all appropriate action to grant the
                         Adequate Protection Liens and the Adequate Protection Claims set forth in the Interim
                         Order, and to take all appropriate action (including such action as the Prepetition Secured
                         Parties may reasonably request) to ensure that the Adequate Protection Liens granted
                         thereunder are perfected and maintain the priority set forth herein; (c) the Debtors to incur
                         all liabilities and obligations, including all the DIP Obligations, to the DIP Secured Parties
                         as contemplated under the Interim Order and the DIP Loan Documents, and to perform
                         under the DIP Loan Documents any and all other instruments, certificates, agreements and
                         documents which may be required, necessary or prudent for the performance by the
                         applicable Debtors under the DIP Loan Documents and any transactions contemplated
                         therein or in this Interim Order; (d) the Debtors to pay all amounts referred to, required
                         under, in accordance with, and subject to the DIP Loan Documents and the Interim Order;
                         (e) the DIP Secured Parties and the applicable Prepetition Secured Parties to retain and
                         apply payments made in accordance with the DIP Loan Documents and the Interim Order;
                         (f) subject to certain other provisions of the Interim Order, the DIP Secured Parties to
                         exercise, upon the occurrence and during the continuance of any Term DIP Termination
                         Event (as defined below) or Javelin DIP Termination Event (as defined below), all rights
                         and remedies provided for in the DIP Loan Documents and take any or all actions provided
                         therein (subject, in each case, to the terms of the Intercreditor Annex); and (g) the
                         implementation and exercise of all of the terms, rights, benefits, privileges, remedies and
                         provisions of this Interim Order and the DIP Loan Documents, in each case, without further
                         notice, motion or application to, or order of this Court

                         See Senior DIP Term Sheet at 24–25; Interim Order at ¶ 13

 Release/ Waiver of      Release: a release by the Debtors of all claims and causes of action against the holders of
 Estate Actions          Prepetition Debt. Subject to entry of a final order, a release of DIP Lenders’ liability in
                         connection with the DIP Loan Documents or the Interim Order.




                                                        19
Case 1:20-bk-10390             Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                             Desc Main
                                     Document    Page 20 of 222



       Applicable Rule                                   Summary of Material Terms
    Bankruptcy Rule
    4001(c)(l)(B)(viii)]
                            Waiver: The Debtors shall waive any right to seek relief under the Bankruptcy Code,
                            including under section 105 thereof, to the extent such relief would restrict or impair the
                            rights and remedies of the Senior DIP Agent, Javelin Global and the Senior DIP Lenders.
                            The DIP Obligations shall not be discharged by the entry of an order confirming any plan
                            of reorganization unless the DIP Obligations have been indefeasibly paid in full in cash.

                            See Senior DIP Term Sheet at 25, 28; Interim Order at ¶¶ D(a)(i), 22, 39, 41




                       Highlighted Provisions Pursuant to Local Rule 4001–2(b)(2)

            22.      Key provisions included in the Interim Order required to be highlighted under Local

Rule 4001–2(b)(2) (the “Highlighted Provisions”) and their locations in the Interim Order required

under Local Rule 4001–2(b)(3) is attached hereto as Exhibit E.                         None of the Highlighted

Provisions is proposed to remain in effect if interim approval is granted, but final relief is denied.

                                The Debtors’ Prepetition Capital Structure

            23.      As of the Petition Date, the Debtors have approximately $270 million in debt and

other liabilities, including, but not limited to, approximately $169 million related to the Take-Back

Facility, approximately $21.5 million under an emergency bridge financing facility,8

approximately $23.5 million owed to Javelin Global under certain of the Javelin Agreements

(excluding, for the avoidance of doubt, the outstanding amount of advances under the Advance

Facilities (as defined below)), and approximately $12.7 million in intercompany liabilities owed

to Murray Energy and other affiliates. In addition, the Debtors have approximately $43 million in

outstanding trade payables.




8
    This facility is documented by amendments to the Take-Back Facility.


                                                          20
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 21 of 222



       A.      The Prepetition Term Loan Credit Facility

       24.     On April 29, 2019, in connection with Met Holdings’ acquisition of the Mining

Complexes from Mission, the Debtors entered into an agreement whereby they assumed certain

loan obligations of Mission (the “Prepetition Term Loan Credit Agreement”). The Prepetition

Term Loan Credit Agreement memorializes a $158.3 million secured term loan credit facility (the

“Take-Back Facility”) among the Debtors, as borrowers and guarantors, the lenders party thereto

from time to time (collectively, the “Prepetition Term Loan Lenders”), Wilmington Savings Fund

Society, FSB, as administrative agent and collateral agent for such Prepetition Term Loan Lenders

(in such capacities, the “Prepetition Term Loan Agent” and, together with the Prepetition Term

Loan Lenders and the “Secured Designated Coal Contract Counterparty” under the Prepetition

Term Loan Credit Agreement, the “Prepetition Secured Parties”). The Take-Back Facility matures

on April 29, 2023 and is secured by (i) a first priority security interest in, among other things, the

Debtors’ real and personal property (other than the Prepayment Collateral (as defined herein)) as

well as the equity of all the Debtors other than Met Holdings (the “Take-Back Collateral”) and (ii)

a third priority security interest in, among other things, the Debtors’ inventory, coal, as-extracted

collateral, accounts receivable, deposit accounts, and contracts and agreements (the “Prepayment

Collateral”). The Take-Back Facility bears interest at 8 percent per annum and is payable either

in cash or, at any time prior to June 30, 2021, payment in kind semi-annually. On November 15,

2019, the Debtors entered into a First Amendment to the Prepetition Term Loan Credit Agreement,

whereby Murray Energy provided an additional $3.5 million to the Debtors under the Take-Back

Facility on the same terms as the original facility. As of the Petition Date, there is approximately

$165 million in principal outstanding under the Take-Back Facility.




                                                 21
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document    Page 22 of 222



       B.      The Javelin Global Relationship

       25.     On April 29, 2019, each of Murray Oak Grove and Murray Maple Eagle entered

into agreements with Javelin Global pursuant to which, among other things, each of Murray Oak

Grove and Murray Maple Eagle appointed Javelin Global as the exclusive marketing agent and

offtaker for Oak Grove and Maple Eagle.

       26.     Oak Grove and Maple Eagle Advance Facilities. The Master Coal Purchase and

Sale Agreement, dated as of April 29, 2019, by and between Murray Oak Grove, as Seller, and

Javelin Global, as Buyer (as amended, restated, or otherwise modified from time to time, the “Oak

Grove Master Agreement”) and the Master Coal Purchase and Sale Agreement, dated as of April

29, 2019, by and between Javelin Global, as Buyer, and Murray Maple Eagle, as Seller (as

amended, restated, or otherwise modified from time to time, the “Maple Eagle Master Agreement”

and, together with the Oak Grove Master Agreement, the “Javelin Master Agreements”) establish

general terms and provisions that govern transactions between the parties for the purchase and sale

of coal. Individual transactions are agreed and documented pursuant to a written confirmation

letter or document (each a “Confirmation”) between the parties setting out transaction-specific

details, including specific delivery terms, price, and quantity and quality of coal.

       27.     The Amendment to Oak Grove Master Agreement, dated as of April 29, 2019, by

and between Murray Oak Grove, as Seller, and Javelin Global, as Buyer (as amended, restated, or

otherwise modified from time to time, the “Oak Grove Advance Facility”) and the Amendment to

Maple Eagle Master Agreement, dated as of April 29, 2019, by and between Murray Maple Eagle,

as Seller, and Javelin Global, as Buyer (as amended, restated, or otherwise modified from time to

time, the “Maple Eagle Advance Facility” and, together with the Oak Grove Advance Facility,

the “Advance Facilities”) set out the terms pursuant to which Javelin Global would make weekly




                                                 22
Case 1:20-bk-10390         Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                                 Document    Page 23 of 222



advance payments to Murray Oak Grove and Murray Maple Eagle in connection with the ongoing

purchase and sale of coal from each mine. The Advance Facilities are secured by a second priority

security interest in the Prepayment Collateral (as defined in the Guaranty, Pledge and Security

Agreement, dated as of April 29, 2019, by and between Javelin Global and the Debtors). Under

the Advance Facilities, Javelin Global would make weekly advance payments to Murray Oak

Grove and Murray Maple Eagle for acceptable coal deliveries as follows, subject to the terms of

the Advance Facilities:

             •   the Coal Inventory Payment: an amount equal to seventy percent (70%) of the
                 estimated value of the coal delivered to Javelin Global, subject to certain specified
                 adjustments (each such payment, a “Coal Inventory Payment”); and

             •   the A/R Payment: in advance of the time such payment would otherwise be due and
                 payable, for any acceptable shipments of coal made pursuant to the Oak Grove
                 Master Agreement or Maple Eagle Master Agreement, 95% of the base price of
                 such shipments (as such price is specified in the applicable Confirmation) (each
                 such payment, a “A/R Payment” and together with the Coal Inventory Payment, the
                 “Advance Payments”).

       28.       As and when it receives payment for the ultimate resale of coal it purchased from

Murray Oak Grove or Murray Maple Eagle (such resale known as an “Onward Sale”), subject to

its rights thereunder, Javelin Global would remit the final 5%, less certain fees and commissions.

On the Friday of each delivery week, Murray Oak Grove or Murray Maple Eagle, as applicable,

would pay Javelin Global a fee equal to the Advance Payments balance outstanding as of the prior

Friday under the applicable Advance Facility, multiplied by a daily interest rate (for each day

elapsed in such delivery week) of three-month LIBOR plus 7.00% divided by 360 days. As of

January 31, 2020, the outstanding amount of advances made was $33.3 million.

       29.       Prepayment Facility. Murray Oak Grove and Javelin Global also entered into the

Prepaid Purchase Agreement Confirmation, dated as of April 29, 2019, by and between Murray

Oak Grove, as Seller, and Javelin Global, as Buyer (as amended, restated, or otherwise modified



                                                  23
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document    Page 24 of 222



from time to time, the “Prepayment Facility”). The Prepayment Facility is governed by and subject

to the Oak Grove Master Agreement and documents the sale and purchase of coal in the amount

and with the specifications set out therein. The Prepayment Facility is secured by a first priority

security interest in the Prepayment Collateral (as defined in the Guaranty, Pledge and Security

Agreement, dated as of April 29, 2019, by and between Javelin Global and the Debtors) and a

second priority security interest in the Take-Back Collateral (as defined in the prepetition

Intercreditor Agreement, dated as of April 29, 2019, by and between Javelin Global and

Wilmington Savings Fund Society, FSB). Under the Prepayment Facility, Murray Oak Grove is

required to deliver 1 million short tons per calendar year, with cash payment to Javelin Global to

the extent quarterly deliveries are below a minimum specified quantity per calendar quarter. On

the effective date of the Prepayment Facility, Javelin Global pre-paid the entire amount of $25

million (the “Pre-Payment”) for all coal to be delivered under the Prepayment Facility. The Pre-

Payment balance (i) is reduced by a fixed dollar amount per short ton of coal delivered by Murray

Oak Grove to Javelin Global and (ii) bears interest at a rate of three-month LIBOR plus 7.00% per

year. As of January 31, 2020, $23.4 million was owed to Javelin Global under the Prepayment

Facility.

        30.    Pursuant to the Coal Marketing Agreement, dated as of April 29, 2019, by and

between Murray Oak Grove, as Producer, and Javelin Global, as Marketer (as amended, restated,

or otherwise modified from time to time, the “Oak Grove Marketing Agreement”) and the Coal

Marketing Agreement, dated as of April 29, 2019, by and between Murray Maple Eagle, as

Producer, and Javelin Global, as Marketer (as amended, restated, or otherwise modified from time

to time, the “Maple Eagle Marketing Agreement” and, together with the Oak Grove Marketing

Agreement, the “Javelin Marketing Agreements”) Murray Oak Grove and Murray Maple Eagle




                                                24
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document    Page 25 of 222



appointed Javelin Global, on an exclusive basis, to perform certain services in connection with the

sale of coal in exchange for a marketing commission, including: (i) marketing of coal to

prospective customers inside and outside the United States, (ii) providing advice on marketing

strategy and brand recognition, (iii) communicating coal sales opportunities to Murray Oak Grove

or Murray Maple Eagle, as applicable, (iv) assisting and advising Murray Oak Grove or Murray

Maple Eagle, as applicable, in the negotiation of the terms for the sale and delivery of coal to

prospective customers, (v) procuring transportation services for delivery of coal and (vi) procuring

blending coal. Javelin Global may act as an agent to procure “agency sale” contracts whereby

Murray Oak Grove or Murray Maple Eagle, as applicable, will sell coal to a customer, and may

also procure “back-to-back sale” contracts whereby Javelin Global will sell coal to a customer and

Murray Oak Grove or Murray Maple Eagle, as applicable, will undertake to supply coal to Javelin

Global on the terms set out in the Javelin Master Agreements.

       31.     Postpetition Javelin Agreements. The prepetition Javelin agreements were a

critical component of the Debtors’ financing and cash flow. The Debtors respectfully request by

this Motion to enter into, perform under, and/or amend the Postpetition Javelin Facility. The

Debtors believe that the relief requested hereby will thus fulfill a critical aspect of the Debtors’

postpetition operational financing needs.

       C.       The Bridge Loan Facility

       32.     Since November 15, 2019, the Debtors have received additional “bridge loans” to

afford them an opportunity to explore strategic alternatives. These bridge loans were memorialized

in amendments to the Prepetition Term Loan Credit Agreement (the “Bridge Loan Facility”). The

Bridge Loan Facility has been increased (and amended) on several separate occasions with funds

advanced by MC Southwork LLC (“MC Southwork”) and/or Murray Energy, amounts owed




                                                25
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 26 of 222



totaling approximately $21.5 million funded on a priority, first-out basis.       The Bridge Loan

Facility bears interest at a rate of 8 percent per annum and matures on February 14, 2020, and is

secured by the same liens that secure the Take-Back Facility (albeit on a first-out basis).

       33.     The Debtors have agreed to “roll up” or immediately repay the Bridge Loan Facility

with the proceeds from any debtor in possession financing extended by the Bridge Loan Facility

lenders in these chapter 11 cases. As of the Petition Date, there is approximately $21.5 million in

principal outstanding under the Bridge Loan Facility. Of the $21.5 million, MC Southwork

advanced $14.4 million and Murray Energy advanced approximately $7.1 million

                      The DIP Facilities and Postpetition Javelin Facility

I.     The Debtors’ Need for Access to Financing and Use of Cash Collateral.

       34.     As described in the Lee Declaration, the Debtors require immediate access to

liquidity to resume mining operations at Oak Grove, conduct a sale process for Maple Eagle, and

continue reclamation at North River—all with an eye toward confirmation of a chapter 11 plan

within the timeframe agreed-to within the Restructuring Support Agreement. As of the Petition

Date, the Debtors had very limited liquidity—an amount less than is needed to pay for its ongoing

operations in the ordinary course of business. In the months prior to the chapter 11 filing, the

Debtors have been forced to delay payments and stretch payment terms for their vendors to retain

sufficient liquidity to operate their businesses. Without a cash infusion at this critical point, the

Debtors will be unable to mobilize their workforce or satisfy key vendors so as to achieve their

business objectives. The lack of immediate liquidity could result in complete shutdown of the

Debtors’ Mining Complexes and the loss of good paying jobs for the Debtors’ employees. The

DIP Facilities, together with the Postpetition Javelin Facility, provide the necessary cash to meet

immediate operational needs and provide the liquidity for a smooth transition into chapter 11.




                                                 26
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document    Page 27 of 222



         The DIP Sizing Process.

         35.   Since the retention of Alvarez & Marsal, LLC (“A&M”), the Debtors and A&M

have carefully evaluated the Debtors’ operations, including determining potential liquidity needs

for a chapter 11 case. As part of that analysis, A&M analyzed the Debtors’ financial projections

and liquidity position. This analysis was based upon the business plan underlying the Restructuring

Support Agreement, overlaid with the estimated impact of the commencement of these chapter 11

cases.

         36.   The Debtors and A&M also considered the adverse market conditions facing the

coal industry as a whole. As further described in the Moore Declaration, domestic and international

prices for metallurgical coal declined for years and remain in a state of turmoil. Confronted with

this extremely challenging business climate, the Debtors took proactive steps to reduce costs and

lessen the burden of their liabilities, including, among other things, reducing their workforce and

“hot idling” the Maple Eagle and Oak Grove mines in the months preceding the Petition Date. It

is not possible or practical to completely shut down operations, especially for underground mines,

which risk flooding and other deleterious conditions if they are not properly supervised and

protected. Despite their efforts to reduce operating costs, however, at the present spot price for

metallurgical coal, the Debtors are simply unable to repay their liabilities.

         37.   Notwithstanding efforts to improve liquidity, the Debtors have faced ongoing

funding challenges, even to pay such basic expenses as biweekly payroll. The Debtors recognize

that the failure to pay their employees would make it virtually impossible to preserve operational

potential and would jeopardize the marketability of their Mining Complexes. Accordingly, the

Debtors have been working closely with their major stakeholders to address both these immediate

liquidity concerns and longer term strategic goals.




                                                 27
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document    Page 28 of 222



       38.     The Debtors have asked for relief to pay claims to certain prepetition claimants

whose goods and services are necessary to the Debtors’ operations. Specifically, the Debtors have

requested, or will request, authority to pay or provide adequate protection for certain prepetition

claims, including surety bond cash collateralization, critical vendors, taxes, employee wages and

benefits, certain legacy healthcare obligations, and utilities. Having the authority to make such

payments is essential to the success of the Debtors’ carefully structured reorganization. Absent

payment to, or authority to pay, certain claimants, the Debtors’ business will suffer irreparable

harm. Accordingly such payments were included in the sizing of the DIP Facilities.

       39.     In addition to the above operational and industry-wide considerations, A&M and

the Debtors also considered the incremental administrative costs of a complex chapter 11 filing

with a large number of stakeholders, including multiple lender groups, business entities, unions,

and governmental entities, each of whom will likely be represented by counsel.

       40.     Based on these considerations, the Debtors and their advisors determined that

smooth postpetition operations would require incremental liquidity of approximately

$68.6 million, assuming a roll up of the approximately $21.5 million of the Debtors’ obligation

on account of the Bridge Loan Facility. The Debtors believe the proposed DIP Facilities will allow

them to operate their businesses and satisfy all administrative costs and expenses associated with

these chapter 11 cases as they come due.

       The Need for Postpetition Financing.

       41.     The Debtors’ liquidity is severely constrained and the Debtors’ mines are

temporarily idled. The Debtors’ limited available cash has strained the Debtors’ ability to make

payments to the vendors and employees supporting their businesses, and drained the time and

attention of senior management at critical periods.




                                                28
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                    Desc Main
                                Document    Page 29 of 222



        42.     Under the Restructuring Support Agreement, the Debtors intend to restart coal

production at Oak Grove, a very expensive proposition to be sure. Without the cash and stability

provided by the DIP Facilities and the Postpetition Javelin Facilities, irreparable harm would occur

as a result of the Debtors’ inability to continue ordinary course operations, which would not only

impact revenue generation, but also risk losing the confidence of employees, vendors, and

customers.

        43.     The proceeds of the DIP Facilities and the advances under the Postpetition Javelin

Facilities will allow the Debtors to resume mining activities at Oak Grove and fund their

postpetition operations. For these reasons, the Debtors believe that it is in their estates’ best interest

to obtain financing under the DIP Facilities and enter into, and perform under, the Postpetition

Javelin Facilities.

II.     The Debtors’ Efforts to Secure Financing.

        44.     The proposal before the Court represents the best available source of postpetition

financing available to the Debtors. First, substantially all of the Debtors’ assets are encumbered

under their prepetition secured credit facilities and other agreements. Second, the Debtors’

depressed operating performance and persistent weakness in coal markets substantially limited the

Debtors’ options for postpetition financing of the size necessary to fund these chapter 11 cases.

Third, the Prepetition Secured Parties indicated that they would not consent to “priming” debtor-

in-possession financing provided by a third party. As such, the Debtors and their advisors were

forced to solicit postpetition financing proposals from third parties on a junior basis or prepare for

a priming fight on the first day of these chapter 11 cases.

        A.      The Debtors’ Immediate Liquidity Needs.

        45.     The Debtors need an immediate capital infusion to operate their business

postpetition and to fund these chapter 11 cases. As of the Petition Date, the Debtors lack sufficient


                                                   29
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 30 of 222



funds to operate their enterprise and continue paying their debts as they come due. See Lee Decl.

¶ 32; Berube Decl. ¶ 9

       46.     In light of the Debtors’ limited liquidity, the Debtors’ advisors assisted the Debtors

in evaluating potential financing and strategic alternatives for both out-of-court balance sheet

solutions and an in-court process. Among other things, A&M worked closely with the Debtors,

their management, and other advisors to evaluate the Debtors’ cash requirements necessary to

continue to operate their business as a going concern. See Lee Decl. ¶ 54. Based on this work, and

after the Debtors concluded that an out-of-court restructuring was not a viable option, the Debtors

determined, in consultation with their advisors, that procuring sufficient financing at the start of

these chapter 11 cases would be essential to meet operational expenses and fund these chapter 11

cases. See Berube Decl. ¶ 9. The proposed DIP Facilities and Postpetition Javelin Facility are

critical to the Debtors’ ability to administer these chapter 11 cases, provide the Debtors with

sufficient liquidity to continue operations in the ordinary course, and the Restructuring

contemplated by the Restructuring Support Agreement for the benefit of their employees, vendors,

customers, and other stakeholders. See Lee Decl. ¶ 62.

       B.      The Debtors’ Strategic Efforts

       47.     As a result of the sector-wide decline that strained liquidity, the Debtors and their

advisors turned their attention to out-of-court financial and strategic alternatives in November

2019, including the sale of assets to increase liquidity. See Berube Decl. ¶ 11. Because the Debtors

had virtually no unencumbered assets, the Debtors had few options available to them at that time.

See Berube Decl. ¶ 12. Recognizing that engagement with their existing capital structure would be

required, the Debtors sought to engage existing creditors, including certain of the Debtors’

prepetition lenders, advance facility lenders, and MEC Debtors, to engage in discussions around

obtaining additional liquidity. See Berube Decl. ¶ 11.


                                                30
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 31 of 222



       48.     Initial discussions with the Debtors’ prepetition lenders focused on a potential

restructuring transaction that would provide the Debtors with the ability to continue mining

operations and liquidity to weather volatility in the coal markets. See Berube Decl. ¶ 12. However,

the Debtors’ lack of unencumbered assets greatly limited their ability to raise incremental liquidity.

Id. Ultimately, the Debtors were not able to obtain the capital needed to restart and sustain mining

operations on an ongoing basis. Id.

       49.     The Debtors, with the assistance of Evercore, also explored a sale of the Maple

Eagle and Oak Grove mines outside of bankruptcy. See Berube Decl. ¶ 13.While these efforts

resulted in an asset purchase agreement for the Maple Eagle mine, the sale proceeds contemplated

under this agreement were not sufficient to meaningfully extend the Debtors’ operating runway.

See Berube Decl. ¶ 13.

       50.     The Debtors were able to obtain short-term bridge loans from existing lenders and

Murray Energy, on several occasions since November 2019 in an aggregate amount of

approximately $25 million, approximately $21 million of which was funded on a priority, first-out

basis. See Berube Decl. ¶ 14. Additionally, Javelin Global provided incremental liquidity by

agreeing to advance above their contractual rates beginning in September. See Berube Decl. ¶ 14.

These financings provided the Debtors with much needed time to explore strategic alternatives and

potential restructuring paths, effectively financed the Debtor’s critical expenses, including costs

related to idling Maple Eagle and Oak Grove mines, and allowed the Debtors to negotiate a

comprehensive DIP financing package and a restructuring support agreement. See Berube Decl.

¶ 14. Although these bridge loans only provided liquidity for a week or two at a time and were not

sufficient to resume mining operations, they were crucial to preserve the value of the Debtors’

assets and provide time to reach a restructuring agreement. See Berube Decl. ¶ 14.




                                                 31
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document    Page 32 of 222



       C.      The Debtors’ Efforts to Find Financing.

               a.      The Marketing Process.

       51.     The Debtors recognized from the outset that it would be particularly difficult to

secure third-party DIP financing because time was limited, essentially all of the Debtors’ material

assets were encumbered by existing liens under their prepetition funded debt, and their prepetition

lenders indicated that they would not consent to a “priming” DIP financing provided by a third

party. See Berube Decl. ¶ 16. Thus, to obtain third-party DIP financing, Evercore and the Debtors

believed the Debtors might need to engage in a risky and costly “priming” fight or valuation

dispute with their prepetition lenders upon the commencement of these chapter 11 cases. See

Berube Decl. ¶ 16. Further, regardless of prospects of success, the expense and disruption

associated with complex litigation on the first day would seriously jeopardize the Debtors’

reorganization efforts, as already strained liquidity would be required to fund such a fight. See

Berube Decl. ¶ 16.

       52.     Notwithstanding these concerns about a priming DIP, the Debtors engaged not only

in good faith, arm’s-length negotiations with their prepetition lenders but also with other parties

outside of their existing capital structure. See Berube Decl. ¶ 17.

       53.     In December 2019, Evercore commenced a marketing process for possible DIP

financing alternatives, including by reaching out to third-party financing sources. See Berube

Decl. ¶ 18. As part of these efforts, Evercore contacted 18 parties total, including five commercial

banks and 13 institutional lenders. See Berube Decl. ¶ 18. Of these 18 third-party financing

sources, three parties executed non-disclosure agreements (“NDAs”) and received access to non-

public information, including DIP marketing materials. See Berube Decl. ¶ 18. The fifteen parties

that declined to sign an NDA cited various reasons, including concerns about the industry in

general, timeframe constraints, and overall investment selectivity. See Berube Decl. ¶ 18. None


                                                32
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document    Page 33 of 222



of the third-party financing sources indicated a willingness to provide the Debtors with new money

financing on an unsecured, junior-lien, or pari passu basis. See Berube Decl. ¶ 18.

       54.     One of the three NDA signatories declined to continue in the diligence process

shortly after signing its NDA. Evercore conducted several follow-up calls with the other two

potential financing sources and provided them with revised DIP sizing estimates as the Debtors’

view of liquidity and operating plan evolved over time. See Berube Decl. ¶ 19. Despite several

follow up calls by Evercore that facilitated diligence, no financing proposals were received from

any third parties. See Berube Decl. ¶ 19. The Debtors received a financing proposal from a third

party that finances certain of the Debtors’ mining equipment, however, the total amount of new

money contemplated under that proposal was significantly less than what was required, and that

third party was committing to only a small portion of the proposed funding, thereby requiring

participation from other financing sources. See Berube Decl. ¶ 20.

       55.     Given the lack of any actionable third-party financing proposals, the Debtors

largely focused their efforts on financing proposals from their existing prepetition lenders and the

MEC Debtors, as well as a postpetition facility with Javelin Global. See Berube Decl. ¶ 21. As

part of these discussions, the Debtors focused on a DIP term loan to be made by certain prepetition

term loan lenders and MEC Debtors. See Berube Decl. ¶ 21. In January 2020, certain prepetition

lenders, MEC Debtors, and Javelin Global agreed to negotiate the terms of a restructuring support

agreement. See Berube Decl. ¶ 21.

       56.     The Debtors’ prepetition lenders and MEC Debtors worked constructively with the

Debtors, and agreed to a postpetition financing package that (i) injects much needed liquidity into

the Debtors’ business through (a) $28.9 million of new money senior DIP term loans and (b) $18.2

million of new money DIP term loans upon the execution of a stalking horse purchase agreement




                                                33
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document    Page 34 of 222



in connection with a sale of the Maple Eagle mine, and (ii) rolls up, on terms substantially

consistent with respective prepetition terms, $21.5 million of prepetition first out term loans into

a senior DIP term loan facility. The DIP Facilities were the Debtors’ only viable source of

postpetition funding and no other or better alternative was reasonably attainable under the

circumstances. See Berube Decl. ¶ 22. Likewise, Javelin Global actively negotiated with the

Debtors and their prepetition lenders concerning both the terms of an overall restructuring and the

Postpetition Javelin Facility. See Berube Decl. ¶ 22.

       D.      The DIP Facilities.

       57.     The Debtors engaged in good faith, arm’s-length negotiations with the DIP Lenders

and Javelin Global with respect to funding these chapter 11 cases. See Berube Decl. ¶ 23. As part

of the financing package, the parties focused on the ultimate DIP sizing, including the amount

necessary to avoid irreparable harm and to put the Debtors on a path to financial and operational

stability. See Berube Decl. ¶ 23. It became evident through negotiations that a two-facility

structure would accommodate various DIP Lenders’ ability to commit financing and would be

needed to obtain a holistic solution to fund these chapter 11 cases. See Berube Decl. ¶ 23.

Accordingly, DIP lenders (including MC Southwork) ultimately committed to finance these cases

through a new money $28.9 million senior DIP term loan facility while Murray Energy committed

a $18.2 million junior DIP term loan facility. See Berube Decl. ¶ 23. The DIP Facilities are an

integral part of the Debtors’ Restructuring Support Agreement, which provides a framework within

which the Debtors can effect a Restructuring of their capital structure and resume mining

operations at Oak Grove. See Berube Decl. ¶ 23.

       58.     The negotiations among the Senior DIP Lenders, Javelin Global, and the Junior

DIP Lenders regarding terms for a DIP were vigorous. See Berube Decl. ¶ 24. Over the course of

several weeks, the parties exchanged numerous term sheets and mark-ups, each with significant


                                                34
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 35 of 222



changes to the material terms of the proposals. See Berube Decl. ¶ 24. Through these negotiations,

the terms of the DIP Facilities improved to the benefit of the Debtors. See Berube Decl. ¶ 24.

The DIP Facilities include various fees and postpetition liens, which were expressly required by

the DIP Lenders and Javelin Global as a condition to provide the DIP Facilities and are an integral

component of the financing package. See Berube Decl. ¶ 24. All interest and fees related to the

Senior and Junior DIP Facilities are payable-in-kind only, improving liquidity during the case and

reducing the amount of new money financing needed. See Berube Decl. ¶ 24. These fees and

liens were each subject to good faith, arm’s length negotiations. See Berube Decl. ¶ 24. Given

the financial and operating condition of the Debtors, the timing, cost, and risk of administering

these chapter 11 cases, and the Debtors’ liability profile, these fees are reasonable. See Berube

Decl. ¶ 24.

       59.     The DIP Facilities (like the Restructuring Support Agreement) are expressly linked

to certain case milestones. See Berube Decl. ¶ 25. These milestones provide a structure for the

Debtors’ anticipated chapter 11 process, which will allow the parties to develop a comprehensive

solution for the Debtors’ liabilities. See Berube Decl. ¶ 25. The milestones were negotiated by the

DIP Lenders as a condition to providing the DIP Facilities and were a critical inducement for the

DIP lenders in providing the Debtors with the cash necessary to operate their business and fund

these cases. See Berube Decl. ¶ 25. The Debtors negotiated these milestones and believe they

provide the Debtors with adequate time to implement a restructuring. See Berube Decl. ¶ 25.

       60.     The DIP Facilities are critical to the Debtors’ ability to fund operations and pay the

administrative costs of these chapter 11 cases, and also provide the Debtors with sufficient liquidity

to operate their business without creating a value-destructive “priming” or valuation dispute at the

outset of these chapter 11 cases. See Berube Decl. ¶ 26. The Debtors did not have any other




                                                 35
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                                Document    Page 36 of 222



credible financing proposals. See Berube Decl. ¶ 26. Given the financial and operating condition

of the Debtors, the DIP Facilities, including the milestones, fees, and liens included therein, are

appropriate and reasonable, and are the only viable source of postpetition financing reasonably

attainable in these circumstances. See Berube Decl. ¶ 26. Moreover, the DIP Facilities are an

essential component to funding the Debtors and providing a path to emergence and are critical to

reassure customers and vendors, and protect operations. See Berube Decl. ¶ 26.

       E.      The DIP Financing Is The Best Postpetition Financing Arrangement Available
               to the Debtors.

       61.     The proposed DIP financing maximizes the value of the enterprise by providing the

Debtors with access to significant and crucial liquidity at the outset of these chapter 11 cases. See

Berube Decl. ¶ 30. It allows the Debtors to maximize value by continuing operations and provide

new money to adequately fund these chapter 11 cases. See Berube Decl. ¶ 30. Simply put, the

Debtors need DIP financing to survive in chapter 11 and have a chance at a successful

reorganization. There were no better offers (indeed no other offers) put forth during the Debtors’

marketing process. The Debtors negotiated in good faith to obtain concessions from the DIP

Lenders and Javelin Global. See Berube Decl. ¶ 32.

       62.     The terms of the DIP Facilities are reasonable under the circumstances and were

the product of good faith, arm’s length negotiations, and such facilities will benefit all stakeholders

in these chapter 11 cases. See Berube Decl. ¶¶ 30–31.

       F.      The Postpetition Javelin Facility

       63.     The Restructuring Support Agreement contemplates the entry into additional coal

sale contracts relating to Javelin Global’s postpetition exclusive purchase and marketing of coal

(the “Postpetition Javelin Prepaid Facility” and the “Postpetition Javelin Advance Facility,”

collectively, the “Postpetition Javelin Facility”). The Postpetition Javelin Facility will provide the



                                                  36
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 37 of 222



Debtors with liquidity in connection with ongoing purchase and sale of coal from each mine by

Javelin and is a critical component to resuming operations at Oak Grove. See Berube Decl. ¶ 27.

In connection with the Postpetition Javelin Facility, and as provided for in the documentation

governing the global resolution negotiated by all the relevant stakeholders, $5 million of the

prepetition obligations arising under the Prepayment Facility will be converted into postpetition

obligations arising under the Postpetition Javelin Prepaid Facility (the “Rolled Prepayment

Balance” and, together with other obligations under the Postpetition Javelin Prepaid Facility, the

“Postpetition Javelin Prepaid Obligations”). The remaining claims under the Javelin prepetition

facilities shall only recover to the extent of proceeds from the liquidation of collateral owned by

Javelin. See Berube Decl. ¶ 27. In connection with the Postpetition Javelin Advance Facility,

Javelin Global will purchase coal extracted from Oak Grove after the Petition Date and, subject to

certain terms and conditions set forth therein, pay for such coal in advance of when such payment

would otherwise be due thereunder, giving rise to obligations in connection therewith (the

“Postpetition Javelin Advance Obligations”). Javelin Global will also remain the exclusive

marketer for Oak Grove, giving rise to related obligations (the “Postpetition Javelin Marketing

Obligations,” and, together with the Postpetition Javelin Prepaid Obligations and the Postpetition

Javelin Advance Obligations, the “Postpetition Javelin Obligations”).

       64.     All of the Postpetition Javelin Obligations will be secured by the Debtors’ current

assets including, without limitation, as-extracted collateral, accounts receivable, and inventory,

and will have priority over, among other things, the Senior DIP Facility, the Junior DIP Facility,

and the prepetition last out term loans. The Postpetition Javelin Prepaid Obligations will also be

secured by an additional security interest in all other assets of the Debtors, and such security

interest will be junior to the Senior DIP Facility, the Junior DIP Facility, and the prepetition last




                                                 37
Case 1:20-bk-10390             Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                            Desc Main
                                     Document    Page 38 of 222



out term loans. With respect to the Debtors’ current assets, the Rolled Prepayment Balance will

have priority over the Postpetition Javelin Advance Obligations and the Postpetition Javelin

Marketing Obligations. The intercreditor agreement will continue to govern the relative priorities

of the security interests held by Javelin Global and Wilmington Savings Fund Society, FSB.

          65.      The Postpetition Javelin Facility will be documented pursuant to amended or

amended and restated versions of the Oak Grove Advance Facility, the Oak Grove Marketing

Agreement, and the Prepayment Facility (collectively, including any master agreement entered in

connection therewith, the “Postpetition Javelin Agreements”).

          66.      All remaining prepetition obligations arising under the coal sale contracts with

Javelin Global will be discharged as of the effective date of the Debtors’ chapter 11 plan, unless

satisfied through the liquidation of Javelin Global’s coal extracted from the Mining Complexes.

The Debtors may also enter additional coal sale contracts with Javelin Global in the ordinary

course of business.

          67.      The Debtors submit that entering into, and performing under, the Postpetition

Javelin Facility represents a core and critical part of the Debtors’ operations.9 The incremental

liquidity provided by the Postpetition Javelin Facility is needed by the Debtors at the outset of

these chapter 11 cases. See Berube Decl. ¶ 9; Lee Decl. ¶ 62. At this critical early stage of the

Debtors’ chapter 11 process, the Debtors’ need to resume generating revenue. Although the

Debtors believe that coal sale contracts are transactions within the ordinary course of business and

may be entered into without notice and a hearing, certain counterparties (including Javelin Global)

may be unwilling to transact with the Debtors without the comfort of knowing that such



9
    Also, in the ordinary course of business, the Debtors may negotiate and enter into amendments to various prepetition
    and postpetition coal sale contracts. Nothing herein should be construed to limit the Debtors’ ability to amend coal
    sale contracts in the ordinary course of business.


                                                           38
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 39 of 222



transactions are authorized. The loss of or delay of performance under any coal sale contract could

materially impact the Debtors’ business plan and jeopardize their restructuring. Thus, it is critical

that the Debtors are able to reassure their counterparties (and the marketplace), that entering into

the Postpetition Javelin Facility with the Debtors is permissible under applicable law, authorized

by the Court, and can continue in the ordinary course. Therefore, the Debtors request entry of an

order authorizing them to enter into, perform under, and/or amend the Postpetition Javelin Facility

in the ordinary course of business and consistent with prepetition practices. Immediate relief is

required to maximize the Debtors’ revenues and chance of success, and granting the relief

requested herein would clearly benefit the Debtors’ estates and promote the interests of all

stakeholders.

                                          Basis for Relief

I.     The Debtors Should Be Authorized to Obtain Postpetition Financing Through the
       DIP Documents and the Postpetition Javelin Facility.

       A.       Entry into the DIP Documents Is an Exercise of the Debtors’ Sound Business
                Judgment.

       68.      The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Documents, obtain access to the DIP Facilities, and continue using

Cash Collateral. The Court should also authorize the Debtors’ entry into and performance under

the Postpetition Javelin Facility. Bankruptcy Code section 364 authorizes a debtor to obtain

secured or superpriority financing under certain circumstances discussed in detail below. Courts

grant a debtor-in-possession considerable deference in acting in accordance with its business

judgment in obtaining postpetition secured credit, so long as the agreement to obtain such credit

does not run afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g.,

In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving a postpetition

loan and receivables facility because such facility “reflect[ed] sound and prudent business


                                                 39
Case 1:20-bk-10390          Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                                  Document    Page 40 of 222



judgment”); In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will

almost always defer to the business judgment of a debtor in the selection of the lender.”); In re

Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect

that the court’s discretion under section 364 is to be utilized on grounds that permit reasonable

business judgment to be exercised so long as the financing agreement does not contain terms that

leverage the bankruptcy process and powers or its purpose is not so much to benefit the estate as

it is to benefit a party in interest.”).

        69.      Specifically, to determine whether the business judgment standard is met, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also

In re Dwight’s Piano Co., 424 B.R. 260, 285 (S.D. Ohio 2009) (“The business-judgment-rule

presumption may be rebutted by showing that no reasonable business person could possibly

authorize the action in good faith . . .”).

        70.      Furthermore, in considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. See In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003)

(while many of the terms favored the DIP lenders, “taken in context, and considering the relative

circumstances of the parties,” the court found them to be reasonable); see also Unsecured

Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen McLean Oil

Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have to enter into

“hard bargains” to acquire funds for its reorganization). The Court may also appropriately take

into consideration non-economic benefits to the Debtors offered by a proposed postpetition




                                                  40
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 41 of 222



financing facility. For example, in In re ION Media Networks, Inc., the bankruptcy court for the

Southern District of New York held that:

               Although all parties, including the Debtors and the Committee, are
               naturally motivated to obtain financing on the best possible terms, a
               business decision to obtain credit from a particular lender is almost
               never based purely on economic terms. Relevant features of the
               financing must be evaluated, including non economic elements
               such as the timing and certainty of closing, the impact on creditor
               constituencies and the likelihood of a successful reorganization.
               This is particularly true in a bankruptcy setting where cooperation
               and establishing alliances with creditor groups can be a vital part of
               building support for a restructuring that ultimately may lead to a
               confirmable reorganization plan. That which helps foster consensus
               may be preferable to a notionally better transaction that carries the
               risk of promoting unwanted conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

       71.     The Debtors’ determination to move forward with the DIP Facilities is an exercise

of their sound business judgment following a good faith, arm’s-length process and careful

evaluation of available alternatives. Specifically, the Debtors and their advisors determined that

the Debtors would require significant postpetition financing to support their operational and

chapter 11 activities. The DIP Facilities will allow the Debtors to: (a) fund capital expenditures

that are essential to the Debtors’ continuation as a going concern, (b) provide the liquidity

necessary to continue favorable trade terms with vendors and to reassure other stakeholders, (c)

fund payroll obligations, (d) fund the administrative cost of these chapter 11 cases, and (e) fund a

sale of Maple Eagle—a critical element of the Debtors’ restructuring strategy. The Debtors

negotiated the DIP Facilities and DIP Documents with the DIP Lenders and Javelin Global in good

faith, at arm’s-length, and with the assistance of their respective advisors, and the Debtors believe

that they have obtained the best financing available under the circumstances. Accordingly, the

Court should authorize the Debtors’ entry into the DIP Documents, as it is a reasonable exercise

of the Debtors’ business judgment.


                                                 41
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 42 of 222



       72.     Furthermore, the Court should authorize the Debtors, as an exercise of their sound

business judgment, to enter into the Postpetition Javelin Facility. The Debtors’ determination to

move forward with the Postpetition Javelin Facility is an exercise of their sound business judgment

following a good faith, arm’s-length process and careful evaluation of available alternatives.

Specifically, the Debtors and their advisors determined that continuing under the Debtors’

prepetition relationship with Javelin Global at Oak Grove will allow the Debtors to earn revenue

and continue to operate the Mining Complex. At the same time, entry into the Postpetition Javelin

Facility will allow the Debtors to avoid the substantial expense and delay that would come with

terminating their relationship with Javelin Global and instead locating and negotiating with a new

customer. The Debtors negotiated the Postpetition Javelin Facility with Javelin Global in good

faith, at arm’s-length, and with the assistance of their respective advisors, and the Debtors believe

that they have obtained the best outcome under the circumstances. Accordingly, the Court should

authorize the Debtors’ entry into the Postpetition Javelin Facility, as it is a reasonable exercise of

the Debtors’ business judgment.

       B.      Coal Sale Contracts Under the Postpetition Javelin Facility Are Ordinary
               Course Transactions.

       73.     The Debtors have entered into coal sale contracts, and may enter into future coal

sale contracts under the Postpetition Javelin Facility, in the ordinary course of the Debtors’

business.    Section 363(c)(1) of the Bankruptcy Code provides that a chapter 11 debtor in

possession “may enter into transactions . . . [or] may use property of the estate in the ordinary

course of business without notice or a hearing.” 11 U.S.C. § 363(c)(1). The Bankruptcy Code

does not define “ordinary course of business.”         In re Roth Am., Inc., 975 F.2d 949, 952

(3d Cir. 1992). In determining whether a transaction is in the ordinary course of business, courts

have looked at whether a transaction is “common practice” in a debtor’s industry and whether



                                                 42
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document    Page 43 of 222



“a creditor could reasonably expect” the debtor to enter into such a transaction.

See In re Miller Min., Inc., 219 B.R. 219, 222 (Bankr. N.D. Ohio 1998) (applying a two-part

“horizontal” and “vertical” test to analyze a postpetition payment); Deaconess Hosp. LLC v. Nour

Mgmn’t Co., 2010 WL 1254307, at *2 n 9 (N.D. Ohio March 24, 2010) (same); see also

Roth Am., Inc., 975 F.2d at 952 (adopting a two-part “horizontal” dimension and “vertical”

dimension test looking at industry practice and creditor expectations). First, when determining

“common practice,” the court analyzes whether, from an industry-wide perspective, the transaction

is of the sort commonly undertaken by companies in that industry. Miller Min., Inc., 219 B.R. at

223. Second, the transaction must be analyzed on the “reasonable expectation” dimension, where

the court “analyzes the transaction from the vantage point of a hypothetical creditor and inquires

whether the transaction subjects a creditor to economic risks of a different nature from those he

accepted when he initially contracted with the debtor.” Id. at 222. “In other words, the vertical

analysis looks at the ‘debtor’s pre-petition business practices and conduct.’”              In re

Blitz U.S.A., Inc., 475 B.R. 209, 214 (Bankr. D. Del. 2012) (quoting In re Nellson

Nutraceutical, Inc., 369 B.R. 787, 797 (Bankr. D. Del. 2007)); see also In re WCI Steel Inc.,

313 B.R. 414, 417 n.2 (Bankr. N.D. Ohio 2004) (observing that consistent past payments of

pension obligations supported a finding that such payments were made in the ordinary course of

business).

       74.     Here, performance under, entry into, and/or amendment of coal sale contracts under

the Postpetition Javelin Facility is an ordinary course transaction based on the Debtors’ industry

and prepetition practices. While the Debtors’ operations are currently idled, coal sale contracts

are at the core of the Debtors’ business: selling coal pursuant to coal sale contracts generates

substantially all of the Debtors’ revenue. The Debtors’ competitors similarly ship product pursuant




                                                43
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 44 of 222



to long- and short-term contracts, and the Debtors historically compete on terms with those

competitors. All of the Debtors’ creditors should expect the Debtors to operate and continue

operating in this way. As such, coal sale contracts are transactions in the ordinary course of the

Debtors’ business. The Debtors respectfully submit that they seek an order granting the relief

requested herein with respect to the Postpetition Javelin Facility solely out of an abundance of

caution.

       C.      Authorizing the Debtors to Enter into the Postpetition Javelin Facility Is in the
               Best Interests of the Debtors and their Estates and Creditors.

       75.     To the extent that the Debtors’ entry into and performance under the Postpetition

Javelin Facility is outside of the ordinary course of business, section 363(b)(1) of the Bankruptcy

Code provides, in relevant part, that a debtor, “after notice and a hearing, may use, sell, or lease,

other than in the ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(1). A

court may authorize non-ordinary course transactions using property of the estate pursuant to

section 363(b) “when a sound business purpose dictates such action.” Stephens Indus. Inc. v.

McClung, 789 F.2d 386, 390 (6th Cir. 1986) (approving a sale of assets pursuant to section 363(b));

In re Eagle-Picher Holdings, Inc., No. 05-12601, 2005 WL 4030132, at *5 (Bankr. S.D. Ohio

Aug. 26, 2005) (authorizing the debtors to implement a key employee retention plan based on

section 363(b) after finding the decision was an “exercise of sound business judgment”); see

also In re Chateaugay Corp., 973 F.2d 141, 143 (2d Cir. 1992) (holding that the use sale or lease

of property of the estate is justified if it is supported by a good business reason); In re Phx. Steel

Corp., 82 B.R. 334, 335–36 (Bankr. D. Del. 1987) (requiring a “good business reason” for use

under section 363(b) of the Bankruptcy Code). Moreover, “[w]here the debtor articulates a

reasonable basis for its business decisions (as distinct from a decision made arbitrarily or

capriciously), courts will generally not entertain objections to the debtor’s conduct.” In re



                                                 44
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document    Page 45 of 222



Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986); see also In re Tower Air, Inc.,

416 F.3d 229, 238 (3d Cir. 2005) (“Overcoming the presumptions of the business judgment rule

on the merits is a near-Herculean task.”).

       76.      Thus, if a debtor’s actions satisfy the business judgment rule, then the transaction

in question should be approved under section 363(b) of the Bankruptcy Code. Indeed, when

applying the “business judgment” standard, courts show great deference to a debtor’s business

decisions. See Granada Invs., Inc. v. DWG Corp., 823 F. Supp. 448, 454 (N.D. Ohio 1993)

(observing that “courts employ the business judgment rule because in order for a corporation to be

managed properly and efficiently, latitude must be given in the handling of corporate affairs”)

(internal quotation omitted); see also Official Comm. of Subordinated Bondholders v. Integrated

Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (“Courts are loath to

interfere with corporate decisions absent a showing of bad faith, self-interest, or gross

negligence.”) (quoting Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)); In re First

Wellington Canyon Assocs., No. 89-593 (CPK), 1989 WL 106838, at *3 (N.D. Ill. Sept. 8, 1989)

(stating that “the debtor’s business judgment . . . must be accorded deference unless shown that

the bankrupt’s decision was taken in bad faith or in gross abuse of the bankrupt’s retained

discretion”).

       77.      Additionally, section 105(a) of the Bankruptcy Code provides this Court with the

power to grant the relief requested herein. Section 105(a) states that a bankruptcy court “may issue

any order, process, or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code].” 11 U.S.C. § 105(a).




                                                 45
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document    Page 46 of 222



       78.     The Court should authorize the Debtors to enter into and amend the Postpetition

Javelin Facility because, as is explained above, such contracts are vital to the Debtors’ business

operations. The relief requested will provide the much-needed liquidity the Debtors require,

maximize the utilization of the Debtors’ active workforce, save the Debtors significant

administrative costs, reduce professionals’ fees, and enable the Debtors to continue their business

and generate revenues for the benefit of their estates and their creditors.

       79.     Courts presiding over coal company bankruptcies regularly grant similar relief to

the relief requested herein. See, e.g., In re Murray Energy Holdings Co., No. 19-56885 (JEH)

(Bankr. S.D. Ohio Dec. 10, 2019) (authorizing the debtors to enter into and perform under coal

sale contracts); In re Blackhawk Mining LLC, No. 19-11595 (LSS) (Bankr. D. Del. Aug. 19, 2019)

(same); In re Westmoreland Coal Co., No. 18-35672 (DRJ) (Bankr. S.D. Tex. Nov. 15, 2018)

(same); In re Peabody Energy Corp., No. 16-42529-399 (BSS) (Bankr. E.D. Mo. Apr. 15, 2016)

(same); In re Patriot Coal Corp., No. 15-32450 (KLP) (Bankr. E.D. Va. June 4, 2015) (same);

In re James River Coal Co., No. 14-31848 (KRH) (Bankr. E.D. Va. Apr. 10, 2014) (same).

Accordingly, the Debtors respectfully submit the Court grant the relief requested herein.

       D.      The Debtors Should Be Authorized to Grant Priming Liens and Superpriority
               Claims.

       80.     The Debtors propose to obtain financing under the DIP Facilities by providing

security interests and liens as set forth in the DIP Documents pursuant to section 364(c) of the

Bankruptcy Code. Specifically, the Debtors propose to provide to the DIP Lenders and Javelin

Global postpetition security interests in and liens on the DIP Collateral (as defined in the Interim

Order) and Prepetition Collateral that are valid, perfected, allowed, enforceable, non-avoidable,

and not subject to challenge, dispute or subordination immediately upon entry of the Interim Order.




                                                 46
Case 1:20-bk-10390               Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                       Desc Main
                                       Document    Page 47 of 222



           81.      The above-described liens on encumbered and unencumbered assets are common

features of postpetition financing facilities, and as set forth in greater detail in the Berube

Declaration, were a necessary feature here to provide security for the proposed financings. See

Berube Decl. ¶ 24. Indeed, postpetition financing facilities routinely are secured by the proceeds

of a debtor’s unencumbered assets such as leaseholds that are subject to leases that prohibit the

impositions of liens thereon. See, e.g., Blackhawk Mining, LLC, No. 19-11595 (Bankr. D. Del.

July 19, 2019) (approving DIP liens on collateral including any leasehold interests or the proceeds

thereof as permitted by applicable law); In re Vanguard Natural Resources, Inc., No 19-31786

(DRJ) (Bankr. S.D. Tex. April 30, 2019); In re Windstream, No. 19-22312 (RDD) (Bankr.

S.D.N.Y. April 22, 2019) (same); In re Mission Coal Company LLC, No. 18-04177 (TLM) (Bankr.

N.D. Ala. Nov. 20, 2018) (same); In re Westmoreland Coal Company, No. 18-35672 (DRJ)

(Bankr. S.D. Tex. Nov. 15, 2018) (same).10

           82.      The statutory requirement for obtaining postpetition credit under section 364(c) is

a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re YL

West 87th Holdings I LLC, 423 B.R. 421, 440-41 (Bankr. S.D.N.Y. 2010) (noting that secured

credit under section 364(c) of the Bankruptcy Code is authorized, after notice and hearing, upon

showing that unsecured credit cannot be obtained). Courts have articulated a three-part test to

determine whether a debtor is entitled to financing under section 364(c) of the Bankruptcy Code.

Specifically, courts look to whether:

                            i.       the debtor is unable to obtain unsecured credit under section 364(b)
                                     of the Bankruptcy Code, i.e., by allowing a lender only an
                                     administrative claim;


10
     Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
     Copies of these orders are available upon request of the Debtors’ proposed counsel.


                                                         47
Case 1:20-bk-10390           Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                                   Document    Page 48 of 222



                       ii.       the credit transaction is necessary to preserve the assets of the estate;
                                 and

                       iii.      the terms of the transaction are fair, reasonable, and adequate, given
                                 the circumstances of the debtor-borrower and proposed lenders.

See In re Los Angeles Dodgers LLC, 457 B.R. 308 (Bankr. D. Del. 2011); see also In re Ames

Dep’t Stores, 115 B.R. 34, 37– 40 (Bankr. S.D.N.Y. 1990); In re St. Mary Hosp., 86 B.R. 393,

401-02 (Bankr. E.D. Pa. 1988); In re Crouse Grp. Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa 1987).

       83.     As described above and as set forth in the Berube Declaration, each third-party

lender indicated it would be unwilling to provide postpetition DIP financing on an unsecured,

junior lien, or pari passu basis to the Prepetition Secured Parties. See Berube Decl. ¶ 18.

Therefore, the Debtors, in consultation with their advisors, concluded that any workable financing

likely would require the support of, or be provided by, the Debtors’ existing lenders. The Debtors,

however, also surveyed certain potential lending sources for actionable alternative proposals—but,

given that no third-party proposals were submitted, determined that the DIP Facilities provide the

best collective opportunity available to the Debtors under the circumstances to fund these chapter

11 cases. See Berube Decl. ¶ 32.

       84.     Absent the DIP Facilities, which will assure creditors that the Debtors will have

sufficient liquidity to administer these chapter 11 cases, the value of the Debtors’ estates would be

significantly impaired to the detriment of all stakeholders.           See Lee Decl. ¶ 63. Without

postpetition financing, the Debtors lack sufficient funds to operate their enterprise, continue paying

their debts as they come due, and cover the projected costs of these chapter 11 cases. See Lee

Decl. ¶ 63. Given the Debtors’ circumstances, the Debtors believe that the terms of the DIP

Facilities, as set forth in the DIP Documents, are reasonable as more fully set forth above and in

the Berube Declaration. For all these reasons, the Debtors submit that they have met the standard

for obtaining postpetition financing.


                                                   48
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                    Desc Main
                                Document    Page 49 of 222



        85.     In the event that a debtor is unable to obtain unsecured credit allowable as an

administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) of the

Bankruptcy Code provides that a court “may authorize the obtaining of credit or the incurring of

debt (a) with priority over any or all administrative expenses of the kind specified

in section 503(b) or 507(b) of [the Bankruptcy Code]; (b) secured by a lien on property of the

estate that is not otherwise subject to a lien; or (c) secured by a junior lien on property of the estate

that is subject to a lien.” As described above, the Debtors are unable to obtain unsecured credit,

junior credit, credit on a pari passu basis, or credit secured by unencumbered property only.

Therefore, approving a superpriority claim in favor of the DIP Lenders and Javelin Global is

reasonable and appropriate.

        86.     Similarly, it is essential that the Debtors resume operations under the Postpetition

Javelin Facility. As is explained above, coal sale contracts are at the core of the Debtors’ business.

The Debtors sell their coal exclusively to Javelin Global, which markets and sells the coal to third-

parties—the Debtors have no other customers. Substantially all of the Debtors’ revenue is

generated by selling coal to Javelin Global. If the Debtors are unable to resume operating under

their agreements with Javelin Global, they will be forced to either forego this revenue or to incur

the substantial costs and delay of finding a customer and negotiating new coal sales contracts.

Without an ongoing relationship with Javelin Global, the Debtors will be unable to generate

revenue or operate their businesses. Accordingly, the granting of the security interests pursuant to

the Postpetition Javelin Facility is necessary for the Debtors to operate their businesses in the

ordinary course, preserve the ongoing value of the Debtors’ operations, and maximize the value of

their estates for the benefit of all stakeholders.




                                                     49
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                                Document    Page 50 of 222



       87.     In addition, the terms of the Postpetition Javelin Facility are fair and reasonable

given the circumstances. Prepetition, the obligations under the Prepayment Facility were secured

by the Take-Back Collateral, and the obligations under the Oak Grove Advance Facility, the

Prepayment Facility and the Oak Grove Marketing Agreement were secured by the Prepayment

Collateral under the Guaranty, Pledge and Security Agreement, dated as of April 29, 2019, by and

between Javelin Global and the Debtors, and the Intercreditor Agreement, dated as of April 29,

2019, by and between Javelin Global and Wilmington Savings Fund Society, FSB. Because the

obligations owed to Javelin Global under prepetition coal sale contracts were already fully secured

by first- and second-priority liens, junior interests will not be harmed by the grant of what are

essentially replacement liens.

       88.     Further, section 364(d) of the Bankruptcy Code provides that a debtor may obtain

credit secured by a senior or equal lien on property of the estate already subject to a lien, after

notice and a hearing, where the debtor is “unable to obtain such credit otherwise” and “there is

adequate protection of the interest of the holder of the lien on the property of the estate on which

such senior or equal lien is proposed to be granted.” 11 U.S.C. § 364(d)(1). The Debtors may

incur “priming” liens under the DIP Facilities if either (a) the prepetition lenders have consented

or (b) prepetition lenders’ interest in collateral are adequately protected. See Anchor Savs. Bank

FSB v. Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the

superpriority lien, those [undersecured] creditors relieved the debtor of having to demonstrate that

they were adequately protected.”). Accordingly, the Debtors may incur “priming” liens under the

DIP Facilities if either (a) their prepetition lenders have consented or (b) the prepetition lenders’

interests in collateral are adequately protected.




                                                    50
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 51 of 222



       89.     Here, the requisite Prepetition Secured Parties have affirmatively consented to the

DIP Facilities and the Postpetition Javelin Facility and actively facilitated the proposed facilities

and Interim Order. Moreover, as set forth more fully in the Interim Order, the Debtors propose to

provide a variety of adequate protection to protect the interests of the Prepetition Secured Parties.

Therefore, the relief requested pursuant to section 364(d)(1) of the Bankruptcy Code is appropriate.

       E.      No Comparable Alternative to the DIP Facilities is Reasonably Available on
               More Favorable Overall Terms.

       90.     A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by section 364(c) of the Bankruptcy Code.

In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Sav. Bank

FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also In re Snowshoe Co.,

789 F. 2d 1085, 1088 (4th Cir. 1986) (demonstrating that credit was unavailable absent the senior

lien by establishment of unsuccessful contact with other financial institutions in the geographic

area); In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981) (bankruptcy court’s finding that

two national banks refused to grant unsecured loans was sufficient to support conclusion that

section 364 requirement was met); Ames Dep’t Stores, 115 B.R. at 37–39 (debtor must show that

it made reasonable efforts to seek other sources of financing under section 364(a) and (b)).

       91.     As noted above, the Debtors do not believe that a more favorable alternative DIP

financing is reasonably available given the realities imposed by the Debtors’ existing capital

structure and the Debtors’ solicitation of alternative financing proposals. Indeed, after contacting



                                                 51
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                                Document    Page 52 of 222



18 third parties for alternative financing, no actionable proposals were submitted. See Berube

Decl. ¶ 19–21. Thus, the Debtors have determined that the DIP Facilities provide the most

favorable terms. Simply put, the DIP Facilities provide the Debtors with the liquidity they need at

the lowest cost available while simultaneously placing the Debtors on an optimal path for a

successful restructuring. Therefore, the Debtors submit that the requirement of section 364 of the

Bankruptcy Code that alternative credit on more favorable terms be unavailable to the Debtors is

satisfied.

        F.      The Proposed Roll Up of the Bridge Loan Facility Is Necessary and
                Appropriate.

        92.     To ensure they have sufficient liquidity to meet business cash needs, the Debtors

have agreed to refinance (or “roll up”) the Bridge Loan Facility. Because the Bridge Loan Facility

was necessary to provide short term funding to enable the Debtors and their creditors to negotiate

a consensual restructuring strategy and provide a pathway to orderly and efficient chapter 11 cases,

a roll up of the Bridge Loan Facility is appropriate under the circumstances and substantially

beneficial to the Debtors and their stakeholders. See Berube Decl. ¶ 14.

        93.     Section 363(b) of the Bankruptcy Code permits a bankruptcy court, after notice and

a hearing, to authorize a debtor to “use, sell, or lease, other than in the ordinary course of business,

property of the estate.” 11 U.S.C. § 363(b)(1). A court may authorize non-ordinary course

transactions using property of the estate pursuant to section 363(b) “when a sound business

purpose dictates such action.” Stephens Indus. Inc. v. McClung, 789 F. 2d 386, 390 (6th Cir. 1986)

(approving a sale of assets pursuant to section 363(b)). Courts have authorized payment of certain

prepetition claims pursuant to section 363(b) where there is a sound business purpose for doing

so. See, e.g., In re Montgomery Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999) (collecting

cases); Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re James A. Phillips, Inc.), 29



                                                  52
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 53 of 222



B.R. 391, 397 (S.D.N.Y. 1983) (relying on section 363 to allow contractor to pay prepetition

claims of suppliers who were potential lien claimants because the payments were necessary for

general contractors to release funds owed to debtors); Ionosphere Clubs, 98 B.R. at 175 (finding

that a sound business justification existed to justify payment of certain prepetition wages).

       94.     Repayment of prepetition debt (often referred to as a “roll-up”) is a common feature

in debtor in possession financing arrangements. Courts in this jurisdiction and others have

approved similar DIP features, including pursuant to interim orders. See, e.g., In re Milacron Inc.,

No. 09-11235 (JVA) (Bankr. S.D. Ohio Mar. 11, 2009) [Docket No. 47] (authorizing

approximately $55 million DIP and a roll-up of approximately $20 million); see also In re Mattress

Firm, Inc., No. 18-12241 (Bankr. D. Del. Oct. 9, 2018) [Docket No. 184] (approving in interim

order the roll-up of all outstanding prepetition revolving obligations); In re Bon-Ton Stores, Inc.,

No. 18-10248 (Bankr. D. Del. Feb. 6, 2018) [Docket No. 120] (approving in interim order the roll-

up of all outstanding prepetition revolving obligations); In re Charming Charlie LLC, No. 17-

12906 (Bankr. D. Del. Dec 13, 2017) [Docket No. 93] (approving in interim order the roll-up of

all outstanding prepetition revolving obligations; In re rue21, Inc., No. 17-22045 (Bankr. W.D.

Pa. May 18, 2017) [Docket No. 141] (approving in interim order the roll-up of all outstanding

prepetition revolving obligations and $100 million of prepetition term loan obligations); In re

Gymboree Corp., No. 17-32986 (Bankr. E.D. Va. June 12, 2017) [Docket No. 86] (approving in

interim order the roll-up of all outstanding prepetition revolving obligations and $70 million of

prepetition term loan obligations).

       95.     The DIP Facilities reflect a roll up of the full amount outstanding under the Bridge

Loan Facility and the provision for payment of certain categories of prepetition operational costs,

including surety bond cash collateralization, critical vendors, taxes, employee wages and benefits,




                                                53
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 54 of 222



certain legacy healthcare obligations, and utilities. The roll up of funds is a sound exercise of the

Debtors’ business judgment and is a material component of the DIP Facilities.

       96.     The repayment of the Bridge Loan Facility merely accelerates the satisfaction of

the obligations owed under it without affecting the recovery of other creditors because the Debtors

believe that these obligations are fully secured by the same liens that secure the Take-Back Facility

on a first-out basis relative to the Take-Back Facility, and the Bridge Loan Facility must be repaid

in full before the Debtors can begin repaying the Take-Back Facility. Thus, the repayment of the

Bridge Loan Facility merely affects the timing, not the amount or certainty, of recovery: the

secured claims arising on account of the Bridge Loan Facility are required by section 1129 of the

Bankruptcy Code to be satisfied in full before recoveries to junior creditors may be provided,

absent consent of such secured parties (which consent the Debtors do not have here). Given these

circumstances, repayment of the Bridge Loan Facility is reasonable, and a sound exercise of the

Debtors’ business judgment.

II.    The Debtors Should Be Authorized to Use the Cash Collateral.

       97.     Section 363 of the Bankruptcy Code generally governs the use of estate property.

Section 363(c)(2)(A) of the Bankruptcy Code permits a debtor in possession to use Cash Collateral

with the consent of the secured party. Here, the Prepetition Secured Parties consent or are deemed

to consent to the Debtors’ use of the Cash Collateral, subject to the terms and limitations set forth

in the Interim Order.

       98.     Section 363(e) of the Bankruptcy Code provides for adequate protection of interests

in property when a debtor uses Cash Collateral. Further, section 362(d)(1) of the Bankruptcy Code

provides for adequate protection of interests in property due to the imposition of the automatic

stay. See In re Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of

the Bankruptcy Code provides examples of forms of adequate protection, such as granting


                                                 54
Case 1:20-bk-10390           Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                                   Document    Page 55 of 222



replacement liens and administrative claims, courts decide what constitutes sufficient adequate

protection on a case-by-case basis. See, e.g., In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564

(3d Cir. 1994) (explaining that the “determination of whether there is adequate protection is made

on a case by case basis”); In re Satcon Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6

(Bankr. D. Del. Dec. 7, 2012) (same); In re N.J. Affordable Homes Corp., No. 05-60442 (DHS),

2006 WL 2128624, at *14 (Bankr. D.N.J. June 29, 2006) (“the circumstances of the case will

dictate the necessary relief to be given”); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992

WL 79323, at *2 (Bankr. D. Del. Feb. 18, 1992) (“[W]hat interest is entitled to adequate protection

and what constitutes adequate protection must be decided on a case-by-case basis.”); see also In

re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993) (citing 2 Collier on Bankruptcy

¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that adequate protection can take many forms

and “must be determined based upon equitable considerations arising from the particular facts of

each proceeding”)).

       99.     As described more fully below, and as set forth in the Interim Order, the Debtors

propose to provide the Prepetition Secured Parties with a variety of adequate protection to protect

against the postpetition Diminution in Value of the Cash Collateral resulting from the use, sale, or

lease of the Cash Collateral by the Debtors and the imposition of the automatic stay (the “Adequate

Protection Obligations”):

                       i.        valid and perfected replacement security interests in and liens on the
                                 DIP Collateral (subject to the Carve Out and the lien priorities set
                                 forth in the Interim Order);

                       ii.       allowed, superpriority administrative claims under section 507(b) of
                                 the Bankruptcy Code (subject to the Carve Out and the priorities set
                                 out in the Interim Order); and

                       iii.      the reasonable professional fees and expenses of Javelin Global and
                                 the lenders, DIP Agents, and the other agents party thereto under the
                                 Prepetition Term Loan Agreement.


                                                   55
Case 1:20-bk-10390           Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48            Desc Main
                                   Document    Page 56 of 222



        100.    The Debtors submit that the proposed Adequate Protection Obligations are

sufficient to protect the Prepetition Secured Parties from any potential Diminution in Value to the

Cash Collateral. In light of the foregoing, the Debtors further submit, and the Prepetition Secured

Parties agree, that the proposed Adequate Protection Obligations to be provided for the benefit of

the Prepetition Secured Parties are appropriate. Thus, the Debtors’ provision of the Adequate

Protection Obligations is not only necessary to protect against any Diminution in Value but is fair

and appropriate under the circumstances of these chapter 11 cases to ensure the Debtors are able

to continue using the Cash Collateral, subject to the terms and limitations set forth in the Interim

Order, for the benefit of all parties in interest and their estates.

III.    The Debtors Should Be Authorized to Pay the Fees Required by the DIP Lenders and
        DIP Agents Under the DIP Documents.

        101.    Under the DIP Documents, the Debtors have agreed, subject to Court approval, to

pay certain fees to the DIP Agent and the DIP Lenders. In particular, as noted above, the Debtors

have agreed to pay the following fees:

                a.      to the Senior DIP Lenders:

                      (i).       an upfront fee of 4.00% of the aggregate principal amount of the
                                 Senior DIP Commitments in respect of Senior DIP New Money
                                 Loans, in kind, on the Closing Date; and

                b.      to the DIP Agent:

                      (i).       an agency fee on the Closing Date in the amount agreed-to by the
                                 Debtors and the DIP Agent.

        102.    Courts in this jurisdiction and others have approved similar aggregates in fees in

large chapter 11 cases. See, e.g., In re The Wornick Company Inc., No. 08-106544 (JVA)

(Bankr. S.D. Ohio Mar. 14, 2008) (approving unspecified amounts of aggregate fees payable to

the DIP agent and DIP lender in the final order); In re Cambrian Holding Company, Inc.,

No. 19-51200 (GRS) (Bankr. E.D. Ky. Jul. 25, 2019) (approving a commitment fee equal to


                                                   56
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                                Document    Page 57 of 222



2.5 percent of the total DIP commitment in the final order); see also In re Sanchez Energy

Corporation, No. 19-34508 (MI) (Bankr. S.D. Tex. Aug. 15, 2019) (approving an exit fee of

1 percent of the aggregate DIP loan and a backstop fee of 5 percent of each lender’s commitment);

In re ATD Corporation, No. 18-12221 (KJC) (Bankr. D. Del. Oct. 26, 2018) (approving a cash fee

of approximately 2.0 percent of the overall DIP facilities in the final order); In re PES

Holdings LLC, No. 18-10122 (KG) (Bankr. D. Del. Jan. 23, 2018) (approving a cash fee of

approximately 2.0 percent of the overall DIP facilities in the interim order); In re Toys “R” US,

Inc., No. 17-34665 (KLP) (Bankr. E.D.Va. Sept. 20, 2017) (approving aggregate fees that were

slightly less than 3.0 percent of the overall DIP facilities in the interim order). In re Alpha Natural

Resources, Inc., No. 15-33896 (KRH) (Bankr. E.D. Va. Sep. 17, 2015) (approving an upfront fee

of 5.00% of the aggregate principal amount of the postpetition term loan).

       103.    It is understood and agreed by all parties, that these fees are an integral component

of the overall terms of the DIP Facilities, and were required by the DIP Lenders as consideration

for the extension of postpetition financing. See Berube Decl. ¶ 24. Accordingly, the Court should

authorize the Debtors to pay the fees provided under the DIP Documents in connection with

entering into those agreements.

IV.    The DIP Lenders Should Be Deemed Good-Faith Lenders Under Section 364(e).

       104.    Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

               The reversal or modification on appeal of an authorization under this
               section [364 of the Bankruptcy Code] to obtain credit or incur debt,
               or of a grant under this section of a priority or a lien, does not affect
               the validity of any debt so incurred, or any priority or lien so granted,
               to an entity that extended such credit in good faith, whether or not


                                                  57
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                                Document    Page 58 of 222



               such entity knew of the pendency of the appeal, unless such
               authorization and the incurring of such debt, or the granting of such
               priority or lien, were stayed pending appeal.

       105.    As explained herein and in the Berube Declaration, the DIP Documents are the

result of (a) the Debtors’ reasonable and informed determination that the DIP Lenders provided

the best postpetition financing alternative available under the circumstances and (b) extended

arm’s length, good-faith negotiations between the Debtors and the DIP Lenders. The Debtors

submit that the terms and conditions of the DIP Documents are reasonable under the

circumstances, and the proceeds of the DIP Facilities will be used only for purposes that are

permissible under the Bankruptcy Code. Further, no consideration is being provided to any party

to the DIP Documents other than as described herein. Accordingly, the Court should find that the

DIP Lenders are “good faith” lenders within the meaning of section 364(e) of the Bankruptcy Code

and are entitled to all of the protections afforded by that section.

V.     The Automatic Stay Should Be Modified on a Limited Basis.

       106.    The proposed Interim Order provides that the automatic stay provisions of

section 362 of the Bankruptcy Code will be modified to allow:

               a.      the Debtors to grant the liens and superpriority claims, and to perform
                       such acts as the DIP Secured Parties may reasonably request, to assure the
                       perfection and priority;

               b.      the Debtors to take all appropriate action to grant the adequate protection
                       liens and claims set forth in the Interim Order, and to take all appropriate
                       action (including such action as the Prepetition Secured Parties may
                       reasonably request) to ensure that the liens granted thereunder are
                       perfected and maintain the priority set forth herein;

               c.      the Debtors to incur all liabilities and obligations, including all the DIP
                       Obligations, to the DIP Secured Parties as contemplated under the Interim
                       Order and the DIP Loan Documents, and to perform under the DIP Loan
                       Documents any and all other instruments, certificates, agreements and
                       documents which may be required, necessary or prudent for the
                       performance by the applicable Debtors under the DIP Loan Documents
                       and any transactions contemplated therein or in the Interim Order;


                                                  58
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 59 of 222



               d.      the Debtors to pay all amounts referred to, required under, in accordance
                       with, and subject to the DIP Loan Documents and this Interim Order;

               e.      the DIP Secured Parties and the applicable Prepetition Secured Parties to
                       retain and apply payments made in accordance with the DIP Loan
                       Documents and the Interim Order;

               f.      subject to certain provisions of the Interim Order, the DIP Secured Parties
                       to exercise, upon the termination events, all rights and remedies provided
                       for in the DIP Loan Documents and take any or all actions provided
                       therein (subject, in each case, to the terms of the Intercreditor Annex); and

               g.      the implementation and exercise of all of the terms, rights, benefits,
                       privileges, remedies and provisions of the Interim Order and the DIP Loan
                       Documents, in each case, without further notice, motion or application to,
                       or order of the Court.

       107.    Stay modifications of this kind are ordinary and standard features of debtor in

possession financing arrangements and, in the Debtors’ business judgment, are reasonable and fair

under the circumstances of these chapter 11 cases.                  See, e.g., In re Milacron

Inc., No. 09-11235 (JVA) (Bankr. S.D. Ohio Apr. 10, 2009) (modifying automatic stay to permit

DIP lender to exercise rights under the DIP facility documents); see also In re Forever 21, Inc.,

No. 19-12122 (KG) (Bankr. D. Del. Sept. 29, 2019) (terminating automatic stay after an event of

default on an interim basis); In re Charming Charlie LLC, No. 19-11534 (CSS)

(Bankr. D. Del. July 12, 2019) (terminating automatic stay after a default or event of default and a

notice period); In re Oreck Corporation, No. 13-04006 (KML) (Bankr. M.D. Tenn. June 12, 2013)

(terminating automatic stay after a default or event of default and a notice period); In re James

River Coal Co., No. 03-04095 (MFH) (Bankr. M.D. Tenn. Mar. 26, 2003) (same).

VI.    Failure to Obtain Immediate Interim Access to the DIP Facilities, Postpetition Javelin
       Facility, and Cash Collateral Would Cause Immediate and Irreparable Harm.

       108.    Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use Cash Collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service


                                                59
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 60 of 222



of such motion. Upon request, however, the Court may conduct a preliminary, expedited hearing

on the motion and authorize the obtaining of credit and use of cash collateral to the extent necessary

to avoid immediate and irreparable harm to a debtor’s estate.

       109.    For the reasons noted above, the Debtors have an immediate postpetition need to

use Cash Collateral, and access the liquidity provided by the DIP Facilities and the Postpetition

Javelin Facility. The Debtors cannot maintain the value of their estates during the pendency of

these chapter 11 cases without access to cash. The Debtors will use cash, among other things, to

fund the operation of their business, including paying employee wages and benefits, to ensure that

vendors continue to provide necessary goods and services, and to fund the administration of these

chapter 11 cases. Substantially all of the Debtors’ available cash constitutes the Cash Collateral.

The Debtors will therefore be unable to operate their business or otherwise fund these chapter 11

cases without access to Cash Collateral, and will suffer immediate and irreparable harm to the

detriment of all creditors and other parties in interest. See Lee Decl. ¶ 34. In short, the Debtors’

ability to administer these chapter 11 cases through the use of Cash Collateral is vital to preserve

and maximize the value of the Debtors’ estates.

       110.    The Debtors request that the Court hold and conduct a hearing to consider entry of

the Interim Order authorizing the Debtors, from and after entry of the Interim Order until the Final

Hearing, to receive initial funding under the DIP Facilities. The DIP Facilities provide for $25.7

million in new money funded upon entry of the Interim Order. The Debtors require this initial

funding prior to the Final Hearing and entry of the Final Order to continue operating, pay their

administrative expenses, and to implement the relief requested in the Debtors’ other “first day”

motions. This relief will enable the Debtors to preserve and maximize value and, therefore, avoid




                                                  60
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                    Desc Main
                                Document    Page 61 of 222



immediate and irreparable harm and prejudice to their estates and all parties in interest, pending

the Final Hearing.

                                     Request for Final Hearing

        111.    Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date which is no later than 25 days after the entry of the Interim Order, to hold a

hearing to consider entry of the final order and the permanent approval of the relief requested in

this motion. The Debtors also request authority to serve a copy of the signed Interim Order, which

fixes the time and date for the filing of objections, if any, to entry of the Final Order, by first class

mail upon the notice parties listed below, and further request that the Court deem service thereof

sufficient notice of the hearing on the final order under Bankruptcy Rule 4001(c)(2).

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

        112.    To implement the foregoing successfully, the Debtors seek a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the 14-day stay of an order authorizing the use,

sale, or lease of property under Bankruptcy Rule 6004(h).

                                           Motion Practice

        113.    This motion includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated and a discussion of their application to this

motion. Accordingly, the Debtors submit that this motion satisfies Local Rule 9013-1(a).

                                                Notice

        114.    The Debtors have provided notice of this motion to the following parties or their

respective counsel: (a) the U.S. Trustee for the Southern District of Ohio; (b) the holders of the

30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the administrative

agent under the Take-Back Facility; (d) Javelin Investment Holdings LLC; (e) counsel to the Ad

Hoc Group of Prepetition Term Loan Lenders; (f) the administrative agent under the Debtors’


                                                   61
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                    Desc Main
                                Document    Page 62 of 222



proposed debtor-in-possession financing facility; (g) the Environmental Protection Agency and

similar state environmental agencies for states in which the Debtors operate; (h) the offices of the

attorneys general for the states in which the Debtors operate; (i) the United States Attorney’s Office

for the Southern District of Ohio; (j) the Internal Revenue Service; (k) the Pension Benefit

Guaranty Corporation; (l) the United Mine Workers of America; (m) counsel to each of the lenders

of the Debtors’ proposed debtor-in-possession financing facility; (n) Murray Energy; (o) Javelin

Global; (p) all taxing authorities; (q) all mechanic’s lien claimants; (r) all lessors; and (s) any party

that has requested notice pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be given.

                                          No Prior Request

        115.    No prior request for the relief sought in this motion has been made to this or any

other court.

                              [Remainder of page intentionally blank]




                                                   62
Case 1:20-bk-10390      Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                              Document    Page 63 of 222



       WHEREFORE the Debtors respectfully request that the Court enter the Interim Order

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other relief as the Court deems appropriate under the circumstances.

Dated: February 12, 2020
Columbus, Ohio

 /s/ Thomas R. Allen                               /s/
 Thomas R. Allen       (0017513)                 David M. Hillman (pro hac vice pending)
 Richard K. Stovall    (0029978)                 Timothy Q. Karcher (pro hac vice pending)
 James A. Coutinho (0082430)                     Chris Theodoridis (pro hac vice pending)
 Matthew M. Zofchak (0096279)                    PROSKAUER ROSE LLP
 Allen Stovall Neuman Fisher & Ashton            Eleven Times Square
 17 South High Street, Suite 1220                New York, New York 10036
 Columbus, Ohio 43215                            Telephone:    (212) 969-3000
 Telephone:    (614) 221-8500                    Facsimile:    (212) 969-2900
 Facsimile:    (614) 221-5988                    Email:        dhillman@proskauer.com
 Email:        allen@asnfa.com                                 tkarcher@proskauer.com
               stovall@asnfa.com                               ctheodoridis@proskauer.com
               coutinho@asnfa.com                - and -
               zofchak@asnfa.com
                                                 Charles A. Dale (pro hac vice pending)
 Proposed Counsel to the Debtors and             PROSKAUER ROSE LLP
 Debtors in Possession                           One International Place
                                                 Boston, Massachusetts 02110
                                                 Telephone:    (617) 526-9600
                                                 Facsimile:    (617) 526-9899
                                                 Email:        cdale@proskauer.com

                                                 Proposed Counsel to the Debtors and Debtors
                                                 in Possession
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48   Desc Main
                           Document    Page 64 of 222



                                    Exhibit A

                                 Interim Order
Case 1:20-bk-10390              Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                             Desc Main
                                      Document    Page 65 of 222




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

                                                                  )
    In re:                                                        )    Chapter 11
                                                                  )
    MURRAY METALLURGICAL COAL                                     )    Case No. 20-10390
    HOLDINGS, LLC, et al.,1                                       )
                                                                  )    Judge John E. Hoffman, Jr.
                                                                  )
                              Debtors.                            )    (Joint Administration Requested)
                                                                  )

  INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 361, 362, 363, 364, 365 AND 507
     (I) AUTHORIZING DEBTORS TO OBTAIN SENIOR SECURED PRIMING
SUPERPRIORITY POSTPETITION FINANCING, (III) AUTHORIZING DEBTORS TO
 ENTER INTO POSTPETITION JAVELIN AGREEMENTS (III) AUTHORIZING USE
        OF CASH COLLATERAL, (IV) GRANTING LIENS AND PROVIDING
    SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (IV) GRANTING
      ADEQUATE PROTECTION, (V) MODIFYING AUTOMATIC STAY, (IV)
    SCHEDULING FINAL HEARING, AND (VII) GRANTING RELATED RELIEF




1
    The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
    number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining, LLC (4268);
    Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal, LLC
    (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National Road,
    St. Clairsville, OH 43950.
Case 1:20-bk-10390           Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                            Desc Main
                                   Document    Page 66 of 222



         Upon the motion, dated February 12, 2020 (the “DIP Motion”),2 of Murray Metallurgical

Holdings, LLC (“MMET” or “Borrower”) and the above-captioned debtors and debtors in

possession (collectively, together with the Borrower, the “Debtors”) in the above-captioned

chapter 11 cases (collectively, together with any Successor Cases (as defined below), the “Chapter

11 Cases”), seeking entry of an interim order (together with all annexes, schedules and exhibits

hereto, this “Interim Order”), pursuant to sections 105, 361, 362, 363(b), 363(c)(2), 364(c),

364(c)(2), 364(c)(3), 364(d)(1), 364(e),365, 503, 506(c) and 507 of title 11 of the United States

Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and

9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and the Local

Bankruptcy Rules for the Southern District of Ohio (the “Local Rules”), inter alia:

       (1)    authorizing the Debtors to obtain postpetition financing on a priming and senior
secured superpriority basis, consisting of the following:
                 (a)     a new money multiple draw senior term loan facility (the “Senior DIP
         Facility”, and the loans issued thereunder, the “Senior DIP Loans”) in an aggregate
         principal amount of up to $[●] million, of which (x) $[●] million shall be available to the
         Borrower, in a single draw on the Closing Date (as defined below), and (y) $[●] million
         shall be available to the Borrower, in a single draw following entry of the Final Order (as
         defined below), in each case, pursuant to the terms and conditions of this Interim Order
         and the “Senior DIP Term Sheet,” an execution copy of which is annexed hereto as Exhibit
         [B-1] (the “Senior DIP Term Sheet”), until such time as the Borrower, the Guarantors
         (as defined in the Senior DIP Term Sheet), Wilmington Savings Fund Society, FSB, as
         the administrative agent and collateral agent (the “Senior DIP Agent”), each of the Senior
         DIP Lenders (as defined in the Senior DIP Term Sheet) and Javelin Global Commodifies
         (UK) LTD, (the “Secured Designated Coal Contract Counterparty”, together with the
         Senior DIP Agent, and the Senior DIP Lenders, the “Senior DIP Secured Parties”)
         execute a definitive credit agreement in form and substance consistent with the Senior DIP
         Term Sheet and otherwise acceptable to the Senior DIP Agent, the Required Senior DIP
         Lenders, (as defined in the Senior DIP Term Sheet) and the Senior DIP Secured
         Designated Coal Contract Counterparty (as defined in the Senior DIP Term Sheet), which
         credit agreement shall, upon its execution, replace and supersede the Senior DIP Term
         Sheet in all respects (as may be amended, restated, supplemented, waived or otherwise
         modified from time to time in accordance with the terms hereof and thereof, the “Senior


2
       Each capitalized term that is not defined herein shall have the meaning ascribed to such term in the applicable
DIP Loan Documents (as defined herein).


                                                          2
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                             Document    Page 67 of 222



      DIP Credit Agreement”), and any other agreements, instruments, pledge agreements,
      guarantees, security agreements, intellectual property security agreements, control
      agreements, instruments, notes and documents executed in connection therewith,
      (including any Senior DIP Loan Documents (as defined in the Senior DIP Term Sheet)
      (each as amended, restated, supplemented, waived, or otherwise modified from time to
      time in accordance with the terms hereof and thereof, and collectively with the Senior DIP
      Term Sheet and the Senior DIP Credit Agreement (as applicable), the “Senior DIP Loan
      Documents”);
              (b)     the designation of Javelin Global Commodities (UK) LTD (“Javelin”) (as
      defined in the DIP Motion) as a “Secured Designated Coal Contract Counterparty”) (in
      such capacity, the “Senior DIP Secured Designated Coal Contract Counterpart”) in
      connection with certain obligations arising under the Oak Grove Master Agreement (such
      obligations, the “Senior DIP Secured Designated Coal Contract Obligations”);
              (c)     a new term loan facility (the “DIP Roll Up Facility”, and the loans deemed
      issued thereunder, the “DIP Roll Up Loans”), in an aggregate amount equal to the total
      amount all Prepetition First Out Term Loan Obligations (as defined in the DIP Term
      Sheet) outstanding as of the Petition Date (as defined below), of which, upon entry of this
      Interim Order, $[●] in Prepetition First Out Term Loan Obligations, and upon entry of the
      Final Order, $[●] in Prepetition First Out Term Loan Obligations, shall be exchanged and
      substituted for, and shall be deemed advanced and rolled-up, on a dollar for dollar basis,
      into the Senior DIP Facility and shall be considered Senior DIP Loans (and the lenders
      thereunder shall be deemed Senior DIP Lenders), and governed by the Senior DIP Term
      Sheet or Senior DIP Credit Agreement, as the case may be, and this Interim Order, for all
      purposes hereunder;
              (d)     a new money multiple draw junior term loan facility (the “Junior DIP
      Facility”, and the loans issued thereunder, the “Junior DIP Loans”) in an aggregate
      principal amount of $[●] million, of which (x) $[●] million shall be available to Borrower
      in a single draw on the Closing Date, (y) an additional $[●] million shall be available to
      Borrower in a single draw upon entry of an order by this Court in connection with the
      chapter 11 cases of Murray Energy Corporation (“MEC”) approving MEC’s entry into
      the Restructuring Support Agreement (as defined in the Senior DIP Term Sheet), and (z)
      an additional $[●] million shall be available to Borrower in a single draw following entry
      of the Final Order, in each case, pursuant to the terms and conditions of this Interim Order
      and the “Junior DIP Term Sheet,” an execution copy of which is annexed hereto as Exhibit
      [B-2] (the “Junior DIP Term Sheet”, and together with the Senior DIP Term Sheet, the
      “DIP Term Sheet”), until such time as the Borrower, the Guarantors (as defined in the
      Junior DIP Term Sheet), Wilmington Savings Fund Society, FSB, as the administrative
      agent and collateral agent (the “Junior DIP Agent”), and each of the Junior DIP Lenders
      (as defined in the Junior DIP Term Sheet (together with the Junior DIP Agent, the “Junior
      DIP Secured Parties”) execute a definitive credit agreement in form and substance
      consistent with the Junior DIP Term Sheet and otherwise acceptable to the Junior DIP
      Agent and the Required Junior DIP Lenders (as defined in the Junior DIP Term Sheet),
      which credit agreement shall, upon its execution, replace and supersede the Junior DIP
      Term Sheet in all respects (as may be amended, restated, supplemented, waived or
      otherwise modified from time to time in accordance with the terms hereof and thereof, the


                                               3
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                             Document    Page 68 of 222



      “Junior DIP Credit Agreement”), and any other agreements, instruments, pledge
      agreements, guarantees, security agreements, intellectual property security agreements,
      control agreements, instruments, notes and documents executed in connection therewith,
      (including any Junior DIP Loan Documents (as defined in the Junior DIP Term Sheet)
      (each as amended, restated, supplemented, waived, or otherwise modified from time to
      time in accordance with the terms hereof and thereof, and collectively with the Junior DIP
      Term Sheet and the Junior DIP Credit Agreement (as applicable), the “Junior DIP Loan
      Documents”); and
             (e)     certain facilities (the “Javelin DIP Facility”, and together with the Senior
      DIP Facility and the Junior DIP Facility, the “DIP Facilities”; the advances made under
      the Javelin DIP Facility, the “Javelin DIP Loans”, and together with the Senior DIP
      Loans and the Junior DIP Loans, the “DIP Loans”) to be provided by Javelin consisting
      of:
                    (i)      an agreement to (1) purchase all coal extracted from the “Oak
             Grove” mine after the Petition Date and subject to terms and conditions, pay for
             such coal in advance of when such payment would otherwise be due thereunder
             (such facility, the “Javelin DIP Advance Facility”) pursuant to the terms and
             conditions of this Interim Order and that certain Annex I to Exhibit A of that certain
             Amendment to Master Coal Purchase and Sale Agreement, which amends that
             certain Amended and Restated Master Coal Purchase and Sale Agreement with
             respect to the Oak Grove mine (including any confirmations, agreements and other
             documents entered into in connection therewith, as each may be amended,
             amended and restated, supplemented or otherwise modified from time to time, by
             and among Javelin and Murray Oak Grove Coal, LLC (“Oak Grove”)
             (substantially in the form attached hereto as Exhibit C-1, as may be amended,
             restated, supplemented, waived or otherwise modified from time to time in
             accordance with the terms hereof and thereof, and including, without limitation,
             the Amended and Restated Master Coal Purchase and Sale Agreement, the
             “Javelin DIP Advance Agreement”), and (2) remain as exclusive marketer for
             Oak Grove pursuant to that certain Amended and Restated Coal Marketing
             Agreement, by and among Javelin and Oak Grove (substantially in the form
             attached hereto as Exhibit C-2, as may be amended, restated, supplemented,
             waived or otherwise modified from time to time in accordance with the terms
             hereof and thereof the “Javelin DIP Marketing Agreement”); and
                   (ii)     a prepaid purchase facility (the “Javelin DIP Prepaid Facility”),
             pursuant to which an aggregate amount equal to $5 million in principal amount
             outstanding under the Javelin Prepetition Prepayment Agreement (as defined
             below) shall, upon the effectiveness thereof (but subject to entry of this Interim
             Order), be substituted and replaced for, and shall be deemed rolled-up, on a dollar
             for dollar basis, into the Javelin DIP Facility in accordance with that certain
             Amended and Restated Prepaid Purchase Agreement Confirmation, by and
             between Javelin and Oak Grove (substantially in the form attached hereto as
             Exhibit C-3, as may be amended, restated, supplemented, waived or otherwise
             modified from time to time in accordance with the terms hereof and thereof the
             “Javelin DIP Prepayment Agreement”, and together with the Javelin DIP


                                               4
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                                Document    Page 69 of 222



               Advance Agreement and the Javelin DIP Marketing Agreement, the “Javelin DIP
               Facility Agreements”, and together with any other agreements, instruments,
               pledge agreements, guarantees, security agreements, intellectual property security
               agreements, control agreements, instruments, notes and other documents executed
               in connection therewith or other documents related thereto (as amended, restated,
               supplemented, waived, and/or modified from time to time in accordance with the
               terms hereof and thereof, the “Javelin DIP Loan Documents”; the term “Javelin
               Prepetition Prepayment Agreement” means that certain Prepaid Purchase
               Agreement Confirmation delivered pursuant to the Oak Grove Master Coal
               Agreement, dated as of April 29, 2019 (as amended, amended and restated,
               supplemented or otherwise modified from time to time prior to the entry into the
               Javelin DIP Prepayment Agreement), by and between Oak Grove and Javelin.
        (2)     (a) authorizing the Borrower to incur, and for the Guarantors to guarantee (as
applicable) on an unconditional joint and several basis, the principal, interest, fees, costs, expenses
obligations (whether contingent or otherwise) and all other amounts (including, without
limitation, all “Obligations” as defined in the Senior DIP Term Sheet and Senior DIP Secured
Designated Coal Contract Obligations), as and when due and payable under each of the Senior
DIP Loan Documents (collectively, the “Senior DIP Obligations”), (b) authorizing the Debtors
to execute, deliver and to perform under the (a) the Senior DIP Term Sheet, the Senior DIP Credit
Agreement, and all other Senior DIP Loan Documents, and to perform such other and further acts
as may be necessary or desirable in connection with this Interim Order, the Senior DIP Loan
Documents and the transactions contemplated hereby and thereby, (c) granting to the Senior DIP
Agent, for the benefit of the Senior DIP Secured Parties, and authorizing the Debtors to incur, the
Senior DIP Liens (as defined below), as applicable, in all DIP Collateral (as defined below), in
each case, in accordance with and subject to the relative rights and priorities of the Senior DIP
Agent on behalf of the Senior DIP Secured Parties, the Junior DIP Agent (together with the Senior
DIP Agent, the “DIP Agents”), on behalf of itself and the Junior DIP Lenders (together with the
Senior DIP Lenders, the “DIP Term Lenders”, and Javelin (together with the DIP Term Lenders,
and the and the Senior DIP Secured Designated Coal Contract Counterparty, the “DIP Lenders”),
the Prepetition Term Loan Agent (as defined below), on behalf of itself and the Prepetition Term
Loan Lenders (as defined below) and Javelin as set forth herein and in the “Intercreditor Annex”
attached hereto as Exhibit [●] (the “Intercreditor Annex), and (d) granting to the Senior DIP
Agent, for itself and for the benefit of the Senior DIP Secured Parties, and authorizing the Debtors
to incur, allowed super-priority administrative expense claims against each of the Debtors, on a
joint and several basis, in respect of all Senior DIP Obligations, in each case, in accordance with
and subject to the terms hereof;

        (3)    (a) authorizing the Borrower to incur, and for the Guarantors to guarantee, on an
unconditional joint and several basis, the principal, interest, fees, costs, expenses obligations
(whether contingent or otherwise) and all other amounts (including, without limitation, all
“Obligations” as defined in the Junior DIP Term Sheet) as and when due and payable under each
of the Junior DIP Term Loan Documents (collectively, the “Junior DIP Obligations”), (b)
authorizing the Debtors to execute, deliver and to perform under the Junior DIP Term Sheet, the
Junior DIP Credit Agreement and the other Junior DIP Loan Documents, and to perform such
other and further acts as may be necessary or desirable in connection with this Interim Order, the
Junior DIP Loan Documents and the transactions contemplated hereby and thereby, (c) granting


                                                   5
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                                Document    Page 70 of 222



to the Junior DIP Agent, for itself and for the benefit of the Junior DIP Lenders, and authorizing
the Debtors to incur, the Junior DIP Liens (as defined below) in all DIP Collateral, in each case,
in accordance with and subject to the relative rights and priorities set forth herein and in the
Intercreditor Annex, and (d) granting to the Junior DIP Agent, on behalf of the Junior DIP Secured
Parties, and authorizing the Debtors to incur, allowed super-priority administrative expense
claims against each of the Debtors, on a joint and several basis, in respect of all Junior DIP
Obligations, in each case, in accordance with and subject to the terms hereof;
        (4)     (a) authorizing the Debtors to assume or otherwise enter into each of the Javelin
DIP Loan Documents, (b) authorizing Oak Grove to incur, and for each of the other Debtors to
guarantee, on an unconditional joint and several basis, the principal, interest, fees, costs, expenses
obligations (whether contingent or otherwise) and all other amounts as and when due and payable
under each of the Javelin DIP Loan Documents on or after the Petition Date (collectively, the
“Javelin DIP Obligations”, and together with the Senior DIP Obligations and the Junior DIP
Obligations, the “DIP Obligations”), (c) authorizing the Debtors to execute, deliver and to
perform under the Javelin DIP Loan Documents (together with the Senior DIP Loan Documents
and the Junior DIP Loan Documents, the “DIP Loan Documents”), and to perform such other
and further acts as may be necessary or desirable in connection with this Interim Order, the Javelin
DIP Loan Documents and the transactions contemplated hereby and thereby, (c) granting to
Javelin, and authorizing the Debtors to incur, the Javelin DIP Liens (as defined below) in all DIP
Collateral, in each case, in accordance with and subject to the relative priorities set forth herein
and in the Intercreditor Annex, and (d) granting to Javelin, and authorizing the Debtors to incur,
allowed super-priority administrative expense claims against each of the Debtors, on a joint and
several basis, in respect of all Javelin DIP Obligations, in each case, in accordance with and
subject to the terms hereof;
        (5)     authorizing the DIP Roll Up Facility and the DIP Roll Up Loans upon the terms
set forth herein;
        (6)     authorizing the Debtors’ use of Prepetition Collateral (as defined below), including
Cash Collateral (as defined below), as well as the proceeds of the DIP Facilities, solely in
accordance with the Approved Budget (as defined below), subject to permitted variances, and
subject to the terms and conditions set forth in this Interim Order and the DIP Loan Documents;
        (7)    providing adequate protection, as and to the extent set forth herein, to the
Prepetition Secured Parties (as defined below) to protect against the risk of any Diminution in
Value (as defined below) of their interests in the Prepetition Collateral (including Cash
Collateral);
        (8)    modifying or vacating the automatic stay imposed by Section 362 of the
Bankruptcy Code or otherwise to the extent necessary to implement and effectuate the terms and
provisions of this Interim Order and the DIP Loan Documents, and waiving any applicable stay
(including under Bankruptcy Rule 6004) with respect to the effectiveness and enforceability of
this Interim Order, and providing for the immediate effectiveness of this Interim Order;
       (9)      waiving the Debtors’ right to surcharge the DIP Collateral and, subject to entry of
the Final Order (as defined below), waiving the Debtors’ right to surcharge the Prepetition
Collateral pursuant to section 506(c) of the Bankruptcy Code and waiving the “equities of the
case” exception in section 552(b) of the Bankruptcy Code with respect to the Prepetition
Collateral; and


                                                  6
Case 1:20-bk-10390           Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                          Desc Main
                                   Document    Page 71 of 222



        (10) scheduling a final hearing (the “Final Hearing”) to consider entry of a final order
authorizing, among other things, the relief requested in the DIP Motion on a final basis, which
order shall be in form and substance acceptable in all respects to the Required Senior DIP Lenders
and Javelin (the “Final Order”), and approving the form of notice with respect to the Final
Hearing.
        The Court having reviewed the DIP Motion, the DIP Loan Documents, the declaration of

Gregory Berube, a Senior Managing Director of Evercore Group LLC (the “Berube

Declaration”), the declarations of Robert Moore, the Debtors’ President, Chief Executive Officer,

Chief Operating Officer and Chief Financial Officer (the “Moore Declaration”) and the

declaration of Robert Campagna, the Debtor’s proposed restructuring advisor (the “Campagna

Declaration”) (collectively, the “First Day Declarations”), the pleadings filed with the Court, the

evidence and arguments proffered or adduced at the hearing held before this Court on February

[13], 2020 (the “Interim Hearing”), and upon the record of these Chapter 11 Cases; and adequate

notice of the Interim Hearing having been given in accordance with Bankruptcy Rules 4001 and

9014 and all applicable Local Rules; and all objections, if any, to the relief requested in the DIP

Motion having been withdrawn, resolved or overruled by the Court; and it appearing to the Court

that granting the interim relief requested in the DIP Motion is necessary to avoid immediate and

irreparable harm to the Debtors and their estates pending the Final Hearing, and otherwise is fair

and reasonable and in the best interests of the Debtors, their estates and their creditors, represents

a sound exercise of the Debtors’ business judgment and is necessary for the continued operation

of the Debtors’ businesses; and after due deliberation and consideration, and for good and

sufficient cause appearing therefor:

        IT IS HEREBY FOUND, DETERMINED, ORDERED AND ADJUDGED:3




3
        The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the


                                                         7
Case 1:20-bk-10390            Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                             Desc Main
                                    Document    Page 72 of 222



         A.       Chapter 11 Cases. Commencing on February 11, 2020 (the “Petition Date”), the

Debtors filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code in the United

States Bankruptcy Court for the Southern District of Ohio (this “Court”) commencing these

Chapter 11 Cases.

         B.       Debtors-in-Possession.           The Debtors continue to manage and operate their

businesses and properties as debtors-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been appointed in any of the Chapter 11 Cases. As

of the date hereof, the United States Trustee (the “U.S. Trustee”) has not appointed an official

committee of unsecured creditors in these Chapter 11 Cases (together with any statutory committee

that may appointed or formed in the Chapter 11 Cases or any Successor Cases the “Official

Committee”).

         C.       Jurisdiction and Venue. The Court has core jurisdiction over the Chapter 11

Cases, the DIP Motion and the parties and property affected thereby pursuant to 28 U.S.C.

§§ 157(a)-(b) and 1334 and the General Order 30-2 from the United States Bankruptcy Court for

the Southern District of Ohio, dated October 10, 2019. Venue for these Chapter 11 Cases and the

proceedings on the DIP Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

The statutory predicates for the relief set forth herein are sections 105, 361, 362, 363, 364 and 507

of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004 and 9014 and [Local Rules 2002-

1(b), 4001-2, 9006-1 and 9013-1.]

         D.       Debtors’ Stipulations.            In requesting the DIP Loans and other financial

accommodations, and in exchange for and as a material inducement to the DIP Lenders to agree



extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent
any of the following conclusions of law constitute findings of fact, they are adopted as such.


                                                           8
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document    Page 73 of 222



to provide the DIP Loans, as applicable, and make the other financial accommodations, and in

exchange for and in recognition of the priming of the Prepetition Term Loan Liens (as defined

below) and the consent of the Prepetition Secured Parties to usage of Cash Collateral, the Debtors,

for themselves, but subject to paragraph [31], hereof not their estates, hereby admit, stipulate,

acknowledge and agree to the following:

               (a)    Prepetition Term Loan Credit Facility:
                      (i)     Prepetition Term Loan Credit Agreement: Pursuant to that
       certain Credit Agreement, dated as of April 29, 2019 (as amended, supplemented, restated
       or otherwise modified prior to the Petition Date, the “Prepetition Term Loan Credit
       Agreement,” and any other agreements and documents executed or delivered in
       connection therewith, including the “Loan Documents” (as defined in the Prepetition Term
       Loan Credit Agreement), each as may be amended, restated, supplemented, waived or
       otherwise modified from time to time, the “Prepetition Term Loan Documents”), among
       MMET, the Guarantors (together with the Borrower, the “Prepetition Term Loan Credit
       Parties”), Wilmington Savings Fund Society, FSB as administrative agent (solely in such
       capacity, the “Prepetition Term Loan Agent”), the lenders and other parties thereto (the
       “Prepetition Term Loan Lenders”), and the “Secured Designated Coal Contract
       Counterparty” (as defined in the Prepetition Term Loan Credit Agreement, together with
       the Prepetition Term Loan Agent and the Prepetition Term Loan Lenders, the “Prepetition
       Term Loan Secured Parties”) party thereto, the Prepetition Term Loan Lenders provided
       credit to the Borrower pursuant to the Prepetition Term Loan Documents (the “Prepetition
       Term Credit Loan Facility”), and the Guarantors irrevocably and unconditionally
       guaranteed, on a joint and several basis, all of the Prepetition Term Loan Obligations (as
       defined below);
                     (ii)     Prepetition Term Loan Obligations: As of the Petition Date, the
       Prepetition Term Loan Credit Parties were jointly and severally liable and indebted to the
       Prepetition Term Loan Agent and the Prepetition Term Loan Lenders, and the Prepetition
       Secured Designated Coal Contract Counterparty, without defense, challenge, objection,
       claim, counterclaim, or offset of any kind, in the aggregate principal amount of not less
       than $[●], consisting of (a) $[●] in outstanding principal amount of First Out Term Loans
       (as defined in the Prepetition Term Loan Credit Agreement), and (b) $[●] in outstanding
       principal amount of Last Out Term Loans (as defined in the Prepetition Term Loan Credit
       Agreement), plus any other amounts due and payable under the Prepetition Term Loan
       Documents, including, without limitation, all Prepetition Secured Designated Coal
       Contract Obligations, accrued and unpaid interest thereon, premiums, reimbursement
       obligations (contingent or otherwise), any fees, costs, expenses (including any attorneys’,
       accountants’, appraisers’, and financial advisors’’ fees and expenses), charges,
       indemnities, and any other amounts, liabilities or obligations of whatever nature, whenever
       arising or accruing (whether before or after the Petition Date), that may be due, owing or
       chargeable in in connection therewith (including all “Obligations” as defined in the


                                                9
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                             Document    Page 74 of 222



      Prepetition Term Loan Credit Agreement), in each case, as and to the extent provided in
      the Prepetition Term Loan Documents (collectively, the “Prepetition Term Loan
      Obligations”); and
                    (iii)     Prepetition Term Loan Liens: To secure the Prepetition Term
      Loan Obligations, the Prepetition Term Loan Credit Parties granted to the Prepetition Term
      Loan Agent, for the benefit of the Prepetition Term Loan Secured Parties and the
      Prepetition Secured Designated Coal Contract Counterparty, properly perfected continuing
      liens, mortgages on and security interests in (collectively, the “Prepetition Term Loan
      Liens”) in all “Collateral” as defined in the Prepetition Term Loan Credit Agreement (the
      “Prepetition Term Loan Collateral”), subject to the relative rights and priorities set forth
      in the Prepetition Intercreditor Agreement (as defined below).
             (b)     Prepetition Javelin Facilities:
                     (i)     Prepetition Javelin Oak Grove Working Capital Facility.
      Javelin entered into that certain (1) Annex I to Exhibit A of that certain Amendment to
      Master Coal Purchase and Sale Agreement, dated as of April 29, 2019, which amends that
      certain Master Coal Purchase and Sale Agreement, dated April 29, 2019 (including any
      confirmations, agreements and documents executed or delivered in connection therewith,
      each as amended, restated, supplemented, waived or otherwise modified prior to the
      Petition Date, the “Prepetition Javelin Oak Grove Master Coal Agreement”), with Oak
      Grove and the guarantors party thereto, and (2) that certain Coal Marketing Agreement,
      dated as of April 29, 2019 (as amended, amended and restated, supplemented or otherwise
      modified from time to time prior to the Petition Date, the “Prepetition Javelin Oak Grove
      Marketing Agreement”, and together with the Prepetition Javelin Oak Grove Master Coal
      Agreement, the “Prepetition Javelin Oak Grove Working Capital Facility Documents”
      or the “Prepetition Javelin Oak Grove Working Capital Facility”);
                    (ii)      Prepetition Javelin Oak Grove Prepayment Facility. Javelin
      entered into that certain Prepaid Purchase Agreement Confirmation delivered pursuant to
      the Prepetition Javelin Oak Grove Master Coal Agreement, (as amended, amended and
      restated, supplemented or otherwise modified from time to time prior to the Petition Date,
      the “Prepetition Javelin Oak Grove Prepayment Agreement” or the “Prepetition
      Javelin Oak Grove Prepayment Facility”), with Oak Grove and the guarantors party
      thereto; and
                    (iii)     Prepetition Javelin Maple Eagle Working Capital Facility.
      Javelin entered into that certain (i) Annex I to Exhibit A of that certain amendment to
      Master Coal Purchase and Sale Agreement, dated as of April 29, 2019, which amends that
      certain Master Coal Purchase and Sale Agreement, dated as of April 29, 2019 (including
      any confirmations, agreements and other documents entered into in connection therewith,
      each as amended, amended and restated, supplemented or otherwise modified from time to
      time prior to the Petition Date, the “Prepetition Javelin Maple Eagle Master Coal
      Agreement”), with Maple Eagle Coal, LLC (“Maple Eagle”) and the guarantors party
      thereto, and (ii) that certain Coal Marketing Agreement, dated as of April 29, 2019 (as
      amended, amended and restated, supplemented or otherwise modified from time to time
      prior to the Petition Date, the “Prepetition Javelin Maple Eagle Marketing Agreement”,
      and together with the Prepetition Javelin Maple Eagle Master Coal Agreement, the


                                              10
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                             Document    Page 75 of 222



      “Prepetition Javelin Maple Eagle Working Capital Facility Documents” or the
      “Prepetition Javelin Maple Eagle Working Capital Facility”, and, together with the
      Prepetition Javelin Oak Grove Prepayment Agreement and the Prepetition Javelin Oak
      Grove Working Capital Facility Documents, the “Prepetition Javelin Loan Documents”
      or the “Prepetition Javelin Facilities”, and together with the Prepetition Term Loan
      Documents and the Prepetition Term Loan Credit Facility, the “Prepetition Loan
      Documents” or the “Prepetition Facilities”).
              (c)    Prepetition Javelin Obligations. As of the Petition Date, the Debtors were
      jointly and severally liable and indebted to Javelin without defense, challenge, objection,
      claim, counterclaim, or offset of any kind, in the aggregate amount of not less than $[61.6
      million], consisting of (a) $[38.2 million] in amounts outstanding under the Prepetition
      Javelin Grove Working Capital Documents, and under the Prepetition Javelin Maple Eagle
      Documents, and (b) [$23.4] in amounts outstanding under the Prepetition Javelin Oak
      Grove Prepayment Agreement, , plus, in the case of each of the foregoing clauses (a) and
      (b), any other amounts due and payable under each of the respective Prepetition Javelin
      Loan Documents as of prior to the Petition Date, including, without limitation, all accrued
      and unpaid interest thereon, reimbursement obligations (contingent or otherwise), any fees,
      costs, expenses (including any attorneys’, accountants’, appraisers’, and financial advisors’
      fees and expenses), charges, indemnities, and any other amounts, liabilities or obligations
      of whatever nature, that may be due, owing or chargeable in in connection therewith, in
      each case, as and to the extent provided in the respective Prepetition Javelin Loan
      Documents (collectively, the “Prepetition Javelin Obligations”).
              (d)     Prepetition Javelin Liens. To secure the Prepetition Javelin Obligations,
      pursuant to that certain Guaranty, Pledge and Security Agreement dated as of April 29,
      2019 (the “Prepetition Javelin Security Agreement”), Debtors granted to Javelin
      (together with the Prepetition Term Loan Secured Parties, the “Prepetition Secured
      Parties”) a security interest in and continuing lien (the “Prepetition Javelin Liens” in all
      “Collateral” as applicable, and as defined in the Prepetition Javelin Security Agreement
      (the “Prepetition Javelin Collateral”, and together with the Prepetition Term Loan
      Collateral, the “Prepetition Collateral”), subject to the relative rights and priorities set
      forth in the Prepetition Intercreditor Agreement.
              (e)     Prepetition Intercreditor Agreement. Javelin, in its capacities as
      “Prepayment Representative” and “Working Capital Representative”, and Wilmington
      Savings Fund Society, FSB, in its capacity as “Take Back Representative”, are party to that
      certain Intercreditor Agreement dated as of April 29, 2019 (collectively, together with any
      consents and acknowledgements executed in connection therewith, the “Prepetition
      Intercreditor Agreement”), which, governed the relative lien priorities and other rights
      and remedies of the Prepetition Secured Parties with respect to the Prepetition Collateral;
      it being understood that the Intercreditor Annex (and, upon its execution, the DIP
      Intercreditor Agreement (as defined therein)), shall be in full force and effect, shall be
      binding upon each of the Secured Parties (as defined therein) and shall replace and
      supersede the Prepetition Intercreditor Agreement in its entirety, at which point the
      Prepetition Intercreditor Agreement shall no longer be in effect.




                                               11
Case 1:20-bk-10390            Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                              Desc Main
                                    Document    Page 76 of 222



                  (f)     Validity and Enforceability of Prepetition Liens. Each of the Prepetition
         Term Loan Liens and the Prepetition Javelin Liens (collectively, the “Prepetition Liens”)
         have been properly recorded and perfected under applicable non-bankruptcy law, and are
         valid, binding, enforceable, non-avoidable and perfected liens in the Prepetition Collateral
         securing the applicable facility, respectively, with priority over any and all other liens in
         the Prepetition Collateral securing the applicable pre-petition facility, subject only to (x)
         pre-existing liens, solely to the extent such liens were senior to the respective Prepetition
         Liens and such permitted senior liens were existing, valid, enforceable, properly perfected
         and non-avoidable liens as of the Petition Date or were perfected subsequent to the Petition
         Date as permitted by Section 546(b) of the Bankruptcy Code against any of the Prepetition
         Credit Parties, the “Permitted Prior Senior Liens”)4 and (y) the relative rights and
         priorities set forth in the Prepetition Intercreditor Agreement (as amended and restated by
         the Intercreditor Annex and the DIP Intercreditor Agreement). The Prepetition Liens are
         not subject to any offset, contest, challenge, objection, defense, claim or counterclaim,
         subordination, recharacterization, avoidance or other claim, cause of action or challenge of
         any kind or nature whatsoever, whether under the Bankruptcy Code, applicable non-
         bankruptcy law or otherwise. The Prepetition Liens were granted to or for the benefit of
         the Prepetition Secured Parties for fair consideration and reasonably equivalent value, and
         were granted contemporaneously with, or covenanted to be provided as inducement for,
         the making of the loans and/or the commitments and other financial accommodations
         secured thereby.
                 (g)     Validity and Enforceability of Prepetition Secured Obligations. Each
         of the Prepetition Term Loan Obligations and the Prepetition Javelin Obligations
         (collectively, the “Prepetition Secured Obligations”), respectively, constitutes the legal,
         valid, binding, enforceable and non-avoidable obligations of the Prepetition Credit Parties
         that are party to the applicable facilities (other than in respect of the stay of enforcement
         arising from section 362 of the Bankruptcy Code), and no portion of any of the Prepetition
         Secured Obligations or any payment made to any of the Prepetition Secured Parties (or
         applied to or paid on account of any of the Prepetition Secured Obligations) at any time is
         subject to any offset, contest, challenge, objection, defense, claim or counterclaim,
         subordination, recharacterization, disgorgement, avoidance or any other claim, cause of
         action or challenge of any kind or nature whatsoever, whether under the Bankruptcy Code,
         applicable non-bankruptcy law or otherwise.
                (h)    No Control. None of the Senior DIP Agent, the Senior DIP Lenders, the
         Senior DIP Secured Designated Coal Contract Counterparty, the Junior DIP Agent, the
         Junior DIP Lenders, the Senior Designated Coal Contract Counterparty (collectively, the
         “DIP Term Secured Parties”) or Javelin (together with the DIP Term Secured Parties, the

4
          Nothing herein shall constitute a finding or ruling by this Court that any such Permitted Prior Senior Liens
are valid, senior, enforceable, prior, perfected or non-avoidable. Moreover, nothing herein shall prejudice the rights
of any party-in-interest, including, but not limited to, the Debtors, the DIP Agents, the DIP Term Lenders, Javelin,
any of the Prepetition Secured Parties or any Official Committee to challenge the validity, priority, enforceability,
seniority, avoidability, perfection or extent of any such Permitted Prior Senior Liens and/or security interests (subject
to the terms of this Interim Order). Any alleged claim arising or asserted as a right of reclamation or return (whether
asserted under Section 546(c) of the Bankruptcy Code or otherwise) shall have the same rights and priority with
respect to the DIP Facilities, the DIP Liens and the DIP Collateral as such claims had with respect to the Prepetition
Liens in the Prepetition Collateral.


                                                          12
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                             Document    Page 77 of 222



      “DIP Secured Parties”) nor the Prepetition Secured Parties controls the Debtors or their
      properties or operations, has authority to determine the manner in which any of the
      Debtors’ operations are conducted or is a control person or insider of the Debtors or any of
      their affiliates by virtue of any of the actions taken with respect to, in connection with,
      related to, or arising from this Interim Order, the DIP Facilities, the DIP Loan Documents
      and/or the Prepetition Facilities or the Prepetition Loan Documents.
              (i)     Release. The Debtors, on behalf of themselves and their respective estates,
      hereby forever and irrevocably release and forever discharge the DIP Secured Parties, the
      Prepetition Secured Parties, and MEC DIP Secured Parties (as defined below) and each of
      their respective former, current and future officers, directors, employees, shareholders,
      owners, members, managers, partners, subsidiaries, affiliates, funds or managed accounts,
      agents, advisors, attorneys, accountants, investment bankers, consultants and other
      representatives, together with each of their predecessors and successors in interest
      (collectively, the “Releasees”) from any and all claims, offsets, defenses, counterclaims,
      set off rights, objections, challenges, causes of action and/or choses in action, liabilities,
      losses, damages, responsibilities, disputes, remedies, actions, suits, controversies,
      reimbursement obligations (including, attorneys’ fees), costs, expenses or judgments of
      every type, whether known or unknown, asserted or unasserted, fixed or contingent,
      pending or threatened, of any kind or nature whatsoever, whether arising at law or in equity
      (including, without limitation, any so-called “lender liability” or equitable subordination
      claims or defenses, recharacterization, subordination, avoidance, any claim arising under
      or pursuant to Section 105 or Chapter 5 of the Bankruptcy Code or under any other similar
      provisions of applicable state or federal law or any other claim or cause of action arising
      under the Bankruptcy Code or applicable non-bankruptcy law), in each case, arising under,
      in connection with, or related to the Debtors or their estates, the extent, amount, validity,
      enforceability, priority, security and perfection of any of the DIP Facilities, the DIP
      Obligations, the DIP Liens, the DIP Loan Documents, the Prepetition Facilities, the
      Prepetition Obligations, the Prepetition Liens or the Prepetition Loan Documents and/or
      the transactions contemplated thereunder and/or hereunder, and any and all other acts,
      omissions or events occurring prior to entry of this Interim Order; provided, however, that,
      for the avoidance of doubt, the foregoing shall not constitute a release of any rights of the
      Debtors arising under the DIP Loan Documents.
              (j)     Cash Collateral. All of the Debtors’ cash, whether existing as of the
      Petition Date or thereafter, wherever located (including, without limitation, all cash on
      deposit or maintained by the Debtors in any account or accounts), whether as original
      collateral or proceeds of other Prepetition Collateral, constitutes “cash collateral” of the
      Prepetition Secured Parties within the meaning of Section 363(a) of the Bankruptcy Code
      (the “Cash Collateral”).
             (k)    Default. The Prepetition Credit Parties are in default under the Prepetition
      Loan Documents, including as a result of the Chapter 11 Cases, and an event of default has
      occurred under the Prepetition Loan Documents.




                                               13
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document    Page 78 of 222



        E.     Findings Regarding Corporate Authority. Subject to entry of this Interim Order,

each of the Debtors has all requisite limited liability company power and authority to execute and

deliver the DIP Loan Documents to which it is a party and to perform its obligations thereunder.

        F.     Findings Regarding Postpetition Financing and Use of Cash Collateral.

               (i)     Good Cause. Good and sufficient cause has been shown for the entry of

this Interim Order and for authorization of the Debtors to obtain financing pursuant to the DIP

Facilities.

               (ii)    Immediate Need for Postpetition Financing and Use of Cash Collateral.

The Debtors’ need to use Cash Collateral on an interim basis and to obtain credit pursuant to the

DIP Facilities as provided for herein, on an interim basis, is immediate and necessary to avoid

serious and irreparable harm to the Debtors, their estates, their creditors and other parties-in-

interest. The Debtors have an immediate need to obtain the DIP Loans and other financial

accommodation and to continue to use the Prepetition Collateral (including Cash Collateral) in

order to, among other things, (i) avoid the liquidation of these estates, (ii) permit the orderly

continuation of the operation of their businesses, including maintaining, amending, renewing, or

modifying insurance policies and surety bonds in the ordinary course of business, (iii) maintain

business relationships with customers, vendors and suppliers, including purchasing necessary

materials and services to maintain compliance with all applicable regulatory and safety

requirements, (iv) make payroll, (v) satisfy other working capital, capital improvement and

operational needs, (vi) pay professional fees, expenses, and obligations benefitting from the Carve-

Out, and (vii) pay costs, fees, and expenses associated with or payable under the DIP Facilities, in

each case, subject to the terms of this Interim Order and the DIP Loan Documents. The Debtors’

use of Cash Collateral alone would be insufficient to meet the Debtors’ cash disbursement needs


                                                14
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                    Desc Main
                                Document    Page 79 of 222



during the period of effectiveness of this Interim Order. The access by the Debtors to sufficient

working capital and liquidity through the use of Cash Collateral and other Prepetition Collateral,

incurrence of new indebtedness under the DIP Loan Documents and other financial

accommodations provided under the DIP Loan Documents are necessary and vital to avoid an

immediate liquidation and for the preservation and maintenance of the going concern values of the

Debtors. The terms of the proposed DIP Facilities pursuant to the DIP Loan Documents and this

Interim Order are fair and reasonable, reflect each Debtor’s exercise of prudent business judgment,

and are supported by reasonably equivalent value and fair consideration.

                (iii)   No Credit Available on More Favorable Terms. The Debtors have been

unable to obtain financing and other financial accommodations from sources other than the DIP

Lenders on terms more favorable than those provided under the DIP Facilities and the DIP Loan

Documents. The Debtors have been unable to obtain adequate unsecured credit allowable as an

administrative expense under section 503(b)(1) of the Bankruptcy Code. The Debtors also have

been unable to obtain adequate credit for money borrowed (a) having priority over administrative

expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the Bankruptcy Code,

(b) secured by a lien on property of the Debtors and their estates that is not otherwise subject to a

lien, or (c) secured solely by a junior lien on property of the Debtors and their estates that is subject

to a lien. Postpetition financing is not otherwise available without granting Javelin and each of

the DIP Agents, for the benefit of the respective DIP Secured Parties: (1) the DIP Liens on all DIP

Collateral, as set forth herein, (2) the DIP Superpriority Claims (as defined below), and (3) the

other protections set forth in this Interim Order. After considering all alternatives, the Debtors

have properly concluded, in the exercise of their sound business judgment, that the DIP Facilities




                                                   15
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                    Desc Main
                                Document    Page 80 of 222



represent the best financing available to them at this time, and is in the best interests of all of their

stakeholders.

                (iv)    Use of Proceeds of the DIP Facilities and Cash Collateral. As a condition

to entry into the DIP Loan Documents, the extension of credit and other financial accommodations

made under the DIP Facilities and the consent to use Cash Collateral (including, without limitation,

the proceeds of the DIP Facilities), each of the DIP Secured Parties require, and the Debtors have

agreed, that Cash Collateral, the proceeds of the DIP Facilities and all other cash or funds of the

Debtors, shall be used solely in accordance with the terms and conditions of this Interim Order and

the DIP Loan Documents, and only for the expenditures set forth in and permitted by the Approved

Budget, and for no other purpose.

                (v)     DIP Roll Up Facility. The DIP Roll Up Facility is necessary because the

Prepetition Term Loan Lenders would not have otherwise provided the Senior DIP Facility or

consented to the subordination of their Prepetition Term Loan Liens to the DIP Liens, and the

Prepetition Secured Parties would not have otherwise consented to the Debtors’ use of their

Prepetition Collateral (including Cash Collateral). The DIP Roll Up Facility reflects the Debtors’

good faith exercise of prudent business judgment, consistent with their fiduciary duties.

                (vi)    Adequate Protection. The Prepetition Secured Parties are entitled, pursuant

to sections 361, 362, 363 and 364 of the Bankruptcy Code, to receive adequate protection, as and

to the extent set forth in this Interim Order, against the risk of diminution in value of their

respective interests in the Prepetition Collateral (including Cash Collateral) resulting from, among

other things, (a) the use, sale or lease by the Debtors (or other decline in value) of such collateral,

(b) the market value decline of such collateral, (c) the imposition of the DIP Liens and the priming

(solely to the extent provided for herein) of the Prepetition Liens, (d) the imposition of the Carve-


                                                   16
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 81 of 222



Out (defined below), and (e) the imposition of the automatic stay pursuant to section 362 of the

Bankruptcy Code (collectively, the “Diminution in Value”). Based on the DIP Motion, the

declarations filed in support of the DIP Motion, and the record presented to the Court at the Interim

Hearing, the terms of the adequate protection arrangements and of the use of the Prepetition

Collateral (including Cash Collateral) are fair and reasonable, reflect the Debtors’ prudent exercise

of business judgment and constitute reasonably equivalent value and fair consideration for the use

of the Prepetition Collateral (including Cash Collateral); provided that nothing in this Interim

Order or the DIP Loan Documents shall (x) be construed as the affirmative consent by any of the

Prepetition Secured Parties for the use of Cash Collateral other than on the terms set forth in this

Interim Order and the Approved Budget (subject to permitted variances) and in the context of the

DIP Facilities authorized by this Interim Order, (y) be construed as a consent by any Prepetition

Secured Party to the terms of any other financing or any other lien encumbering the Prepetition

Collateral (whether senior or junior) or (z) prejudice, limit or otherwise impair the rights of any of

the Prepetition Secured Parties, subject to any applicable provisions of the Intercreditor Annex, to

seek modification of the grant of adequate protection provided hereby so as to provide new,

different or additional adequate protection or assert the interests of any of the Prepetition Secured

Parties, and without prejudice to the right of the Debtors and any other party in interest’s rights to

contest such modification.

               (vii)   Consent. To the extent such consent is required, the Prepetition Secured

Parties have consented or are deemed under the Prepetition Intercreditor Agreement (as amended

by the Intercreditor Annex) to have consented to the Debtors’ use of Prepetition Collateral

(including Cash Collateral) and the Debtors’ entry into the DIP Facilities and the DIP Loan




                                                 17
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 82 of 222



Documents, in each case, in accordance with and subject to the terms and conditions of this Interim

Order and the DIP Loan Documents;

               (viii) Sections 506(c) and 552(b). As a material inducement to the DIP Secured

Parties to agree to provide the DIP Loans and make other financial accommodations in connection

therewith, and in exchange for (a) the DIP Secured Parties’ agreement to subordinate their liens

and superpriority claims to the Carve-Out (defined below), (b) the Prepetition Secured Parties’

agreement to subordinate their Prepetition Liens to the DIP Liens, the DIP Superpriority Claims

(as defined below) and the Carve-Out, and (c) the Prepetition Secured Parties’ agreement to

consent to the use of Cash Collateral, in each case, in accordance with and subject to the Approved

Budget, the DIP Loan Documents and this Interim Order, each of the DIP Secured Parties and the

Prepetition Secured Parties have required the Debtors to seek this Court’s approval at the Final

Hearing of, (1) a waiver of any “equities of the case” exceptions or claims under Section 552(b)

of the Bankruptcy Code, and (2) a waiver of the provisions of Section 506(c) of the Bankruptcy

Code (which waiver shall be without prejudice to the contention of the DIP Secured Parties that

Section 506(c) of the Bankruptcy Code does not apply to secured claims incurred pursuant to

section 364 of the Bankruptcy Code).

               (ix)    Business Judgment and Good Faith Pursuant to Section 364(e). Based on

the DIP Motion, the declarations filed in support of the DIP Motion, and the record presented to

the Court at the Interim Hearing, (i) the extension of credit and other financial accommodations

made under the DIP Facilities and the DIP Loan Documents, the (ii) the terms of the DIP Facilities,

(iii) the fees and other amounts paid and to be paid thereunder, (iv) the terms of adequate protection

granted to the Prepetition Secured Parties, (v) the terms on which the Debtors may continue to use

Prepetition Collateral (including Cash Collateral), and (vi) the Cash Collateral arrangements



                                                 18
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document    Page 83 of 222



described therein and herein, in each case, pursuant to this Interim Order and the DIP Loan

Documents, (a) are fair, reasonable, and the best available to the Debtors under the circumstances;

(b) reflect the Debtors’ exercise of prudent business judgment consistent with their fiduciary

duties; (c) are supported by reasonably equivalent value and fair consideration; and (d) represent

the best financing available. The DIP Facilities and the use of Prepetition Collateral (including

Cash Collateral) were negotiated in good faith and at arms’ length among the Debtors, the DIP

Secured Parties and the Prepetition Secured Parties. The use of Cash Collateral and credit to be

extended under the DIP Facilities shall be deemed to have been so allowed, advanced, made, used

and/or extended in good faith, and for valid business purposes and uses, within the meaning of

Section 364(e) of the Bankruptcy Code, and the DIP Secured Parties and the Prepetition Secured

Parties are therefore entitled to the protection and benefits of section 364(e) of the Bankruptcy

Code and this Interim Order.

               (x)     Good Faith of DIP Secured Parties. The DIP Facilities, the adequate

protection granted to the Prepetition Secured Parties and the use of the Prepetition Collateral

(including Cash Collateral) hereunder have been negotiated in good faith and at arm’s length

among the Debtors, the DIP Secured Parties, and their respective advisors, and all of the Debtors’

obligations and indebtedness arising under, in respect of, or in connection with, the DIP Facilities

and the DIP Loan Documents, including, without limitation, all loans and other financial

accommodations made to and guarantees issued by the Debtors pursuant to the DIP Loan

Documents and any DIP Obligations shall be deemed to have been extended by the DIP Secured

Parties and their respective affiliates in good faith, as that term is used in section 364(e) of the

Bankruptcy Code, and in express reliance upon the protections offered by section 364(e) of the

Bankruptcy Code, and the claims, security interests and liens, and other rights, benefits and



                                                19
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 84 of 222



protections granted to the DIP Secured Parties (and the successors and assigns thereof) pursuant

to this Interim Order and the DIP Loan Documents shall each be entitled to the full protection of

section 364(e) of the Bankruptcy Code in the event that this Interim Order or any provision hereof

is vacated, reversed or modified, on appeal or otherwise.

               (xi)    Good Faith of Prepetition Secured Parties. The Prepetition Secured Parties

have acted in good faith regarding the DIP Facilities and the Debtors’ continued use of Prepetition

Collateral (including Cash Collateral) to fund the administration of the Debtors’ estates and

continued operation of their businesses (including the incurrence and payment of any adequate

protection obligations and the granting of adequate protection liens), in accordance with the terms

hereof, and the adequate protection claims, security interests and liens, and other rights, benefits

and protections granted to the Prepetition Secured Parties (and their successors and assigns thereof)

pursuant to this Interim Order and the DIP Loan Documents shall be entitled to the full protection

of section 363(m) of the Bankruptcy Code in the event that this Interim Order or any provision

hereof is vacated, reversed or modified, on appeal or otherwise.

               (xii)   Budget. The Debtors have prepared and delivered to the DIP Secured

Parties an initial cash flow forecast (the “Initial Budget”), a copy of which is attached hereto as

Exhibit A, setting forth all line-item and cumulative cash receipts and expenditures (including all

necessary and required expenses which the Debtors expect to incur) on a weekly basis for the

period beginning as of the week during the which the Petition Date occurs through and including

the end of the thirteenth calendar week following such week. The Debtors believe that the Initial

Budget is reasonable under the facts and circumstances known to them, taken as a whole, as of the

Petition Date. The DIP Secured Parties are relying, in part, upon the Debtors’ agreement to comply

with the Initial Budget, once approved by the Required Senior DIP Lenders and Javelin in




                                                 20
Case 1:20-bk-10390         Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                                 Document    Page 85 of 222



accordance with the terms hereof (subject to permitted variances), the other DIP Loan Documents,

and this Interim Order in determining to enter into the postpetition financing arrangements

provided for in this Interim Order.

               (xiii) Notice. Notice of the Interim Hearing and the emergency relief requested

in the DIP Motion has been provided by the Debtors, whether by facsimile, email, overnight

courier or hand delivery, to certain parties-in-interest, including: (i) the U.S. Trustee; (ii) the

Securities and Exchange Commission; (iii) the Internal Revenue Service; (iv) the parties included

on the Debtors’ consolidated list of their thirty (30) largest unsecured creditors; (v) counsel to the

DIP Agents and counsel to the DIP Lenders; (vi) counsel to each of the Prepetition Secured Parties;

(vii) all other known parties with liens of record on assets of the Debtors as of the Petition Date;

(viii) all financial institutions at which the Debtors maintain deposit accounts; and (ix) all other

parties required to receive notice pursuant to Bankruptcy Rules 2002, 4001 or 9014 and [Local

Rules 2002-1, 4001-2 and 9013-1] or requesting to receive notice prior to the date hereof. The

Debtors have made reasonable efforts to afford the best notice possible under the circumstances,

and such notice is good and sufficient to permit the interim relief set forth in this Interim Order.

               (xiv)     Relief Essential; Necessity of Immediate Entry. The Debtors have requested

immediate entry of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2).

Absent entry of this Interim Order, the Debtors’ businesses, properties and estates will be

immediately and irreparably harmed. The Court concludes that entry of this Interim Order is in

the best interests of the Debtors’ estates, and is necessary, essential and appropriate for the

continued operation of the Debtors’ businesses and the management and preservation of their

assets and properties.




                                                 21
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                                Document    Page 86 of 222



       NOW THEREFORE, based upon the foregoing findings and conclusions, the DIP

Motion, the First Day Declaration, the DIP Declaration and the record before the Court, and after

due consideration, and good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

      1.       DIP Motion Approved. The DIP Motion is granted on an interim basis, and the

Interim Financing (as defined below) is authorized and approved, in each case, in accordance with

and subject to the terms and conditions of this Interim Order and the DIP Loan Documents. Any

objections to the DIP Motion or to the entry of this Interim Order that have not been withdrawn,

waived, or settled, and all reservation of rights included therein, are hereby overruled on the merits.

      2.       Authorization of DIP Facilities.

               (a)     Subject to the terms and conditions of this Interim Order, the Debtors are

hereby authorized to execute, enter into and perform all obligations under the DIP Facilities and

the DIP Loan Documents. The DIP Loan Documents and this Interim Order govern the financial

and credit accommodations to be provided to the Debtors by the respective DIP Lenders in

connection with the applicable DIP Facilities.

               (b)     The DIP Term Sheet, and, upon execution thereof, each of the other DIP

Loan Documents, are hereby approved are hereby approved, and the Debtors are hereby authorized

to execute, enter into and perform all obligations under the DIP Facilities and the DIP Loan

Documents. Each of the DIP Lenders is hereby authorized to execute, enter into and perform under

each of their respective obligations under the applicable DIP Facilities and the applicable DIP

Loan Documents. Any DIP Loan Documents entered into by any of the Debtors prior to the date

hereof consistent with this Interim Order are hereby approved. Without limiting the foregoing, the




                                                  22
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document    Page 87 of 222



Debtors’ assumption of the Javelin DIP Agreements is hereby approved, and the Debtors are

hereby authorized to execute, enter into and perform all obligations under the Javelin DIP Facilities

and the Javelin DIP Loan Documents, subject to the terms and conditions set forth therein, in the

DIP Loan Documents and this Interim Order.

               (c)     From the entry of this Interim Order through the earliest to occur of (i) entry

of the Final Order, or (ii) the DIP Termination Date (as defined below), the Debtors are authorized

to incur, and the Guarantors are hereby authorized to unconditionally guarantee, on a joint and

several basis, all of the Debtors’ DIP Obligations on account of such incurrence under the

applicable DIP Facilities, up to an aggregate principal amount of $[●] million in new money

Senior DIP Loans (exclusive of Senior DIP Loans that constitute DIP Roll Up Loans and the

Option Payment (as defined in the Senior DIP Term Sheet)), and up to an aggregate principal

amount of $[●] million in Junior DIP Loans, in each case, on an interim basis, together with

applicable interest, protective advances, expenses, fees and other charges payable in connection

with such DIP Facilities (the “Interim Financing”), as applicable, in each case, subject to the

terms and conditions set forth in this Interim Order and the DIP Loan Documents. Notwithstanding

anything contained herein to the contrary, monies advanced under the Senior DIP Facility and the

Junior DIP Facility and any cash proceeds thereof shall at all times constitute Term Priority

Collateral, whether or not such Senior DIP Loans or Junior DIP Loans or the cash proceeds thereof

are located in or transferred to an account that otherwise constitutes Working Capital Priority

Collateral and whether or not such Senior DIP Loans or Junior DIP Loans or the proceeds thereof

are commingled with any other cash or assets of the Debtors that otherwise constitute Working

Capital Priority Collateral, and at no time shall monies advanced under the Senior DIP Facility

and the Junior DIP Facility or the proceeds thereof constitute Working Capital Priority Collateral.



                                                 23
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document    Page 88 of 222



               (d)     Without limiting the foregoing, and without the need for further approval of

this Court, each Debtor is authorized and directed to perform all acts, to make, execute and deliver

all instruments and documents (including, without limitation, the execution or recordation of

pledge and security agreements, mortgages, deeds of trust and financing statements), and to pay

all fees that may be required, necessary or desirable for the Debtors to implement the terms of,

performance of their obligations under or effectuate the purposes of and transactions contemplated

by this Interim Order, the DIP Facilities and/or the DIP Loan Documents, including, without

limitation:

            (1)        the execution and delivery of, and performance under, each of the DIP Loan
       Documents;
               (2)     the execution and delivery of, and performance under, one or more
       amendments, waivers, consents or other modifications to and under the DIP Loan
       Documents, in each case, as the Debtors and the requisite DIP Secured Parties (in
       accordance with and subject to the terms of the applicable DIP Loan Documents) may
       agree, it being understood that no further approval of the Court shall be required for
       authorizations, amendments, waivers, consents or other modifications to and under the DIP
       Loan Documents (and any fees and other expenses (including any attorneys’, accountants’,
       appraisers’ and financial advisors’ fees), amounts, charges, costs, indemnities and other
       obligations paid in connection therewith) that do not shorten the maturity of the extensions
       of credit thereunder or increase the aggregate commitments or the rate of interest payable
       thereunder; provided that any amendment, waiver, consent or other modification of the
       Javelin DIP Loan Documents or which otherwise materially adversely affects Javelin shall
       require the prior written consent of Javelin; provided further that a copy (which may be
       provided through electronic mail or facsimile) of the amendment, modification, or
       supplement is provided to the U.S. Trustee and any Official Committee;
               (3)     the non-refundable and, upon entry of this Interim Order, irrevocable
       payment to the DIP Secured Parties, as the case may be, of all fees, costs and expenses,
       including, without limitation, (a) any closing fees, upfront fee, exit fee, prepayment fee,
       unused line fees, arrangement fees, structuring fees, duration fees, commitment fees
       (including the Option Payment (as defined in the Senior DIP Term Sheet), backstop fees,
       servicing fees, audit fees, appraisal fees, servicing fees, liquidator fees, agency fees,
       prepayment premiums or similar amounts (which fees, in each case, shall be, and shall be
       deemed to have been, approved upon entry of this Interim Order, and which fees shall not
       be subject to any challenge, contest, attack, rejection, recoupment, reduction, defense,
       counterclaim, offset, subordination, recharacterization, avoidance or other claim, cause of
       action or other challenge of any nature under the Bankruptcy Code, under applicable non-
       bankruptcy law or otherwise) and any amounts due (or that may become due) in respect of


                                                24
Case 1:20-bk-10390      Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document    Page 89 of 222



       the indemnification obligations, in each case referred to in the DIP Loan Documents (and
       in any separate letter agreements between any or all Debtors, on the one hand, and any of
       the DIP Secured Parties, on the other, in connection with the DIP Facilities), (b) the fees,
       costs and expenses as may be due from time to time of each of the DIP Agents and the DIP
       Lenders, including, without limitation, the fees and expenses of the following professionals
       (whether or not such fees arose before or after the Petition Date (except as provided in
       clause (B) in this paragraph), and whether or not the transactions contemplated hereby are
       consummated): (A) (i) Stroock & Stroock & Lavan LLP, as bankruptcy counsel to the
       Senior DIP Lenders, (ii) Taft, as local bankruptcy counsel to the Senior DIP Lenders, (iii)
       Burr & Forman LLP, as regulatory counsel to the Senior DIP Lenders, (iv) Ankura
       Consulting Group, LLC, as financial advisor to the Senior DIP Lenders, and (v) any other
       advisor or consultant, in each case, as may be retained by the Required Senior DIP Lenders,
       (B) solely as it relates to Javelin’s post-petition fees and expenses (i) Paul Hastings LLP,
       as bankruptcy counsel to Javelin, and (ii) McDonald Hopkins LLC, as local bankruptcy
       counsel to Javelin, (C)(i) [●], as bankruptcy counsel to the Junior DIP Lenders, and (ii) [●]
       as local bankruptcy counsel, to the Junior DIP Lenders, and (D)(i) Seward & Kissel LLP,
       as bankruptcy counsel to each of the DIP Agents, and (ii) local counsel and other advisors
       to each of the DIP Agents (collectively, each of the professionals described in the foregoing
       clauses (A)-(D), the “DIP Fees and Expenses”), in each case, without the need to file
       retention or fee applications, and without the need to provide notice to any party or obtain
       further Court approval;
               (4)     the granting of the DIP Liens (as defined below) and the Adequate
       Protection Liens (as defined below), the perfection of the DIP Liens and the Adequate
       Protection Liens, the granting of the DIP Superpriority Claims (as defined below) and the
       Adequate Protection Claims (as defined below), and the granting of the DIP Protections,
       in each case, as set forth herein and in the DIP Loan Documents; and
             (5)     the performance of all other acts necessary, required or desirable to
       implement the DIP Facilities and/or to facilitate the transactions contemplated by the DIP
       Loan Documents and this Interim Order.
               (e)    No DIP Secured Party shall have any obligation or responsibility to monitor

any Debtor’s use of the DIP Facilities, and each DIP Secured Party may rely upon each Debtor’s

representations that the amount of DIP Facilities requested at any time and the use thereof are in

accordance with the requirements of this Interim Order, the DIP Loan Documents, and Bankruptcy

Rule 4001(c)(2).

      3.       DIP Obligations. Upon entry of this Interim Order, the DIP Term Sheet, and upon

execution thereof, each of the other DIP Loan Documents, shall constitute valid, binding,

enforceable, and non-avoidable obligations of each the Debtors, and shall be fully enforceable



                                                25
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 90 of 222



against each of the Debtors, their estates and any successors thereto, including, without limitation,

any estate representative or trustee appointed in any of the Chapter 11 Cases, or any case under

Chapter 7 of the Bankruptcy Code upon the conversion of any of the Chapter 11 Cases, or in any

other proceedings superseding or relating to any of the foregoing and/or upon the dismissal of any

of the Chapter 11 Cases or any such successor cases (collectively, the “Successor Cases”), and

their creditors and other parties in interest, in each case, in accordance with the terms thereof and

this Interim Order. No obligation, payment, transfer or grant of security under the DIP Loan

Documents or this Interim Order to the DIP Secured Parties shall be stayed, restrained, voidable

or recoverable under the Bankruptcy Code or under any applicable law (including, without

limitation, under sections 502(d), 544, 548 or 549 of the Bankruptcy Code, any applicable Uniform

Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or other similar state statute or

common law), or subject to any defense, reduction, recoupment, recharacterization, subordination,

disallowance, impairment, cross-claim, claim, counterclaim, offset or any other challenge under

the Bankruptcy Code or any applicable law.

      4.       No Obligation to Extend Credit.          The DIP Secured Parties shall have no

obligation to make any loan or advance under the applicable DIP Loan Documents unless all of

the conditions precedent to the making of such extension of credit by the applicable DIP Secured

Parties under the applicable DIP Loan Documents and this Interim Order have been satisfied in

full or waived in accordance with their terms.

      5.       Roll-Up of Prepetition First Out Term Loan Obligations. Upon entry of this

Interim Order, $[●] in Prepetition First Out Term Loan Obligations, and upon entry of the Final

Order, $[●] in Prepetition First Out Term Loan Obligations, shall be deemed substituted and

exchanged for, and rolled up and converted into (on a cashless, dollar for dollar basis) Senior DIP



                                                 26
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document    Page 91 of 222



Loans (and upon the entry of the Interim Order and the Final Order, as applicable, the Prepetition

Term Loan Agent shall correspondingly reduce on its register under the Prepetition Term Loan

Credit Agreement each such holder’s Prepetition First Out Term Loan Obligations so substituted

and exchanged for, and rolled up and converted into (on a dollar for dollar basis) Senior DIP

Loans). The “roll-up” shall be authorized as compensation for, in consideration for, and solely on

account of, the agreement of Prepetition Term Loan Lenders to provide the Senior DIP Facility

and to provide other consideration during these Chapter 11 Cases, and not as payments under,

adequate protection for, or otherwise on account of, any Prepetition Term Loan Obligations.

Notwithstanding any other provisions of this Interim Order or the DIP Loan Documents, all rights

of the Prepetition Term Loan Secured Parties shall be fully preserved. The Prepetition Term Loan

Secured Parties would not otherwise consent to the use of their Prepetition Term Loan Collateral

(including Cash Collateral) or the subordination of their liens to any DIP Liens, and the Senior

DIP Lenders would not be willing to provide the Senior DIP Facility or extend credit to the Debtors

thereunder, without the inclusion of the Roll Up Facility. Moreover, the Roll Up Facility will

enable the Debtors to obtain urgently needed financing that they need to administer these Chapter

11 Cases and fund their operations.

      6.       DIP Liens.

                      DIP Term Liens. Effective immediately upon entry of this Interim Order,

the Senior DIP Agent, for the benefit of the Senior DIP Secured Parties and the Senior DIP Secured

Designated Coal Contract Counterparty and the Junior DIP Agent, for the benefit of the Junior

DIP Secured Parties, are hereby granted (without the necessity of the execution by the Debtors or

the filing or recordation of mortgages, security agreements, lockbox or control agreements,

financing statements, or any other instruments or otherwise by the Senior DIP Agent, the Senior



                                                27
Case 1:20-bk-10390             Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                              Desc Main
                                     Document    Page 92 of 222



DIP Lenders, the Senior DIP Secured Designated Coal Contract Counterparty, the Junior DIP

Agent or the Junior DIP Lenders) valid, binding, enforceable, non-avoidable, and automatically

and properly perfected liens and security interests (as applicable, the “Senior DIP Liens” or the

“Junior DIP Liens”, and collectively, the “DIP Term Liens) in all DIP Collateral (as defined

below), as collateral security for the prompt and complete performance and payment when due

(whether at the stated maturity, by acceleration or otherwise) of all Senior DIP Obligations and

Junior DIP Obligations (collectively, the “DIP Term Loan Obligations”), respectively, which

DIP Term Liens shall have the following relative rank and priority:

                          (1)     pursuant to section 364(c)(2) of the Bankruptcy Code, a valid,
                  binding, enforceable, fully-perfected first priority senior security interest in and lien
                  upon all of the Debtors’ right, title and interest in, to and under all DIP Collateral,
                  whether existing on the Petition Date or thereafter acquired, and wherever located,
                  in each case that is not otherwise subject to a valid, perfected and non-avoidable
                  lien on or as of the Petition Date (or is not subject to a valid and non-avoidable lien
                  in existence as of the Petition Date that is perfected subsequent to the Petition Date
                  as permitted by section 546(b) of the Bankruptcy Code), and the proceeds, products,
                  rents and profits of each of the foregoing (collectively, the “Unencumbered
                  Property”), subject and subordinate only to the Carve-Out and subject to the
                  relative rank and priority as set forth in the Intercreditor Annex; and
                          (2)     pursuant to sections 364(c)(3) and 364(d)(1) of the Bankruptcy
                  Code, a valid, binding, enforceable, fully-perfected security interest in and lien
                  upon all of the Debtors’ right, title and interest in, to and under all DIP Collateral
                  (other than Unencumbered Property, as described in sub-paragraph (1) above),
                  whether existing on the Petition Date or thereafter acquired, and wherever located,
                  and the proceeds, products, rents and profits of the foregoing, which lien and
                  security interest shall (A) be junior to the Carve-Out and Permitted Prior Senior
                  Liens, and (B) have the relative rank and priority as set forth in the Intercreditor
                  Annex.
                            Javelin DIP Liens.5 Effective immediately upon entry of this Interim

Order, Javelin is hereby granted (without the necessity of the execution by the Debtors or the filing


5
 For the avoidance of doubt, (a) the $5 million in obligations deemed rolled-up and advanced under the Javelin DIP
Prepaid Facility, and the liens granted under the $5 million Javelin DIP Prepaid Facility, shall constitute Javelin DIP
Obligations and Javelin DIP Liens, respectively, and (b) neither the Javelin DIP Obligations nor the Javelin DIP Liens
shall relate to or secure any Prepetition Javelin Obligations (other than in respect of the $5 million roll-up contemplated
under the Javelin DIP Prepaid Facility).


                                                           28
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                               Document    Page 93 of 222



or recordation of mortgages, security agreements, lockbox or control agreements, financing

statements, or any other instruments or otherwise by Javelin) valid, binding, enforceable, non-

avoidable, and automatically and properly perfected liens and security interests (collectively,

the ”Javelin DIP Liens”, and together with the DIP Term Liens, the “DIP Liens”) in all DIP

Collateral (as defined below), as collateral security for the prompt and complete performance and

payment if and when due (whether at the stated maturity, by acceleration or otherwise) of all post-

petition obligations arising under each of the Javelin DIP Prepaid Facility (the “Javelin DIP

Prepaid Facility Liens”), as well as the Javelin DIP Advance Facility and the Javelin DIP

Marketing Agreement (the “Javelin DIP Advance Facility Liens”, and together with the Javelin

DIP Prepaid Facility Liens, the “Javelin DIP Liens”), which Javelin DIP Liens shall have the

following relative rank and priority:

                       (1)      pursuant to section 364(c)(2) of the Bankruptcy Code, a valid,
               binding, enforceable, fully-perfected first priority senior security interest in and lien
               upon all of the Debtors’ right, title and interest in, to and under all DIP Collateral,
               whether existing on the Petition Date or thereafter acquired, and wherever located,
               in each case that constitutes Unencumbered Property (as defined in the DIP Term
               Sheet) subject only to the Carve-Out and subject to the relative rank and priority as
               set forth in the Intercreditor Annex; and
                       (2)     pursuant to sections 364(c)(3) and 364(d)(1) of the Bankruptcy
               Code, a valid, binding, enforceable, fully-perfected security interest in and lien
               upon all of the Debtors’ right, title and interest in, to and under all DIP Collateral
               (other than Unencumbered Property, which is described in sub-paragraph 6(a)(1)
               above), whether existing on the Petition Date or thereafter acquired, wherever
               located, and the proceeds, products, rents and profits of the foregoing, which lien
               and security interest shall (A) be junior to the Carve-Out and Permitted Prior Senior
               Liens, and (B) have the relative rank and priority as set forth in the Intercreditor
               Annex.
                       Notwithstanding the foregoing, the DIP Liens shall rank junior to

“Collateral” as defined in that certain Equipment Lease Agreement dated April 29, 2019 (the “Bay

Point Collateral”), by and between Bay Point Capital Partners II, LP (“Bay Point”) and Oak




                                                  29
Case 1:20-bk-10390            Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                            Desc Main
                                    Document    Page 94 of 222



Grove, solely to the extent that Bay Point holds a valid, enforceable, fully perfected and non-

avoidable security interest in and lien on the Bay Point Collateral as of the Petition Date.

                           For purposes of this Interim Order, the term “DIP Collateral” shall mean

all assets and properties of each of the Debtors of any kind or nature whatsoever, whether tangible

or intangible, real, personal or mixed, whether now owned by or owing to, or hereafter acquired

by, or arising in favor of, any of the Debtors, whether prior to or after the Petition Date, whether

owned or consigned by or to, or leased from or to, the Debtors, and wherever located, including,

without limitation, each of the Debtors’ rights, title and interests in (1) all Prepetition Collateral,

(2) all “DIP Collateral” as defined in the Senior DIP Term Sheet , (3) subject to entry of a Final

Order, all claims and causes of action arising under chapter 5 of the Bankruptcy Code (“Avoidance

Actions”), whether pursuant to federal law or applicable state law, of the Debtors or their estates,

and, subject to entry of the Final Order, all proceeds thereof or judgments therefrom and (4) all

proceeds, products, offspring and profits of each of the foregoing and all accessions to,

substitutions and replacements for, each of the foregoing, including any and all proceeds of any

insurance, indemnity, warranty or guaranty payable to any Debtor from time to time with respect

to any of the foregoing; provided, however, that DIP Collateral shall not include Excluded

Collateral;6 provided, further, however, that DIP Collateral shall include all rents, profits, proceeds

and products of any Excluded Collateral for purposes of this Interim Order.

                           Notwithstanding anything contained herein or in any of the DIP Loan

Documents to the contrary (subject to the Carve-Out and the Permitted Prior Senior Liens, and




6
  For purposes of this Interim Order, “Excluded Collateral” shall mean any assets or property upon which, and solely
to the extent that (and only for so long as), the grant of a DIP Lien as contemplated by this Interim Order, would give
rise to a right of termination under an agreement with the Debtors in existence as of the Petition Date, and such of
termination is not overridden or excused by the Bankruptcy Code or applicable non-bankruptcy law.


                                                         30
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 95 of 222



subject to the relative priorities set forth in the Intercreditor Annex), the DIP Liens and the DIP

Superpriority Claims (as defined below) (i) shall not be made subject to or pari passu with (A) any

lien, security interest or claim heretofore or hereinafter granted in any of the Chapter 11 Cases or

any Successor Cases, and shall be valid and enforceable against the Debtors, their estates, any

trustee or any other estate representative appointed or elected in the Chapter 11 Cases or any

Successor Cases and/or upon the dismissal of any of the Chapter 11 Cases or any Successor Cases,

(B) any lien that is avoided and preserved for the benefit of the Debtors and their estates under

section 551 of the Bankruptcy Code or otherwise, or (C) any intercompany or affiliate lien or

claim; and (ii) shall not be subject to sections 506(c), 510, 549, 550 or 551 of the Bankruptcy Code.

                       Any provision of any lease, loan document, easement, use agreement,

proffer, covenant, license, contract, organizational document, or other instrument or agreement

that requires the consent, or the payment of any fees or obligations to, any governmental entity or

non-governmental entity in order for the Debtors to pledge, grant, mortgage, sell, assign, or

otherwise transfer any fee or leasehold interest or the proceeds thereof or other DIP Collateral, is

and shall hereby be deemed to be inconsistent with the provisions of the Bankruptcy Code, and

shall have no force or effect with respect to the DIP Liens or Adequate Protection Liens on such

leasehold interests or other applicable DIP Collateral or the proceeds of any assignment and/or

sale thereof by any Debtor, in favor of the DIP Secured Parties or the Prepetition Secured Parties

in accordance with the terms of the DIP Loan Documents and this Interim Order.

      7.       DIP Superpriority Claims.

               (a)     Term DIP Superpriority Claims. Effective immediately upon entry of

this Interim Order, each of the Senior DIP Agent (on behalf of the Senior DIP Secured Parties)

and the Junior DIP Agent (on behalf of the Junior DIP Secured Parties) is hereby granted, pursuant


                                                 31
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 96 of 222



to section 364(c)(1) and 364(e) of the Bankruptcy Code, an allowed superpriority administrative

expense claim in each of the Chapter 11 Cases and any Successor Cases on account of the Senior

DIP Obligations and the Junior DIP Obligations, respectively, with priority over any and all

administrative expenses of the kind that are specified in or ordered pursuant to sections 105, 326,

328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 1113, 1114 or any

other provisions of the Bankruptcy Code and any other claims against the Debtors (the “Term DIP

Superpriority Claims”). The Term DIP Superpriority Claims shall, for purposes of section

1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses allowed under

section 503(b) of the Bankruptcy Code. The Term DIP Superpriority Claims shall have recourse

against each of the Debtors, on a joint and several basis, and shall be payable from and have

recourse to all DIP Collateral (including, subject to entry of the Final DIP Order, Avoidance

Actions and the proceeds thereof). The Term DIP Superpriority Claims shall, at all times be

(x) junior only to the Carve Out, (y) senior to any and all other administrative expense claims or

other claims against the Debtors or their estates, in the Chapter 11 Cases and any Successor Cases,

including, without limitation, any claims allowed pursuant to the obligations under or in

connection with the Prepetition Secured Obligations and any adequate protection claims granted

thereunder, and (z) otherwise subject to the Intercreditor Annex.

               (b)     Javelin DIP Superpriority Claim. Effective immediately upon entry of

this Interim Order, Javelin is hereby granted, pursuant to section 364(c)(1) and 364(e) of the

Bankruptcy Code, an allowed superpriority administrative expense claim in each of the Chapter

11 Cases and any Successor Cases on account of the Javelin DIP Obligations, with priority over

any and all administrative expenses of the kind that are specified in or ordered pursuant to sections

105, 326, 328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 1113, 1114



                                                 32
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document    Page 97 of 222



or any other provisions of the Bankruptcy Code and any other claims against the Debtors (the

“Javelin DIP Superpriority Claim”, and together with the Term DIP Superiority Claims, the

“DIP Superpriority Claims”). The Javelin DIP Superpriority Claim shall, for purposes of section

1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses allowed under

section 503(b) of the Bankruptcy Code. The Javelin DIP Superpriority Claim shall have recourse

against each of the Debtors, on a joint and several basis, and shall be payable from and have

recourse to all DIP Collateral (including, subject to entry of the Final DIP Order, Avoidance

Actions and the proceeds thereof). The Javelin DIP Superpriority Claim shall, at all times be (x)

junior only to the Carve Out, and (y) senior to any and all other administrative expense claims or

other claims against the Debtors or their estates, in the Chapter 11 Cases and any Successor Cases,

including, without limitation, any claims allowed pursuant to the obligations under or in

connection with the Prepetition Secured Obligations and any adequate protection claims granted

thereunder, and (z) otherwise subject to the Intercreditor Annex. The rights and priority of the

DIP Superpriority Claims will be subject to the relative priorities set forth herein and in the

Intercreditor Annex.

      8.       Deposit and Use of Proceeds of DIP Facilities.

               (a)     Use of Proceeds of DIP Facilities and Cash Collateral. From and after

the Closing Date, until the DIP Termination Date (as defined below), the Debtors shall be

authorized to use Cash Collateral, and shall be permitted to draw upon the Interim Financing and

the proceeds thereof, subject, in each case, to the terms and conditions of this Interim Order and

the DIP Loan Documents, and solely to extent in compliance with the Approved DIP Budget

(subject to Permitted Variances (as defined in the DIP Term Sheet), for the following purposes:

(i) for the payment of prepetition amounts acceptable to the Required Senior DIP Lenders and as



                                                33
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document    Page 98 of 222



authorized by the Court pursuant to orders approving the “first day” motions filed by the Debtors;

(ii) for the payment of working capital and other general corporate needs of the Debtors in the

ordinary course of business, (iii) for the payment of fees and expenses incurred in connection with

the Chapter 11 Cases; (iv) to make the adequate protection payments expressly required hereunder;

and (v) for the avoidance of doubt, any amounts due or that may become due under the DIP Loan

Documents, and (vi) to pay the fees and expenses related to the DIP Facilities. For the avoidance

of doubt, none of the Debtors will use any DIP Loans, the proceeds of the DIP Facilities or Cash

Collateral in a manner or for a purpose other than those consistent with the Approved DIP Budget,

the DIP Loan Documents and this Interim Order. Nothing in this Interim Order shall authorize the

disposition of any assets of the Debtors or their estates outside the ordinary course of business, or

any of the Debtors’ use of any Cash Collateral or other proceeds resulting therefrom, except as

expressly permitted in this Interim Order, the DIP Loan Documents and the Approved DIP Budget.

All collections and proceeds, whether from ordinary course collections, asset sales, debt or equity

issuances, insurance recoveries, condemnations, or otherwise, will be deposited and applied as

required by this Interim Order and the DIP Loan Documents (subject to the Intercreditor Annex).

               (b)     The Debtors shall not sell, transfer, lease, encumber or otherwise dispose of

any portion of the DIP Collateral (or enter into any binding agreement to do so) other than in the

ordinary course of business without the prior written consent of the Required Senior DIP Lenders

and, in the case of any Working Capital Priority Collateral, each of Javelin and the Required Senior

DIP Lenders (and no such consent shall be implied from any other action, inaction or acquiescence

by the Senior DIP Lenders or Javelin, as applicable), except as otherwise provided for in the DIP

Loan Documents (subject in each case to the Intercreditor Annex).




                                                 34
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                    Desc Main
                                Document    Page 99 of 222



       9.       Segregated DIP Term Priority Account. The Debtors are authorized and directed

to establish the DIP Term Priority Account (as defined in the Senior DIP Term Sheet) with the

Senior DIP Agent (or another institution acceptable to the Required Senior DIP Lenders).

Notwithstanding anything contained herein or in the Intercreditor Annex to the contrary, all

proceeds of the Senior DIP Loans shall be deposited into the DIP Term Priority Account, which

account shall, at all times, immediately and automatically, upon entry of this Interim Order (and

without the need for any further act by the Senior DIP Agent or any of the Senior DIP Secured

Parties) be subject to a first-priority perfected security interest and lien solely in favor of the Senior

DIP Agent, on behalf of the Senior DIP Secured Parties and the Senior DIP Secured Designated

Coal Contract Counterparty. For the avoidance of doubt, notwithstanding anything contained

herein to the contrary, (a) the DIP Term Priority Account shall not be subject to a security interest

or lien in favor of any other person or entity, including, without limitation, the Junior DIP Secured

Parties, Javelin or any of the Prepetition Secured Parties), and (b) at no time shall the DIP Term

Priority Account or any funds deposited in such account be considered Working Capital Priority

Collateral. Prior to the occurrence of a DIP Termination Event, all funds held in the DIP Term

Priority Account may only be withdrawn by the Borrower from such account, and used by the

Borrower, solely as expressly permitted under Approved Budget and the Senior DIP Loan

Documents.

       10.      Adequate Protection.

        (a)     Adequate Protection for Prepetition Term Loan Secured Parties. Pursuant to

Sections 361, 363(e) and 364(d) of the Bankruptcy Code, the Prepetition Term Loan Secured

Parties shall receive the following adequate protection:




                                                   35
Case 1:20-bk-10390      Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                             Document     Page 100 of 222



             (i)       Term Loan Adequate Protection Lien. The Prepetition Term Loan
       Agent, on behalf the Prepetition Term Loan Secured Parties and the Prepetition Secured
       Designated Coal Contract Counterparty, is hereby granted a valid, binding, enforceable and
       automatically perfected postpetition lien on all DIP Collateral, to the extent of any
       Diminution in Value of the Prepetition Term Loan Secured Parties’ interests in the
       Prepetition Collateral (including Cash Collateral) (the “Term Loan Adequate Protection
       Lien”), which Term Loan Adequate Protection Lien (x) shall rank junior to the Carve-Out
       and the Permitted Prior Senior Liens, (y) shall have the relative rank and priority set forth
       in the Intercreditor Annex, and (z) shall otherwise rank senior to any and all other liens or
       security interests in the DIP Collateral.
            (ii)       Term Loan Adequate Protection Claim. The Prepetition Term Loan
       Agent, on behalf of the Prepetition Term Loan Secured Parties and the Prepetition Secured
       Designated Contract Counterparty, is hereby granted an allowed superpriority
       administrative expense claim, to the extent of any Diminution in Value of the Prepetition
       Term Loan Secured Parties’ interests in the Prepetition Collateral (including Cash
       Collateral), as provided for in section 507(b) of the Bankruptcy Code (the “Term Loan
       Adequate Protection Claim”) against each of the Debtors on a joint and several basis,
       which Term Loan Adequate Protection Claim shall be payable from and have recourse to
       all DIP Collateral (including, upon entry of the Final Order, Avoidance Actions and the
       proceeds thereof and judgments therefrom), and which shall (x) rank junior to the Carve-
       Out and the DIP Superpriority Claim, (y) shall have the relative rank and priority set forth
       in the Intercreditor Annex, and (z) shall otherwise be senior to any and all other
       administrative expense claims or other claims against the Debtors or their estates in any of
       the Chapter 11 Cases or any Successor Cases.
               (b)    Adequate Protection for Javelin. Pursuant to Sections 361, 363(e) and

364(d) of the Bankruptcy Code, the Prepetition Secured Parties shall receive the following

additional adequate protection:

            (i)        Javelin Adequate Protection Lien. Javelin is hereby granted a valid,
       binding, enforceable and automatically perfected postpetition lien on all DIP Collateral, to
       the extent of any Diminution in Value of Javelin’s pre-petition interests in the Prepetition
       Collateral (including Cash Collateral) (the “Javelin Adequate Protection Lien”, and
       together with the Term Loan Adequate Protection Lien, the “Adequate Protection
       Liens”), which Javelin Adequate Protection Lien (x) shall rank junior to the Carve-Out and
       the Permitted Prior Senior Liens, (y) shall have the relative rank and priority set forth in
       the Intercreditor Annex, and (z) shall otherwise be senior to any and all other liens and
       security interests in the DIP Collateral; and
           (ii)       Javelin Adequate Protection Claim. Javelin is hereby granted an allowed
       superpriority administrative expense claim, to the extent of any Diminution in Value of
       Javelin’s pre-petition interests in the Prepetition Collateral (including Cash Collateral), as
       provided for in section 507(b) of the Bankruptcy Code (the “Javelin Adequate Protection
       Claim” and with the Term Loan Adequate Protection Claim, the “Adequate Protection
       Claims”), against each of the Debtors on a joint and several basis, which Javelin Adequate


                                                36
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 101 of 222



       Protection Claim shall be payable from and have recourse to all DIP Collateral (including,
       upon entry of the Final DIP Order, Avoidance Actions and the proceeds thereof and
       judgments therefrom) and which shall (x) rank junior to the Carve-Out and the DIP
       Superpriority Claim, (y) shall have the relative rank and priority set forth in the
       Intercreditor Annex, and (z) shall otherwise be senior to any and all other administrative
       expense claims or other claims against the Debtors or their estates in any of the Chapter 11
       Cases or any Successor Cases.
               (c)     Additional Adequate Protection. Pursuant to Sections 361, 363(e) and

364(d) of the Bankruptcy Code, as additional adequate protection, the Debtors shall pay all

reasonable and documented fees, costs and expenses (except for clause (B) of this paragraph,

whether incurred prior to or after the Petition Date) of (A) the Prepetition Term Loan Lenders,

(including the fees and expenses of (i) Stroock & Stroock & Lavan LLP, (ii) Taft, (iii) Burr &

Forman LLP, and (iv) Ankura Consulting Group, LLC), (B) Javelin, solely as it relates to Javelin’s

post-petition fees and expenses (including the post-petition fees and expenses of (i) Paul Hastings

LLP, and (ii) McDonald Hopkins LLC), and (C) the Prepetition Term Loan Agent (including

Seward & Kissel LLP and any local counsel and advisors). The invoices for such fees and

expenses shall not be required to comply with the U.S. Trustee guidelines, may be in summary

form only (and shall not be required to contain time entries and which may be redacted or modified

to the extent necessary to delete any information subject to the attorney-client privilege, any

information constituting attorney work product, or any other confidential information, and the

provision of such invoices shall not constitute any waiver of the attorney client privilege or of any

benefits of the attorney work product doctrine), and shall be provided to lead counsel to the

Debtors, lead counsel to the Official Committee and the U.S. Trustee (the “Fee Notice Parties”).

If no objection to payment of the requested fees and expenses are made, in writing by any of the

Fee Notice Parties within five (5) calendar days after delivery of such invoices (the “Fee Objection

Period”), then, without further order of, or application to, the Court or notice to any other party,

such fees and expenses shall be promptly paid by the Debtors. If an objection (solely as to


                                                 37
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 102 of 222



reasonableness) is made by any of the Fee Notice Parties within the Fee Objection Period to

payment of the requested fees and expenses, then only the disputed portion of such fees and

expenses shall not be paid until the objection is resolved by the applicable parties in good faith or

by order of the Court, and the undisputed portion shall be promptly paid by the Debtors. Payments

of any amounts set forth in this paragraph [●] shall not be subject to recharacterization,

subordination or disgorgement.

      11.      Section 507(b) Reservation. The receipt by the Prepetition Secured Parties of the

adequate protection provided pursuant to paragraphs [●] and [●] of this Interim Order shall not be

deemed an admission that the interests of such Prepetition Secured Parties are indeed adequately

protected. Further, this Interim Order shall not prejudice or limit the rights of such Prepetition

Secured Parties to seek additional relief with respect to the use of Cash Collateral or for additional

adequate protection (subject to the Intercreditor Annex). Without limiting the foregoing, nothing

herein shall impair or modify the application of section 507(b) of the Bankruptcy Code in the event

that the adequate protection provided hereunder is insufficient to compensate the Prepetition

Secured Parties for any Diminution in Value of their respective interests in Prepetition Collateral

during any of the Chapter 11 Cases.

      12.      Approved DIP Budget. All borrowings under the DIP Facilities, and the use of

Cash Collateral, shall at all times comply with the Approved DIP Budget (subject to Permitted

Variances) and the DIP Loan Documents. The Debtors shall comply with all financial reporting,

budget, variance reporting and testing requirements (including, without limitation, the Senior DIP

Budget Covenant, the Junior DIP Covenant and all Reporting Requirements, each as defined in

the DIP Term Sheet) set forth in the DIP Term Sheet and the DIP Loan Documents. .




                                                 38
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                              Document     Page 103 of 222



      13.      Modification of Automatic Stay. Subject to paragraph [●] hereof, the automatic

stay imposed by section 362(a) of the Bankruptcy Code is hereby modified as necessary to permit:

(a) the Debtors to grant the DIP Liens and the DIP Superpriority Claims, and to perform such acts

as the DIP Secured Parties may reasonably request, to assure the perfection and priority of the DIP

Liens and the DIP Superpriority Claims; (b) the Debtors to take all appropriate action to grant the

Adequate Protection Liens and the Adequate Protection Claims set forth herein, and to take all

appropriate action (including such action as the Prepetition Secured Parties may reasonably

request) to ensure that the Adequate Protection Liens granted thereunder are perfected and

maintain the priority set forth herein; (c) the Debtors to incur all liabilities and obligations,

including all the DIP Obligations, to the DIP Secured Parties as contemplated under this Interim

Order and the DIP Loan Documents, and to perform under the DIP Loan Documents any and all

other instruments, certificates, agreements and documents which may be required, necessary or

prudent for the performance by the applicable Debtors under the DIP Loan Documents and any

transactions contemplated therein or in this Interim Order; (d) the Debtors to pay all amounts

referred to, required under, in accordance with, and subject to the DIP Loan Documents and this

Interim Order; (e) the DIP Secured Parties and the applicable Prepetition Secured Parties to retain

and apply payments made in accordance with the DIP Loan Documents and this Interim Order;

(f) subject to paragraphs [●] and [●]] hereof, the DIP Secured Parties to exercise, upon the

occurrence and during the continuance of any Term DIP Termination Event (as defined below) or

Javelin DIP Termination Event (as defined below), all rights and remedies provided for in the DIP

Loan Documents and take any or all actions provided therein (subject, in each case, to the terms

of the Intercreditor Annex); and (g) the implementation and exercise of all of the terms, rights,




                                                39
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document     Page 104 of 222



benefits, privileges, remedies and provisions of this Interim Order and the DIP Loan Documents,

in each case, without further notice, motion or application to, or order of this Court.

      14.      Perfection of DIP Liens and Adequate Protection Liens. This Interim Order

shall be sufficient and conclusive evidence of the validity, perfection and priority of all liens

granted herein, including, without limitation, the DIP Liens and the Adequate Protection Liens,

without the necessity of execution, filing or recording any financing statement, mortgage, notice

or other instrument or document that may otherwise be required under the law or regulation of any

jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering into

any deposit account control agreement) to validate or perfect (in accordance with applicable law)

such liens, or to entitle the Prepetition Secured Parties and the DIP Secured Parties to the priorities

granted herein. Notwithstanding the foregoing, each of the DIP Agents, the Prepetition Term Loan

Agent and/or Javelin, without any further consent of any party, is authorized to execute, file or

record (and the DIP Agents, Prepetition Term Loan Agent and/or Javelin may require the

execution, filing or recording), as each, in its sole discretion deems necessary, such financing

statements, mortgages, notices of lien, and other similar documents to enable the DIP Agents, the

Prepetition Term Loan Agent and/or Javelin to further validate, perfect, preserve and enforce the

applicable DIP Liens or other liens and security interests granted hereunder, perfect in accordance

with applicable law or to otherwise evidence the applicable DIP Liens and/or the applicable

Adequate Protection Liens, as applicable, and all such financing statements, mortgages, notices,

and other documents shall be deemed to have been filed or recorded as of the Petition Date;

provided, however, that no such filing or recordation shall be necessary or required in order to

create or perfect the DIP Liens and/or the Adequate Protection Liens. The Debtors are authorized

and directed to execute and deliver promptly upon demand to the DIP Agents, the Prepetition Term



                                                  40
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                               Document     Page 105 of 222



Loan Agent and/or Javelin all such financing statements, mortgages, notices, and other documents

as the DIP Agents, the Prepetition Term Loan Agent and/or Javelin may reasonably request. The

DIP Agents, the Prepetition Term Loan Agent and/or Javelin, each in its discretion, may file a

photocopy of this Interim Order as a financing statement with any filing or recording office or with

any registry of deeds or similar office, in addition to or in lieu of such financing statements, notices

of lien, or similar instruments. To the extent that the Prepetition Term Loan Agent or Javelin is a

secured party under any account control agreement, listed as an additional insured, loss payee

under any of the Debtors’ insurance policies or is the secured party under any loan document,

financing statement, deed of trust, mortgage or other instrument or document which may otherwise

be required under the law of any jurisdiction to validate, attach, perfect or prioritize liens (any such

instrument or document, a “Security Document”), the DIP Agents and Javelin shall also be

deemed to be the secured party under each such Security Document, and shall have all the rights

and powers attendant to that position (including, without limitation, rights of enforcement), and

shall act in that capacity and distribute any proceeds recovered or received in accordance with the

terms of this Interim Order and/or the Final Order, as applicable, and the other DIP Loan

Documents (subject, in each case, to the terms of the Intercreditor Annex). The Prepetition Term

Loan Agent and Javelin shall serve as agents for each of the DIP Agents and Javelin solely for the

purposes of perfecting their security interests in and liens on all DIP Collateral that is of a type

such that perfection of a security interest therein (but for the entry of this Interim Order) may be

accomplished only by possession or control by a secured party.

       15.     Protection of DIP Lenders’ Rights and Adequate Protection Liens. Except as

otherwise expressly provided herein and in the Intercreditor Annex, so long as there are any DIP

Obligations outstanding under the DIP Loan Documents, the Prepetition Secured Parties shall



                                                  41
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                               Document     Page 106 of 222



(a) have no right to, and take no action to, foreclose upon or recover in connection with the liens

granted thereto pursuant to the Prepetition Loan Documents, this Interim Order or otherwise seek

or exercise any enforcement rights or remedies against any DIP Collateral or in connection with

the debt and obligations underlying the Prepetition Loan Documents or the Adequate Protection

Liens, including, without limitation, in respect of the occurrence or continuance of any event of

default under any of the Prepetition Loan Documents, (b) be deemed to have consented to any

release of DIP Collateral authorized under the DIP Loan Documents, (c) not file any further

financing statements, patent filings, trademark filings, copyright filings, mortgages, memoranda

of lease, notices of lien or similar instruments, or otherwise take any action to perfect their security

interests in the DIP Collateral unless, solely as to this clause (c), the DIP Lenders file financing

statements or other documents to perfect the liens granted pursuant to the DIP Loan Documents

and/or this Interim Order, or as may be required by applicable state law to continue the perfection

of valid and unavoidable liens or security interests as of the date of filing, and (d) deliver or cause

to be delivered, at the Debtors’ cost and expense (for which the Prepetition Secured Parties shall

be reimbursed upon submission to the Debtors of invoices or billing statements), any termination

statements, releases and/or assignments (to the extent provided for herein) in favor of the DIP

Agents, Javelin and the DIP Term Secured Parties or other documents necessary to effectuate

and/or evidence the release, termination and/or assignment of the Adequate Protection Liens on

any portion of the DIP Collateral subject to any sale or disposition approved or arranged for by the

Senior DIP Agent and Javelin as applicable (subject to the Intercreditor Annex).

       16.      Proceeds of Subsequent Financing.           Without limiting the provisions of the

immediately preceding paragraph, if at any time prior to the indefeasible payment in full in cash

of all of the DIP Obligations [and the Prepetition Secured Obligations], the termination of the DIP



                                                  42
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                              Document     Page 107 of 222



Secured Parties’ obligations to extend credit under the DIP Facilities and this Interim Order

(including subsequent to the confirmation of any plan with respect to any or all of the Debtors and

the Debtors’ estates), and the satisfaction of the Superpriority DIP Claims and the Adequate

Protection Claims, either the Debtors, the Debtors’ estates, any trustee, any examiner with enlarged

powers or any responsible officer subsequently appointed in any of the Chapter 11 Cases or any

Successor Cases, shall obtain credit or incur debt pursuant to sections 364(b), (c), or (d) of the

Bankruptcy Code in violation of this Interim Order or the DIP Loan Documents then, unless

otherwise agreed by the Required Senior DIP Lenders in their discretion (i) all of the cash proceeds

derived from such credit or debt and all Cash Collateral (subject to the Carve-Out) shall

immediately be turned over to the DIP Agents or Javelin, as applicable, to be applied to the

DIP Obligations pursuant to the DIP Loan Documents and the Intercreditor Annex, and (ii) after

payment in full of all DIP Obligations in cash, all the cash proceeds derived from such credit or

debt and all Cash Collateral (subject to the Carve-Out) shall immediately be turned over to the

Prepetition Term Loan Agent or Javelin, as applicable, to be applied pursuant to the applicable

Prepetition Secured Obligations pursuant to the Prepetition Term Loan Documents or the

Prepetition Javelin Loan Documents, as applicable, and, in each case, consistent with the

Intercreditor Annex.

      17.      Financial Reporting; Access to Books and Records. Without limitation to the

requirements of the DIP Loan Documents, the Debtors shall (a) provide to the DIP Agents, the

Required Senior Lenders, Javelin, and the Prepetition Secured Parties (and, in each case, their

respective consultants, advisors and professionals) (i) all financial information required under the

DIP Loan Documents, and (ii) reasonable access to the Debtors’ books and records, assets and

properties, for purposes of monitoring the Debtors’ businesses and the value of the DIP Collateral



                                                43
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 108 of 222



and Prepetition Collateral, and shall be permitted to conduct, at their discretion and at the Debtors’

cost and expense, field audits, collateral examinations and inventory appraisals in respect of the

DIP Collateral and Prepetition Collateral. The Debtors shall also provide such reports and

information required to be provided in the Senior DIP Term Sheet, and such other reports and

information as may be reasonably requested by the Prepetition Secured Parties (and their

respective professionals), and reasonably cooperate, consult with, and provide to such persons all

such information as may be reasonably requested. In addition, the Debtors hereby authorize their

accountants, attorneys, financial advisors, investment bankers, and consultants to cooperate,

consult with, and provide to the DIP Agents, the Required Senior Lenders, Javelin, and the

Prepetition Secured Parties (and, in each case, their respective consultants, advisors and

professionals) all such information as may be reasonably requested with respect to the business,

results of operations and financial condition of any of the Debtors.

      18.      Maintenance of DIP Collateral.

               (a)     The Debtors shall continue to maintain all property, operational and other

insurance as required and as specified in the DIP Loan Documents. The Debtors shall provide the

Senior DIP Agent, the Junior DIP Agent and Javelin and its counsel with evidence of such

insurance within one (1) calendar day after entry of this Interim Order. Upon entry of this Interim

Order and to the fullest extent provided by applicable law, each of the DIP Agents and Javelin

shall be, and shall be deemed to be, without any further action or notice, named as additional

insureds and loss payees on each insurance policy maintained by the Debtors that in any way

relates to the DIP Collateral, with any such distributions on account of such insurance being subject

to the Intercreditor Annex.




                                                 44
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                              Document     Page 109 of 222



               (b)    The Debtors shall also maintain the cash management system in effect as of

the Petition Date, as modified by this Interim Order and any order that may be entered by the Court

in accordance with this Interim Order, which has first been agreed to by the Required Senior DIP

Lenders and Javelin. The Debtors shall not open any new account (other than the DIP Term

Priority Account) that is not subject to the security interests of each of the Prepetition Secured

Parties.

       19.     DIP Termination Events.

               (a)    Senior DIP Termination Events. Each of the following shall constitute a

“Senior DIP Termination Event” under this Interim Order (each a “Senior DIP Termination

Event”, and the date upon which such DIP Term Loan Termination Event occurs, the “Senior DIP

Termination Date”), unless waived in writing by the Required Senior DIP Lenders: (1) the

occurrence of an “Event of Default” under and as defined in the Senior DIP Credit Agreement or

the Junior DIP Credit Agreement; (2) the occurrence of an event of default under any of the Javelin

DIP Facility Agreements; (3) the scheduled maturity date of any of the DIP Facilities; (4) 4:00

p.m. New York time on the date that is thirty-three (33) calendar days after the Petition Date, if

the Final Order, in form and substance acceptable to the Required Senior DIP Lenders and each of

the DIP Agents, has not been entered by such date; (5) the Debtors seek any amendment,

modification, or extension of this Interim Order, or this Interim Order is otherwise amended,

modified or extended, in each case, without the prior written consent of the Required Senior DIP

Lenders (and no such consent shall be implied by any other action, inaction, or acquiescence of

any of the Senior DIP Lenders) and each of the DIP Agents; or (6) the failure by the Debtors to

timely perform any of the material terms, provisions, conditions, covenants, or other obligations

under this Interim Order.



                                                45
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 110 of 222



               (b)     Javelin DIP Termination Events. Each of the following shall constitute a

“Javelin DIP Termination Event” under this Interim Order (each a “Javelin DIP Termination

Event”, and the date upon which such Javelin DIP Termination Event occurs, the “Javelin DIP

Termination Date”; and the date upon the occurrence of either a Javelin DIP Termination Event

or a Senior DIP Termination event, the “DIP Termination Date”), unless waived in writing by

Javelin: (1) the occurrence of an event of default under any of the Javelin DIP Loan Documents;

(2) 4:00 p.m. New York time on the date that is thirty-three (33) calendar days after the Petition

Date, if the Final Order, in form and substance acceptable to Javelin, has not been entered by such

date; (3) the Debtors seek any amendment, modification, or extension of this Interim Order, or this

Interim Order is otherwise amended, modified or extended, in each case, in a manner that

materially adversely affects any of the Javelin DIP Loan Documents or the Javelin Prepetition

Facilities, without Javelin’s prior written consent (and no such consent shall be implied by any

other action, inaction, or acquiescence of Javelin); or (4) the scheduled maturity date of any of the

DIP Facilities; or (5) the failure by the Debtors to timely perform any of the material terms,

provisions, conditions, covenants, or other obligations under this Interim Order.

      20.      Exercise of Remedies.

               (a)     Subject to the Intercreditor Annex, immediately upon the occurrence and

during the continuation of a Senior DIP Termination Event or a Javelin DIP Termination Event

(as applicable, a “DIP Termination Event”), (i) the Senior DIP Agent, at the direction of the

Required Senior Lenders, shall (in the case of a Senior DIP Termination Event), and (ii) Javelin

may (in the case of a Javelin DIP Termination Event), and any automatic stay, whether arising

under section 362 of the Bankruptcy Code or otherwise, is hereby modified, without further notice

to, hearing of, or order from this Court, to the extent necessary to permit Javelin or the Senior DIP



                                                 46
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                               Document     Page 111 of 222



Agent (as applicable, the “Applicable DIP Secured Party”) to, upon the delivery of written notice

(which may include electronic mail) to the Remedies Notice Parties, (a) declare all DIP Obligations

owing under the applicable DIP Facility to be immediately due and payable, (b) terminate, reduce

or restrict any commitment to extend credit to the Debtors under the applicable DIP Facility (to

the extent any such commitment remains), (c) terminate the applicable DIP Facility and any

applicable DIP Loan Documents as to any future liability or obligation thereunder, but without

affecting any of the DIP Liens or the DIP Obligations; (d) terminate and/or revoke the Debtors’

right, if any, under this Interim Order and the applicable DIP Loan Documents to use any Cash

Collateral (subject to the last sentence of this paragraph [●]); (e) invoke the right to charge interest

at the default rate under the applicable DIP Facility, (f) freeze monies or balances in the Debtors’

accounts; (g) immediately set-off any and all amounts owing by the Applicable DIP Secured Party,

including in accounts maintained by the Debtors with the Applicable DIP Secured Party against

the applicable DIP Obligations (including, solely with respect to the Senior DIP Agent and the

Senior DIP Facility, to immediately set-off and sweep all amounts held in the DIP Term Priority

Account), (h) otherwise enforce any and all rights against the DIP Collateral in the possession of

the Applicable DIP Secured Party, including, without limitation, disposition of DIP Collateral

solely for application towards the applicable DIP Obligations; and (i) take any other actions or

exercise any other rights or remedies permitted under this Interim Order, the applicable DIP Loan

Documents or applicable law; provided, however, that prior to the exercise of any right in clauses

(f) though (i) of this paragraph, the Applicable DIP Secured Party shall be required to provide five

(5) business days’ written notice to counsel to the Debtors, counsel to any Official Committee and

the U.S. Trustee (the “Remedies Notice Parties”) of the Applicable DIP Secured Party’s intent to

exercise its rights and remedies (the “Remedies Notice Period”).




                                                  47
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                              Document     Page 112 of 222



               (b)     Unless during such Remedies Notice Period the Court determines that a DIP

Termination Event has not occurred, the Applicable DIP Secured Party shall be deemed to have

received relief from the automatic stay, and may foreclose on all or any portion of the DIP

Collateral, collect accounts receivable, and apply the proceeds thereof to the applicable DIP

Obligations and/or the applicable Adequate Protection Liens, occupy the Debtors’ premises to sell

or otherwise dispose of the DIP Collateral, or otherwise exercise all rights and remedies available

against the DIP Collateral permitted by applicable law or equity, without further notice to, hearing

of, or order from this Court, and without restriction or restraint by any stay under sections 105 of

362 of the Bankruptcy Code, or otherwise (in each case, subject to paragraph [●] hereof). Upon

the occurrence and during the continuation of a DIP Termination Event and the expiration of the

Remedies Notice Period, the Applicable DIP Secured Party and any liquidator or other

professional acting at the Applicable DIP Secured Party’s direction will have the right to access

and utilize, on a royalty-free basis, any trade names, trademarks, copyrights or other intellectual

property and any warehouse, distribution centers, store or other locations that the Debtors have a

right to occupy to the extent necessary or appropriate in order to sell, lease or otherwise dispose

of any of the DIP Collateral consistent with the Intercreditor Annex, including pursuant to any

Court approved sale process (subject, in each case, to the rights of third parties in each of the

foregoing).

               (c)     The Debtors shall reasonably cooperate with the Applicable DIP Secured

Party in their exercise of rights and remedies, whether against DIP Collateral or otherwise, and the

Debtors waive any right to seek relief under the Bankruptcy Code, including under section 105

thereof, other than to dispute whether a DIP Termination Event has in fact occurred; provided,

however, that that none of the Applicable DIP Secured Parties shall object to a request by the



                                                48
Case 1:20-bk-10390             Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                          Desc Main
                                    Document     Page 113 of 222



Debtors for an expedited hearing before the Court to contest whether a DIP Termination Event has

in fact occurred. Notwithstanding anything to the contrary set forth in this paragraph [●],during

the Remedies Notice Period, the Debtors may use Cash Collateral to pay only the following

amounts and expenses: (i) the Carve-Out; and (ii) amounts that the Debtors have determined in

good faith are in the ordinary course, are critical to the preservation of the Debtors and their estates

and have been approved in advance in writing by the Required Senior DIP Lenders.

           21.      Real Property Leases.7 As a requirement and precondition to the willingness of

the Senior DIP Secured Parties to lend and in furtherance of the Term DIP Superpriority Claims

provided for in this Interim Order and pursuant to the DIP Loan Documents, which are payable

from and have recourse to all DIP Collateral, including, among other things, each lease of

Leasehold Property (as defined in the Senior DIP Term Sheet and/or the Senior DIP Credit

Agreement) to which a Debtor is a counterparty (each, a “Real Property Lease”), the Senior DIP

Secured Parties shall have the following protections with respect to the Debtors’ Real Property

Leases, regardless of whether any particular Real Property Lease or group of Real Property Leases

constitutes DIP Collateral, which protections shall be enforced by the Senior DIP Secured Parties

(subject to the terms of the Intercreditor Annex) as authorized, approved, and granted pursuant to

the provisions of this Interim Order and in accordance with the terms of the Senior DIP Loan

Documents (and, after the indefeasible payment in full in cash of the Senior DIP Obligations, (i)

the rights of the Senior DIP Agent shall automatically transfer and be available to the Junior DIP

Agent, Javelin and the Prepetition Term Loan Agent, as applicable, in accordance and with and

subject to the terms of the Intercreditor Annex, (ii) defined terms used in this paragraph [●] relating

to the Senior DIP Loan Documents shall be deemed to be references to corresponding defined


7
    NTD: This provision replicates a similar provision in the MEC DIP Order; subject to further review by Proskauer.


                                                          49
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                              Document     Page 114 of 222



terms relating to the Junior DIP Loan Documents, the Prepetition Term Loan Documents and the

Prepetition Javelin Loan Documents, as applicable, (iii) any notice herein required to be delivered

pursuant to this paragraph [●] to the Senior DIP Agent shall instead be required to be delivered to

the Junior DIP Agent, Javelin and the Prepetition Term Loan Secured Parties (as the case may be),

and (iv) the automatic stay provisions pursuant to section 362 of the Bankruptcy Code are vacated

and modified to the extent necessary so as to permit the Senior DIP Agent, the Senior DIP Lenders,

the Junior DIP Agent, the Junior DIP Lenders, Javelin and the Prepetition Term Loan Secured

Parties (as the case may be) to exercise any of their rights with respect to Real Property Leases

under this paragraph [●]):

               (a)     Remedies Upon an Event of Default. Subject to the Intercreditor Annex, if
       a DIP Termination Event shall have occurred and be continuing, the Senior DIP Agent (on
       behalf of the Senior DIP Secured Parties) shall, with respect to any Real Property Lease or
       group of Real Property Leases, be permitted, and is hereby authorized, approved, and
       granted the following rights and remedies:
                    (i)       to exercise the Debtors’ rights pursuant to section 365(f) of the
               Bankruptcy Code with respect to any such Real Property Lease(s) and, subject to
               this Court’s approval after notice and hearing, assign any such Real Property
               Lease(s) in accordance with section 365 of the Bankruptcy Code notwithstanding
               any language to the contrary in any of the applicable lease documents or executory
               contracts;
                    (ii)       to require any Debtor to complete promptly, pursuant to section 363
               of the Bankruptcy Code, subject to the rights of the Senior DIP Secured Parties to
               credit bid (unless otherwise ordered by the Court), an [Asset Sale] of any such Real
               Property Lease(s) in one or more parcels at public or private sales for cash, at such
               time or times and at such price or prices and upon such other terms as the Required
               Senior DIP Lenders may deem commercially reasonable;
                    (iii)      to access the leasehold interests of the Debtors or debtors in
               possession in any such Real Property Lease(s) for the purpose of (A) marketing
               such property or properties for sale and (B) removing any DIP Collateral thereon
               or arranging for the Asset Sale of any such DIP Collateral except to the extent
               prohibited by the terms of the Real Property Lease (unless the applicable provision
               is rendered ineffective by applicable non-bankruptcy law or the Bankruptcy Code);
               provided that the foregoing shall not preclude any counterparty to a Real Property
               Lease (each, a “Counterparty”) from an opportunity to be heard in this Court on
               notice with respect to the foregoing;



                                                50
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                            Document     Page 115 of 222



                  (iv)       (A) to find an acceptable (in the Required Senior DIP Lenders’ good
             faith and reasonable discretion) replacement lessee, which may include the Senior
             DIP Agent, the Senior DIP Lenders or any of their affiliates, to whom such Real
             Property Lease(s) may be assigned, (B) to hold, and manage all aspects of, an
             auction or other bidding process to find such acceptable replacement lessee, (C) in
             connection with any such auction, agree, on behalf of the Debtors, to reimburse
             reasonable fees and expenses of any stalking horse bidder, if necessary, and/or (D)
             to notify the Debtors of the selection of any replacement lessee pursuant to this
             paragraph [●], upon receipt of which the Debtors shall promptly (1) file a motion
             seeking, on an expedited basis, approval of the Debtors’ assumption and assignment
             of such Real Property Lease(s) to such proposed assignee, and (2) cure any defaults,
             if any, that have occurred and are continuing under such Real Property Lease(s) to
             the extent required by the Court (subject to the Senior DIP Agent’s and Senior DIP
             Lenders’ right to cure defaults as set forth in paragraph [●)] of this Interim Order);
             or
                  (v)       to direct the Debtors to (A) assign any such Real Property Lease(s)
             to the Senior DIP Agent, Senior DIP Lenders as DIP Collateral securing the Senior
             DIP Obligations, subject to clause (B), if applicable, (B) seek this Court’s approval
             of the assumption of any such Real Property Lease(s) to the extent that this Court
             determines pursuant to a final order that an assumption is required in order to assign
             such lease or leases as DIP Collateral, and (C) promptly cure any default that has
             occurred and is continuing under such Real Property Lease(s) to the extent required
             by the Court; provided that any assignment of any such Real Property Lease(s) as
             DIP Collateral securing the Senior DIP Obligations shall not impair the Debtors’
             ability to subsequently assume (if not already assumed) and assign such Real
             Property Lease(s) pursuant to section 365 of the Bankruptcy Code or to enjoy the
             protections of section 365(f) of the Bankruptcy Code with respect to any such
             assignment.
              (b)      Right to Credit Bid. Prior to any assignment of any Real Property Lease or
      group of Real Property Leases, the Debtors shall first provide at least five (5) business
      days’ prior written notice (the “Initial Notice Period”) to the Senior DIP Agent, unless
      such notice provision is waived by the Senior DIP Agent and the Required Senior DIP
      Lenders, which Initial Notice Period may be extended up to a further twenty-five (25) days
      by the Required Senior DIP Lenders in their sole discretion by delivering written notice of
      such extension to the Debtors prior to expiration of the Initial Notice Period, and by any
      further period as is mutually agreeable between the Required Senior DIP Lenders and the
      Debtors (such notice period being the “Aggregate Notice Period”). During such notice
      period, the Senior DIP Agent or its designee shall be permitted, subject to the terms of the
      Senior DIP Loan Documents and the Intercreditor Annex and at the written direction of the
      Required Senior DIP Lenders, to credit bid all or a portion of the outstanding Senior DIP
      Obligations (in an amount equal to at least the consideration offered by any other party in
      respect of such assignment) outstanding under the Senior DIP Facility as consideration in
      exchange for any such Real Property Lease(s); provided that to the extent the Debtors are
      entitled to retain a portion of the total consideration paid in respect of such assignment in
      accordance with the Senior DIP Loan Documents, the applicable portion of the
      consideration to be retained by Debtors shall be paid in cash (provided that such proceeds


                                               51
Case 1:20-bk-10390      Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                             Document     Page 116 of 222



      shall constitute DIP Collateral and Cash Collateral). In addition, in connection with the
      exercise of any of the Senior DIP Agent’s or the Senior DIP Lenders’ rights pursuant to
      the Senior DIP Loan Documents or this Interim Order to direct or compel a sale or other
      Asset Sale of any Real Property Lease(s), the Senior DIP Agent or its designee, on behalf
      of the Senior DIP Secured Parties, shall be permitted (at the written direction of the
      Required Senior DIP Lenders) to credit bid all or a portion of the outstanding Senior DIP
      Obligations (in an amount equal to at least the consideration offered by any other party in
      respect of such sale or other Asset Sale) as consideration in exchange for such Real
      Property Lease(s). Pursuant to section 364(e) of the Bankruptcy Code, absent a stay
      pending appeal, the Senior DIP Agent’s or its designee’s right to credit bid shall not be
      affected by the reversal or modification on appeal of the Debtors’ authorization pursuant
      to this Interim Order to obtain credit and incur debt as and in accordance with the terms set
      forth herein.
               (c)     Right of First Refusal with Respect to Proposed Assignments and Rejections
      of Real Property Leases. Unless all Senior DIP Obligations shall have indefeasibly been
      satisfied pursuant to the Senior DIP Loan Documents, the Debtors shall not seek, and it
      shall constitute a DIP Termination Event and terminate the right of the Debtors under the
      Senior DIP Loan Documents and this Interim Order if any of the Debtors seeks, the sale or
      other Asset Sale of, or the rejection or other termination of, or if there is entered an order
      pursuant to section 365 of the Bankruptcy Code assigning or rejecting, any Real Property
      Lease or group of Real Property Leases, or if any Real Property Lease or group of Real
      Property Leases is deemed rejected due to the expiration of the assumption period provided
      for in section 365(d)(4) (the “Statutory Rejection Date”), without the Debtors first
      providing thirty (30) days’ prior written notice to the Senior DIP Agent, or if such notice
      is given more than thirty (30) days in advance of the Statutory Rejection Date, prior written
      notice at least equal to the Aggregate Notice Period; provided, however, that the right of
      first refusal of the Senior DIP Agent as set forth in this paragraph [● (c)] shall not apply to
      (x) any assignment or sale of a Real Property Lease or group of Real Property Leases to a
      winning bidder at an auction authorized by this Court, and (y) so long as no DIP
      Termination Event has occurred and is ongoing, or to the extent such action would result
      in an Termination Event, any assignment or sale of a Real Property Lease or group of Real
      Property Leases that are not material leases generating cash proceeds (net of reasonable
      costs, expenses, and any applicable taxes) up to $[250,000] in the aggregate value for all
      such sales or assignments. During such notice period, the Senior DIP Agent shall be
      permitted to: (A) notify the Debtors that it elects to take action pursuant to this paragraph,
      upon receipt of which the Debtors shall promptly withdraw any previously filed rejection
      motion, (B) find an acceptable (in the Required Senior DIP Lenders’ good faith and
      reasonable discretion) replacement lessee, which may include the Senior DIP Agent, the
      Senior DIP Lenders or any of their affiliates, to whom any such any Real Property Lease
      or group of Real Property Leases may be assigned (subject to Court approval), (C) hold,
      and manage all aspects of, an auction or other bidding process to find such acceptable
      replacement lessee, (D) in connection with any such auction, agree, on behalf of the
      Debtors (and subject to Court approval) to reimburse the reasonable fees and expenses of
      any stalking horse bidder, if necessary, and (E) notify the Debtors of the selection of any
      replacement lessee pursuant to this paragraph, upon receipt of which the Debtors shall (1)
      not seek to reject any such Real Property Lease(s), (2) promptly withdraw any pending


                                                52
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                            Document     Page 117 of 222



      motion to reject any such Real Property Lease(s), (3) promptly file a motion seeking, on
      an expedited basis, approval of the Debtors’ assumption and assignment of such Real
      Property Lease(s) to the Required Senior DIP Lenders’ proposed assignee, and (4)
      promptly cure any defaults that have occurred and are continuing under such Real Property
      Lease(s) to the extent authorized by the Court; or direct the Debtors to (A) assign any Real
      Property Lease or group of Real Property Leases as Collateral securing the DIP Obligations
      (subject to Court approval), (B) seek the Court’s approval of the assumption of any such
      Real Property Lease(s) if it is determined pursuant to a final order of this Court that an
      assumption is required in order to assign such lease(s) as Collateral, and (C) promptly cure
      any defaults that have occurred and are continuing under such Real Property Lease(s)
      (subject to the DIP Lenders’ right to cure defaults as set forth in paragraph [●] of this
      Interim Order) to the extent authorized by the Court; provided that any assignment of any
      Real Property Lease(s) as Collateral securing the Senior DIP Obligations shall not impair
      the Debtors’ ability to subsequently assume (if not already assumed) and assign any such
      Real Property Lease(s) pursuant to section 365 of the Bankruptcy Code or to enjoy the
      protections of section 365(f) of the Bankruptcy Code with respect to any such assignment.
      Notwithstanding anything to the contrary herein, the foregoing rights of the Senior DIP
      Agent set forth in this paragraph shall not apply to Real Property Leases that are rejected,
      terminated, sold, or assigned on the effective date of any plan of reorganization in any of
      the Chapter 11 Cases that, among other things, indefeasibly repays the DIP Obligations in
      full on the effective date thereof. For the avoidance of doubt, on or prior to the thirtieth
      (30) day prior to the Statutory Rejection Date (as provided in section 365(d)(4) of the
      Bankruptcy Code), the Debtors shall have delivered written notice to the Senior DIP Agent
      of each outstanding Real Property Lease that they intend to reject (including, without
      limitation, through statutory rejection on the Statutory Rejection Date) from and after the
      date of such notice (or, if applicable, notice that the Debtors have obtained the applicable
      landlord’s consent to extension of the Statutory Rejection Date); provided that if the
      Debtors fail to deliver any such notice to the Senior DIP Agent prior to such date with
      respect to any such Real Property Lease(s) (or a notice indicating that no such Real
      Property Lease(s) shall be rejected), the Debtors shall be deemed, for all purposes
      hereunder, to have delivered notice to the Senior DIP Agent as of such date that they intend
      to reject all outstanding Real Property Leases.
               (d)    Assumption Orders. Any order of this Court approving the assumption of
      any Real Property Lease shall specifically provide that the applicable Debtor shall be
      authorized to assign such Real Property Lease pursuant to, and to enjoy the protections of,
      section 365(f) of the Bankruptcy Code subsequent to the date of such assumption. To the
      extent that such provision is for any reason not included in any order of the Court approving
      the assumption of any Real Property Lease, then such Real Property Lease may not be
      assumed by the applicable Debtor unless the order approving the assumption provides for
      the assignment of such Real Property Lease, on the date of such order, to an acceptable (in
      the Required Senior DIP Lenders’ good faith and reasonable discretion) replacement lessee
      (which may include the Senior DIP Agent, the Senior DIP Lenders, or their respective
      affiliates).
               (e)    Senior DIP Lenders’ Right to Cure Defaults. If any of the Debtors are
      required to cure any monetary defaults under any Real Property Lease pursuant to any order
      of this Court or otherwise in connection with any assumption or assumption and assignment


                                               53
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document     Page 118 of 222



       of any such Real Property Lease pursuant to section 365(f) of the Bankruptcy Code, and
       such monetary default is not, within five (5) business days of the receipt by such Debtor of
       notice from the Senior DIP Agent pursuant to the applicable provision(s) of the Senior DIP
       Credit Agreement or any other notice from the Senior DIP Agent requesting the cure of
       such monetary default, cured in accordance with the provisions of such applicable court
       order as arranged by the Senior DIP Agent, the Senior DIP Agent or the Senior DIP Lenders
       may cure any such monetary defaults on behalf of the applicable Debtor(s).
       22.     Postpetition Release. In addition, subject to the entry of the Final Order,

notwithstanding anything to the contrary set forth herein, upon the repayment of all DIP

Obligations owed to the DIP Secured Parties by the Debtors and the termination of the rights and

obligations arising under the DIP Loan Documents (which payment and termination shall be on

terms and conditions acceptable to the DIP Agents), the DIP Agents and the DIP Lenders shall be

deemed released from any and all obligations, liabilities, actions, duties, responsibilities and causes

of action arising or occurring on or prior to the date of such repayment and termination, in each

case, arising under, in connection with or related to the DIP Loan Documents or the Interim Order

(including without limitation any obligation or responsibility (whether direct or indirect, absolute

or contingent, due or not due, primary or secondary, liquidated or unliquidated) to pay or otherwise

fund the Carve-Out).

       23.     DIP Fees and Expenses. The Debtors are authorized and directed to pay, in cash

and on a current basis, all DIP Fees and Expenses, as and when due under the DIP Loan Documents

and this Interim Order, whether or not the transactions contemplated hereby are consummated.

Payment of all DIP Fees and Expenses shall not be subject to review or allowance by the Court.

The invoices for such DIP Fees and Expenses shall not be required to comply with the U.S. Trustee

guidelines, may be in summary form only (which shall not be required to contain time entries and

which may be redacted or modified to the extent necessary to delete any information subject to the

attorney-client privilege, any information constituting attorney work product, or any other

confidential information, and the provision of such invoices shall not constitute any waiver of the


                                                  54
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 119 of 222



attorney client privilege or of any benefits of the attorney work product doctrine), and shall be

provided to counsel to the Debtors, with a copy to the Fee Notice Parties. If no objection to

payment of the requested fees and expenses are made, in writing by any of the Fee Notice Parties

within the Fee Objection Period, then, without further order of, or application to, the Court or

notice to any other party, such fees and expenses shall be promptly paid by the Debtors. If an

objection (solely as to reasonableness) is made by any of the Fee Notice Parties within the Fee

Objection Period to payment of the requested fees and expenses, then only the disputed portion of

such fees and expenses shall not be paid until the objection is resolved by the applicable parties in

good faith or by order of the Court, and the undisputed portion shall be promptly paid by the

Debtors. Notwithstanding the foregoing, the Debtors are authorized, without further notice or

hearing, to (a) pay on the date on which the Interim Financing is initially funded all reasonable

and documented fees, costs, and out-of-pocket expenses of each of the DIP Agents, Javelin and

the Initial DIP Lenders incurred on or prior to such date to the extent otherwise payable in

accordance with the terms of the DIP Loan Documents, and (b) to pay on the date that the first

borrowing is made following entry of the Final Order, all DIP Fees and Expenses incurred on or

prior to such date to the extent otherwise payable in accordance with the terms of the DIP Loan

Documents and this Interim Order. Payments of any amounts set forth in this paragraph [●] shall

not be subject to recharacterization, subordination or disgorgement except as expressly provided

in the preceding sentence.

       24.     Indemnification. The Debtors shall jointly and severally indemnify and hold

harmless each of the DIP Agents, each DIP Secured Party, and each of their respective officers,

directors, employees, parents, subsidiaries, affiliates, agents, advisors, attorneys and

representatives (each, an “Indemnified Party”) from and against any and all claims, damages,



                                                 55
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 120 of 222



losses, liabilities, costs and expenses (including, without limitation, fees and disbursements of

counsel), joint or several, that may be incurred by or asserted or awarded against any Indemnified

Party, in each case, arising out of or in connection with or relating to any investigation, litigation

or proceeding or the preparation of any defense with respect thereto, arising out of or in connection

with or relating to the DIP Facilities, the DIP Liens, the DIP Loan Documents or the transactions

contemplated thereby, or any use made or proposed to be made with the proceeds of the DIP

Facilities, whether or not such investigation, litigation or proceeding is brought by any Debtor or

any of its subsidiaries, any shareholders or creditors of the foregoing, an Indemnified Party or any

other person, or an Indemnified Party is otherwise a party thereto and whether or not the

transactions contemplated hereby or under the DIP Loan Documents are consummated, except to

the extent such claim, damage, loss, liability or expense is found in a final non appealable judgment

by a court of competent jurisdiction to have resulted solely from such Indemnified Party’s gross

negligence or willful misconduct.

       25.     Proofs of Claim. The DIP Agents, the DIP Secured Parties and the Prepetition

Secured Parties shall not be required to file proofs of claim in any of the Chapter 11 Cases or any

of the Successors Cases for any claim allowed herein or therein in respect of the Prepetition

Secured Obligations. Any order entered by the Court establishing a bar date in any of the Chapter

11 Cases or any Successor Cases shall not apply to the DIP Secured Parties or the Prepetition

Secured Parties; provided, however, that notwithstanding any order entered by the Court

establishing a bar date in any of the Chapter 11 Cases or any Successor Cases to the contrary, the

Senior DIP Agent, on behalf of the Senior DIP Secured Parties, the Junior DIP Agent, on behalf

of itself and the Junior DIP Lenders, Javelin and the Prepetition Agent on behalf of the Prepetition

Secured Parties , may (but are not required) in their discretion to file (and amend and/or



                                                 56
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                               Document     Page 121 of 222



supplement) a proof of claim and/or aggregate proofs of claim in each of the Chapter 11 Cases or

any Successor Cases for any claim allowed herein, and any such proof of claim may (but is not

required to be) filed as one consolidated proof of claim against all of the Debtors, rather than as

separate proofs of claim against each Debtor. Any proof of claim filed by the DIP Secured Parties

or the Prepetition Secured Parties shall be deemed to be in addition to (and not in lieu of) any other

proof of claim that may be filed by any such persons.

       26.     Carve-Out.

       (a)     As used in this Interim Order, the “Carve-Out” means the sum of (i) all fees

required to be paid to the Clerk of the Court and to the Office of the United States Trustee under

section 1930(a) of title 28 of the United States Code plus interest at the statutory rate (without

regard to the notice set forth in clause (iii) below); (ii) all reasonable fees and expenses up to

$[20,000] incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to

the notice set forth in clause (iii) below); (iii) to the extent allowed at any time, whether by interim

order, procedural order, or otherwise, all unpaid fees and expenses (including any restructuring,

sale, financing, or other success fee of any investment bankers or financial advisors of the Debtors

or the Official Committee, in each case solely to the extent such fee is earned pursuant to the terms

of the applicable agreement giving rise to such fee, prior to delivery of a Carve-Out Trigger Notice)

(the “Allowed Professional Fees”) incurred by persons or firms retained by the Debtors pursuant

to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor Professionals”) and the Official

Committee pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee

Professionals” and, together with the Debtor Professionals, the “Professional Persons”) at any

time before or on the first business day following delivery by the applicable DIP Agent (in

accordance with and subject to this Interim Order and the Intercreditor Annex) of a Carve-Out



                                                  57
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                              Document     Page 122 of 222



Trigger Notice (as defined below), whether allowed by the Court prior to or after delivery of a

Carve-Out Trigger Notice, in the case of each Committee Professional, provided, however,

Allowed Professional Fees for Committee Professionals (but not Debtor Professionals) will be

subject to the monthly professional fee line item included in the Approved DIP Budget with respect

to such Committee Professional (the “Professional Fee Budget”); and (iv) Allowed Professional

Fees of Professional Persons in an aggregate amount not to exceed $[750,000] incurred after the

first business day following delivery by the applicable DIP Agent (in accordance with and subject

to this Interim Order and the Intercreditor Annex) of the Carve-Out Trigger Notice, to the extent

allowed at any time, whether by interim order, procedural order, or otherwise (the amounts set

forth in this clause (iv) being referred to as the “Post-Carve-Out Trigger Notice Cap”). For

purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a written notice delivered by

email (or other electronic means) by the applicable DIP Agent (pursuant to the written instruction

of the Required Senior DIP Lenders or the Required Junior DIP Lenders, as applicable, and in

accordance with and subject to this Interim Order and the Intercreditor Annex) to lead restructuring

counsel to the Debtors, the U.S. Trustee and counsel to the Official Committee, which notice may

be delivered following the occurrence and during the continuation of a Termination Event, stating

that the Post-Carve-Out Trigger Notice Cap has been invoked; provided that nothing herein shall

be construed to impair the ability of any party to object to the fees, expenses, reimbursement, or

compensation described in clauses (i), (ii), (iii), or (iv) above, on any grounds.

       (b)     Carve-Out Reserves. The Debtors shall establish and fund a segregated account (the

“Carve-Out Reserve Account”) for purposes of funding the Carve-Out. Upon entry of this

Interim Order, the Debtors shall deposit in the Carve-Out Reserve Account an amount equal to the

aggregate amount of Allowed Professional Fees projected to accrue from the Commencement Date




                                                 58
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                               Document     Page 123 of 222



through [February 29], 2020 (the “Initial Funded Reserve Amount”). Commencing on [March

1], 2020 (or the first business day thereafter), and on the first business day of each month thereafter,

the Debtors shall deposit in the Carve-Out Reserve Account an amount equal to the aggregate

amount of Allowed Professional Fees projected to accrue for the following month, up to the

monthly line-item amount set forth in the Professional Fee Budget (the “Monthly Funded

Reserve Amount”). At any time prior to the Termination Declaration Date (as defined below), if

a restructuring, sale, financing, or other success fee has been earned by a Professional Person in

accordance with the terms of the applicable Court-approved agreement, the Debtors shall deposit

in the Carve-Out Reserve Account an amount equal to such fee (with respect to Committee

Professionals in an amount up to the monthly line-item amount as set forth in the Professional Fee

Budget).

       (c)      The Carve-Out Reserve Account shall be maintained, and the funds therein (the

“Funded Reserve Amount”) shall be held in trust for the benefit of Professional Persons. Except

as otherwise provided in this Interim Order, any and all amounts in the Carve-Out Reserve Account

shall not be subject to any cash sweep foreclosure or lender remedy provisions in the Prepetition

Loan Documents, the DIP Loan Documents or this Order and neither the Prepetition Secured

Parties, the DIP Agents nor the DIP Lenders shall be entitled to sweep or foreclose on such

amounts notwithstanding any provision to the contrary in the Prepetition Credit Documents or DIP

Financing Agreements until the Carve-Out Reserves have been fully funded; provided, however,

that DIP Secured Parties and the Prepetition Secured Parties shall have a lien and security interest

in any residual interest in the Carve-Out Reserves, with any excess paid to the applicable DIP

Agent, for the benefit of the respective DIP Secured Parties, for application in accordance with the

DIP Loan Documents (subject to the Intercreditor Annex).




                                                  59
Case 1:20-bk-10390      Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                             Document     Page 124 of 222



       (d)     On the day on which a Carve-Out Trigger Notice is given by the applicable DIP

Agent (in accordance with and subject this Interim Order and the Intercreditor Annex) to the

Debtors with a copy to counsel to the Official Committee (the “Termination Declaration Date”),

the Carve-Out Trigger Notice shall constitute a demand to the Debtors to utilize all cash on hand

as of such date and any available cash thereafter held by any Debtor (net of any retainer amounts

held by any Professional) to fund the Carve-Out Reserve Account by an additional amount equal

to the then unpaid amounts of the Allowed Professional Fees (to the extent not already included in

the Funded Reserve Amount), up to the monthly line-item amount for each Committee

Professional (but not Debtor Professionals) as set forth in the Professional Fee Budget; provided,

however, that in the event that a Termination Declaration Date occurs, Professional Persons shall

have two (2) business days from the delivery of the Carve-Out Trigger Notice to deliver reasonable

good faith estimates of the cumulative total amount of unreimbursed fees and expenses incurred

by such Professional Person (“Total Fee Estimates”) to the Debtors, and the Debtors shall fund

additional amounts into the Carve-Out Reserve Account equal to the difference between, as

applicable, the Funded Reserve Amount on account of such Professional Person and the amount

accrued and claimed in the applicable Total Fee Estimate (up to the monthly line-item amount for

each Committee Professional as set forth in the Professional Fee Budget) into the Carve-Out

Reserve Account (the “Pre-Carve Out Trigger Notice Reserve”).

       (e)     On the DIP Termination Declaration Date, after funding the Pre-Carve-Out Trigger

Notice Reserve in accordance with the terms of this Interim Order, the Debtors shall utilize all

remaining cash on hand as of such date (net of any retainers held by Professional Persons) and any

available cash thereafter held by any Debtor to fund a reserve in an amount equal to the Post-

Carve-Out Trigger Notice Cap (the “Post-Carve-Out Trigger Notice Reserve” and, together with




                                               60
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document     Page 125 of 222



the Pre-Carve-Out Trigger Notice Reserve, the “Carve-Out Reserves”). All funds in the Pre-

Carve-Out Trigger Notice Reserve shall be used first to pay the obligations set forth in clauses (i)

through (iii) of the definition of Carve-Out set forth above (the “Pre-Carve-Out Amounts”), but

not, for the avoidance of doubt, the Post-Carve-Out Trigger Notice Cap, until paid in full, and then,

to the extent the Pre-Carve-Out Trigger Notice Reserve has not been reduced to zero, to pay Javelin

and the applicable DIP Agent for the benefit of the respective DIP Secured Parties, unless the DIP

Obligations have been indefeasibly paid in full, in cash, and all commitments under the DIP Loan

Documents (the “DIP Commitments”) have been terminated, in which case any such excess shall

be paid to the Prepetition Secured Parties in accordance with their rights and priorities as of the

Petition Date (subject to the Intercreditor Annex). All funds in the Post-Carve-Out Trigger Notice

Reserve shall be used first to pay the obligations set forth in clause (iv) of the definition of Carve-

Out set forth above (the “Post-Carve-Out Amounts”), and then, to the extent the Post-Carve-Out

Trigger Notice Reserve has not been reduced to zero, to pay Javelin and the applicable DIP Agent

for the benefit of the respective DIP Secured Parties, unless the DIP Obligations have been

indefeasibly paid in full, in cash, and all DIP Commitments have been terminated, in which case

any such excess shall be paid to the Prepetition Secured Parties in accordance with their rights and

priorities as of the Petition Date (subject to the Intercreditor Annex). Notwithstanding anything to

the contrary in the DIP Loan Documents or this Interim Order, if either of the Carve-Out Reserves

is not funded in full in the amounts set forth in this paragraph [●(d)], then, any excess funds in one

of the Carve-Out Reserves following the payment of the Pre-Carve-Out Amounts and Post-Carve-

Out Amounts, respectively, shall be used to fund the other Carve-Out Reserve, up to the applicable

amount set forth in this paragraph [●(d)], prior to making any payments to the DIP Secured Parties

or the Prepetition Secured Parties, as applicable. Notwithstanding anything to the contrary in this




                                                  61
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 126 of 222



Interim Order, (i) disbursements by the Debtors from the Carve-Out Reserves shall not constitute

DIP Loans or increase or reduce the DIP Obligations, and (ii) the failure of the Carve-Out Reserves

to satisfy in full the Allowed Professional Fees shall not affect the priority of the Carve-Out.

        (f)     Payment of Allowed Professional Fees Prior to the Termination Declaration Date.

Any payment or reimbursement made prior to the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall not reduce the Post-Carve-Out Trigger Notice

Cap.

        (g)     No Direct Obligation To Pay Allowed Professional Fees. None of the DIP Secured

Parties or the Prepetition Secured Parties shall be responsible for the payment or reimbursement

of any fees or disbursements of any Professional Person incurred in connection with the Chapter

11 Cases or any successor cases under any chapter of the Bankruptcy Code. Nothing in this Interim

Order or otherwise shall be construed to obligate any of the DIP Secured Parties or the Prepetition

Secured Parties, in any way, to pay compensation to, or to reimburse expenses of, any Professional

Person or to guarantee that the Debtors have sufficient funds to pay such compensation or

reimbursement.

        (h)     Payment of Carve-Out On or After the Termination Declaration Date. Any

payment or reimbursement made on or after the occurrence of the Termination Declaration Date

in respect of any Allowed Professional Fees shall permanently reduce the Carve-Out on a dollar-

for-dollar basis.

        (i)     For the avoidance of doubt and notwithstanding anything in this Interim Order, the

DIP Facilities or in any Prepetition Loan Documents to the contrary, the Carve-Out shall be senior

to all liens and claims securing the DIP Facilities, the Adequate Protection Liens, and the Adequate




                                                 62
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                              Document     Page 127 of 222



Protection Claims, and any and all other forms of adequate protection, liens, or claims securing

the DIP Obligations or the Prepetition Obligations.

       27.     Limitations on the DIP Facilities, the DIP Collateral, the Prepetition

Collateral, the Cash Collateral, the Carve-Out and Other Funds. Notwithstanding anything

contained in the DIP Loan Documents, this Interim Order or any other order of the Court to the

contrary, no DIP Collateral, Prepetition Collateral, DIP Loans, Cash Collateral, proceeds of any of

the foregoing, any portion of the Carve-Out or any other cash or funds may be used, directly or

indirectly, by any of the Debtors, any Official Committee or any trustee or other estate

representative appointed in the Chapter 11 Cases or any Successor Cases or any other person or

entity (or to pay any professional fees, disbursements, costs or expenses incurred in connection

therewith): (a) to object to, contest, prevent, hinder, delay or interfere with, in any way, the DIP

Secured Parties’ or the Prepetition Secured Parties’ enforcement or realization upon any of the

DIP Collateral, Prepetition Collateral or Cash Collateral, once a DIP Termination Event occurs;

(b) except to the extent expressly permitted by the terms of the DIP Loan Documents and this

Interim Order, to use or seek to use Cash Collateral or, to sell or otherwise dispose of DIP

Collateral or Prepetition Collateral, in each case, without the consent of the Required Senior DIP

Lenders; (c) to investigate (including by way of examinations or discovery proceedings, whether

formal or informal), prepare, assert, join, commence, support or prosecute any action for any claim,

counter-claim, action, proceeding, application, motion, objection, defense, or other contested

matter seeking any order, judgment, determination or similar relief against, or adverse to the

interests of, in any capacity, against any of the Releasees with respect to any transaction,

occurrence, omission, action or other matter arising under, in connection with or related to this

Interim Order, the DIP Facilities, the DIP Loan Documents, the DIP Obligations, the Prepetition



                                                63
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 128 of 222



Liens, the Prepetition Secured Obligations or the Prepetition Loan Documents or the transactions

contemplated therein or thereby, including, without limitation, (A) any claims or causes of action

arising under chapter 5 of the Bankruptcy Code, (B) any so-called “lender liability” claims and

causes of action, (C) any claim or cause of action with respect to the validity, enforceability,

priority and extent of, or asserting any defense, counterclaim, or offset to, the DIP Obligations, the

DIP Superpriority Claims, the DIP Liens, the DIP Loan Documents, the Prepetition Loan

Documents, the Prepetition Liens, the Adequate Protection Liens, the Adequate Protection Claims

or the Prepetition Secured Obligations, (D) any claim or cause of action seeking to challenge,

invalidate, modify, set aside, avoid, marshal, subordinate, or recharacterize in whole or in part, the

DIP Obligations, the DIP Liens, the DIP Superpriority Claim, the DIP Collateral, the Prepetition

Collateral, the Prepetition Secured Obligations, the Adequate Protection Liens and the Adequate

Protection Claims, (E) any action seeking to modify any of the rights, remedies, priorities,

privileges, protections and benefits granted to any of the DIP Secured Parties hereunder or under

any of the DIP Loan Documents or the Prepetition Secured Parties under any of the Prepetition

Loan Documents (in each case, including, without limitation, claims, proceedings or actions that

might prevent, hinder or delay any of the DIP Secured Parties; or the Prepetition Secured Parties’

assertions, enforcements, realizations or remedies on or against the DIP Collateral in accordance

with the applicable DIP Loan Documents or Prepetition Loan Documents and this Interim Order

and/or the Final Order (as applicable); provided, however, that no more than $[●] may be used for

allowed fees and expenses incurred solely by any Official Committee, if appointed, in

investigating, but not objecting to, challenging, litigating (including by way of discovery),

opposing, or seeking to subordinate or recharacterize the validity, enforceability, perfection and




                                                 64
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 129 of 222



priority of the Prepetition Liens, the Prepetition Obligations or the Prepetition Loan Documents

during the Challenge Period (as defined below).

              28.      Reservation of Certain Third Party Rights and Bar of Challenges and
Claims.
       (a)     The stipulations, admissions, agreements and releases contained in this Interim

Order, including, without limitation, in paragraph [●] of this Interim Order (collectively, the

“Stipulations”), shall be binding upon the Debtors and any successor thereto (including, without

limitation, any chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors in the

Chapter 11 Cases or any Successor Cases) in all circumstances and for all purposes. The

Stipulations shall be binding upon all other parties in interest (including without limitation, any

Official Committee, if appointed) and any other person or entity acting or seeking to act on behalf

of the Debtors’ estates, in all circumstances and for all purposes, unless (1) an Official Committee,

if any, or a party in interest (in each case, to the extent requisite standing is obtained pursuant to

an order of this Court entered prior to the Challenge Deadline (as defined below)), has timely and

duly filed an adversary proceeding or contested matter (subject to the limitations contained herein)

(each, a “Challenge Proceeding”) by the Challenge Deadline, objecting to or challenging the

amount, validity, perfection, enforceability, priority or extent of the Prepetition Obligations, the

Prepetition Liens or the Prepetition Loan Documents, or otherwise asserting or prosecuting any

Avoidance Action or any other claim, counterclaim, cause of action, objection, contest, defense or

other challenge (a “Challenge”) against any of the Prepetition Secured Parties or any of their

respective affiliates, subsidiaries, officers, directors, managers, employees, agents, financial

advisors, attorneys, accountants, investment bankers, consultants, representatives and the

respective successors and assigns thereof (in each case, in their respective capacities as such),

arising under, in connection with or related to the Debtors, the Prepetition Obligations, the



                                                 65
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document     Page 130 of 222



Prepetition Liens or the Prepetition Loan Documents, and (2) there is entered a final non-

appealable order in favor of the plaintiff in any such timely filed Challenge Proceeding; provided,

however, that (i) as to the Debtors, any and all such Challenges are hereby irrevocably waived and

relinquished as of the Petition Date, and (ii) any pleadings filed in any Challenge Proceeding shall

set forth with specificity the basis for such Challenge (and any Challenges not so specified prior

to the Challenge Deadline shall be deemed forever, waived, released and barred).

           (b)   If no such Challenge Proceeding is timely and properly filed prior to the Challenge

Deadline, then, without further notice to any person or entity or order of the Court, (a) the

Stipulations shall be binding on all parties in interest (including, without limitation, any Official

Committee); (b) the Prepetition Obligations shall constitute allowed claims and shall not be

subject to any defense, claim, counterclaim, recharacterization, subordination, disgorgement,

offset, avoidance, for all purposes in these Chapter 11 Cases and any Successor Cases; (c) the

Prepetition Loan Documents shall be deemed to have been valid, as of the Petition Date, and

enforceable against each of the Debtors in the Chapter 11 Cases and any Successor Cases; (d) the

Prepetition Liens shall be deemed to have been, as of the Petition Date, legal, valid, binding,

perfected, security interests and liens, not subject to recharacterization, subordination, avoidance

or other defense; and (e) the Prepetition Obligations, the Prepetition Liens and the Prepetition Loan

Documents shall not be subject to any other or further claim or Challenge by any Official

Committee, any non-statutory committees appointed or formed in these Chapter 11 Cases or any

Successor Cases or any other party in interest acting or seeking to act on behalf of the Debtors’

estates.

           (c)   If any such Challenge Proceeding is timely and properly filed prior to the Challenge

Deadline, the Stipulations shall nonetheless remain binding and preclusive (as provided in



                                                  66
Case 1:20-bk-10390         Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                    Desc Main
                                Document     Page 131 of 222



paragraph [●](b) hereof) on any Official Committee and on any other person or entity, except to

the extent that such Stipulations were expressly and successfully challenged in such Challenge

Proceeding as set forth in a final, non-appealable order of a court of competent jurisdiction.

        (d)     The “Challenge Deadline” shall mean the date that is (A) the earlier of (i) [●] days

after the entry of the Final Order, or (ii) [●], or (B) such later date that has been agreed to in writing,

prior to the expiration of the deadline to commence a Challenge, by (i) with respect to the

Prepetition Term Loan Facility, the Prepetition Term Loan Agent (at the direction of the Required

Lenders (as defined in the Prepetition Term Loan Credit Agreement)) and (ii) with respect to the

Prepetition Javelin Facility, Javelin. Nothing in this Interim Order vests or confers on any Person

(as defined in the Bankruptcy Code), including any Official Committee or any non-statutory

committees appointed or formed in these Chapter 11 Cases, standing or authority to pursue any

claim or cause of action belonging to the Debtors or their estates, and all rights to object to such

standing are expressly reserved.

        29.     Section 506(c) Waiver. In partial consideration for, among other things, the Carve-

Out, the payments to be made under the Approved Budget to administer the Chapter 11 Cases, the

priming of certain Prepetition Liens, and consent to the use of Cash Collateral, except to the extent

of the Carve-Out, no costs or expenses of administration which have been or may be incurred in

the Chapter 11 Cases or any Successor Cases at any time, including, without limitation, any costs

and expenses incurred in connection with the preservation, protection, or enhancement of

realization by the DIP Secured Parties or the Prepetition Secured Parties (as the case may be) upon

the DIP Collateral or Prepetition Collateral (as the case may be), shall be charged against or

recovered from (a) any of the DIP Secured Parties, the DIP Collateral (including in respect of the

Adequate Protection Liens) or any of the DIP Obligations or, (b) subject to entry of the Final Order,



                                                    67
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document     Page 132 of 222



the Prepetition Secured Parties, the Prepetition Collateral or any of the Prepetition Obligations, in

each case, pursuant to sections 105 or 506(c) of the Bankruptcy Code or otherwise, without the

prior express written consent of the Required DIP Lenders or the affected Prepetition Secured

Party, each in their sole discretion, and no such consent shall be implied, directly or indirectly,

from any other action, inaction, or acquiescence by any such agents or creditors (including, without

limitation, consent to the Carve-Out or the approval of any budget hereunder).

       30.     Section 552(b) / Marshalling Waiver. The Prepetition Secured Parties are and

shall each be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code,

and, subject to entry of the Final Order, in no event shall the “equities of the case” exception under

section 552(b) of the Bankruptcy Code apply to the Prepetition Secured Parties or the Prepetition

Secured Obligations. In no event shall the DIP Secured Parties or the Prepetition Secured Parties

be subject to the equitable doctrine of “marshaling” or any similar doctrine with respect to the DIP

Collateral or the Prepetition Collateral, as applicable, and all proceeds shall be received and applied

in accordance with this Interim Order, the DIP Loan Documents and the Prepetition Loan

Documents, as applicable (subject to the Intercreditor Annex).

       31.     Payments Free and Clear. Any and all payments or proceeds remitted to the DIP

Agents or the other DIP Secured Parties pursuant to the provisions of this Interim Order, the DIP

Loan Documents (including, without limitation, the Approved Budget (subject to permitted

variances)) or any subsequent order of the Court shall be irrevocable, received free and clear of

any claim, charge, assessment or other liability, including without limitation, any such claim or

charge arising out of or based on, directly or indirectly, sections 506(c) or 552(b) of the Bankruptcy

Code, whether asserted or assessed by through or on behalf of the Debtors.




                                                  68
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 133 of 222



       32.     Payments Held in Trust. Except for payments made by the Debtors in accordance

with the Approved DIP Budget as expressly permitted in this Interim Order or the DIP Loan

Documents, in the event that any person or entity receives any payment on account of a security

interest in DIP Collateral, receives any DIP Collateral or any proceeds of DIP Collateral or receives

any other payment with respect thereto from any other source prior to payment in full in cash of

all DIP Obligations under the DIP Loan Documents and termination of the DIP Commitments in

accordance with the DIP Loan Documents, such person or entity shall be deemed to have received,

and shall hold, any such payment or proceeds of DIP Collateral in trust for the benefit of the DIP

Secured Parties (as applicable based on the specific asset at issue) and shall immediately turn over

such proceeds to any DIP Agent, or as otherwise instructed by this Court, for application in

accordance with the DIP Loan Documents, the Intercreditor Annex and this Interim Order.

       33.     Joint and Several Liability. Nothing in this Interim Order shall be construed to

constitute a substantive consolidation of any of the Debtors’ estates, it being understood, however,

that the Debtors shall be jointly and severally liable for the obligations hereunder and in accordance

with the terms of this Interim Order.

       34.     Right to Credit Bid. Subject to the Intercreditor Annex, and without the need for

further order of the Court, (a) the Senior DIP Agent or its designee (at the written direction of the

Required Senior DIP Lenders), on behalf of the Senior DIP Secured Parties, shall have the

unqualified right to credit bid, in accordance with the applicable Senior DIP Loan Documents, up

to the full amount of the Senior DIP Obligations, and (b) the Junior DIP Agent or its designee (at

the written direction of the Required Junior DIP Lenders), on behalf of the Junior DIP Secured

Parties, shall have the unqualified right to credit bid, in accordance with the applicable Junior DIP

Loan Documents, up to the full amount of the Junior DIP Obligations, (c) the Prepetition Term



                                                 69
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                              Document     Page 134 of 222



Loan Agent or its designee (at the written direction of the Required Prepetition Term Lenders), on

behalf of the Prepetition Term Secured Parties, and Javelin shall each have the right to credit bid,

in accordance with the applicable Prepetition Loan Documents, up to the full amount of the

Prepetition Secured Obligations under the applicable pre-petition facility, in each case, in

connection with any sale or other disposition of all or any portion of the DIP Collateral or

Prepetition Collateral (as applicable), including, without limitation, any sales occurring pursuant

to section 363 of the Bankruptcy Code or included as part of any restructuring plan subject to

confirmation under section 1129(b)(2)(A) of the Bankruptcy Code, and shall each automatically

be deemed a “qualified bidder” with respect to any disposition of DIP Collateral or Prepetition

Collateral (as applicable) under or pursuant to (a) section 363 of the Bankruptcy Code, (b) a plan

of reorganization or plan of liquidation under section 1129 of the Bankruptcy Code, or (c) a sale

or disposition by a chapter 7 trustee for any of the Debtors under section 725 of the Bankruptcy

Code. The Senior DIP Agent (at the direction of the Required Senior DIP Lenders), the Junior

DIP Agent (at the direction of the Required Junior DIP Secured Parties), the Prepetition Term

Loan Agent (at the direction of the Required Lenders (as defined in the Prepetition Term Loan

Credit Agreement), shall each have the absolute right to assign, transfer, sell or otherwise dispose

of its rights to credit bid, except as may be set forth in the applicable DIP Term Loan Documents.

       35.     Rights Preserved. Notwithstanding anything herein to the contrary, the entry of

this Interim Order is without prejudice to, and does not constitute a waiver of, expressly or

implicitly: (a) the rights of the DIP Secured Parties or the Prepetition Secured Parties to seek any

other or supplemental relief in respect of the Debtors; (b) the rights of the DIP Secured Parties or

the Prepetition Secured Parties under the DIP Loan Documents, the Prepetition Loan Documents,

the Bankruptcy Code or applicable non-bankruptcy law, including, without limitation, the right to



                                                70
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 135 of 222



(i) request modification of the automatic stay of section 362 of the Bankruptcy Code, (ii) request

dismissal of any of the Chapter 11 Cases, conversion of any or all of the Chapter 11 Cases to a

case under chapter 7, or appointment of a chapter 11 trustee or examiner with expanded powers,

or (iii) propose, subject to the provisions of section 1121 of the Bankruptcy Code, a Chapter 11

plan or plans; or (c) any other rights, claims, or privileges (whether legal, equitable or otherwise)

of the DIP Secured Parties or the Prepetition Secured Parties (subject to the Intercreditor Annex).

Notwithstanding anything herein to the contrary, the entry of this Interim Order is without

prejudice to, and does not constitute a waiver of, expressly or implicitly, the Debtors’ or any party-

in-interest’s right to oppose any of the relief requested in accordance with the immediately

preceding sentence, except as expressly set forth in this Interim Order.

       36.     No Waiver by Failure to Seek Relief. The failure of any of the DIP Secured

Parties or the Prepetition Secured Parties to seek relief or otherwise exercise their rights and

remedies under this Interim Order, the DIP Loan Documents, the Prepetition Loan Documents or

applicable law, as the case may be, shall not constitute a waiver of any of their respective rights

hereunder, thereunder or otherwise. No delay on the part of any party in the exercise of any right

or remedy under this Interim Order shall preclude any other or further exercise of any such right

or remedy or the exercise of any other right or remedy. None of the rights or remedies of any party

under this Interim Order shall be deemed to have been amended, modified, suspended or waived

unless such amendment, modification, suspension or waiver is in writing and signed by the party

against whom such amendment, modification, suspension or waiver is sought. No consents

required hereunder by any of the DIP Secured Parties or the Prepetition Secured Parties shall be

implied by any inaction or acquiescence by any of the DIP Secured Parties or the Prepetition

Secured Parties.



                                                 71
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document     Page 136 of 222



       37.     Binding Effect of this Interim Order. Immediately upon entry of the Interim

Order by the Court, this Interim Order shall inure to the benefit of the Debtors, the DIP Secured

Parties and the Prepetition Secured Parties, and the provisions of this Interim Order (Including all

findings and conclusions of law herein) shall be valid and binding upon the Debtors, the DIP

Secured Parties, the Prepetition Secured Parties, any and all other creditors of the Debtors, any

Official Committee or other committee appointed in the Chapter 11 Cases, any and all other parties

in interest and the respective successors and assigns of each of the foregoing, including any trustee

or other fiduciary hereafter appointed as legal representative of any of the Debtors in any of the

Chapter 11 Cases or any Successor Cases, or upon dismissal of any of the Chapter 11 Cases;

provided, that the DIP Secured Parties and the Prepetition Secured Parties shall have no obligation

to permit the use of DIP Collateral or Prepetition Collateral (including Cash Collateral) by, or to

extend any financing to, any chapter 7 trustee, chapter 11 trustee or similar responsible person

appointed for the estates of the Debtors.

       38.     Survival. The terms and provisions of this Interim Order, all of the rights,

privileges, benefits and protections afforded herein and in the DIP Loan Documents (including the

DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens and the Adequate

Protection Claims, and any other claims, liens, security interests, and other protections

(as applicable) granted to the DIP Secured Parties and the Prepetition Secured Parties pursuant to

this Interim Order and the DIP Loan Documents (collectively, the “DIP Protections”), and any

actions taken pursuant hereto or thereto, shall survive, shall continue in full force and effect, shall

remain binding on all parties-interest and shall maintain their priorities, and shall not be modified,

impaired or discharged by, entry of any order that may be entered (a) confirming any plan of

reorganization in any of the Chapter 11 Cases, (b) converting any or all of the Chapter 11 Cases to



                                                  72
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                               Document     Page 137 of 222



a case under chapter 7 of the Bankruptcy Code, (c) dismissing any or all of the Chapter 11 Cases,

or (d) pursuant to which the Court abstains from hearing any of the Chapter 11 Cases, in each case,

until (i) in respect of the DIP Facilities, all of the DIP Obligations, pursuant to the DIP Loan

Documents and this Interim Order, have been indefeasibly paid in full in cash (such payment being

without prejudice to any terms of provisions contained in the DIP Facilities which survive such

discharge by their terms) and all commitments to extend credit under the DIP Facilities are

terminated, and (ii) in respect of the Prepetition Secured Obligations, all of the Prepetition

Obligations have been indefeasibly paid in full in cash (or, in respect of outstanding letters of credit

(if any), cash collateralized). This Court shall retain jurisdiction, notwithstanding any such

confirmation, conversion or dismissal, for the purposes of enforcing such DIP Protections and the

Prepetition Secured Parties’ adequate protection.

        39.     Discharge Waiver/Release. The DIP Obligations shall not be discharged by the

entry of an order confirming any plan of reorganization in any of the Chapter 11 Cases,

notwithstanding the provisions of section 1141(d) of the Bankruptcy Code, unless the DIP

Obligations have been indefeasibly paid in full in cash, on or before the effective date of such

confirmed plan of reorganization, or each of Javelin the Required Senior DIP Lenders have

otherwise agreed in writing in respect of the applicable obligations owed to each of them (including

as reflected in the Restructuring Support Agreement to the extent the Restructuring Support

Agreement remains in full force and effect). None of the Debtors shall propose or support any

Chapter 11 plan or sale of all or substantially all of the Debtors’ assets, or order confirming such

plan or approving such sale, that is not conditioned upon the indefeasible payment of (i) the

DIP Obligations in full in cash on or prior to the earlier to occur of the effective date of such




                                                  73
Case 1:20-bk-10390         Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                                Document     Page 138 of 222



Chapter 11 plan or sale, without the written consent of the Required Senior DIP Lenders and

Javelin (as applicable).

       40.     Good Faith under Section 364(e) of the Bankruptcy Code; No Modification or

Stay of this Interim Order. The DIP Secured Parties have acted in good faith in connection with

the DIP Facilities, the DIP Loan Documents, the Interim Financing, and with this Interim Order,

and their reliance on this Interim Order is in good faith. Based on the findings set forth in this

Interim Order and the record made during the Interim Hearing, and in accordance with Section

364(e) of the Bankruptcy Code, the DIP Secured Parties and the Prepetition Secured Parties are

entitled to the protections provided in section 364(e) of the Bankruptcy Code, this Interim Order

and the DIP Loan Documents. If any or all of the provisions of this Interim Order are hereafter

reversed, modified, vacated or stayed, such reversal, modification, vacation or stay shall not affect:

(i) the validity, priority or enforceability of any DIP Obligations or Adequate Protection

Obligations incurred prior to the actual receipt of written notice by the Senior DIP Agent, the

Junior DIP Agent and the Prepetition Term Loan Agent of the effective date of such reversal,

modification, vacatur or stay; or (ii) the validity, priority or enforceability of the DIP Obligations,

the DIP Liens, the Adequate Protection Liens, the Prepetition Liens or the Prepetition Secured

Obligations. Notwithstanding any such reversal, modification, vacatur or stay of this Interim

Order, any DIP Obligations, DIP Liens, Adequate Protection Obligations or Adequate Protection

Liens incurred by the Debtors to the DIP Secured Parties or the Prepetition Secured Parties, as the

case may be, prior to the actual receipt of written notice by the DIP Agents and the Prepetition

Term Loan Agent of the effective date of such reversal, modification, vacatur stay shall be

governed in all respects by the original provisions of this Interim Order.




                                                  74
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 139 of 222



       41.     Until and unless the DIP Obligations and the Prepetition Secured Obligations have

been indefeasibly paid in full in cash, the Debtors irrevocably waive the right to seek and shall not

seek or consent to, directly or indirectly: (a) without the prior written consent of the Required

Senior DIP Lenders and Javelin in respect of the applicable obligations owed to each of them, (i)

any modification, stay, vacatur or amendment to this Interim Order; or (ii) a priority claim for any

administrative expense or unsecured claim against any Debtor (now existing or hereafter arising

of any kind or nature whatsoever, including, without limitation any administrative expense of the

kind specified in Sections 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy Code) in the Chapter

11 Cases, equal or superior to the DIP Superpriority Claims, other than the Carve-Out; (b) without

the prior written consent of the Prepetition Term Loan Agent (at the direction of the Required

Lenders, as defined in the Prepetition Term Loan Credit Agreement), any order authorizing the

use of Cash Collateral resulting from the DIP Collateral or the Prepetition Collateral that is

inconsistent with this Interim Order; (c) without the prior written consent of the Required Senior

DIP Lenders and Javelin (as applicable), grant any lien on any of the DIP Collateral with priority

equal or superior to the DIP Liens, except as expressly provided in the DIP Loan Documents or

this Interim Order; or (d) without the prior written consent of the Prepetition Term Loan Agent (at

the direction of the Required Lenders, as defined in the Prepetition Term Loan Credit Agreement),

grant any lien on any of the Prepetition Collateral with priority equal or superior to the Prepetition

Term Loan Liens or the Term Loan Adequate Protection Liens except to the extent expressly

provided in this Interim Order.

       42.     Limitation of Liability. In determining (a) to make any loan or other extension of

credit under the DIP Loan Documents, (b) to permit the use of Cash Collateral pursuant to this

Interim Order, the DIP Loan Documents or the Prepetition Loan Documents, (c) to exercise any



                                                 75
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 140 of 222



rights or remedies as and when permitted pursuant to this Interim Order and the DIP Loan

Documents, or (d) solely with respect to the lenders or agents under MEC’s post-petition debtor

in possession financing facilities (the “MEC DIP Secured Parties”), to exercise any rights or

remedies as and when permitted pursuant to such facilities, none of the DIP Secured Parties, the

Prepetition Secured Parties or, solely with respect to the foregoing clause (d), MEC DIP Secured

Parties, shall (i) be deemed to be in control of the operations of the Debtors or participating in the

management of the Debtors, (ii) owe any fiduciary duty to the Debtors, their respective creditors,

shareholders or estates, or (iii)be deemed to be acting as a “responsible person” or “owner” or

“operator” with respect to the operation or management of the Debtors (as such terms, or any

similar terms, are used in the United States Comprehensive Environmental Response,

Compensation and Liability Act, 29, U.S. §§ 9601 et seq., as amended, or any similar federal or

state statute). Nothing in this Interim Order, the DIP Loan Documents or the Prepetition Loan

Documents shall in any way be construed or interpreted to impose or allow the imposition upon

the DIP Secured Parties, the MEC DIP Secured Parties or the Prepetition Secured Parties of any

liability for any claims arising from the prepetition or postpetition activities of any of the Debtors

in the operation of their businesses or in connection with their restructuring efforts.

       43.     Interim Order Controls. In the event of any conflict or inconsistency between or

among the terms or provisions of this Interim Order, any of the DIP Loan Documents, unless such

term or provision in this Interim Order is phrased in terms of “defined in” or “as set forth in” the

DIP Loan Documents, the terms and provisions of this Interim Order shall govern and control.

Notwithstanding anything contained in any other order entered by this Court to the contrary, any

payment made pursuant to, or authorization contained in, any other order entered by this Court

shall be consistent with and subject to the requirements set forth in this Interim Order and the DIP



                                                 76
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document     Page 141 of 222



Loan Documents, including, without limitation, the Approved Budget (subject to permitted

variances).

        44.     No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder, or any

direct, indirect or incidental beneficiary.

        45.     MEC Chapter 11 Cases. Notwithstanding anything to the contrary contained

herein or in the DIP Loan Documents, except for the rights and remedies available to the Debtors

to enforce the DIP Loan Documents, nothing in this Interim Order or the DIP Loan Documents

shall be deemed to alter or modify the priority of any claim, or create any administrative expense

claim or other priority claim, against the debtors in the chapter 11 cases of MEC or their estates.

        46.     Nunc Pro Tunc Effect of this Interim Order. This Interim Order shall take effect

and shall be enforceable nunc pro tunc to the Petition Date immediately upon entry hereof.

Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d) and 7062 or any other

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall

be immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order.

        47.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004,

in each case to the extent applicable, are satisfied by the contents of the Motion.

        48.     Necessary Action. The Debtors are authorized to take any and all such necessary

actions as are reasonable and appropriate to implement the terms of this Interim Order.

        49.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.



                                                 77
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document     Page 142 of 222



       50.     Notice of Entry of this Interim Order. The Debtors’ counsel shall serve a copy

of this Interim Order or a suitable notice respecting same on all of the following parties:

[INSERT]; and (●) any party that has requested notice pursuant to Bankruptcy Rule 2002.

       51.     Final Hearing. The Final Hearing is scheduled for [●], 2020, at [●] a.m. / p.m.

(prevailing Eastern Time) before this Court in Courtroom A, 5th Floor, United States Bankruptcy

Court, 170 N. High Street, Columbus, Ohio 43215. Any objections or responses to entry of a final

order granting the relief requested in the Motion shall be filed on or before 4:00 p.m., prevailing

Eastern Time, on [●], 2020.

       52.     Objections. Any party in interest objecting to the relief sought at the Final Hearing

shall file and serve written objections, which objections shall be served upon: [INSERT] and any

other party that has filed a request for notices with this Court, to allow actual receipt by the

foregoing no later than [●], 2020, at 4:00 p.m., prevailing Eastern Time. Any objections by

creditors or any other party-in-interest to the DIP Motion or any of the provisions of this Interim

Order shall be deemed waived unless filed and received in accordance with the foregoing on or

before such date.

       53.     Retention of Jurisdiction. The Court shall retain jurisdiction to hear, determine

and, if applicable, enforce the terms of, any and all matters arising from or related to the DIP

Facilities and/or this Interim Order.

SO ORDERED.

Copies to Default List.




                                                78
Case 1:20-bk-10390             Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                              Desc Main
                                    Document     Page 143 of 222



                                                      Exhibit __

1. From and after the Closing Date of the DIP Facilities to the Definitive Documentation Date8,
   each of the DIP Agents, the Senior DIP Lenders, the Junior DIP Lenders, the Prepetition Term
   Loan Agent, the Prepetition Term Loan Lenders and Javelin (in its capacity as pre- and post-
   petition buyer, marketer and secured designated coal contract counterparty) (collectively, the
   “Secured Parties”) and the Debtors shall be bound by (and, in all respects, the DIP Facilities,
   the Prepetition Facilities and the applicable agreements, governing the obligations owing to
   Javelin described in paragraph 5 below shall be governed by) and subject to the terms and
   provisions of this Intercreditor Annex, as though each of the Secured Parties was a party hereto,
   and this Intercreditor Annex shall supersede and replace any intercreditor agreement in
   existence among any of the Secured Parties prior to the Petition Date (except that (i) any such
   intercreditor agreement or subordination agreement (including Section 2.12 of the Prepetition
   Term Loan Credit Agreement) entered into between the holders of First Out Term Loans, on
   the one hand, and the holders of Last Out Term Loans, on the other (each as defined in the
   Restructuring Term Sheet), shall remain operative (and shall also apply to any Term Loan
   Adequate Protection Liens) unless and until the First Out Term Loans are “rolled” into the
   Senior DIP Facility (or, to the extent that the First Out Term Loans are not “rolled” into the
   Senior DIP Facility, unless and until the First Out Term Loans are converted into, and
   reclassified as, New First Lien Term Loans (as defined in the Restructuring Term Sheet)) and
   (ii) Sections 2 and 7 of the Prepetition Intercreditor Agreement shall remain applicable with
   respect to the subject matter covered thereby, mutatis mutandis, except with respect to the
   Senior DIP Liens vis-a-vis the Prepetition Javelin Liens with respect to the Working Capital
   Priority Collateral to be reflected in the definitive documentation). From and after the
   Definitive Documentation Date this Intercreditor Annex shall be superseded and replaced by
   a definitive intercreditor agreement (the “DIP Intercreditor Agreement”), to be executed by
   the Debtors, the Senior DIP Agent (on behalf of the Senior DIP Secured Parties), the Junior
   DIP Agent (on behalf of the Junior DIP Secured Parties), the Prepetition Term Loan Agent (on
   behalf of the Prepetition Term Secured Parties) and Javelin. The DIP Intercreditor Agreement
   shall be negotiated in good faith, shall be in form similar to the pre-petition intercreditor
   agreement governing the Prepetition Facilities, as modified to reflect the terms set forth in this
   Intercreditor Annex, and shall otherwise be satisfactory to, and consented to by, the Required
   Senior DIP Lenders, the Required Junior DIP Term Lenders, the Required Lenders (as defined
   in the Prepetition Term Loan Credit Agreement), the Prepetition Term Loan Agent, each of
   the DIP Agents and Javelin. For the avoidance of doubt, subject to entry of the Interim Order,
   upon its execution, the DIP Intercreditor Agreement shall immediately and automatically be
   effective and binding upon the Debtors and each of the Secured Parties.

2. Notwithstanding (A) the date, time, method, manner or order of grant, attachment, or
   perfection of any liens granted to any Secured Party in respect of all or any portion of the DIP
   Collateral, (B) the order or time of filing or recordation of any document or instrument for
   perfecting the liens in favor of any Secured Party in any DIP Collateral, (C) any provision of


8
  The term “Definitive Documentation Date” means the date that the definitive documentation described herein is
executed by the relevant parties, which date shall be no later than thirty-three (33) days after the Petition Date (or such
later date as the Secured Parties may agree in writing).
Case 1:20-bk-10390      Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                             Document     Page 144 of 222



   the Uniform Commercial Code, any other applicable law or any of the Prepetition Debt
   documents, (D) whether the liens securing the applicable obligations are valid, enforceable,
   void, avoidable, subordinated, disputed, or allowed, (E) whether the Senior DIP Agent, the
   Junior DIP Agent, the Prepetition Term Loan Agent or Javelin in each case directly or through
   agents, has control over all or any portion of the DIP Collateral, (F) any defect or deficiencies
   in, or non-perfection (including any failure to perfect or lapse in perfection), setting aside,
   recharacterization, or avoidance (including as a fraudulent conveyance or otherwise) of, any
   lien, or (G) any other circumstance whatsoever, the DIP Liens, the Adequate Protection Liens
   and the Prepetition Liens shall each have the relative ranking and priority illustrated in the
   chart below:




                                                80
Case 1:20-bk-10390            Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                             Desc Main
                                   Document     Page 145 of 222



     Ranking         Term Priority Collateral9                 Junior DIP Priority             Working Capital Priority
                                                                    Collateral10                      Collateral11
     First        Senior DIP Liens12                         Junior DIP Liens                 Javelin DIP Prepaid Facility
                                                                                              Liens




     Second       Term Loan Adequate Protection Senior DIP Liens                              Javelin DIP Advance Facility
                  Liens                                                                       Liens

     Third        Prepetition Term Loan Liens  Term Loan Adequate                             Javelin Adequate Protection
                                               Protection Liens                               Liens
     Fourth       Javelin DIP Prepaid Facility Prepetition Term Loan                          Senior DIP Liens
                  Liens                        Liens
     Fifth        Javelin Adequate Protection Javelin DIP Prepaid                             Prepetition Javelin Liens
                  Liens                        Facility Liens
     Sixth        Prepetition Javelin Liens    Javelin         Adequate                       Term       Loan    Adequate
                                               Protection Liens                               Protection Liens
     Seventh      Junior DIP Liens             Prepetition Javelin Liens                      Prepetition Term Loan Liens


     Eighth       N/A                                        N/A                              Junior DIP Liens




9
  The term “Term Priority Collateral” means all assets and properties of the Debtors (whether tangible, intangible,
real, personal or mixed, and including all books and records related thereto), whether owned on the Closing Date or
acquired thereafter, wherever located, other than Working Capital Priority Collateral; provided, that, Term Priority
Collateral shall include, without limitation, all cash, cash equivalents and insurance, indemnity, guaranty and
condemnation proceeds, in each case received as proceeds of, and any other proceeds or products of or in respect of,
the assets and properties of the Debtors (in each case other than proceeds or products of or in respect of “current
assets” of the Debtors).
10
   The term “Junior DIP Priority Collateral” means Term Priority Collateral consisting of the equity interests and all
related rights in Murray Eagle Mining, LLC held by Murray Metallurgical Coal Holdings, LLC and all assets and
properties of Murray Maple Eagle Coal, LLC, Murray Eagle Mining, LLC and Murray Alabama Minerals, LLC
(whether tangible, intangible, real, personal or mixed, and including all books and records related thereto), whether
owned on the Closing Date or acquired thereafter (including all cash, cash equivalents and insurance, indemnity,
guaranty and condemnation proceeds, in each case received as proceeds of, and any other proceeds or products of or
in respect of the foregoing).
11
   The term “Working Capital Priority Collateral” means all “current assets” of the Debtors (including, without
limitation, as extracted Collateral, accounts receivable and inventory), and including all books and records related
thereto), except for any such “current assets” described in the proviso to the definition of “Term Priority Collateral”,
and otherwise defined in a manner consistent with the term “Prepayment Collateral” in the Prepetition Intercreditor
Agreement.
12
   For the avoidance of doubt, for the purposes in this Intercreditor Annex, the Senior DIP Liens shall include liens
securing the Senior DIP Secured Designated Coal Contract Obligations.


                                                          81
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 146 of 222



   Notwithstanding the foregoing, any intercreditor agreement or subordination agreement
   (including Section 2.12 of the Prepetition Term Loan Credit Agreement) entered into between
   the holders of First Out Term Loans, on the one hand, and the holders of Last Out Term Loans,
   on the other, shall remain operative (and shall also apply to any Term Loan Adequate
   Protection Liens) unless and until the First Out Term Loans are “rolled” into the Senior DIP
   Facility (or, to the extent that the First Out Term Loans are not “rolled” into the Senior DIP
   Facility, unless and until the First Out Term Loans are converted into, and reclassified as, New
   First Lien Term Loans).

3. Each of the DIP Superpriority Claims and each of the Adequate Protection Claims held by the
   applicable DIP Secured Parties and Prepetition Secured Parties shall have the relative priority
   corresponding to the relative priority of each of the liens granted in favor of each of the
   applicable DIP Secured Parties and Prepetition Secured Parties described in the chart above.

4. Until the Senior DIP Obligations have been indefeasibly paid and satisfied in full in cash, (A)
   the Senior DIP Agent at the direction of the Required Senior DIP Lenders on behalf of the
   Senior DIP Secured Parties shall have the sole and exclusive right to enforce rights, exercise
   remedies, and make determinations regarding the sale, release, or other disposition of any of
   the Term Priority Collateral (subject to paragraph 6 below with respect to the Junior DIP
   Facility Priority Collateral; and (B) Javelin (x) will not exercise any right or remedies with
   respect to any Term Priority Collateral or seek relief from the automatic stay in order to
   commence any action with respect to such rights and remedies, and (y) will not contest, protest
   or object to or otherwise interfere with any action or proceeding brought by the Senior DIP
   Agent on behalf of the Senior DIP Secured Parties to enforce its rights and remedies relating
   to the Term Priority Collateral. Following the indefeasible payment and satisfaction in full in
   cash of the Senior DIP Obligations, until the Prepetition Term Loan Obligations have been
   indefeasibly paid and satisfied in full in cash, (A) the Prepetition Term Loan Agent (at the
   direction of the Required Lenders (as defined in the Prepetition Term Loan Credit Agreement))
   on behalf of the Prepetition Term Loan Secured Parties shall have the sole and exclusive right
   to enforce rights, exercise remedies, and make determinations regarding the sale, release, or
   other disposition of any of the Term Priority Collateral (subject to paragraph 6 below with
   respect to the Junior DIP Facility Priority Collateral); and (B) Javelin (x) will not exercise any
   right or remedies with respect to any Term Priority Collateral or seek relief from the automatic
   stay in order to commence any action with respect to such rights and remedies, and (y) will not
   contest, protest or object to or otherwise interfere with any action or proceeding brought by
   Prepetition Term Loan Agent or the Prepetition Term Loan Lenders to enforce their rights and
   remedies relating to the Term Priority Collateral.

5. Until the Javelin DIP Obligations have been indefeasibly paid and satisfied in full in cash, (A)
   Javelin shall have the sole and exclusive right to enforce rights, exercise remedies, and make
   determinations regarding the sale, release, or other disposition of any of the Working Capital
   Priority Collateral; and (B) the Senior DIP Agent, the other Senior DIP Secured Parties, the
   Junior DIP Agent, the Junior DIP Term Lenders, the Prepetition Term Loan Agent and the
   other Prepetition Term Loan Secured Parties (x) will not exercise any right or remedies with
   respect to any Working Capital Priority Collateral (including any right of setoff or any right
   under any lockbox or control agreement with respect to deposit accounts or securities accounts)



                                                 82
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 147 of 222



   or seek relief from the automatic stay in order to commence any action with respect to such
   rights and remedies, and (y) will not contest, protest or object to or otherwise interfere with
   any action or proceeding brought by Javelin to enforce its rights and remedies relating to the
   Working Capital Priority Collateral. Following the indefeasible payment and satisfaction in
   full in cash of the Javelin DIP Obligations, until the Prepetition Javelin Obligations have been
   indefeasibly paid and satisfied in full in cash, (A) Javelin shall have the sole and exclusive
   right to enforce rights, exercise remedies, and make determinations regarding the sale, release,
   or other disposition of any of the Working Capital Priority Collateral; and (B) the Senior DIP
   Agent, the other Senior DIP Secured Parties, the Junior DIP Agent, the Junior DIP Term
   Lenders, the Prepetition Term Loan Agent and the other Prepetition Term Loan Secured Parties
   (x) will not exercise any right or remedies with respect to any Working Capital Priority
   Collateral or seek relief from the automatic stay in order to commence any action with respect
   to such rights and remedies, and (y) will not contest, protest or object to or otherwise interfere
   with any action or proceeding brought by Javelin to enforce their rights and remedies relating
   to the Working Capital Priority Collateral.

6. Until the Junior DIP Term Obligations have been (x) indefeasibly paid and satisfied in full in
   cash or (y) satisfied in accordance with the “Classification and Treatment of Claims” section
   in the Restructuring Term Sheet, (A) the Junior DIP Agent (at the direction of the Required
   Junior DIP Lenders) on behalf of the Junior DIP Secured Parties shall have the sole and
   exclusive right to enforce rights, exercise remedies, and make determinations regarding the
   sale, release, or other disposition of the Junior DIP Priority Collateral; (B) neither the Senior
   DIP Agent (or any other Senior DIP Secured Party) nor the Prepetition Term Loan Agent (or
   any Lender or other “Secured Party” (each as defined in the Prepetition Term Loan Credit
   Agreement)) (x) will exercise any right or remedies with respect to the Junior DIP Priority
   Collateral or seek relief from the automatic stay in order to commence any action with respect
   to such rights and remedies, or (y) will contest, protest or object to or otherwise interfere with
   any action or proceeding brought by the Junior DIP Agent on behalf of Junior DIP Secured
   Parties to enforce its rights and remedies relating to the Junior DIP Facility Priority Collateral;
   and (C) Javelin (x) will not exercise any right or remedies with respect to the Junior DIP
   Priority Collateral or seek relief from the automatic stay in order to commence any action with
   respect to such rights and remedies, and (y) will not contest, protest or object to or otherwise
   interfere with any action or proceeding brought by the Junior DIP Agent on behalf of the Junior
   DIP Secured Parties to enforce its rights and remedies relating to the Junior DIP Priority
   Collateral.

7. Until the Senior DIP Obligations have been indefeasibly paid and satisfied in full in cash, (A)
   the Senior DIP Agent (at the direction of the Required Senior DIP Lenders) on behalf of the
   Senior DIP Secured Parties shall have the sole and exclusive right to enforce rights, exercise
   remedies, and make determinations regarding the sale, release, or other disposition of any of
   the Term Priority Collateral (subject to paragraphs 4, 5 and 6 of this Intercreditor Annex); and
   (B) except as set forth in paragraph 6 of this Intercreditor Annex, the Junior DIP Agent and
   the Junior DIP Lenders (x) will not exercise any right or remedies with respect to any Term
   Priority Collateral (other than with respect to Junior DIP Priority Collateral) or seek relief from
   the automatic stay in order to commence any action with respect to such rights and remedies,
   (y) will not contest, protest or object to or otherwise interfere with any action or proceeding



                                                 83
Case 1:20-bk-10390      Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                             Document     Page 148 of 222



   brought by the Senior DIP Agent on behalf of the Senior DIP Secured Parties to enforce its
   rights and remedies relating to any DIP Collateral (other than with respect to Junior DIP
   Facility Collateral), or (z) or otherwise seek payment or distribution on account of any of the
   Junior DIP Obligations (other than any payment or distribution with the proceeds of or in
   respect of Junior DIP Facility Collateral). Notwithstanding anything contained in this annex
   to the contrary, in the event, despite MEC’s good faith and diligent efforts, MEC fails to obtain
   entry of an Order of the Court presiding over MEC’s chapter 11 cases no later than thirty-three
   (33) days after the Petition Date, approving MEC’s entry into the Restructuring Support
   Agreement, then, to the extent $5 million in Junior DIP Loans have been previously funded
   under the Junior DIP Facility, and the proceeds of such loans have been applied to
   disbursements, fees, costs and expenses related to Oak Grove, then such $5 million in Junior
   DIP Obligations arising from such loans shall be entitled to the same relative rank and priority
   as well as super-priority administrative expense status as the Senior DIP Loans, but the relative
   ranking and priority of the remaining amount of the Junior DIP Facility shall remain
   unchanged.




                                                84
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48   Desc Main
                          Document     Page 149 of 222



                             Schedule 1 to Exhibit A

                                  DIP Budgets

                                Oak Grove Budget
Murray Metallurgical Coal Holdings ("MMCH")
Oak Grove 13 Week Forecast
                                                    Fcst           Fcst           Fcst          Fcst         Fcst          Fcst         Fcst         Fcst          Fcst         Fcst          Fcst          Fcst          Fcst
    ($ in '000s)                                  Week 1         Week 2         Week 3        Week 4       Week 5        Week 6       Week 7       Week 8        Week 9       Week 10       Week 11       Week 12       Week 13
                                   Week Ending:   02/15/20       02/22/20       02/29/20      03/07/20     03/14/20      03/21/20     03/28/20     04/04/20      04/11/20     04/18/20      04/25/20      05/02/20      05/09/20                                                     Total Fcst
    Receipts                                    $        ‐     $        ‐     $       1,875 $      2,184 $       3,351 $      2,611 $      2,495 $       3,968 $      3,556 $       3,549 $       3,775 $       3,598 $       3,572                                              $         34,532
    Operating Disbursements                            7,512          6,058          4,523        6,350         2,958         6,574        3,052         4,731        5,199         6,554                                                    2,863        4,607         2,795             63,777
    Net Operating Cash Flow                     $     (7,512) $      (6,058) $      (2,649) $     (4,166) $       393   $    (3,963) $      (558) $       (763) $    (1,643) $     (3,005) $                                                   912   $    (1,010) $      777     $       (29,245)
    Professional Fees                           $      1,045 $          ‐     $        ‐     $    1,244 $         668 $         ‐     $      ‐     $     1,475 $        655 $         ‐                         $                              ‐     $    1,225 $        630     $         6,941
    Net Cash Flow                               $     (8,556) $      (6,058) $      (2,649) $     (5,410) $      (275) $     (3,963) $      (558) $     (2,238) $    (2,298) $     (3,005) $                                                   912   $    (2,235) $      147     $       (36,186)

    Cash Balance




                                                                                                                                                                                                                  Case 1:20-bk-10390
      Beginning Balance                         $        ‐    $       (8,556) $    (14,614) $    (17,263) $    (22,673) $   (22,948) $    (26,911) $   (27,469) $   (29,707) $    (32,004) $                                                (35,010) $   (34,098) $   (36,333)   $           ‐
      Net Cash Flow                                   (8,556)         (6,058)        (2,649)       (5,410)        (275)       (3,963)        (558)       (2,238)      (2,298)       (3,005)                                                     912        (2,235)        147            (36,186)
    Ending balance                              $     (8,556) $     (14,614) $     (17,263) $    (22,673) $    (22,948) $   (26,911) $    (27,469) $   (29,707) $   (32,004) $    (35,010) $                                                (34,098) $   (36,333) $   (36,186)   $       (36,186)




                                                                                                                                                                                          Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48
                                                                                                                                                                                               Document     Page 150 of 222
                                                                                                                                                                                                                  Desc M                                                                            1 of 2
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48   Desc Main
                          Document     Page 151 of 222




                               Maple Eagle Budget
Murray Metallurgical Coal Holdings ("MMCH")
Maple Eagle & Alabama Minerals 13 Week Forecast
                                                           Fcst          Fcst          Fcst          Fcst          Fcst          Fcst          Fcst          Fcst          Fcst          Fcst                               Fcst                                Fcst           Fcst
    ($ in '000s)                                         Week 1        Week 2        Week 3        Week 4        Week 5        Week 6        Week 7        Week 8        Week 9        Week 10                            Week 11                             Week 12        Week 13
                                          Week Ending:   02/15/20      02/22/20      02/29/20      03/07/20      03/14/20      03/21/20      03/28/20      04/04/20      04/11/20      04/18/20                           04/25/20                            05/02/20       05/09/20          Total Fcst
    Receipts                                           $        ‐    $        ‐    $        ‐    $        ‐    $        ‐    $        ‐    $        ‐    $        ‐    $        ‐    $        ‐                         $        ‐                          $        ‐     $        ‐      $            ‐
    Operating Disbursements                                    790           546           771           338           250           337           250           478         1,250            337                                                     250            337            250              6,185
    Net Operating Cash Flow                            $       (790) $       (546) $       (771) $       (338) $       (250) $       (337) $       (250) $       (478) $     (1,250) $       (337) $                                                 (250) $        (337) $        (250)   $        (6,185)
    Professional Fees                                  $       551 $          ‐    $        ‐    $       725 $          ‐    $        ‐    $        ‐    $       616 $         ‐     $        ‐                         $                             ‐     $      1,260 $          ‐      $         3,152
    Net Cash Flow                                      $     (1,341) $       (546) $       (771) $     (1,062) $       (250) $       (337) $       (250) $     (1,094) $     (1,250) $       (337) $                                                 (250) $      (1,597) $        (250)   $        (9,337)

    Cash Balance




                                                                                                                                                                                                                          Case 1:20-bk-10390
      Beginning Balance                                $        ‐    $     (1,341) $     (1,887) $     (2,658) $     (3,720) $     (3,970) $     (4,308) $     (4,558) $     (5,652) $     (6,902) $                                                (7,240) $     (7,490) $      (9,087)   $           ‐
      Net Cash Flow                                          (1,341)         (546)         (771)       (1,062)         (250)         (337)         (250)       (1,094)       (1,250)         (337)                                                    (250)       (1,597)          (250)            (9,337)
    Ending balance                                     $     (1,341) $     (1,887) $     (2,658) $     (3,720) $     (3,970) $     (4,308) $     (4,558) $     (5,652) $     (6,902) $     (7,240) $                                                (7,490) $     (9,087) $      (9,337)   $        (9,337)




                                                                                                                                                                                                  Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48
                                                                                                                                                                                                       Document     Page 152 of 222
                                                                                                                                                                                                                          Desc M                                                                              2 of 2
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48   Desc Main
                          Document     Page 153 of 222



                                    Exhibit B

                              Senior DIP Term Sheet
Case 1:20-bk-10390          Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                        Desc Main
                                 Document     Page 154 of 222



                                                                                                  EXHIBIT 1

                                Senior Secured Super-Priority Priming
                                 Debtor-in-Possession Credit Facility

                            Summary of Principal Terms and Conditions

Borrower:                 Murray Metallurgical Coal Holdings, LLC, a Delaware limited liability
                          company (the “Borrower”), in its capacity as a debtor and debtor-in-
                          possession in the case (together with the cases of its direct and indirect
                          subsidiaries, in their capacities as debtors and debtors-in-possession,
                          collectively, the “Chapter 11 Cases”) to be filed under chapter 11 of title
                          11 of the United States Code (the “Bankruptcy Code”) with the United
                          States Bankruptcy Court for the Southern District of Ohio, Western
                          Division (the “Bankruptcy Court”). The date of commencement of the
                          Chapter 11 Cases is referred to herein as the “Petition Date”.

Guarantors:               All existing and future direct and indirect Subsidiaries of the Borrower
                          and any additional Person required to become a “Guarantor” pursuant to
                          Section 6.12 of the Prepetition Term Loan Credit Agreement (as defined
                          below) (each, a Guarantor, and collectively, the “Guarantors”; the
                          Guarantors, together with the Borrower, collectively, the “Debtors”).

Prepetition Debt:         Reference is made to the following pre-petition facilities (collectively, the
                          “Prepetition Debt”):

                          Prepetition Term Loan Credit Facility. Credit Agreement, dated as of
                          April 29, 2019 (as amended, amended and restated, supplemented or
                          otherwise modified from time to time in accordance with the terms
                          thereof, the “Prepetition Term Loan Credit Agreement”), by and among
                          the Company, the lenders party thereto from time to time (collectively, the
                          “Prepetition Term Lenders”), Wilmington Savings Fund Society, FSB, as
                          administrative agent and collateral agent (in such capacities, the
                          “Prepetition Term Agent”) for such Prepetition Term Lenders and the
                          other “Secured Parties” party thereto (the other “Secured Parties” party
                          thereto, together with the Prepetition Term Lenders and the Prepetition
                          Term Agent, the “Prepetition Term Secured Parties”).1

                          Prepetition Oak Grove Working Capital Facility. (i) Annex I to Exhibit A
                          of that certain Amendment to Master Coal Purchase and Sale Agreement,
                          dated as of April 29, 2019, which constitute the Advance Obligations (as
                          defined therein), which amends that certain Master Coal Purchase and
                          Sale Agreement with respect to the Oak Grove mine, dated as of April 29,

1
 Capitalized terms used but not otherwise defined in this Summary of Terms and Conditions (this “Senior DIP
Term Sheet”) shall have the meanings assigned thereto in the Prepetition Term Loan Credit Agreement.



NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                            Document     Page 155 of 222



                     2019 (including any confirmations, agreements and other documents
                     entered into in connection therewith, as each may be amended, amended
                     and restated, supplemented or otherwise modified from time to time prior
                     to entry into the Postpetition Javelin Facility (as defined in the
                     Restructuring Support Agreement), the “Oak Grove Master Coal
                     Agreement”), by and between Murray Oak Grove Coal, LLC (“Oak
                     Grove”) and Javelin Global Commodities (UK) LTD (“Javelin”) and (ii)
                     Article 6 of that certain Coal Marketing Agreement with respect to the
                     Oak Grove mine, dated as of April 29, 2019 (as amended, amended and
                     restated, supplemented or otherwise modified from time to time prior to
                     the entry of the Postpetition Javelin Facility, the “Oak Grove Marketing
                     Agreement” and, together with the Oak Grove Master Coal Agreement,
                     the “Javelin Oak Grove Agreements”).

                     Prepetition Oak Grove Prepayment Facility. The Pre-Payment Balance
                     (as defined therein) made pursuant to that certain Prepaid Purchase
                     Agreement Confirmation delivered pursuant to the Oak Grove Master
                     Coal Agreement, dated as of April 29, 2019 (as amended, amended and
                     restated, supplemented or otherwise modified from time to time prior to
                     the entry of the Postpetition Javelin Facility, the “Javelin Oak Grove
                     Prepayment Agreement”), by and between Oak Grove and Javelin.

                     Prepetition Maple Eagle Working Capital Facility. (i) Annex I to Exhibit
                     A of that certain Amendment to Master Coal Purchase and Sale
                     Agreement, dated as of April 29, 2019, which constitute the Advance
                     Obligations (as defined therein), which amends that certain Master Coal
                     Purchase and Sale Agreement with respect to the Maple Eagle mine, dated
                     as of April 29, 2019 (including any confirmations, agreements and other
                     documents entered into in connection therewith, as each may be amended,
                     amended and restated, supplemented or otherwise modified from time to
                     time prior to the entry of the Postpetition Javelin Facility, the “Maple
                     Eagle Master Coal Agreement”), by and between Murray Maple Eagle
                     Coal, LLC (“Maple Eagle”) and Javelin and (ii) Article 6 of that certain
                     Coal Marketing Agreement with respect to the Maple Eagle mine, dated
                     as of April 29, 2019 (as amended, amended and restated, supplemented or
                     otherwise modified from time to time prior to the entry of the Postpetition
                     Javelin Facility, the “Maple Eagle Marketing Agreement” and, together
                     with the Maple Eagle Master Coal Agreement, the “Javelin Maple Eagle
                     Agreements” and, together with the Javelin Oak Grove Agreements and
                     the Javelin Prepayment Agreement, the “Prepetition Javelin
                     Agreements”).

DIP Agent:           Wilmington Savings Fund Society, FSB will act as administrative agent
                     and collateral agent for the Senior DIP Lenders and other Senior DIP
                     Secured Parties with respect to the Senior DIP Facility (in such capacities,
                     the “Senior DIP Agent”) and will perform the duties customarily


                                              2
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                            Document     Page 156 of 222



                     associated with such third party roles. The Senior DIP Agent shall be
                     afforded substantially similar rights, protections, immunities and
                     indemnities afforded to the Prepetition Term Agent under the Prepetition
                     Term Loan Credit Agreement.

DIP Lenders:         MC Southwork, LLC (and/or one or more of its respective designated
                     affiliates and/or related funds or accounts) and solely with respect to the
                     Senior DIP Roll Up Loans (as defined below) (and not Senior DIP New
                     Money Loans (as defined below)), Murray Energy Corporation and,
                     subject to the assignment and related provisions of this Senior DIP Term
                     Sheet and the Senior DIP Credit Agreement (as defined below), such
                     other financial institutions or entities, if any, that become party to the
                     Senior DIP Credit Agreement in accordance with its terms and this Senior
                     DIP Term Sheet (collectively, the “Senior DIP Lenders”).

DIP Secured          Javelin (the “Senior         DIP   Secured   Designated    Coal    Contract
Designated Coal      Counterparty”).
Contract
Counterparty:

DIP Secured          Oak Grove Master Coal Agreement (including, for the avoidance of
Designated Coal      doubt, as amended in connection with the Restructuring, but subject in all
Contract:            respects to the terms and conditions set forth in the definitive
                     documentation).

Type and Amount      A multi-draw super-priority senior secured priming debtor-in-possession
of the DIP           term loan facility (the “Senior DIP Facility” and the loans thereunder, the
Facility:            “Senior DIP Loans”), consisting of (1) new money delayed-draw term
                     loans in an aggregate principal amount not to exceed $28.9 million (the
                     “Senior DIP New Money Loans”), (2) term loans in an aggregate
                     principal amount equal to the total amount of all First Out Term Loan
                     Obligations (as defined in the Prepetition Term Loan Credit Agreement),
                     including, for the avoidance of doubt, any premiums, fees and expenses
                     payable thereon (such First Out Term Loan Obligations, the “Prepetition
                     First Out Term Loan Obligations”), outstanding on the Petition Date,
                     which such term loans will be deemed to have been advanced and shall
                     roll up and convert (on a cashless, dollar for dollar basis) the Prepetition
                     First Out Term Loan Obligations (the “Senior DIP Roll Up Loans”) and
                     (3) a designation of Javelin as a “Secured Designated Coal Contract
                     Counterparty” in connection with the Oak Grove Master Coal Agreement
                     (subject to the terms and conditions set forth in the definitive
                     documentation) (such obligations, the “Senior DIP Secured Designated
                     Coal Contract Obligations”). The commitments to make the Senior DIP
                     Loans are referred to herein as the “Senior DIP Commitments”. Once
                     repaid or prepaid, no portion of the Senior DIP Loans may be reborrowed.



                                              3
NY 77987404v15
Case 1:20-bk-10390         Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                       Desc Main
                                Document     Page 157 of 222



Interim                  During the period commencing on the Closing Date (as defined below),
Availability:            subject to the Bankruptcy Court’s entry of the Interim Order (as defined
                         below), and ending on the date that is immediately prior to the
                         Bankruptcy Court’s entry of the Final Order (such period, the “Interim
                         Period”), subject to the satisfaction or waiver by the Required Senior DIP
                         Lenders (as defined below) of the applicable conditions precedent set
                         forth on Annex A hereto, a portion of the Senior DIP Commitments shall
                         be available (the “Interim Availability”) to the Borrower on the Closing
                         Date (as defined below) as follows:

                             (a) 50% of the aggregate Prepetition First Out Term Loan Obligations
                                 shall be deemed advanced as Senior DIP Roll Up Loans;2 and

                             (b) the Senior DIP Lenders shall fund into the Senior DIP
                                 Disbursement Account (as defined below), in one draw (the
                                 “Initial Senior New Money DIP Loan”) Senior DIP New Money
                                 Loans in an aggregate principal amount not to exceed $16.4
                                 million.

Full Availability:       Upon the Bankruptcy Court’s entry of the Final Order (the “Final Order
                         Entry Date”) and the satisfaction or waiver by the Required Senior DIP
                         Lenders of the other applicable conditions precedent set forth on Annex A
                         hereto, the balance of the Senior DIP Commitments shall be available (the
                         “Full Availability”) to the Borrower as follows:

                             (a) 50% of the Prepetition First Out Term Loan Obligations shall be
                                 deemed advanced as Senior DIP Roll Up Loans; and

                             (b) the Senior DIP Lenders shall fund into the Senior DIP
                                 Disbursement Account, in one draw the remaining amount of the
                                 Senior DIP New Money Loans.

Senior DIP               Proceeds of the Senior DIP New Money Loans shall be deposited, held
Disbursement             and disbursed through a newly formed account (the “Senior DIP
Account:                 Disbursement Account”) with Wilmington Savings Fund Society, FSB, as
                         escrow agent (the “Senior DIP Escrow Agent”) pursuant to an escrow
                         agreement (the “Senior DIP Escrow Agreement”) among the Borrower,
                         the Senior DIP Agent, on behalf of the Senior DIP Lenders, and the
                         Senior DIP Escrow Agent, in form and substance satisfactory to the
                         Borrower, the Required Senior DIP Lenders, the Senior DIP Agent and
                         the Senior DIP Escrow Agent. The disbursements of the Senior DIP New
                         Money Loans from the Senior DIP Disbursement Account shall be made

2
  NTD: As of Amendment No 12 to Prepetition Term Loan Credit Agreement, principal aggregate amount of
Prepetition First Out Term Loan Obligations equals (and principal aggregate amount of Senior DIP Roll Up Loans
will equal) $21,358,332.74.


                                                      4
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                            Document     Page 158 of 222



                     (i) not more than once during any one-month period, (ii) strictly in
                     compliance with the Approved OG DIP Budget (as defined below)
                     (which, for the avoidance of doubt, the Senior DIP Escrow Agent shall
                     have no duty to monitor or confirm compliance with), (iii) for such uses
                     and for the forecast periods as are specified herein and in the Approved
                     OG DIP Budget, (iv) pursuant to a borrowing notice delivered to the
                     Senior DIP Escrow Agent in writing at least two (2) business days prior to
                     each such proposed drawing from the DIP Disbursement Account, which
                     such notice shall be in the form of a customary borrowing notice
                     certifying the amount to be drawn from the Senior DIP Disbursement
                     Account and the date thereof and (v) subject to the terms and conditions
                     set forth herein and in the Senior DIP Escrow Agreement. The Senior
                     DIP Escrow Agent shall have substantially similar rights and protections
                     as the Senior DIP Agent under the Senior DIP Loan Documents.

Closing Date:        The date (which shall be no later than two (2) business days after the date
                     of the Bankruptcy Court’s entry of the Interim Order (the “Interim Order
                     Entry Date”) on which the specified portion of the Senior DIP
                     Commitments is made available for borrowing under the Senior DIP
                     Facility (the “Closing Date”), subject to satisfaction (or waiver) of the
                     applicable conditions precedent set forth herein.

Use of Proceeds:     Proceeds of the Senior DIP Roll Up Loans will be used for the deemed
                     repayment (on a cashless, dollar-for-dollar basis) of all accrued and
                     unpaid Prepetition First Out Term Loan Obligations.

                     Proceeds of the Senior DIP New Money Loans will be used only (a) for
                     disbursements (including disbursements related to the administration of,
                     or costs and expenses related to, the Chapter 11 Cases approved by the
                     Required Senior DIP Lenders (as defined below)) in respect of the Oak
                     Grove mine as expressly permitted in the Approved OG DIP Budget,
                     subject to the DIP Orders and the Senior DIP Loan Documents and (b) for
                     such other purposes as are consented to in advance in writing by the
                     Required Senior DIP Lenders.

                     For the avoidance of doubt and notwithstanding anything to the contrary
                     herein, no proceeds of any Senior DIP Loans, the DIP Collateral
                     (including cash collateral), cash or any other funds shall be used to
                     investigate, challenge, object to or contest the validity, security,
                     perfection, priority, extent or enforceability of any amount due under, or
                     the liens or claims granted under or in connection with the Senior DIP
                     Facility or any Prepetition Debt or to assert any claim or cause of action
                     against the Senior DIP Lenders, the Senior DIP Secured Designated Coal
                     Contract Counterparty, the Senior DIP Agent or the agent or holders of
                     Prepetition Debt, subject to an investigation budget of $25,000 for the
                     official committee of unsecured creditors (the “Creditors’ Committee”), if


                                              5
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                            Document     Page 159 of 222



                     any, to investigate (but not seek formal discovery or commence any
                     challenge, objection or prosecute) any such claims or causes of action.

Maturity:            All unfunded Senior DIP Commitments will terminate, and all Senior DIP
                     Obligations (as defined below) will be immediately due and payable in
                     full in cash on the earliest of:

                         (a) the six month anniversary of the Closing Date (the “Maturity
                             Date”);

                         (b) the date that is thirty-three (33) calendar days after the Petition
                             Date if the Final Order has not been entered by the Bankruptcy
                             Court on or before such date;

                         (c) the date of consummation of any sale of all or substantially all of
                             the assets of any of the Debtors pursuant to section 363 of the
                             Bankruptcy Code (other than in respect of the Maple Eagle Sale
                             Transaction (as defined in the Restructuring Support Agreement)
                             as and to the extent set forth in the Restructuring Support
                             Agreement);

                         (d) the date of acceleration of the Senior DIP Loans and the
                             termination of the Senior DIP Commitments upon the occurrence
                             of an Event of Default (as defined below); and

                         (e) the substantial consummation or effective date of any chapter 11
                             plan.

Amortization:        None.

Interest:            At all times prior to the occurrence of an Event of Default, interest on the
                     Senior DIP Loans shall accrue at a rate per annum equal to 14.50% (the
                     “Interest Rate”) and shall be payable by the Borrower in kind, monthly, in
                     arrears.

                     During the continuance of an Event of Default, the Senior DIP Loans
                     shall accrue at an additional 2.00% per annum and shall be payable by the
                     Borrower in kind, monthly, in arrears.

                     All interest shall be computed on the basis of a 360-day year consisting of
                     twelve (12) 30-day months.

Option Payment:      The Senior DIP Lenders shall receive from the Debtors a nonrefundable
                     upfront option payment equal to 4.00% of the aggregate principal amount
                     of the Senior DIP Commitments in respect of Senior DIP New Money
                     Loans, in kind, on the Closing Date (the “Option Payment”). The Option


                                              6
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                            Document     Page 160 of 222



                     Payment shall be treated for U.S. federal income tax purposes as a
                     premium for the right of the Borrower to put the loans to the applicable
                     Senior DIP Lenders and thus as an increase to the yield of the Senior DIP
                     New Money Loans, taxable as original issue discount in accordance with
                     the applicable rules under the Internal Revenue Code of 1986 (as
                     amended from time to time) and the U.S. Treasury Regulations thereunder
                     and (b) that no U.S. federal, state or local withholding tax will be withheld
                     or deducted on account of the Option Payment.

Agency Fee:          The Debtors shall pay an agency fee to the Senior DIP Agent on the
                     Closing Date in an amount to be agreed between the Debtors and the
                     Senior DIP Agent.

Documentation:       The Senior DIP Facility (including the terms and conditions applicable
                     thereto) will be documented pursuant to and evidenced by (a) a credit
                     agreement, negotiated in good faith, in form and substance substantially
                     similar to the Prepetition Term Loan Credit Agreement (with such
                     modifications as are (i) set forth herein, (ii) necessary to reflect the terms
                     of the Interim Order or the Final Order, as applicable, (iii) usual and
                     customary for debtor-in-possession financings of this kind and/or
                     otherwise necessary or desirable to effectuate the financing contemplated
                     hereby and/or to reflect the capital structure and operational requirements
                     of the Debtors and the existence and continuance of the Chapter 11 Cases
                     (including customary representations and warranties, covenants and
                     events of default for debtor-in-possession financings of this kind) and (iv)
                     required by the Required Senior DIP Lenders (in consultation with (x) the
                     Senior DIP Lenders, except the Senior DIP Lenders shall have a consent
                     right with respect to any proposed modification to the voting provisions,
                     pro rata sharing provisions or payment waterfall and other customary
                     “sacred” lender rights and (y) the Senior DIP Secured Designated Coal
                     Contract Counterparty, except that the Senior DIP Secured Designated
                     Coal Contract Counterparty shall have a consent right with respect to any
                     proposed modification to the voting provisions, pro rata sharing
                     provisions or payment waterfall and other customary “sacred” lender
                     rights) and/or the Senior DIP Agent) (the “Senior DIP Credit
                     Agreement”), (b) an order (in form and substance acceptable to the Senior
                     DIP Lenders, the Senior DIP Secured Designated Coal Contract
                     Counterparty and the Senior DIP Agent in their discretion) is entered by
                     the Bankruptcy Court approving the Senior DIP Facility on an interim
                     basis (the “Interim Order”), (c) an order (in form and substance acceptable
                     to the Senior DIP Lenders, the Senior DIP Secured Designated Coal
                     Contract Counterparty and the Senior DIP Agent in their discretion)
                     entered by the Bankruptcy Court approving the Senior DIP Facility on a
                     final basis (the “Final Order”, and together with the Interim Order, the
                     “DIP Orders”) and (d) as applicable, the related notes, security
                     agreements, collateral agreements, pledge agreements, control


                                               7
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                            Document     Page 161 of 222



                     agreements, guarantees, mortgages and other legal documentation or
                     instruments as are, in each case, usual and customary for debtor-in-
                     possession financings of this type and/or reasonably necessary or
                     desirable to effectuate the financing contemplated hereby (including such
                     agreements, documents and instruments constituting “Loan Documents”
                     under, and as defined in, the Prepetition Term Loan Credit Agreement)
                     (all of the foregoing, together with the Senior DIP Credit Agreement, the
                     Senior DIP Escrow Agreement and the DIP Orders, collectively, the
                     “Senior DIP Loan Documents”). Notwithstanding the foregoing or any
                     other provision hereof, thresholds, grace periods, cure periods, materiality
                     qualifiers and definitions of “Material Adverse Effect” shall be removed
                     or otherwise modified in the manner customary for debtor-in-possession
                     facilities of this kind and agreed by the Required Senior DIP Lenders (in
                     consultation with the Senior DIP Lenders and the Senior DIP Secured
                     Designated Coal Contract Counterparty) and the Borrower. The foregoing
                     shall be collectively referred to herein as the “Senior DIP Documentation
                     Principles”.

Financial & Other    The Debtors will prepare and deliver a thirteen week cash flow forecast
Reporting:           with respect to Oak Grove, in form and substance acceptable to the
                     Required Senior DIP Lenders (the “Initial OG DIP Budget”), and attached
                     to this Senior DIP Term Sheet as Schedule I setting forth the specified
                     line-items and cumulative receipts and operating disbursements (including
                     all necessary and required expenses which the Debtors expect to incur and
                     anticipated uses of proceeds of draws under the Senior DIP Facility, the
                     Junior DIP Facility and any other post-petition financing arrangements)
                     on a weekly basis for the period beginning as of the week of the Petition
                     Date through and including the thirteenth (13th) week after such week, as
                     such cash flow forecast may be amended, supplemented or modified from
                     time to time only with the prior written consent of the Required Senior
                     DIP Lenders in their discretion. Once so approved by the Required
                     Senior DIP Lenders, the Initial OG DIP Budget shall be deemed the
                     “Approved OG DIP Budget” for all purposes of the Senior DIP Loan
                     Documents until superseded by any Updated OG DIP Budget (as defined
                     below) that subsequently is approved by the Required Senior DIP
                     Lenders.

                     On or before 12:00 p.m. New York City time on the Thursday of each
                     fourth (4th) calendar week following the Petition Date, the Debtors shall
                     deliver to the Senior DIP Agent and the Senior DIP Lenders a supplement
                     to the Initial OG DIP Budget (or the previously supplemented Approved
                     OG DIP Budget, as the case may be), covering the subsequent 13-week
                     period that commences with the week immediately following the date of
                     delivery of the supplemental budget, consistent with the form and level of
                     detail set forth in the Initial OG DIP Budget and otherwise in form and
                     substance acceptable to the Required Senior DIP Lenders in their


                                              8
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                            Document     Page 162 of 222



                     discretion (each such supplemental budget, an “Updated OG DIP
                     Budget”). Upon (and subject to) the approval of any such Updated OG
                     DIP Budget by the Required Senior DIP Lenders in their discretion, such
                     Updated OG DIP Budget shall constitute the then-approved Approved OG
                     DIP Budget. Notwithstanding the foregoing, for informational purposes
                     only, and not for purposes of approval or variance testing, on or before
                     12:00 p.m. New York City time on the Thursday of each calendar week
                     following the Petition Date, the Debtors shall deliver to the Senior DIP
                     Agent and the Senior DIP Lenders a 13-week cash flow forecast, or a
                     weekly update thereto, with respect to Oak Grove, Maple Eagle and North
                     River.

                     By no later than 12:00 p.m. New York City time on the Thursday of each
                     calendar week following the second week after the Petition Date (each
                     such Thursday, a “Variance Report Date”), the Debtors shall deliver to the
                     Senior DIP Agent and the Senior DIP Lenders (and their advisors), a
                     variance report (each, a “Senior DIP Variance Report”) setting forth, in
                     reasonable detail, any differences between disbursements (broken out
                     between disbursements in respect of (i) “First and Second Day Motion
                     Payments” and (ii) all other disbursements on an aggregate basis) (for the
                     avoidance of doubt, excluding any professional fees (except for UCC
                     professional fees)) for the Testing Period versus projected corresponding
                     disbursements set forth in the Approved OG DIP Budget for such Testing
                     Period (such difference with respect to each line item, a “Line-Item
                     Variance”) and on a cumulative basis for the period from the Petition Date
                     to the latest week prior to the Variance Report Date (it being understood
                     that the fourth Senior DIP Variance Report to be delivered (and every
                     Senior DIP Variance Report thereafter) shall also set forth, in reasonable
                     detail, any differences between aggregate receipts for the Testing Period
                     versus projected aggregate receipts set forth in the Approved OG DIP
                     Budget for such Testing Period and on a cumulative basis for the period
                     from the Petition Date to the latest week prior to the Variance Report
                     Date), together with a statement from the Borrower’s chief financial
                     officer certifying the information contained in the report. The Senior DIP
                     Variance Report shall also provide a reasonably detailed explanation for
                     any variance. The term “Testing Period” means, with respect to the first
                     Senior DIP Variance Report required to be delivered, the prior two week
                     period and with respect to every Senior DIP Variance Report required to
                     be delivered thereafter, each of the prior two-week and prior four-week
                     periods.

                     In addition, there shall be a weekly teleconference between the Debtors
                     and the Senior DIP Lenders (and their advisors, including Stroock and
                     Ankura) to discuss the Senior DIP Variance Report, the Chapter 11 Cases,
                     the financial and operational performance of the Debtors, and such other
                     related matters as may be reasonably requested with reasonable advance


                                              9
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                            Document     Page 163 of 222



                     notice by the Required Senior DIP Lenders (the reporting and information
                     delivery requirements in this section, collectively, the “Reporting
                     Requirements”).

                     The Debtors shall not permit the aggregate Line-Item Variances for
                     disbursements (for the avoidance of doubt, excluding any professional
                     fees (except for UCC professional fees)) for the two week and four week
                     cumulative periods to exceed 115% and 110%, respectively, of the
                     projected corresponding disbursements for such period set forth in the
                     then-Approved OG DIP Budget, and shall not permit (for the avoidance of
                     doubt, commencing with the third Senior DIP Variance Report to be
                     delivered) the aggregate Line-Item Variances for receipts for the two
                     week and four week cumulative periods to be less than 85% and 90%,
                     respectively, of the projected aggregate receipts for such period set forth
                     in the then-Approved OG DIP Budget (such permitted variances, the
                     “Permitted Variance” and such limitations, the “Senior DIP Budget
                     Covenant”).

Voluntary            The Senior DIP Loans may be prepaid in whole or in part at any time and
Prepayments:         from time to time after the Closing Date, without premium or penalty.
                     Each prepayment shall be accompanied by payment of all accrued and
                     unpaid interest.

Mandatory            The following mandatory prepayments shall be required:
Prepayments:
                        1. Dispositions: Prepayments of the Senior DIP Facility in an
                           amount equal to 100% of the net cash proceeds of sales or other
                           dispositions of any property or assets of the Borrower or any of its
                           Subsidiaries (other than in respect of (x) the Maple Eagle Sale
                           Transaction, (y) until the Junior DIP Facility is paid in full and the
                           commitments thereunder terminated, any proceeds from the sale or
                           other disposition of the Junior DIP Priority Collateral (as defined
                           in the Intercreditor Annex attached to the Restructuring Term
                           Sheet), and (z) sales of other assets of Working Capital Priority
                           Collateral (as defined in the Intercreditor Annex) and such other
                           ordinary course dispositions necessary for the operation of the
                           Borrower’s business during the Chapter 11 Cases, in a manner
                           consistent with the Prepetition Term Loan Credit Agreement)
                           without the prior written consent of the Required Senior DIP
                           Lenders.

                        2. Insurance Proceeds: Prepayments of the Senior DIP Facility in an
                           amount equal to 100% of the net cash proceeds of insurance paid
                           on account of any loss of any property or assets of the Borrower or
                           any of its subsidiaries (other than any such proceeds (x) received
                           prior to the date of commencement of the Chapter 11 Cases, (y)


                                             10
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                            Document     Page 164 of 222



                            until the Junior DIP Facility is paid in full and the commitments
                            thereunder terminated, any such proceeds with respect to the
                            Junior DIP Priority Collateral or (z) proceeds constituting
                            Working Capital Priority Collateral (as defined in the Intercreditor
                            Annex)).

                        3. Indebtedness: Prepayments of the Senior DIP Facility in an
                           amount equal to 100% of the net cash proceeds received from the
                           incurrence of indebtedness by the Borrower or any of its
                           subsidiaries (other than the Junior DIP Facility, the Postpetition
                           Javelin Facility and such other indebtedness otherwise permitted
                           under the Senior DIP Loan Documents).

                     Mandatory Prepayments will result in a dollar-for-dollar permanent
                     reduction of the then-outstanding Senior DIP Loans in accordance with an
                     application waterfall in a manner consistent with the Prepetition Term
                     Loan Credit Agreement.

                     The mandatory prepayment requirements in the Senior DIP Loan
                     Documents will include the foregoing and will be consistent with the
                     Senior DIP Documentation Principles.

Collateral:          All obligations of the Borrower and the Guarantors to the Senior DIP
                     Lenders, the Senior DIP Secured Designated Coal Contract Counterparty
                     and the Senior DIP Agent under the Senior DIP Facility, including,
                     without limitation, all principal and accrued interest, premiums (if any),
                     costs, fees, expenses, disbursements, reimbursement obligations (whether
                     contingent or otherwise), indemnities and any and all other amounts due
                     or payable under the Senior DIP Facility (collectively, the “Senior DIP
                     Obligations”), shall be secured by continuing, valid, binding, enforceable,
                     non-avoidable, and automatically and fully and properly perfected liens
                     on and security interests in (such liens and securing interests securing the
                     Senior DIP Obligations, collectively, the “Senior DIP Liens”), subject to
                     the Intercreditor Annex) on the following basis:

                 (a)       pursuant to section 364(c)(2) of the Bankruptcy Code (subject and
                           subordinate in all respects to the Carve-Out), a valid, binding,
                           continuing, enforceable, fully-perfected first priority senior security
                           interest in and lien upon all DIP Collateral (as defined below), and
                           the proceeds, products, rents, and profits thereof, in each case, that
                           is not subject to a valid, perfected and non-avoidable lien on or as
                           of the Petition Date (or is subject to a valid and non-avoidable lien
                           in existence on or as of the Petition Date that is perfected
                           subsequent to the Petition Date as permitted by section 546(b) of
                           the Bankruptcy Code) (the “Unencumbered Property”), subject to
                           relative rank and priority set forth in the Intercreditor Annex;


                                              11
NY 77987404v15
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                               Document     Page 165 of 222




                    (b)      pursuant to sections 364(c)(3) and 364(d)(1) of the Bankruptcy
                             Code (subject and subordinate in all respects to the Carve-Out), a
                             valid, binding, continuing, enforceable, fully-perfected first priority
                             security interest in and lien upon all DIP Collateral (other than
                             Unencumbered Property, which is described in sub-paragraph (a)
                             above), which liens and security interests shall:

                             (x) be junior only to (i) the Carve-Out, (ii) valid, unavoidable and
                             enforceable liens or security interests on such DIP Collateral
                             existing on the Petition Date which are (A) fully and properly
                             perfected as of the Petition Date to the extent required by
                             Bankruptcy Code section 546(b) or (B) perfected subsequent to the
                             Petition Date, in the manner and to the extent permitted by
                             Bankruptcy Code section 546(b), in each case, solely to the extent
                             that such liens and security interests are permitted to be senior to
                             the DIP Liens on such DIP Collateral pursuant to the DIP Orders
                             and (iii) the liens and security interests in favor of the Junior DIP
                             Agent on behalf of the Junior DIP Lenders on the Junior DIP
                             Facility Priority Collateral and the liens and security interests in
                             favor of Javelin on the Working Capital Priority Collateral (as
                             defined in the Intercreditor Annex), and (y) have the relative rank
                             and priority set forth in the Intercreditor Annex and (z) rank senior
                             to any and all other liens on and security interests in all DIP
                             Collateral.

                     “DIP Collateral” means all assets and property (real and personal),
                     wherever located, whether now owned by or owing to, or hereafter
                     acquired by, or arising in favor of the Borrower and the Guarantors that
                     are Debtors, including, after entry of the Final Order, all claims and
                     causes of action under Chapter 5 of the Bankruptcy Code and the
                     proceeds thereof.

Superpriority DIP    Subject only to the Carve-Out, pursuant to section 364(c)(1) of the
Claims:              Bankruptcy Code, all of the Senior DIP Obligations shall constitute
                     allowed superpriority administrative expense claims against each of the
                     Debtors on a joint and several basis with priority over any and all claims
                     against each of the Debtors, now existing or hereafter arising, of any kind
                     whatsoever, including, without limitation, all administrative expenses of
                     the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code
                     and any and all administrative expenses or other claims arising under
                     sections 105, 326, 328, 330, 331, 365, 503(b), 506(c), 507(a), 507(b), 726,
                     1113 or 1114 of the Bankruptcy Code (including the Adequate Protection
                     Obligations (as defined below), whether or not such expenses or claims
                     may become secured by a judgment lien or other non-consensual lien,
                     levy or attachment (the “Senior DIP Superpriority Claims”), and which


                                                12
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                            Document     Page 166 of 222



                     shall be payable from and have recourse to all pre- and postpetition
                     property of the Debtors and all proceeds thereof (including, upon entry of
                     the Final Order all claims and causes of action arising under Chapter 5 of
                     the Bankruptcy Code and the proceeds and property recovered therefrom),
                     subject to the relative priority set forth in the Intercreditor Annex.

                     Notwithstanding anything contained herein or in the DIP Loan
                     Documents to the contrary, subject only to the Carve-Out and the
                     Intercreditor Annex, the Senior DIP Liens and the Senior DIP
                     Superpriority Claims shall not be (i) subject or subordinate to or made
                     pari passu with (A) unless otherwise expressly provided for in the DIP
                     Loan Documents or in this Term Sheet, any lien, security interest or claim
                     heretofore or hereinafter granted in any of the Chapter 11 Cases or any
                     successor cases (including, without limitation, any liens or security
                     interests granted in favor of any federal, state, municipal or other
                     governmental unit (including any regulatory body), commission, board or
                     court for any liability of the Debtors), whether under section 363 or 364 of
                     the Bankruptcy Code or otherwise, (B) any lien that is avoided and
                     preserved for the benefit of the Debtors and their estates under section 551
                     of the Bankruptcy Code or otherwise, or (C) any intercompany or affiliate
                     liens of the Debtors or security interests of the Debtors; or (ii) subject to
                     sections 506(c), 510, 549, 550 or 551 of the Bankruptcy Code.

Carve-Out:           As used in this Interim Order, the “Carve-Out” means the sum of (i) all
                     fees required to be paid to the Clerk of the Court and to the Office of the
                     United States Trustee under section 1930(a) of title 28 of the United
                     States Code plus interest at the statutory rate (without regard to the notice
                     set forth in clause (iii) below); (ii) all reasonable fees and expenses up to
                     $20,000 incurred by a trustee under section 726(b) of the Bankruptcy
                     Code (without regard to the notice set forth in clause (iii) below); (iii) to
                     the extent allowed at any time, whether by interim order, procedural
                     order, or otherwise, all unpaid fees and expenses (including any
                     restructuring, sale, financing, or other success fee of any investment
                     bankers or financial advisors of the Debtors or the Official Committee, in
                     each case solely to the extent such fee is earned pursuant to the terms of
                     the applicable agreement giving rise to such fee, prior to delivery of a
                     Carve-Out Trigger Notice) (the “Allowed Professional Fees”) incurred by
                     persons or firms retained by the Debtors pursuant to section 327, 328, or
                     363 of the Bankruptcy Code (the “Debtor Professionals”) and the Official
                     Committee pursuant to section 328 or 1103 of the Bankruptcy Code (the
                     “Committee Professionals” and, together with the Debtor Professionals,
                     the “Professional Persons”) at any time before or on the first business day
                     following delivery by the applicable DIP Agent (in accordance with and
                     subject to this Interim Order and the Intercreditor Annex) of a Carve-Out
                     Trigger Notice (as defined below), whether allowed by the Court prior to
                     or after delivery of a Carve-Out Trigger Notice; provided, however, such


                                              13
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                            Document     Page 167 of 222



                     Allowed Professional Fees in the case of each Committee Professional
                     (but not Debtor Professionals) shall be subject to the monthly professional
                     fee line item included in the Approved Budget with respect to such
                     Committee Professional (the “Professional Fee Budget”); and (iv)
                     Allowed Professional Fees of Professional Persons in an aggregate
                     amount not to exceed $$750,000 incurred after the first business day
                     following delivery by the applicable DIP Agent (in accordance with and
                     subject to this Interim Order and the Intercreditor Annex) of the Carve-
                     Out Trigger Notice, to the extent allowed at any time, whether by interim
                     order, procedural order, or otherwise (the amounts set forth in this clause
                     (iv) being referred to as the “Post-Carve-Out Trigger Notice Cap”). For
                     purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a
                     written notice delivered by email (or other electronic means) by the
                     applicable DIP Agent (pursuant to the written instruction of the Required
                     Senior DIP Lenders or the Required Junior DIP Lenders, as applicable,
                     and in accordance with and subject to this Interim Order and the
                     Intercreditor Annex) to lead restructuring counsel to the Debtors, the U.S.
                     Trustee and counsel to the Official Committee, which notice may be
                     delivered following the occurrence and during the continuation of a
                     Termination Event, stating that the Post-Carve-Out Trigger Notice Cap
                     has been invoked; provided that nothing herein shall be construed to
                     impair the ability of any party to object to the fees, expenses,
                     reimbursement, or compensation described in clauses (i), (ii), (iii), or (iv)
                     above, on any grounds; provided, further, that in no event shall any DIP
                     Agent be responsible for monitoring or confirming whether any
                     Termination Event has occurred or whether a Post Carve Out Trigger
                     Notice Cap should be invoked.
                     Carve-Out Reserves. The Debtors shall establish and fund a segregated
                     account (the “Carve-Out Reserve Account”) for purposes of funding the
                     Carve-Out. Upon entry of an Interim Order, the Debtors shall deposit in
                     the Carve-Out Reserve Account an amount equal to the aggregate amount
                     of Allowed Professional Fees projected to accrue from the
                     Commencement Date through February 29, 2020 (the “Initial Funded
                     Reserve Amount”). Commencing on March 1, 2020 (or the first business
                     day thereafter), on the first business day of each month, the Debtors shall
                     deposit in the Carve-Out Reserve Account an amount equal to the
                     aggregate amount of Allowed Professional Fees projected to accrue for
                     the following month, up to the monthly line-item amount for each
                     Committee Professional as set forth in the Professional Fee Budget (the
                     “Monthly Funded Reserve Amount”). No later than the tenth (10th)
                     calendar day of each month, each Professional Person may deliver to the
                     Debtors a reasonable good-faith estimate of the cumulative total amount
                     of unreimbursed fees and expenses incurred in the preceding month (each
                     such statement, a “Fee Statement”), and to the extent the amount of
                     Allowed Professional Fees accrued and claimed in a Fee Statement
                     exceeds the Initial Funded Reserve Amount or the Monthly Funded

                                              14
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                            Document     Page 168 of 222



                     Reserve Amount (as the case may be) for the applicable period or month,
                     respectively, the Debtors shall, within three (3) business days of receipt of
                     such Fee Statement, fund additional amounts into the Carve-Out Reserve
                     Account equal to the difference between, as applicable, the Initial Funded
                     Reserve Amount or the Monthly Funded Reserve Amount and the amount
                     accrued and claimed in the applicable Fee Statement, in each case, up to
                     the monthly line-item amount for each Committee Professional as set
                     forth in the Professional Fee Budget (each, a “Top Off Amount”). At any
                     time prior to the Termination Declaration Date (as defined below), if a
                     restructuring, sale, financing, or other success fee has been earned by a
                     Professional Person in accordance with the terms of the applicable Court-
                     approved agreement, the Debtors shall deposit in the Carve-Out Reserve
                     Account an amount equal to such fee (and in the case of Committee
                     Professionals (but not Debtor Professionals), in an amount up to the
                     monthly line-item amount for such Committee Professionals as set forth
                     in the Professional Fee Budget).


                     The Carve-Out Reserve Account shall be maintained, and the funds
                     therein (the “Funded Reserve Amount”) shall be held in trust for the
                     benefit of Professional Persons. Except as otherwise provided in this
                     Interim Order, any and all amounts in the Carve-Out Reserve Account
                     shall not be subject to any cash sweep and/or foreclosure provisions in the
                     Prepetition Loan Documents or the DIP Loan Documents and neither the
                     Prepetition Secured Parties nor the DIP Lenders shall be entitled to sweep,
                     exercise remedies against or foreclose on such amounts notwithstanding
                     any provision to the contrary in the Prepetition Credit Documents, DIP
                     Financing Agreements, Interim or Final Orders until the Carve-Out
                     Reserves have been fully funded; provided, however, that DIP Secured
                     Parties, Javelin and the Prepetition Secured Parties shall have a lien and
                     security interest in any residual interest in the Carve-Out Reserves, with
                     any excess paid to the applicable DIP Agent, for the benefit of the
                     respective DIP Secured Parties and Javelin, for application in accordance
                     with the DIP Loan Documents (subject to the Intercreditor Annex).
                     Additional terms pertaining to the Carve-Out Reserve will be included in
                     the Interim and Final Order, as agreed between the Debtors and the
                     Required Senior DIP Lenders.

Conditions           As set forth on Annex A hereto.
Precedent to
Closing Date and
Interim
Availability:

Conditions           As set forth on Annex A hereto.
Precedent to Full

                                              15
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                            Document     Page 169 of 222



Availability:

Conditions           Receipt of customary signed borrowing request, accuracy in all material
Precedent to All     respects of representations and warranties, absence of any Default or
Borrowings:          Event of Default and the following:

                        (a) as a result of   such extension of credit, usage of the Senior DIP
                            Commitments       shall not exceed (i) the applicable Senior DIP
                            Commitments       then in effect and (ii) the aggregate amount
                            authorized by    the Interim Order or the Final Order, as the case
                            may be;

                        (b) the Interim Order or Final Order, as the case may be, and the cash
                            management order, shall be in full force and effect, and shall not
                            have been reversed, modified, amended, stayed, vacated or subject
                            to a stay pending appeal, in the case of any modification,
                            amendment or stay pending appeal, in a manner, or relating to a
                            matter, that is adverse to the interests of the Senior DIP Lenders;

                        (c) satisfaction by the Debtors of all Milestones that have occurred as
                            of each Draw Date;

                        (d) compliance with Senior DIP Budget Covenant as of the most
                            recent applicable Variance Report Date;

                        (e) the Senior DIP Agent, on behalf of itself, the Senior DIP Lenders
                            and the other secured parties with respect to the Senior DIP
                            Facility, shall have valid, binding, enforceable, non-avoidable, and
                            automatically and fully and properly perfected liens on, and
                            security interests in, the DIP Collateral, in each case, having the
                            priorities set forth in the DIP Orders and subject only to the
                            payment in full in cash of any amounts due under the Carve-Out;

                        (f) the Debtors shall have paid the balance of all fees and expenses
                            then due and payable as referenced herein; and

                        (g) the making of such extension of credit will not violate any
                            requirement of material law and shall not be enjoined, temporarily,
                            preliminarily or permanently.

Representations      Each of the Debtors (with respect to itself and each of its Subsidiaries)
and Warranties:      makes the representations and warranties set forth in the Prepetition Term
                     Loan Credit Agreement (excluding the representations and warranties
                     contained in Section 5.18 of the Prepetition Term Loan Credit
                     Agreement) and, in addition, that:



                                               16
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                            Document     Page 170 of 222



                        (a) orders of the Bankruptcy Court remain in effect and not been
                            reversed, modified, amended, stayed, vacated or subject to a stay
                            pending appeal, in the case of any modification, amendment or
                            stay pending appeal, in a manner, or relating to a matter, that is
                            adverse to the interests of the Senior DIP Lenders and the DIP
                            Senior Secured Designated Coal Contract Counterparty; and

                        (b) the Debtors have not failed to disclose any material assumptions
                            with respect to the Initial OG DIP Budget.

                     The representations and warranties in the Senior DIP Loan Documents
                     will include the foregoing and will be consistent with the Senior DIP
                     Documentation Principles.

Chapter 11 Cases     The Debtors shall be required to comply with milestones related to the
Milestones:          Debtors’ Chapter 11 Cases as are set forth on Annex B hereto, and such
                     other milestones as may be included in the Senior DIP Credit Agreement
                     as determined by the Required Senior DIP Lenders in their discretion
                     (collectively, the “Milestones”).

Affirmative          Each of the Debtors (with respect to itself and each of its Subsidiaries)
Covenants:           agrees to the affirmative covenants set forth in the Prepetition Term Loan
                     Credit Agreement (excluding the affirmative covenants contained in
                     Sections 6.01 (Financial Statements), 6.02(a) (Compliance Certificate),
                     6.02(b) (Budget), 6.02(d) (Officer’s Certificate), 6.11 (Lender Calls),
                     6.23(a) (Certain Permits), 6.24 (Certain Long Term Liabilities and
                     Environmental Reserves), 6.25 (Post-Closing Matters) and 6.27 (Time
                     Devoted to Operations) of the Prepetition Term Loan Credit Agreement),
                     the affirmative covenants set forth in the Restructuring Support
                     Agreement and the following, without duplication:

                        (a) compliance with the Milestones;

                        (b) compliance with the Senior DIP Budget Covenant;

                        (c) compliance with the Reporting Requirements;

                        (d) compliance with the Restructuring Support Agreement;

                        (e) delivery to the Senior DIP Agent as soon as practicable in advance
                            of filing with the Bankruptcy Court, the Interim Order and the
                            Final Order (each of which must be in form and substance
                            acceptable to the Senior DIP Lenders, the DIP Senior Secured
                            Designated Coal Contract Counterparty and the Senior DIP
                            Agent), any plan of reorganization or liquidation, and/or any
                            disclosure statement related to such plan;


                                             17
NY 77987404v15
Case 1:20-bk-10390    Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                           Document     Page 171 of 222




                        (f) additional reporting requirements consistent with the Senior DIP
                            Documentation Principles, including, without limitation, with
                            respect to litigation, contingent liabilities, material contracts
                            (together with consultation rights) and ERISA and environmental
                            events; and

                        (g) access to information (including historical information) and
                            personnel, including, without limitation, telephonic meetings as
                            reasonably requested by the Required Senior DIP Lenders or the
                            Senior DIP Lender Advisors with access to all information
                            reasonably requested.

                     The affirmative covenants in the Senior DIP Loan Documents will include
                     the foregoing and be consistent with the Senior DIP Documentation
                     Principles.

Negative             Each of the Debtors (with respect to itself and each of its Subsidiaries)
Covenants:           agrees to the negative covenants set forth in the Prepetition Term Loan
                     Credit Agreement, modified to eliminate the baskets and carve-outs set
                     forth therein (other than baskets and carve-outs necessary (as determined
                     by the Required Senior DIP Lenders) for the Debtors to run their business
                     in the ordinary course of business in the manner consistent with the
                     Approved OG DIP Budget), the negative covenants set forth in the
                     Restructuring Support Agreement and the following:

                        (a) create or permit to exist any liens or encumbrances on any assets,
                            other than liens securing the Senior DIP Facility and any permitted
                            liens (which liens shall include Javelin’s liens, scheduled liens in
                            existence on the Closing Date to the extent subordinated pursuant
                            to the orders, liens in favor of Bay Point Capital Partners II, LP
                            and junior liens granted in connection with adequate protection
                            granted by the Debtors as required hereunder) and other liens
                            described in “Collateral” above;

                        (b) create or permit to exist any other superpriority claim which is pari
                            passu with or senior to the claims of the Senior DIP Lenders and
                            other “secured parties” under the Senior DIP Facility, except for
                            the Carve-Out, certain of Javelin’s claims, the claims of the Junior
                            DIP Lenders with respect to the Junior DIP Priority Collateral and
                            liens securing the obligations, subject to the Intercreditor Annex;

                        (c) sell any assets (other than (x) in respect of the Maple Eagle Sale
                            Transaction (as and to the extent set forth in the Restructuring
                            Support Agreement), (y) constituting Junior DIP Priority
                            Collateral and (z) pursuant to the Javelin Agreements and such


                                             18
NY 77987404v15
Case 1:20-bk-10390    Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                           Document     Page 172 of 222



                            other ordinary course dispositions necessary for the operation of
                            the Borrower’s business during the Chapter 11 Cases, in a manner
                            consistent with the Prepetition Term Loan Credit Agreement)
                            (including, without limitation, any sale and leaseback transaction
                            and any disposition under Bankruptcy Code section 363) without
                            the prior written consent of the Required Senior DIP Lenders;

                        (d) modify or alter (i) in any material manner the nature and type of
                            its business or the manner in which such business is conducted or
                            (ii) its organizational documents, except as required by the
                            Bankruptcy Code or in a manner that is not materially adverse to
                            the interests of the Senior DIP Lenders in their capacities as such
                            without the prior written consent of the Required Senior DIP
                            Lenders or in a manner that is not materially adverse to the
                            interests of the DIP Senior Secured Designated Coal Contract
                            Counterparty, without its prior written consent;

                        (e) pay pre-petition indebtedness, except as expressly provided for
                            herein, in the Restructuring Support Agreement, or pursuant to
                            “first day” or other orders entered upon pleadings in form and
                            substance reasonably satisfactory to the Required Senior DIP
                            Lenders;

                        (f) assert any right of subrogation or contribution against any other
                            Debtors until all borrowings under the Senior DIP Facility are paid
                            in full and the Senior DIP Commitments are terminated;

                        (g) without the consent of the Required Senior DIP Lenders, (i) enter
                            into any Designated Coal Contract or incur any other obligation
                            that would constitute Secured Designated Coal Contract
                            Obligations, or (ii) pay any discretionary bonus amount pursuant
                            to Section 6.04 of the Oak Grove Marketing Agreement; and

                        (h) except pursuant to the Javelin Agreements, make any Investment
                            (to be defined in the Senior DIP Credit Agreement in a manner
                            consistent with the Senior DIP Documentation Principles) or
                            Restricted Payment (to be defined in the Senior DIP Credit
                            Agreement in a manner consistent with the Senior DIP
                            Documentation Principles) or any debt prepayment except as
                            required hereunder or pursuant to the Javelin Agreements).

                     The negative covenants in the Senior DIP Loan Documents will include
                     the foregoing and will be consistent with the Senior DIP Documentation
                     Principles.

Events of Default    The Facilities shall be subject to the events of default set forth in the


                                             19
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                            Document     Page 173 of 222



and Remedies:        Prepetition Term Loan Credit Agreement (excluding, for the avoidance of
                     doubt, the events of default contained in Sections 8.01(e) (other than any
                     default under that certain Equipment Lease Agreement, dated April 29,
                     2019 between Murray Oak Grove and Bay Point Capital Partners II, LP),
                     8.01(f) and 8.01(g) of the Prepetition Term Loan Credit Agreement) and
                     the following:

                     There shall have occurred any of the following in the Chapter 11 Cases
                     (the “Chapter 11 Defaults”):

                        (a) the bringing of a motion or application by any Debtors in the
                            Chapter 11 Cases, or the entry of any order by the Bankruptcy
                            Court in the Chapter 11 Cases: (i) to obtain additional financing
                            under section 364(c) or (d) of the Bankruptcy Code that does not
                            provide for the repayment of all Senior DIP Obligations in full in
                            cash immediately upon the consummation of such financing; (ii)
                            to grant any Lien (other than Liens expressly permitted under the
                            Senior DIP Credit Agreement and the DIP Term Sheet, as
                            applicable) upon or affecting any DIP Collateral; (iii) except as
                            provided in this DIP Term Sheet, the Senior DIP Credit
                            Agreement, the Interim Order or the Final Order, as the case may
                            be, to use cash collateral of the Senior DIP Agent under section
                            363(c) of the Bankruptcy Code without the prior written consent
                            of the Senior DIP Agent and the Required Senior DIP Lenders; or
                            (iv) that (in the case of any Debtor) requests or seeks authority for
                            or that (in the case of an order entered by the Bankruptcy Court)
                            approves or provides authority to take any other action or actions
                            adverse to the rights and remedies of the Senior DIP Agent, the
                            DIP Senior Secured Designated Coal Contract Counterparty, or
                            the Senior DIP Lenders under this Senior DIP Term Sheet or the
                            Senior DIP Credit Agreement, as applicable, or their interest in the
                            DIP Collateral;

                        (b) the filing of any plan of reorganization or disclosure statement
                            attendant thereto, or any amendment, modification or supplement
                            to such plan or disclosure statement, by any Debtor other than a
                            chapter 11 plan that is acceptable to the Required Senior DIP
                            Lenders (and, with respect to any terms that would reasonably be
                            expected to have a materially adverse economic impact on the
                            Senior DIP Lenders that are not Required Lenders, such Senior
                            DIP Lenders and, with respect to any terms that would reasonably
                            be expected to have a materially adverse economic impact on the
                            DIP Senior Secured Designated Coal Contract Counterparty, such
                            DIP Senior Secured Designated Coal Contract Counterparty) (an
                            “Approved Plan”) (it being understood that the Plan described in
                            the RSA is an Approved Plan);


                                             20
NY 77987404v15
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                          Document     Page 174 of 222




                      (c) the termination or modification of any Debtor’s exclusive right to
                          file and solicit acceptances of a plan of reorganization;

                      (d) the entry of an order in any of the Chapter 11 Cases approving a
                          disclosure statement in respect of a plan other than an Approved
                          Plan, or the entry of an order confirming a plan or plans of
                          reorganization other than an Approved Plan;

                      (e) the occurrence of any Consenting Term Lender Termination Event
                          (as defined in the Restructuring Support Agreement);

                      (f) the entry of an order in the Chapter 11 Cases amending,
                          supplementing, staying, vacating or otherwise modifying any
                          Senior DIP Loan Document or the Interim Order or the Final
                          Order in any case without the prior written consent of the Senior
                          DIP Lenders and the DIP Senior Secured Designated Coal
                          Contract Counterparty;

                      (g) the Final Order is not entered within thirty-three (33) calendar
                          days (or such other period as the Senior DIP Lenders and the DIP
                          Senior Secured Designated Coal Contract Counterparty may agree
                          to in writing) following the Petition Date;

                      (h) the payment of, or application by any Debtor for authority to pay,
                          any prepetition claim without the Required Senior DIP Lenders’
                          prior written consent other than (i) as provided in any “first day
                          order” in form and substance acceptable to the Required Senior
                          DIP Lenders, or (ii) as set forth in the Approved OG DIP Budget;

                      (i) the entry of an order by the Bankruptcy Court appointing, or the
                          filing of a motion or application by any Debtor, for an order
                          seeking the appointment of, in either case without the consent of
                          the Required Senior DIP Lenders, an interim or permanent trustee
                          in the Chapter 11 Cases or the appointment of a receiver or an
                          examiner under section 1104 of the Bankruptcy Code in the
                          Chapter 11 Cases, with expanded powers (beyond those set forth
                          in sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code) to
                          operate or manage the financial affairs, the business, or
                          reorganization of the Borrower or with the power to conduct an
                          investigation of (or compel discovery);

                      (j) other than the Maple Eagle Sale Transaction (as and to the extent
                          set forth in the Restructuring Support Agreement), the sale without
                          the Senior DIP Agent’s and the Required Senior DIP Lenders’
                          written consent, of any Borrower’s assets (other than assets


                                           21
NY 77987404v15
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                          Document     Page 175 of 222



                         constituting Junior DIP Priority Collateral or as otherwise
                         permitted above under the header “Negative Covenants”) either
                         through a sale under section 363 of the Bankruptcy Code, through
                         a confirmed plan of reorganization in the Chapter 11 Cases, or
                         otherwise;

                      (k) the dismissal of the Chapter 11 Cases which does not contain a
                          provision for payment in full in cash of all noncontingent
                          monetary Senior DIP Obligations of the Borrower (“Payment in
                          Full”) under the Senior DIP Credit Agreement or the DIP Term
                          Sheet, as applicable, or if any Debtor shall file a motion or other
                          pleading seeking the dismissal of the Chapter 11 Cases that does
                          not contain a provision for Payment in Full, in each case, without
                          the prior written consent of the Required Senior DIP Lenders;

                      (l) the conversion of the Chapter 11 Cases from one under chapter 11
                          to one under chapter 7 of the Bankruptcy Code or a bankruptcy
                          under Debtor Relief Laws, as applicable, or any Debtor shall file a
                          motion or other pleading seeking the conversion of the Chapter 11
                          Cases under section 1112 of the Bankruptcy Code or otherwise;

                      (m) any Debtor files a motion or application seeking, or the entry of an
                          order by the Bankruptcy Court, as applicable, granting relief from
                          or modifying the automatic stay of section 362 of the Bankruptcy
                          Code (x) to allow any creditor to execute upon or enforce a Lien
                          on any DIP Collateral not in accordance with the terms hereof, in
                          an amount in excess of $250,000, or (y) with respect to any lien of
                          or the granting of any lien on any DIP Collateral to any state or
                          local environmental or regulatory agency or authority having
                          priority over the liens in favor of the Senior DIP Agent and the
                          Prepetition Term Agent in an amount in excess of $250,000;

                      (n) any Debtor files a motion or application seeking, or the entry of an
                          order in the Chapter 11 Cases challenging, subordinating,
                          disgorging, avoiding or requiring repayment of any portion of the
                          payments made on account of the Senior DIP Obligations owing
                          under the Senior DIP Credit Agreement, the DIP Term Sheet, the
                          Prepetition Term Loan Credit Agreement or the other Senior DIP
                          Loan Documents;

                      (o) the failure of any Debtor to perform any of its obligations under
                          the Interim Order or the Final Order or any violation of any of the
                          terms of the Interim Order or the Final Order, subject to any
                          applicable grace or cure periods set forth therein;

                      (p) the challenge by any Debtor to the validity, extent, perfection or


                                           22
NY 77987404v15
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                          Document     Page 176 of 222



                         priority of any liens granted under or obligations arising under, the
                         Senior DIP Loan Documents, the Prepetition Term Loan Credit
                         Agreement, the Interim Order or the Final Order;

                      (q) the remittance, use or application of proceeds of the Senior DIP
                          Loans, cash collateral, or other cash or funds of the Debtors other
                          than in accordance with the DIP Orders;

                      (r) any Debtor files a motion or application seeking, or the entry of an
                          order in any of the Chapter 11 Cases granting any other super-
                          priority administrative claim or lien equal or superior to that
                          granted to the Senior DIP Agent, on behalf of itself and the Senior
                          DIP Lenders and the Senior DIP Secured Designated Coal
                          Contract Counterparty, without the consent in writing of the
                          Required Senior DIP Lenders (other than any such Superpriority
                          Administrative Claim or lien that is expressly permitted to have
                          such priority under this Senior DIP Term Sheet);

                      (s) the filing of a motion or application by any Debtor requesting, or
                          the entry of any order granting, any super-priority claim which is
                          senior or pari passu with the Senior DIP Lenders’ claims or with
                          the claims of the Prepetition Term Lenders or the Secured
                          Designated Coal Contract Counterparty, under the Prepetition
                          Term Loan Credit Agreement or the Senior DIP Lenders or the
                          Senior DIP Secured Designated Coal Contract Counterparty under
                          the Senior DIP Loan Documents not in accordance with the terms
                          hereof;

                      (t) any Debtor files a motion or application seeking, or the entry of an
                          order precluding the Senior DIP Agent or the Prepetition Term
                          Agent or its respective designee from having the right to or being
                          permitted to “credit bid” with respect to the assets of the Debtors;

                      (u) any attempt by any Debtor to reduce (other than a reduction in
                          accordance with the terms of the Senior DIP Credit Agreement or
                          the DIP Term Sheet, as applicable), avoid, set off or subordinate
                          the Senior DIP Obligations or the liens securing such Senior DIP
                          Obligations to any other debt, including, without limitation, the
                          obligations under the Prepetition Term Loan Credit Agreement;

                      (v) the reversal, vacation or stay of the effectiveness of either the
                          Interim Order or the Final Order or any provision thereof without
                          the prior written consent of the Required Senior DIP Lenders;

                      (w) the payment of or granting adequate protection with respect to any
                          obligations under the Prepetition Term Loan Credit Agreement


                                           23
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                            Document     Page 177 of 222



                            (other than with respect to payment permitted under the Interim
                            Order or the Final Order) without the prior written consent of the
                            Required Senior DIP Lenders;

                        (x) an application for any of the orders described under the Chapter 11
                            Defaults including, without limitation, clauses (a), (d), (f), (g), (i),
                            (m), (n), (r), (s) or (t) shall be made by a person other than the
                            Senior DIP Agent or the Senior DIP Lenders and such application
                            is not, to the extent requested by Senior DIP Agent or the
                            Required Senior DIP Lenders, contested by any Borrower in good
                            faith and the relief requested is granted in an order that is not
                            stayed pending appeal; or

                        (y) the cessation of liens or super-priority claims granted with respect
                            to this Senior DIP Term Sheet or the Senior DIP Credit
                            Agreement, as applicable, to be valid, perfected and enforceable in
                            all respects; or the Bankruptcy Court shall cease to have exclusive
                            jurisdiction with respect to all matters relating to the exercise of
                            rights and remedies under the Senior DIP Loan Documents, the
                            DIP Orders, the liens granted under this Senior DIP Term Sheet,
                            the Senior DIP Credit Agreement, the Senior DIP Loan
                            Documents, or the DIP Orders, as applicable, and the DIP
                            Collateral.

                     The events of default in the Senior DIP Loan Documents will include the
                     foregoing and be consistent with the Senior DIP Documentation
                     Principles.

                     In all cases subject to the Intercreditor Annex, the Senior DIP Agent, the
                     Senior DIP Secured Designated Coal Contract Counterparty, and the
                     Senior DIP Lenders shall have customary remedies determined
                     appropriate by the Required Senior DIP Lenders, including, without
                     limitation, without further order from the Bankruptcy Court, the automatic
                     stay provisions of section 362 of the Bankruptcy Code shall be vacated
                     and modified to the extent necessary to permit the Senior DIP Agent and
                     the Senior DIP Lenders to exercise, upon the occurrence and during the
                     continuance of any Event of Default, subject to any remedies notice
                     period acceptable to the Required Senior DIP Lenders as may be reflected
                     in the DIP Orders, all rights and remedies provided for in the Senior DIP
                     Loan Documents, and to take any or all of the following actions without
                     further order of or application to the Bankruptcy Court (as applicable): (a)
                     immediately terminate the Debtors’ limited use of any cash collateral; (b)
                     cease making any Senior DIP Loans under the Senior DIP Facility to the
                     Debtors; (c) declare all Senior DIP Obligations to be immediately due and
                     payable; (d) freeze monies or balances in the Debtors’ accounts and sweep
                     all funds contained in the Debtors’ deposit accounts; (e) immediately set-


                                              24
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                            Document     Page 178 of 222



                     off any and all amounts in accounts maintained by the Debtors with the
                     Senior DIP Agent or the Senior DIP Lenders (including all funds held in
                     the Senior DIP Disbursement Account) against the Senior DIP
                     Obligations, or otherwise enforce any and all rights against the Senior DIP
                     Collateral in the possession of any of the applicable Senior DIP Lenders,
                     including, without limitation, disposition of the DIP Collateral solely for
                     application towards the Senior DIP Obligations; and (f) take any other
                     actions or exercise any other rights or remedies permitted under the DIP
                     Orders, the Senior DIP Loan Documents or applicable law to effect the
                     repayment of the Senior DIP Obligations.

                     The Debtors shall waive any right to seek relief under the Bankruptcy
                     Code, including under section 105 thereof, to the extent such relief would
                     restrict or impair the rights and remedies of the Senior DIP Agent and the
                     Senior DIP Lenders set forth in the DIP Orders and in the Senior DIP
                     Loan Documents.

Adequate             As adequate protection, and subject to the Carve-Out the holders of
Protection:          Prepetition Debt shall receive the following:

                        (a) Javelin shall receive (1) replacement liens in all DIP Collateral
                            (the “Javelin Adequate Protection Liens”), subject to the relative
                            rights and priorities set forth in the Intercreditor Annex, (2)
                            superpriority administrative expense claims as and to the extent
                            provided in section 507(b) of the Bankruptcy Code (the “Javelin
                            Adequate Protection Claims”), which shall be payable by each of
                            the Debtors, on a joint and several basis, with recourse to all DIP
                            Collateral, subject to the relative priorities set forth in the
                            Intercreditor Annex; (3) the reimbursement of the reasonable and
                            documented postpetition fees and expenses of Paul Hastings LLP,
                            counsel to Javelin and a local bankruptcy counsel.

                        (b) The Prepetition Term Agent shall receive, on behalf of the
                            Prepetition Term Secured Parties, (1) replacement liens in all DIP
                            Collateral (the “Term Loan Adequate Protection Liens”), subject
                            to the relative rights and priorities set forth in the Intercreditor
                            Annex, (2) superpriority administrative expense claims as and to
                            the extent provided in section 507(b) of the Bankruptcy Code (the
                            “Term Loan Adequate Protection Claims”), which shall be
                            payable by each of the Debtors, on a joint and several basis, with
                            recourse to all DIP Collateral, subject to the relative priorities set
                            forth in the Intercreditor Annex, (3) the reimbursement of the
                            reasonable and documented fees and expenses of Seward & Kissel
                            LLP, as counsel to the Prepetition Term Agent and any other local
                            counsel or advisor retained by the Prepetition Term Agent. In
                            addition, the Debtors shall reimburse the fees and expenses of


                                             25
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                            Document     Page 179 of 222



                            Stroock & Stroock & Lavan LLP.

                     To the extent that less than 50% of the aggregate amount of the
                     Prepetition First Out Term Loan Obligations are repaid with the proceeds
                     of the Senior DIP Facility upon entry of an interim order approving such
                     facility as set forth above (such unpaid amounts, the “Interim Order
                     Unrolled Prepetition First Out Term Loan Obligations”), on the effective
                     date of any chapter 11 plan, the holders of the remaining Prepetition First
                     Out Term Loan Obligation shall receive, as “adequate protection,” a
                     payment, in cash, equal to 5.0% of the aggregate amount of such Interim
                     Order Unrolled Prepetition First Out Term Loan Obligations, which
                     payment shall be in addition to any other adequate protection provided
                     thereon (the “Interim Order Adequate Protection Payment”).

                     To the extent not all of the Interim Order Unrolled Prepetition First Out
                     Term Loan Obligations are repaid with the proceeds of the Senior DIP
                     Facility upon entry of a final order approving such facility as set forth
                     above (such unpaid amounts, the “Final Order Unrolled Prepetition First
                     Out Term Loan Obligations”), on the effective date of any chapter 11
                     plan, the holders of the Prepetition First Out Term Loan Obligations shall
                     receive, as “adequate protection,” a payment, in cash, equal to 10.0% of
                     the aggregate amount of such Final Order Unrolled Prepetition First Out
                     Term Loan Obligations, which payment shall be in addition to any other
                     adequate protection provided thereon and shall be credited against and
                     reduced by the Interim Order Adequate Protection Payment, if any.

Marshalling;         The DIP Orders shall (i) provide that in no event shall the Senior DIP
552(b) Waiver and    Agent, the DIP Senior Secured Designated Coal Contract Counterparty or
Waiver of 506(c)     the Senior DIP Lenders (and, subject to entry of the Final Order, the
Claims:              Prepetition Term Secured Parties or Javelin) be subject to the equitable
                     doctrine of “marshaling” or any similar doctrine with respect to the DIP
                     Collateral, as applicable, and (ii) approve the waiver of all claims under
                     section 506(c) of the Bankruptcy Code against the Senior DIP Agent, the
                     DIP Senior Secured Designated Coal Contract Counterparty or the Senior
                     DIP Lenders (and, subject to entry of the Final Order, the Prepetition
                     Term Secured Parties or Javelin). The DIP Orders shall also provide that,
                     subject to entry of the Final Order, the Prepetition Term Secured Parties
                     and Javelin shall be entitled to all rights and benefits of section 552(b) of
                     the Bankruptcy Code, and that the “equities of the case” exception shall
                     not apply to such persons or to the Prepetition Debt.

Required DIP         Senior DIP Lenders holding, as of the Closing Date, a majority of the
Lenders:             aggregate outstanding principal amount of the Senior DIP Loans (the
                     “Required Senior DIP Lenders”). Without abrogating the Murray Entities’
                     fiduciary duties set forth in Section 28 of the Restructuring Support
                     Agreement, for so long as any obligations under the MEC DIP Credit


                                              26
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                            Document     Page 180 of 222



                     Agreement (including any MEC DIP Loans) remain outstanding, no
                     consent (including any deemed consent on account of any inaction or
                     failure to act), waiver, amendment, or approval required by, and given by
                     or obtained from, MEC shall be valid unless such consent, waiver,
                     amendment, or approval is authorized and permitted under the MEC DIP
                     Credit Agreement, and any consent (including any deemed consent on
                     account of any inaction or failure to act), waiver, amendment, or approval
                     given by or obtained from MEC in violation of the MEC DIP Credit
                     Agreement shall be deemed void ab initio and of no force and effect (all
                     defined terms used in this sentence shall have the meaning assigned to
                     such defined terms in the Restructuring Support Agreement).

Assignments:         The Senior DIP Lenders shall not be permitted to assign Senior DIP
                     Loans without the consent of the Borrower (such consent not to be
                     unreasonably withheld or delayed); provided that (i) no such consent shall
                     be required for any assignment expressly contemplated by the
                     Restructuring Term Sheet and (ii) as a condition to any assignment, the
                     assignee must, in addition to any administrative requirements set forth in
                     the DIP Credit Agreement, prior to such assignment taking effect, execute
                     and deliver to the Senior DIP Agent a duly executed copy of a joinder to
                     the Restructuring Support Agreement.

Indemnity;           Each of the Debtors (with respect to itself and each of its Subsidiaries)
Expenses:            agrees to the indemnification and expense reimbursement provisions set
                     forth in the Prepetition Term Loan Credit Agreement. The
                     indemnification and expense reimbursement provisions in the Senior DIP
                     Loan Documents will include the foregoing and will be consistent with
                     the Senior DIP Documentation Principles. To the extent that any of the
                     Debtors fails for any reason to indefeasibly pay any amount pursuant to
                     such indemnification and expense reimbursement provisions to the Senior
                     DIP Agent, each Senior DIP Lender shall severally agree to pay such
                     amounts to the Senior DIP Agent, as more fully set forth in the Senior
                     DIP Loan Documents.

Miscellaneous:       The Senior DIP Loan Documents and the DIP Orders will, among other
                     provisions acceptable to the Required Senior DIP Lenders and the Senior
                     DIP Agent, also contain the following, each of which shall be in form and
                     substance acceptable to the Required Senior DIP Lenders and the Senior
                     DIP Agent:

                        (a) a provision that, in connection with any sale of any of the Debtors’
                            assets under section 363 of the Bankruptcy Code or under a
                            chapter 11 plan, the Senior DIP Agent, at the direction of the
                            Required Senior DIP Lenders, the Prepetition Term Agent, at the
                            direction of the requisite Prepetition Term Lenders, and Javelin or
                            their respective designees shall have the absolute right to credit bid


                                             27
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                            Document     Page 181 of 222



                            a portion or the full amount of all Senior DIP Obligations (subject
                            to the Intercreditor Annex);

                        (b) usual and customary yield protection provisions (including,
                            without limitation, provisions relating to compliance with risk-
                            based capital guidelines, increased costs and payments free and
                            clear of withholding taxes); and

                        (c) a stipulation and waiver by the Debtors (subject to a challenge
                            period acceptable in form and substance to the Required Senior
                            DIP Lenders), as to the enforceability of the Prepetition Debt, the
                            validity, priority and perfection of all liens securing the Prepetition
                            Debt, and a release by the Debtors of all claims and causes of
                            action against the Prepetition Term Secured Parties and Javelin.

Governing Law:       The Debtors submit to the exclusive jurisdiction and venue of the
                     Bankruptcy Court in Ohio and waive any right to trial by jury. New York
                     law shall govern the Senior DIP Facility (other than security documents to
                     be governed by local law, to be determined by the Required Senior DIP
                     Lenders).

Counsel to the       Stroock & Stroock & Lavan LLP
Required Senior
DIP Lenders:

Counsel to the       Seward & Kissel LLP
Senior DIP Agent:




                                              28
NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 182 of 222



                                                                                         ANNEX A
                                     Conditions Precedent

    A. Conditions Precedent to Closing Date

    1. Interim Order/Bankruptcy Matters

        (a) The Chapter 11 Cases for each of the Debtors shall have been commenced in the
            Bankruptcy Court for the Southern District of Ohio, Western Division, and all of the
            “first day orders” and all related pleadings to be entered at the time of
            commencement of the Chapter 11 Cases or shortly thereafter shall have been
            reviewed in advance by the Senior DIP Lenders and the Senior DIP Agent and shall
            be acceptable in form and substance to the Required Senior DIP Lenders and the
            Senior DIP Agent.

        (b) The Bankruptcy Court shall have entered, upon motion in form and substance
            acceptable to the Senior DIP Lenders and the Senior DIP Agent, the Interim Order no
            later than four (4) calendar days after the Petition Date, approving and authorizing the
            Senior DIP Facility and the Junior DIP Facility, all provisions thereof and the
            priorities and liens granted under Bankruptcy Code section 364(c) and (d), as
            applicable, in form and substance acceptable to the Senior DIP Lenders and the
            Senior DIP Agent.

        (c) The Interim Order shall not have been reversed, modified, amended, stayed or
            vacated, in the case of any modification or amendment, in a manner, or relating to a
            matter, that is materially adverse to the interests of the Senior DIP Lenders or the
            Senior DIP Agent, without the prior written consent of the Senior DIP Lenders and
            the Senior DIP Agent, as applicable.

        (d) The Debtors shall be in compliance in all respects with the Interim Order.

        (e) Each other Milestone that is required to be complied with prior to or concurrently
            with entry of the Interim Order shall have been complied with.

        (f) No trustee or examiner with enlarged powers (beyond those set forth in Bankruptcy
            Code sections 1106(a)(3) and (4)) shall have been appointed with respect to the
            Borrower or their respective properties.

        (g) A cash management order encompassing the cash management arrangements
            currently in place under the Prepetition Term Loan Credit Agreement and otherwise
            acceptable to the Required Senior DIP Lenders shall be in full force and effect.

        (h) The Closing Date shall have occurred on or before the date that is three business days
            after the date of entry of the Interim Order.

        (i) The Senior DIP Agent shall have a fully perfected lien on the DIP Collateral, having
            the priorities set forth in the Intercreditor Annex.



NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                              Document     Page 183 of 222



    2. Financial Statements, Budgets and Reports

        (a) The Senior DIP Lenders, and the Senior DIP Secured Designated Coal Contract
            Counterparty and the Senior DIP Agent shall have received and the Senior DIP
            Lenders shall have approved the Initial OG DIP Budget and such other information
            (financial or otherwise) as may be reasonably requested by the Required Senior DIP
            Lenders, in each case, shall be acceptable in form and substance to the Required
            Senior DIP Lenders.

        (b) The Initial Junior DIP Loans (as defined in the Junior DIP Term Sheet) shall have
            been funded, and the Required Senior DIP Lenders shall be satisfied with the
            application of the proceeds thereof.

    3. Performance of Obligations

        (a) All costs, fees, expenses (including, without limitation, reasonable and documented
            legal fees) and other compensation contemplated by the Senior DIP Term Sheet and
            the Senior DIP Loan Documents to be payable to the Senior DIP Lenders and Senior
            DIP Agent.

        (b) No Default or Event of Default under the Senior DIP Facility shall have occurred or
            be occurring.

        (c) Representations and warranties under the Senior DIP Facility shall be true and
            correct in all material respects.

        (d) Since the Petition Date, there shall not have occurred or there shall not exist any
            event, condition, circumstance or contingency (other than as customarily occurs as a
            result of events leading up to and following the commencement of a proceeding
            under chapter 11 of the Bankruptcy Code by any of the Debtors or their subsidiaries
            and the commencement of the Chapter 11 Cases) that, individually or in the
            aggregate, has had or could reasonably be expected to have, a material adverse effect
            on (a) the business, condition (financial or otherwise), operations or assets of the
            Borrower and its subsidiaries taken as a whole, or (b) the ability of the Debtors,
            taken as a whole, to perform their obligations under the Senior DIP Loan Documents
            or (c) the validity or enforceability of the Senior DIP Loan Documents or the rights
            and remedies of the Senior DIP Agent, or the Senior DIP Lenders under any Senior
            DIP Loan Document (including, but not limited to, the enforceability or priority of
            any liens granted to the Senior DIP Agent under the Senior DIP Loan Documents)
            (any of the foregoing being a “Material Adverse Effect”).

        (e) Upon entry of the Interim Order, the entry into this Senior DIP Term Sheet shall not
            violate any requirement of law and shall not be enjoined, temporarily, preliminarily,
            or permanently.

    4. Customary Closing Documents



                                               30
NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                              Document     Page 184 of 222



        (a) Satisfaction of customary closing conditions, including, customary legal opinions;
            customary officer’s closing certificates; organizational documents; customary
            evidence of authority, authorization, execution and delivery; good standing
            certificates; obtaining of any material third party and governmental consents
            necessary; “know your customer” and anti-money laundering rules and regulations,
            including the USA Patriot Act and beneficial ownership regulations.

        (b) Execution and delivery by the Debtors of promissory notes evidencing the loans to
            be made under the Senior DIP Term Sheet, acceptable in all respects to the Required
            Senior DIP Lenders (the parties hereto acknowledging that funding prior to the Full
            Availability shall be made, as to loan documentation, solely on the basis of the
            Senior DIP Term Sheet and such promissory notes, and that funding of the Senior
            DIP Loans during the Full Availability is subject to the parties entering into the
            Senior DIP Loan Documents).

    B. Conditions Precedent to Full Availability

    1. Final Order; Bankruptcy Matters

        (a) Not later than thirty-three (33) calendar days following the Petition Date, the Final
            Order shall have been entered by the Bankruptcy Court on a motion by the Debtors
            that is in form and substance acceptable to the Senior DIP Lenders and the Senior
            DIP Agent, approving and authorizing on a final basis the matters and containing the
            provisions described in paragraph A.1(a) above, in each case, in form and substance
            acceptable to the Senior DIP Lenders and the Senior DIP Agent.

        (b) The Final Order shall not have been reversed, modified, amended, stayed or vacated.

        (c) The Debtors shall be in compliance with the Final Order.

        (d) Each of the RSA Order and an order authorizing MEC to enter into and perform its
            obligations under the restructuring support agreement in the MEC Cases (“MEC
            RSA Order”) shall have been entered by the Bankruptcy Court in the chapter 11
            cases of each of MEC as well as the Debtors, on a motion by the Debtors and, with
            respect to the MEC RSA Order, MEC, that is in form and substance reasonably
            satisfactory to the Required Senior DIP Lenders, and MEC RSA Order shall not
            have been reversed, modified, amended, stayed or vacated.

    2. Other

        (a) The Senior DIP Loan Documents and the Junior DIP Loan Documents shall have
            been entered into, and the lenders shall be satisfied in their discretion with the
            perfection of liens and pledges on the UCC collateral securing the Senior DIP
            Facility and the Junior DIP Facility, as applicable.

        (b) The delivery of customary legal opinions as to authority, authorization, execution
            and delivery, as to the Debtors with respect to the Senior DIP Loan Documents;
            corporate records and documents from public officials; and officer’s certificates.

                                               31
NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 185 of 222



        (c) The Senior DIP Lenders shall have received the required updates of the Approved
            OG DIP Budget and Senior DIP Variance Reports, in each case in form and
            substance acceptable to the Required Senior DIP Lenders.

        (d) No Default or Event of Default shall have occurred under the Senior DIP Facility or
            Junior DIP Facility, as applicable.

        (e) Representations and warranties shall be true and correct in all material respects at the
            date of each extension of credit except to the extent such representations and
            warranties relate to an earlier date.

        (f) The Debtors shall have paid the balance of all fees and expenses then payable as
            referenced herein.




                                                 32
NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 186 of 222



                                                                                         ANNEX B

                                     Bankruptcy Milestones

The Debtors shall be required to comply with the following Milestones:

    (a) commence the Chapter 11 Cases in the Bankruptcy Court with respect to each of the
        Debtors and file the First Day Motions no later than February 11, 2020 (the date of
        commencement of the Chapter 11 Cases, the “Petition Date”);

    (b) file the DIP Motion, the Bidding Procedures Motion and the RSA Motion with the
        Bankruptcy Court as soon as reasonably practicable after the Petition Date (but in no
        event later than one (1) calendar day after the Petition Date);

    (c) obtain entry of the Interim DIP Order by the Bankruptcy Court as soon as reasonably
        practicable after the Petition Date (but in no event later than four (4) calendar days after
        the Petition Date);

    (d) obtain entry of the Final DIP Order, the Bidding Procedures Order, the RSA Order and
        the MEC RSA Order by the Bankruptcy Court (and the Court overseeing the MEC
        chapter 11 cases) as soon as reasonably practicable after the Petition Date (but in no
        event later than thirty-three (33) calendar days after the Petition Date);

    (e) file the Approved Plan, the disclosure statement in respect of the Approved Plan (the
        “Disclosure Statement”), and the motion for approval of the Disclosure Statement and
        the Solicitation procedures with the Bankruptcy Court as soon as reasonably practicable
        after the Petition Date (but in no event later than thirty-three (33) calendar days after the
        Petition Date);

    (f) cause the Bid Deadline to occur as soon as reasonably practicable after the applicable
        Bidding Procedures Order is entered (but in no event later than sixty-three (63) calendar
        days after the Petition Date);

    (g) cause the Auction to occur as soon as reasonably practicable after the applicable Bidding
        Procedures Order is entered (but in no event later than sixty-eight (68) calendar days
        after the Petition Date);

    (h) obtain entry of the Disclosure Statement Order by the Bankruptcy Court as soon as
        reasonably practicable after the Petition Date (but in no event later than sixty-eight (68)
        calendar days after the Petition Date);

    (i) obtain entry of the Sale Order by the Bankruptcy Court as soon as reasonably practicable
        after the Petition Date (but in no event later than seventy-three (73) calendar days after
        the Petition Date);




                                                 33
NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                              Document     Page 187 of 222



    (j) cause the Maple Eagle Sale Transaction to be consummated as soon as reasonably
        practicable after the applicable Sale Order is entered (but in no event later than fourteen
        (14) calendar days after the applicable Sale Order is entered);

    (k) obtain entry of (i) the Confirmation Order and (ii) an order approving the New First Lien
        Term Loans (which may be the Confirmation Order), in each case by the Bankruptcy
        Court as soon as reasonably practicable after the Petition Date (but in no event later than
        one hundred and three (103) calendar days after the Petition Date); and

    (l) cause the Effective Date to occur as soon as reasonably practicable after the Petition Date
        (but in no event later than one hundred and thirty-three (133) calendar days after the
        Petition Date; provided that such date may be extended by up to thirty (30) days, at the
        discretion of the Requisite Parties, solely to the extent that any regulatory approvals that
        are necessary to consummate the Restructuring have not been obtained prior to the date
        that is one hundred and thirty-three (133) calendar days after the Petition Date, such date,
        the “Outside Date”).




                                                34
NY 77987404v15
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48   Desc Main
                          Document     Page 188 of 222



                                                                  SCHEDULE I


                              Initial OG DIP Budget

                                 [to be attached]




                                       35
NY 77987404v15
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48   Desc Main
                          Document     Page 189 of 222



                                    Exhibit C

                              Junior DIP Term Sheet
Case 1:20-bk-10390         Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                      Desc Main
                                Document     Page 190 of 222



                                                                                              EXHIBIT II
                                          Junior Secured
                                Debtor-in-Possession Credit Facility

                           Summary of Principal Terms and Conditions3

Borrower:                The Borrower under the Senior DIP Facility.

Guarantors:              The Guarantors under the Senior DIP Facility.

DIP Agent:               Wilmington Savings Fund Society, FSB will act as administrative agent
                         and collateral agent for the Junior DIP Lenders with respect to the Junior
                         DIP Facility (in such capacities, the “Junior DIP Agent”) and will perform
                         the duties customarily associated with such third party roles. The Junior
                         DIP Agent shall be afforded substantially similar rights, protections,
                         immunities and indemnities afforded to the Prepetition Term Agent under
                         the Prepetition Term Loan Credit Agreement.

DIP Lenders:             Murray Energy Corporation and, subject to this Junior DIP Term Sheet
                         and the Junior DIP Credit Agreement (as defined below) (including the
                         assignment provisions herein and therein), such other financial institutions
                         or entities (if any) that become party to the Junior DIP Credit Agreement
                         in accordance with its terms and this Junior DIP Term Sheet (collectively,
                         the “Junior DIP Lenders”).

Type and Amount          A multi-draw junior secured debtor-in-possession term loan facility (the
of the DIP Facility      “Junior DIP Facility”, and the term loans thereunder, the “Junior DIP
and Use of               Loans”), in an aggregate principal amount equal to (i) an amount equal to
Proceeds:                (x) certain costs and expenses of the Chapter 11 Cases that are allocated
                         to Murray Maple Eagle Coal, LLC in the initial Approved ME DIP
                         Budget (as defined below) plus (y) certain amounts to pay for any of
                         Murray Alabama Minerals, LLC’s Reclamation costs or liabilities arising
                         during the Chapter 11 Cases plus (z) $5 million to be used in accordance
                         with the initial Approved OG DIP Budget (collectively, in an aggregate
                         amount not to exceed $9.3 million, the “Closing Date Junior DIP
                         Commitments”), plus (ii) upon entry of the earlier of the MEC RSA Order
                         or the Final Order, $5 million (to be used for purposes as set forth in the
                         Approved OG DIP Budget), plus (iii) upon entry of the Final Order, such
                         additional amounts not to exceed $3.3 million as necessary to (a) pay for
                         any of Murray Alabama Minerals, LLC’s additional Reclamation
                         Obligations or liabilities arising during the pendency of the Chapter 11
                         Cases with respect to Murray Alabama Minerals, LLC and (b) pay for any

3
  NTD: Capitalized terms used but not otherwise defined in this Summary of Terms and Conditions (this “Junior
DIP Term Sheet”) shall have the meanings assigned thereto in Annex I to the Restructuring Term Sheet to which
this Annex II is attached (the “Senior DIP Term Sheet”).


                                                     36
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                            Document     Page 191 of 222



                     additional costs or liabilities set forth in the Approved ME DIP Budget
                     from time to time with respect to (x) Maple Eagle that arise prior to or as
                     a result of the consummation of the Maple Eagle Sale Transaction (other
                     than prepetition workers’ compensation Obligations of Maple Eagle) or
                     (y) Murray Alabama Minerals, LLC that arise prior to the Effective Date,
                     plus (iv) following entry of the Final Order but no earlier than 60 days
                     after the Petition Date, $600,000 (to be used for purposes as set forth in
                     the Approved OG DIP Budget) (the commitments set forth in the
                     preceding clauses (i) through (iv), collectively, the “Junior DIP
                     Commitments”). Proceeds of the Initial Junior DIP Loans will be used
                     solely for the purposes set forth in the preceding clauses (i) through (iv)
                     and as prescribed more particularly in the Approved ME DIP Budget
                     (such uses, “Permitted Uses”); provided that, other than respect to the
                     proceeds of the drawing described in the preceding clause (i)(z), (ii) and
                     (iv), the proceeds of the Initial Junior DIP Loans shall not be available to
                     fund the operations of Murray Oak Grove, LLC or the costs and expenses
                     of the Chapter 11 Cases that are allocated to Murray Oak Grove, LLC.
                     Once repaid or prepaid, no portion of the Junior DIP Loans may be
                     reborrowed.

Interim              During the Interim Period, subject to the satisfaction or waiver by the
Availability:        Required Junior DIP Lenders (as defined below) of the applicable
                     conditions precedent set forth on Annex A hereto, a portion of the Junior
                     DIP Commitments shall be available (the “Interim Availability”) to the
                     Borrower on the Closing Date (as defined below), in one draw (the
                     “Initial Junior DIP Loan”) in an aggregate principal amount equal to the
                     Closing Date Junior DIP Commitments.

Full Availability:   Commencing on the Final Order Entry Date, subject to the satisfaction or
                     waiver by the Required Junior DIP Lenders of the applicable conditions
                     precedent set forth on Annex A hereto (and receipt by the Junior DIP
                     Agent of a customary borrowing notice), the remaining Junior DIP
                     Commitments shall be available (“Full Availability”) to the Borrower in
                     one or more draws (but not more than one draw for any two week period),
                     in an aggregate principal amount, with respect to each such draw, that the
                     Borrower determines is reasonably necessary to fund one or more
                     Permitted Uses for the succeeding two-week period.

Junior DIP           Proceeds of the Junior DIP Commitments shall be deposited, held and
Disbursement         disbursed through a newly formed account (the “Junior DIP Disbursement
Account:             Account”) with Wilmington Savings Fund Society, FSB, as escrow agent
                     (the “Junior DIP Escrow Agent”) pursuant to an escrow agreement (the
                     “Junior DIP Escrow Agreement”) among the Borrower, the Junior DIP
                     Agent, on behalf of the Junior DIP Lenders, and the Junior DIP Escrow
                     Agent, in form and substance satisfactory to the Borrower, the Junior DIP
                     Lenders, the Junior DIP Agent and the Junior DIP Escrow Agent. The


                                              37
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                            Document     Page 192 of 222



                     disbursements of the Junior DIP Commitments from the Junior DIP
                     Disbursement Account shall be made (i) not more than once during any
                     one-month period, (ii) strictly in compliance with the Approved OG DIP
                     Budget and the Approved ME DIP Budget (which, for the avoidance of
                     doubt, the Junior DIP Escrow Agent shall have no duty to monitor or
                     confirm compliance with), (iii) for such uses and for the forecast periods
                     as are specified herein and in the Approved OG DIP Budget and the
                     Approved ME DIP Budget, (iv) pursuant to a borrowing notice delivered
                     to the Junior DIP Escrow Agent in writing at least two (2) business days
                     prior to each such proposed drawing from the DIP Disbursement Account,
                     which such notice shall be in the form of a customary borrowing notice
                     certifying the amount to be drawn from the Junior DIP Disbursement
                     Account and the date thereof and (v) subject to the terms and conditions
                     set forth herein and in the Junior DIP Escrow Agreement. The Junior DIP
                     Escrow Agent shall have substantially similar rights and protections as the
                     Junior DIP Agent under the Junior DIP Loan Documents.

Closing Date:        The date (which shall be no later than two (2) business days after the
                     Interim Order Entry Date) on which the specified portion of the Junior
                     DIP Commitments is made available for borrowing under the Junior DIP
                     Facility (the “Closing Date”), subject to satisfaction (or waiver) of the
                     applicable conditions precedent set forth herein.

Use of Proceeds:     Proceeds of the Initial Junior DIP Loans will be used solely as prescribed
                     in the Approved ME DIP Budget (which, for the avoidance of doubt, (x)
                     shall be limited to disbursements other than in respect of the Maple Eagle
                     or North River mines (except with respect to reclamation obligations in
                     respect of the North River mine) and (y) may include, without limitation,
                     interest, fees, costs and expenses related to the Senior DIP Facility
                     (including the fees, costs, disbursements, expenses and indemnification
                     amounts of the Senior DIP Agent and its counsel (Seward & Kissel LLP),
                     local counsel, financial advisors, consultants and other professionals
                     (collectively, the “Senior DIP Agent Advisors”), (b) fees, costs and
                     expenses of the estate professionals retained in the Chapter 11 Cases and
                     approved by the Bankruptcy Court, (c) Carve Out (as defined in the
                     Senior DIP Term Sheet), (d) the fees, costs, disbursements and expenses
                     of the Required Senior DIP Lenders (including the fees and expenses of
                     Stroock & Stroock & Lavan LLP (“Stroock”), counsel to certain Senior
                     DIP Lenders, Ankura Consulting Group, LLC (“Ankura”), financial
                     advisor to certain Senior DIP Lenders, and such other consultants, local
                     counsel, financial advisors and other professionals as reasonably required
                     by the Required Senior DIP Lenders (together with Stroock and Ankura,
                     collectively, the “Senior DIP Lender Advisors”)), (e) permitted payments
                     of costs of administration of the Chapter 11 Cases and (f) adequate
                     protection obligations owing under the Interim Order. Proceeds of Junior
                     DIP Loans (other than the Initial Junior DIP Loans), including pursuant to


                                             38
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                            Document     Page 193 of 222



                     any Increased Junior DIP Commitments, will be used solely as prescribed
                     in the Approved ME DIP Budget (which, for the avoidance of doubt, shall
                     be limited to disbursements other than in respect of the Oak Grove mine).

Maturity:            All unfunded Junior DIP Commitments will terminate, and all Junior DIP
                     Obligations (as defined below) will be immediately due and payable in
                     full in cash on the earliest of:

                         (a) the six month anniversary of the Closing Date (the “Maturity
                            Date”);

                         (b) if the Final Order has not been entered by the Bankruptcy Court
                             on or before the date that is thirty-three (33) calendar days after
                             the Petition Date, on such date;

                         (c) the date of acceleration of the Junior DIP Loans and the
                             termination of the Junior DIP Commitments upon the occurrence
                             of an Event of Default (as defined below); and

                         (d) the substantial consummation or effective date of any chapter 11
                             plan.

Amortization:        None.

Interest:            At all times prior to the occurrence of an Event of Default, interest on the
                     Junior DIP Loans shall accrue at a rate per annum equal to 16.50% (the
                     “Interest Rate”) and shall be payable by the Borrower in kind, monthly, in
                     arrears.

                     During the continuance of an Event of Default, the Junior DIP Loans shall
                     accrue at an additional 2.00% per annum and shall be payable by the
                     Borrower in kind, monthly, in arrears.

                     All interest shall be computed on the basis of a 360-day year consisting of
                     twelve (12) 30-day months.

Agency Fee:          The Debtors shall pay an agency fee to the Junior DIP Agent on the
                     Closing Date in an amount to be agreed between the Debtors and the
                     Junior DIP Agent.

Documentation:       The Junior DIP Facility will be documented pursuant to and evidenced by
                     (a) a credit agreement, negotiated in good faith, in form and substance
                     substantially similar to the Senior DIP Credit Agreement (with such
                     modifications as are (i) set forth herein, (ii) necessary to reflect the junior,
                     subordinated and “silent” nature of the Junior DIP Facility (except with
                     respect to the Junior DIP Facility Priority Collateral) and (iii) acceptable


                                               39
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                            Document     Page 194 of 222



                     to the Required Junior DIP Lenders and the Junior DIP Agent) (the
                     “Junior DIP Credit Agreement”), (b) the Interim Order, (c) the Final
                     Order and (d) as applicable, the related notes, security agreements,
                     collateral agreements, pledge agreements, control agreements, guarantees,
                     mortgages and other legal documentation or instruments as are, in each
                     case, usual and customary for junior lien debtor-in-possession financings
                     of this type and/or necessary or desirable to effectuate the financing
                     contemplated hereby and/or otherwise reasonably acceptable to the
                     Required Junior DIP Lenders (including such agreements, documents and
                     instruments constituting “Loan Documents” under, and as defined in, the
                     Prepetition Term Loan Credit Agreement) (all of the foregoing, together
                     with the Junior DIP Credit Agreement, the Junior DIP Escrow Agreement
                     and the DIP Orders, collectively, the “Junior DIP Loan Documents”).

Financial & Other    The Debtors will prepare and deliver a thirteen week cash flow forecast
Reporting:           with respect to Maple Eagle and North River, in form and substance
                     acceptable to the Required Junior DIP Lenders (the “Initial ME DIP
                     Budget”), and attached to this Junior DIP Term Sheet as Schedule I
                     setting forth the specified line-items and cumulative receipts and
                     operating disbursements (including all necessary and required expenses
                     which the Debtors expect to incur and anticipated uses of proceeds of
                     draws under the Junior DIP Facility and any other post-petition financing
                     arrangements) on a weekly basis for the period beginning as of the week
                     of the Petition Date through and including the thirteenth (13th) week after
                     such week, as such cash flow forecast may be amended, supplemented or
                     modified from time to time only with the prior written consent of the
                     Required Junior DIP Lenders in their discretion. Once so approved by the
                     Required Junior DIP Lenders, the Initial ME DIP Budget shall be deemed
                     the “Approved ME DIP Budget” for all purposes of the Junior DIP Loan
                     Documents until superseded by any Updated ME DIP Budget (as defined
                     below) that subsequently is approved by the Required Junior DIP
                     Lenders.

                     On or before 12:00 p.m. New York City time on the Thursday of each
                     fourth (4th) calendar week following the Petition Date, the Debtors shall
                     deliver to the Junior DIP Agent and the Junior DIP Lenders a supplement
                     to the Initial ME DIP Budget (or the previously supplemented Approved
                     ME DIP Budget, as the case may be), covering the subsequent 13-week
                     period that commences with the week immediately following the date of
                     delivery of the supplemental budget, consistent with the form and level of
                     detail set forth in the Initial ME DIP Budget and otherwise in form and
                     substance acceptable to the Required Junior DIP Lenders in their
                     discretion (each such supplemental budget, an “Updated ME DIP
                     Budget”). Upon (and subject to) the approval of any such Updated ME
                     DIP Budget by the Required Junior DIP Lenders in their discretion, such
                     Updated ME DIP Budget shall constitute the then-approved Approved


                                             40
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                            Document     Page 195 of 222



                     ME DIP Budget. Notwithstanding the foregoing, for informational
                     purposes only, and not for purposes of approval or variance testing, on or
                     before 12:00 p.m. New York City time on the Thursday of each calendar
                     week following the Petition Date, the Debtors shall deliver to the Junior
                     DIP Agent and the Junior DIP Lenders a 13-week cash flow forecast, or a
                     weekly update thereto, with respect to Oak Grove, Maple Eagle and North
                     River.

                     By no later than 12:00 p.m. New York City time on the Thursday of each
                     calendar week following the Petition Date (each such Thursday, a
                     “Variance Report Date”), the Debtors shall deliver to the Junior DIP
                     Agent and the Junior DIP Lenders (and their advisors), a variance report
                     (each, a “Junior DIP Variance Report”) setting forth, in reasonable detail,
                     any differences between aggregate disbursements (for the avoidance of
                     doubt, excluding any professional fees) for the Testing Period versus
                     projected corresponding disbursements set forth in the Approved ME DIP
                     Budget for such Testing Period (such difference with respect to each line
                     item, a “Line-Item Variance”) and on a cumulative basis for the period
                     from the Petition Date to the latest week prior to the Variance Report
                     Date, together with a statement from the Borrower’s chief financial officer
                     certifying the information contained in the report. The Junior DIP
                     Variance Report shall also provide a reasonably detailed explanation for
                     any variance. The term “Testing Period” means, with respect to the first
                     Junior DIP Variance Report required to be delivered, the prior two week
                     period and with respect to every Junior DIP Variance Report required to
                     be delivered thereafter, each of the prior two-week and prior four-week
                     periods.

                     In addition, there shall be a weekly teleconference between the Debtors
                     and the Junior DIP Lenders to discuss the Junior DIP Variance Report, the
                     Chapter 11 Cases, the financial and operational performance of the
                     Debtors, and such other related matters as may be reasonably requested
                     with reasonable advance notice by the Required Junior DIP Lenders (the
                     reporting and information delivery requirements in this section,
                     collectively, the “Reporting Requirements”).

                     The Debtors shall not permit the aggregate Line-Item Variances for
                     disbursements (for the avoidance of doubt, excluding any professional
                     fees) for the two week and four week cumulative periods to exceed 115%
                     and 110%, respectively, of the projected corresponding disbursements for
                     such period set forth in the then-Approved ME DIP Budget (such
                     permitted variances, the “Permitted Variance” and such limitations, the
                     “Junior DIP Budget Covenant”).

Voluntary            The Junior DIP Loans may be prepaid in whole or in part at any time and
Prepayments:         from time to time after the Closing Date, without premium or penalty.


                                             41
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                            Document     Page 196 of 222



                     Each prepayment shall be accompanied by payment of all accrued and
                     unpaid interest.

Mandatory            The Debtors shall comply with mandatory prepayment provisions
Prepayments:         substantially consistent with those in the Senior DIP Loans and subject to
                     the DIP Intercreditor Annex; provided that (x) any net cash proceeds of
                     the Maple Eagle Sale Transaction and any other voluntary or involuntary
                     disposition with respect to the equity interests of Murray Eagle Mining,
                     LLC held by Murray Metallurgical Coal Holdings, LLC or the assets of
                     Murray Maple Eagle Coal, LLC, Murray Eagle Mining, LLC or Murray
                     Alabama Minerals, LLC shall be required to be used to prepay the Junior
                     DIP Facility on a dollar-for-dollar basis and (y) otherwise, there shall be
                     no mandatory prepayments required until the Senior DIP Facility and the
                     Prepetition Term Loan Credit Facility is paid in full.

Collateral:          All obligations of the Borrower and the Guarantors to the Junior DIP
                     Lenders and the Junior DIP Agent under the Junior DIP Facility,
                     including, without limitation, all principal and accrued interest, premiums
                     (if any), costs, fees, expenses, disbursements, reimbursement obligations,
                     indemnities and any and all other amounts due or payable under the Junior
                     DIP Facility (collectively, the “Junior DIP Obligations”), shall be secured
                     by the DIP Collateral, with the priority described in the Intercreditor
                     Annex.

Superpriority DIP    Subject only to the Carve-Out and pursuant to section 364(c)(1) of the
Claims:              Bankruptcy Code, the Junior DIP Obligations shall constitute allowed
                     superpriority administrative expense claims against each of the Debtors
                     on a joint and several basis with priority over any and all claims against
                     each of the Debtors, now existing or hereafter arising, of any kind
                     whatsoever, including, without limitation, all administrative expenses of
                     the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code
                     and any and all administrative expenses or other claims arising under
                     sections 105, 326, 328, 330, 331, 365, 503(b), 506(c), 507(a), 507(b), 726,
                     1113 or 1114 of the Bankruptcy Code (including the Adequate Protection
                     Obligations (as defined below), whether or not such expenses or claims
                     may become secured by a judgment lien or other non-consensual lien,
                     levy or attachment (the “Junior DIP Superpriority Claims”), and which
                     shall be payable from and have recourse to all pre- and postpetition
                     property of the Debtors and all proceeds thereof (including all claims and
                     causes of action arising under Chapter 5 of the Bankruptcy Code and the
                     proceeds and property recovered therefrom).             The Junior DIP
                     Superpriority Claims shall have the same rights and priorities as the liens
                     set forth in the Intercreditor Annex.

Carve-Out:           As set forth in the Senior DIP Term Sheet.



                                             42
NY 77987404v15
Case 1:20-bk-10390    Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                           Document     Page 197 of 222



Conditions           As set forth on Annex A hereto.
Precedent to
Closing Date and
Interim
Availability:

Conditions           As set forth on Annex A hereto.
Precedent to Full
Availability:

Conditions           Receipt of customary signed borrowing request, accuracy in all material
Precedent to All     respects of representations and warranties, absence of any Default or
Borrowings:          Event of Default and the following:

                        (a) as a result of such extension of credit, usage of the Junior DIP
                            Commitments shall not exceed (i) the applicable Junior DIP
                            Commitments then in effect and (ii) the aggregate amount
                            authorized by the Interim Order or the Final Order, as the case
                            may be;

                        (b) the Interim Order or Final Order, as the case may be, and the cash
                            management order, shall be in full force and effect, and shall not
                            have been reversed, modified, amended, stayed, vacated or subject
                            to a stay pending appeal, in the case of any modification,
                            amendment or stay pending appeal, in a manner, or relating to a
                            matter, that is materially adverse to the interests of the Junior DIP
                            Lenders or the Junior DIP Agent;

                        (c) satisfaction by the Debtors of all Milestones that have occurred as
                            of each Draw Date;

                        (d) compliance with Junior DIP Budget Covenant as of the most
                            recent applicable Variance Report Date;

                        (e) the Junior DIP Agent, on behalf of itself and the Junior DIP
                            Lenders shall have valid, binding, enforceable, non-avoidable, and
                            automatically and fully and properly perfected liens on, and
                            security interests in, the DIP Collateral, in each case, having the
                            priorities set forth in the DIP Orders and subject only to the
                            payment in full in cash of any amounts due under the Carve-Out;

                        (f) the Debtors shall have paid the balance of all fees and expenses
                            then due and payable as referenced herein; and

                        (g) the making of such extension of credit will not violate any
                            requirement of material law and shall not be enjoined, temporarily,


                                             43
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                            Document     Page 198 of 222



                             preliminarily or permanently.

Representations      Each of the Debtors makes the representations and warranties set forth in
and Warranties:      the Senior DIP Term Sheet, modified to reflect the junior, subordinated
                     and “silent” nature of the Junior DIP Facility (except with respect to the
                     Junior DIP Facility Priority Collateral).

Chapter 11 Cases     The Debtors shall be required to comply with milestones related to the
Milestones:          Debtors’ Chapter 11 Cases consistent with those set forth in the Senior
                     DIP Term Sheet.

Affirmative and      Each of the Debtors agrees to comply with the affirmative and negative
Negative             covenants set forth in the Senior DIP Term Sheet, modified to reflect the
Covenants:           junior, subordinated and “silent” nature of the Junior DIP Facility (except
                     with respect to the Junior DIP Facility Priority Collateral).

Events of Default:   Each of the Debtors agrees to the events of default set forth in the Senior
                     DIP Term Sheet, modified to reflect the junior, subordinated and “silent”
                     nature of the Junior DIP Facility (except with respect to the Junior DIP
                     Facility Priority Collateral), and subject to the DIP Intercreditor
                     Agreement; provided that, there shall be an event of default under the
                     Junior DIP Facility if the definitive Junior DIP Loan Documents, in form
                     and substance satisfactory to the Junior DIP Lenders and Junior DIP
                     Agent acting in good faith, shall not have been entered substantially
                     concurrently with the entry of the Final Order, unless such date is
                     extended by the Junior DIP Lenders acting in good faith.

Adequate             None.
Protection:


Marshalling;         As set forth in the Senior DIP Term Sheet.
552(b) Waiver and
Waiver of 506(c)
Claims:

Required DIP         Junior DIP Lenders holding, as of the Closing Date, a majority of the
Lenders and          aggregate outstanding principal amount of the Junior DIP Loans (the
Voting:              “Required Junior DIP Lenders”). Without abrogating the Murray Entities’
                     fiduciary duties set forth in Section 28 of the Restructuring Support
                     Agreement, for so long as any obligations under the MEC DIP Credit
                     Agreement (including any MEC DIP Loans) remain outstanding, no
                     consent (including any deemed consent on account of any inaction or
                     failure to act), waiver, amendment, or approval required by, and given by
                     or obtained from, MEC shall be valid unless such consent, waiver,
                     amendment, or approval is authorized and permitted under the MEC DIP


                                              44
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                            Document     Page 199 of 222



                     Credit Agreement, and any consent (including any deemed consent on
                     account of any inaction or failure to act), waiver, amendment, or approval
                     given by or obtained from MEC in violation of the MEC DIP Credit
                     Agreement shall be deemed void ab initio and of no force and effect (all
                     defined terms used in this sentence shall have the meaning assigned to
                     such defined terms in the Restructuring Support Agreement).

Assignments:         The Junior DIP Lenders shall not be permitted to assign Junior DIP Loans
                     without the consent of the Borrower; provided that (i) no such consent
                     shall be required for any assignment expressly contemplated by the
                     Restructuring Term Sheet and (ii) as a condition to any assignment, the
                     assignee must, in addition to any administrative requirements set forth in
                     the DIP Credit Agreement, prior to such assignment taking effect, execute
                     and deliver to the Junior DIP Agent a duly executed copy of a joinder to
                     the Restructuring Support Agreement.

Indemnity;           Each of the Debtors (with respect to itself and each of its Subsidiaries)
Expenses:            agrees to the indemnification and expense reimbursement provisions set
                     forth in the Prepetition Term Loan Credit Agreement. The
                     indemnification and expense reimbursement provisions in the Junior DIP
                     Loan Documents will include the foregoing and will be consistent with
                     the Junior DIP Documentation Principles. To the extent that any of the
                     Debtors fails for any reason to indefeasibly pay any amount pursuant to
                     such indemnification and expense reimbursement provisions to the Junior
                     DIP Agent, each Junior DIP Lender shall severally agree to pay such
                     amounts to the Junior DIP Agent, as more fully set forth in the Junior DIP
                     Loan Documents.

Miscellaneous:       The Junior DIP Loan Documents and the DIP Orders will, among other
                     provisions reasonably satisfactory by the Required Junior DIP Lenders
                     and the Junior DIP Agent, also contain the following, each of which shall
                     be in form and substance reasonably satisfactory to the Required Junior
                     DIP Lenders and the Junior DIP Agent:

                        (a) Usual and customary yield protection provisions (including,
                            without limitation, provisions relating to compliance with risk-
                            based capital guidelines, increased costs and payments free and
                            clear of withholding taxes).

                        (b) A stipulation by the Debtors, subject to customary challenge
                            periods, as to the enforceability of the Prepetition Debt, the
                            validity, priority and perfection of all liens securing the Prepetition
                            Debt, and a release by the Debtors of all claims and causes of
                            action against the holders of Prepetition Debt.

Governing Law:       The Debtors submit to the exclusive jurisdiction and venue of the


                                              45
NY 77987404v15
Case 1:20-bk-10390     Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                            Document     Page 200 of 222



                     Bankruptcy Court in Ohio and waive any right to trial by jury. New York
                     law shall govern the Junior DIP Facility (other than security documents to
                     be governed by local law).

Counsel to the       Kirkland & Ellis LLP
Required Junior
DIP Lenders:

Counsel to the       Seward & Kissel LLP
Junior DIP Agent:




                                             46
NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 201 of 222



                                                                                         ANNEX A
                                     Conditions Precedent

    A. Conditions Precedent to Closing Date

    1. Interim Order/Bankruptcy Matters

        (a) The Chapter 11 Cases shall have been commenced in the Bankruptcy Court for the
            Southern District of Ohio, Western Division, and all of the “first day orders” and all
            related pleadings to be entered at the time of commencement of the Chapter 11
            Cases or shortly thereafter shall have been reviewed in advance by the Junior DIP
            Lenders and the Junior DIP Agent and shall be acceptable in form and substance to
            the Required Junior DIP Lenders and the Junior DIP Agent.

        (b) The Bankruptcy Court shall have entered the Interim Order no later than four (4)
            calendar days after the Petition Date, approving and authorizing the Junior DIP
            Facility, all provisions thereof and the priorities and liens granted under Bankruptcy
            Code section 364(c) and (d), as applicable, in form and substance acceptable to the
            Junior DIP Lenders and the Junior DIP Agent.

        (c) The Interim Order shall not have been reversed, modified, amended, stayed or
            vacated, in the case of any modification or amendment, in a manner, or relating to a
            matter, that is materially adverse to the interests of the Junior DIP Lenders or the
            Junior DIP Agent, without the consent of the Junior DIP Lenders and the Junior DIP
            Agent, as applicable.

        (d) The Debtors shall be in compliance in all respects with the Interim Order.

        (e) Each other Milestone that is required to be complied with prior to or concurrently
            with entry of the Interim Order shall have been complied with.

        (f) No trustee or examiner with enlarged powers (beyond those set forth in Bankruptcy
            Code sections 1106(a)(3) and (4)) shall have been appointed with respect to the
            Borrower or their respective properties.

        (g) The Closing Date shall have occurred on or before the date that is three business days
            after the date of entry of the Interim Order.

        (h) The Junior DIP Agent shall have a fully perfected lien on the DIP Collateral, having
            the priorities set forth in the Intercreditor Annex.

        (i) The United States Bankruptcy Court for the Southern District of Ohio, Western
            Division shall have entered an order authorizing Murray Energy Corporation’s entry
            into and performance under the Junior DIP Facility, and the MEC DIP Credit
            Agreement shall have been amended in accordance with the terms thereof and any
            orders of the Bankruptcy Court in Murray Energy Corporation’s chapter 11 cases to



                                                47
NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                              Document     Page 202 of 222



             permit Murray Energy Corporation’s entry into and performance under the Junior
             DIP Facility.

        (j) The definitive purchase or similar agreement with respect to the Maple Eagle Sale
            Transaction shall have been entered into by all parties party thereto and shall be
            effective.

    2. Financial Statements, Budgets and Reports

        (a) The Junior DIP Lenders and the Junior DIP Agent shall have received and the Junior
            DIP Lenders shall have approved the Initial ME DIP Budget and such other
            information (financial or otherwise) as may be reasonably requested by the Required
            Junior DIP Lenders, in each case, shall be acceptable in form and substance to the
            Required Junior DIP Lenders.

    3. Performance of Obligations

        (a) All costs, fees, expenses (including, without limitation, reasonable and documented
            legal fees) and other compensation contemplated by the Junior DIP Term Sheet and
            the Junior DIP Loan Documents to be payable to the Junior DIP Lenders and the
            Junior DIP Agent shall have been paid to the extent due.

        (b) No Default or Event of Default under the Junior DIP Facility shall have occurred or
            be occurring.

        (c) Representations and warranties under the Junior DIP Facility shall be true and
            correct in all material respects.

        (d) Since the Petition Date, there shall not have occurred or there shall not exist any
            event, condition, circumstance or contingency (other than as customarily occurs as a
            result of events leading up to and following the commencement of a proceeding
            under chapter 11 of the Bankruptcy Code by any of the Debtors or their subsidiaries
            and the commencement of the Chapter 11 Cases) that, individually or in the
            aggregate, has had or could reasonably be expected to have, a material adverse effect
            on (a) the business, condition (financial or otherwise), operations or assets of the
            Borrower and its subsidiaries taken as a whole, or (b) the ability of the Debtors,
            taken as a whole, to perform their obligations under the Junior DIP Loan Documents
            or (c) the validity or enforceability of the Junior DIP Loan Documents or the rights
            and remedies of the Junior DIP Agent, or the Junior DIP Lenders under any Junior
            DIP Loan Document (including, but not limited to, the enforceability or priority of
            any liens granted to the Junior DIP Agent under the Junior DIP Loan Documents)
            (any of the foregoing being a “Material Adverse Effect”).

        (e) Upon entry of the Interim Order, the entry into this Junior DIP Term Sheet shall not
            violate any requirement of law and shall not be enjoined, temporarily, preliminarily,
            or permanently.

    4. Customary Closing Documents

                                               48
NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48              Desc Main
                              Document     Page 203 of 222



        (a) Satisfaction of customary closing conditions, including customary officer’s closing
            certificates; organizational documents; customary evidence of authority,
            authorization, execution and delivery; good standing certificates; obtaining of any
            material third party and governmental consents necessary; “know your customer” and
            anti-money laundering rules and regulations, including the USA Patriot Act and
            beneficial ownership regulations.

        (b) Execution and delivery by the Debtors of promissory notes evidencing the loans to
            be made under the Junior DIP Term Sheet, in each case acceptable in all respects to
            the Required Junior DIP Lenders (the parties hereto acknowledging that funding
            prior to the Full Availability shall be made, as to loan documentation, solely on the
            basis of the Junior DIP Term Sheet and such promissory notes.

    B. Conditions Precedent to Full Availability

    1. Final Order; Bankruptcy Matters

        (a) Not later than thirty-three (33) calendar days following the Petition Date, the Final
            Order shall have been entered by the Bankruptcy Court, approving and authorizing
            on a final basis the matters and containing the provisions described in paragraph
            A.1(a) above.

        (b) The Final Order shall not have been reversed, modified, amended, stayed or vacated.

        (c) The Debtors shall be in compliance with the Final Order.

        (d) Each of the RSA Order and the MEC RSA Order shall have been entered by the
            Bankruptcy Court on a motion by the Debtors and, with respect to the MEC RSA
            Order, MEC, and the MEC RSA Order shall not have been reversed, modified,
            amended, stayed or vacated.

    2. Other

        (a) The Junior DIP Loan Documents shall have been entered into, and the lenders shall
            be satisfied in their discretion with the perfection of liens and pledges on the UCC
            collateral securing the Junior DIP Facility.

        (b) The delivery of customary legal opinions as to authority, authorization, execution
            and delivery, as to the Debtors with respect to the Junior DIP Loan Documents;
            corporate records and documents from public officials; and officer’s certificates.

        (c) The Junior DIP Lenders shall have received the required updates of the Approved
            ME DIP Budget.

        (d) No Default or Event of Default shall have occurred under the Junior DIP Facility.




                                               49
NY 77987404v15
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 204 of 222



        (e) Representations and warranties shall be true and correct in all material respects at the
            date of each extension of credit except to the extent such representations and
            warranties relate to an earlier date.

                 The Debtors shall have paid the balance of all fees and expenses then payable as
                                                                               referenced herein.




                                                 50
NY 77987404v15
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48   Desc Main
                          Document     Page 205 of 222



                                                                  SCHEDULE I


                              Initial ME DIP Budget

                                 [to be attached]




                                       51
NY 77987404v15
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48   Desc Main
                          Document     Page 206 of 222



                                    Exhibit D

                               Berube Declaration
Case 1:20-bk-10390              Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                               Desc Main
                                     Document     Page 207 of 222



                          I N THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

                                                                   )
    In re:                                                         )    Chapter 11
                                                                   )
    MURRAY METALLURGICAL COAL                                      )    Case No. 20-10390
    HOLDINGS, LLC, et al.,1                                        )
                                                                   )    Judge John E. Hoffman Jr.
                                                                   )
                               Debtors.                            )    (Joint Administration Requested)
                                                                   )

                DECLARATION OF GREGORY BERUBE IN SUPPORT OF
           DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
     (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN POSTPETITION FINANCING
           AND (B) UTILIZE CASH COLLATERAL, (II) GRANTING LIENS AND
         SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS, (III) GRANTING
    ADEQUATE PROTECTION, (IV) AUTHORIZING THE DEBTORS TO ENTER INTO
            AND PERFORM UNDER CERTAIN NEW COAL SALE CONTRACTS,
    (V) MODIFYING THE AUTOMATIC STAY, (VI) SCHEDULING A FINAL HEARING,
                       AND (VII) GRANTING RELATED RELIEF

             I, Gregory Berube, make this declaration pursuant to 28 U.S.C. § 1746:

             1.     I submit this declaration in support of the motion of the above captioned debtors

and debtors in possession (collectively, the “Debtors”) for authority to obtain postpetition debtor

in possession (“DIP”) financing and to use cash collateral (the “DIP Motion”).2 In particular, I

submit this declaration in support of my view that the DIP facilities requested by the DIP Motion

(a) are the product of good faith, arm’s-length negotiations, (b) are the only viable source of

postpetition financing and no other, better alternative for the Debtors is reasonably attainable in




1
      The Debtors in these Chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
      number, if applicable, are: Murray Metallurgical Coal Holdings, LLC (4633); Murray Eagle Mining, LLC (4268);
      Murray Alabama Minerals, LLC (4047); Murray Alabama Coal, LLC (3838); Murray Maple Eagle Coal, LLC
      (4435); and Murray Oak Grove Coal, LLC (4878). The Debtors’ primary business address is 46226 National
      Road, St. Clairsville, OH 43950.
2
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the DIP Motion.
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                               Document     Page 208 of 222



the circumstances, and (c) contain reasonable terms and conditions, from a financial point of view,

under the circumstances.

       2.      The statements in this declaration are, except where specifically noted, based on

my personal knowledge or opinion, on information that I have received from the Debtors’

employees or advisors, or professionals of Evercore Group L.L.C. (“Evercore”) working directly

with me or under my supervision, direction, or control, or from the Debtors’ books and records

maintained in the ordinary course of their businesses.

       3.      I am not being compensated for this testimony other than through payments

received by Evercore as a professional retained by the Debtors; none of those payments are

specifically payable on account of this testimony. I am over the age of 18 years and authorized to

submit this declaration on behalf of the Debtors. If I were called upon to testify, I could and would

competently testify to the facts set forth herein.

                                  Background and Qualifications

       4.      I am a Senior Managing Director of Evercore’s Restructuring and Debt Advisory

Group, an investment banking and financial advisory firm. Evercore has expertise in domestic

and cross-border restructurings, mergers and acquisitions, raising debt and equity capital, and other

financial advisory services. Evercore has served as an experienced financial advisor to debtors

and creditors in a variety of industries.

       5.      I have worked in investment banking for over 15 years and focused the last ten

years on restructuring matters. Prior to joining Evercore in 2018, I was a Managing Director and

Head of Americas Restructuring at Goldman Sachs & Co. I provide investment banking services

to debtors and creditors through in-court and out-of-court restructurings across a number of

industries. These matters have included refinancings, exchange offers, amendments, out-of-court

restructurings, chapter 11 bankruptcy reorganizations, and mergers and acquisitions. In particular,


                                                     2
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                              Document     Page 209 of 222



I have been involved in numerous in- and out-of-court restructurings, including, among others,

Altegrity, Avaya, Comverse Technologies, CTI Foods, GenOn Energy, GNC, Hexion Holdings

LLC, Peabody Energy, Sanchez Energy Corporation, Six Flags, Toys “R” Us, Tronox Inc.,

Vanguard Natural Resources, Inc., and Weatherford International PLC. I received a BA from

Colgate University.

                                       Advisor Retention

       6.      In January 2020, the Debtors engaged Evercore to act as their investment banker in

connection with the Debtors’ balance sheet initiatives. Prior to that time and since the summer of

2019, Evercore advised the Debtors’ management team on balance sheet initiatives in its capacity

as the investment banker to the MEC Debtors (as defined below). Evercore has worked closely

with the Debtors’ management team, board of directors, creditors, and other professionals and

advisors in exploring various strategic and financial alternatives and otherwise assisting in the

Debtors’ restructuring efforts, including (a) negotiating and evaluating multiple restructuring

proposals, (b) exploring monetizing of certain of Debtor’s assets, (c) meeting with the Debtors’

existing creditor groups and their respective advisors to discuss potential restructuring solutions,

(d) assisting the Debtors with soliciting, negotiating, and documenting the DIP facilities, and (e)

preparing for the commencement of these chapter 11 cases. Through such work, Evercore has

become well-acquainted with the Debtors’ capital structure, liquidity needs, and business

operations.

       7.      In addition, by order dated December 11, 2019, the Court authorized the retention

of Evercore in the chapter 11 cases of Murray Energy Holdings Co. (“Murray Energy”) et al. [Case

No. 19-56885] to serve as investment banker for the debtors (such debtors, the “MEC Debtors”),

and Evercore has continued to perform essential investment banking services to the MEC Debtors

without interruption. See Order Authorizing The Retention And Employment Of Evercore Group


                                                 3
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 210 of 222



L.L.C. As Investment Banker To The Debtors And Debtors In Possession Effective Nunc Pro Tunc

To The Petition Date, Case No. 19-56885, [Dkt. 403].

       8.      Evercore intends to apply for entry of an order authorizing its retention and

employment as investment banker to the Debtors in these chapter 11 cases.

                           The Debtors’ Efforts to Secure Financing

I.     The Debtors’ Immediate Liquidity Needs.

       9.      The Debtors need an immediate capital infusion to operate their business

postpetition and to fund these chapter 11 cases. As of the Petition Date, the Debtors lack sufficient

funds to operate their enterprise. Their total cash balance was less than needed to satisfy current

obligations, and they do not have readily available sources of additional financing. Operations at

the Debtors’ Maple Eagle and Oak Grove mines have been idled since September 2019 and

November 2019, respectively, due to lack of sufficient funding to continue normal operations.

       10.     In light of the Debtors’ limited liquidity, Evercore has assisted the Debtors in

evaluating potential financial and strategic alternatives for both out-of-court balance sheet

solutions and an in-court process. Among other things, Evercore has worked closely with the

Debtors, their management, and their other advisors to evaluate the Debtors’ cash requirements to

continue to operate their business as a going concern. Based on this work, and after the Debtors

concluded that an out-of-court restructuring was not viable, the Debtors determined, in

consultation with Evercore and their other advisors, that procuring sufficient financing at the start

of these chapter 11 cases would be essential to meet operational expenses and fund these chapter

11 cases. The Debtors seek authority to enter into the DIP facilities to provide funding to

administer these chapter 11 cases, and pursue a restructuring as per the Restructuring Support

Agreement that contemplates, among other things (i) the sale of Maple Eagle under section 363 of




                                                 4
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 211 of 222



the Bankruptcy Code, (ii) the sale of Oak Grove through a chapter 11 plan, and (iii) reclamation

at Alabama Minerals.

II.    The Debtors’ Capital Structure and Strategic Efforts.

       11.     In November 2019, the Debtors and their advisors, including Evercore, began

pursuing parallel paths to address the Debtors’ liquidity requirements. On one path, the Debtors

and their advisors considered out-of-court financial and strategic alternatives, including the sale of

assets to increase liquidity, but it quickly became evident that a comprehensive solution outside of

chapter 11 was not actionable. On the other path, the Debtors engaged with their existing capital

structure stakeholders, including the Debtors’ prepetition term loan, prepayment facility, working

capital facility lenders, and the MEC Debtors, to commence discussions around obtaining

additional liquidity.

       12.     Initial discussions with the Debtors’ prepetition lenders focused on a potential

restructuring transaction that would provide the Debtors with the ability to continue mining

operations at Oak Grove and liquidity to weather volatility in the coal markets. However, the

Debtors’ lack of unencumbered assets greatly limited their ability to raise incremental liquidity.

Ultimately, the Debtors were not able to obtain the capital needed to restart and sustain mining

operations on an ongoing basis.

       13.     The Debtors, with the assistance of Evercore, also explored a sale of the Maple

Eagle and Oak Grove mines outside of bankruptcy. While these efforts resulted in an asset

purchase agreement for the Maple Eagle mine, the sale proceeds contemplated under this

agreement were not sufficient to meaningfully extend the Debtor’s operating runway.

       14.     The Debtors were able to obtain short-term bridge loans from existing lenders and

Murray Energy, on 12 occasions since November in an aggregate amount of approximately $25

million, approximately $21 million of which was funded on a priority, first-out basis.


                                                  5
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                              Document     Page 212 of 222



Additionally, Javelin Global provided incremental liquidity by agreeing to advance above their

contractual rates beginning in September. These financings provided the Debtors with much

needed time to explore strategic alternatives and potential restructuring paths, effectively financed

the Debtor’s critical expenses, including costs related to idling Maple Eagle and Oak Grove mines,

and allowed the Debtors to negotiate a comprehensive DIP financing package and a restructuring

support agreement. Although these bridge loans only provided liquidity for a week or two at a

time and were not sufficient to resume mining operations, they were crucial to preserve the value

of the Debtors’ assets and provide time to reach a restructuring agreement.

III.   The DIP Sizing Process

       15.     At the same time, the Debtors, with the assistance of Alvarez & Marsal North

America, LLC (“A&M”), analyzed potential liquidity needs in the event that the Debtors needed

to file for chapter 11 protection. Evercore reviewed the DIP sizing analysis prepared by the

Debtors and A&M. This analysis accounted for the potential payment of certain prepetition claims

of taxes, employee benefits, and critical vendors to avoid irreparable harm as a result of a chapter

11 filing, as well as professional fees and other anticipated administrative expenses. Based on the

13-week cash flow forecast and the DIP sizing analysis, the Debtors, in consultation with Evercore

and their other advisors, determined that they would require total incremental liquidity of

approximately $50 million (in addition to amounts provided under the Postpetition Javelin Facility

(as defined below)) to operate postpetition, including resumption of mining operations at Oak

Grove. Evercore relied on this information in its conversations with potential financing providers.

IV.    The Debtors’ Efforts to Find Financing.

       A.      The Marketing Process.

       16.     The Debtors recognized from the outset that it would be particularly difficult to

secure third-party DIP financing because time was limited, essentially all of the Debtors’ material


                                                 6
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                               Document     Page 213 of 222



assets were encumbered by existing liens under their prepetition funded debt, and their prepetition

lenders indicated that they would not consent to a “priming” DIP financing provided by a third

party. Thus, to obtain third-party DIP financing, Evercore and the Debtors believed the Debtors

might need to engage in a risky and costly “priming” fight or valuation dispute with their

prepetition lenders upon the commencement of these chapter 11 cases. Further, regardless of

prospects of success, the expense and disruption associated with complex litigation on the first day

would seriously jeopardize the Debtors’ reorganization efforts, as already strained liquidity would

be required to fund such a fight.

        17.     Notwithstanding these concerns about a priming DIP, the Debtors engaged not only

in good faith, arm’s-length negotiations with their prepetition lenders, but also with parties outside

of the existing capital structure.

        18.     In December 2019, at the direction of the Debtors, Evercore commenced a

marketing process for possible DIP financing alternatives, including by reaching out to third-party

financing sources. As part of these efforts, Evercore contacted 18 parties total, including five

commercial banks and 13 institutional lenders. Of these 18 third-party financing sources, three

parties executed non-disclosure agreements (“NDAs”) and received access to non-public

information, including DIP marketing materials. The fifteen parties that declined to sign an NDA

cited various reasons, including concerns about the industry in general, timeframe constraints, and

overall investment selectivity. None of the third-party financing sources indicated a willingness to

provide the Debtors with new money financing on an unsecured, junior-lien, or pari passu basis.

        19.     One of the three NDA signatories declined to continue in the diligence process

shortly after signing its NDA. Evercore conducted several follow-up calls with the other two

potential financing sources and provided them with revised DIP sizing estimates as the Debtors’




                                                  7
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                Desc Main
                              Document     Page 214 of 222



view of liquidity and operating plan evolved over time. Despite several follow up calls by

Evercore that facilitated diligence, no financing proposals were received from any third parties.

       20.     The Debtors received a financing proposal from a third party that finances certain

of the Debtors’ mining equipment, however, the total amount of new money contemplated under

that proposal was significantly less than what was required, and that third party was committing

to only a small portion of the proposed funding, thereby requiring participation from other

financing sources.

       21.     Given the lack of actionable third-party financing proposals, the Debtors largely

focused their efforts on financing proposals from their existing prepetition lenders and the MEC

Debtors. As part of these discussions, the Debtors focused on a DIP term loan to be made by certain

prepetition term loan lenders and the MEC Debtors as well as a postpetition facility by Javelin

Global. In January 2020, certain prepetition lenders, the MEC Debtors, and Javelin Global agreed

to negotiate the terms of a restructuring support agreement.

       22.     The Debtors’ prepetition lenders and the MEC Debtors (collectively, the “DIP

Lenders”) worked constructively with the Debtors and agreed to a postpetition financing package

that (i) injects much needed liquidity into the Debtors’ business through (a) $28.9 million of new

money senior DIP term loans and (b) $18.2 million of new money junior DIP term loans and (ii)

rolls up, on terms substantially consistent with respective prepetition terms, $21.5 million of

prepetition bridge loan obligations, which provided interim liquidity to negotiate the restructuring

in the weeks leading up to the petition date, into the senior DIP facility. The DIP facilities were

the Debtors’ only viable source of postpetition funding and no other or better alternative was

reasonably attainable under the circumstances. Likewise, Javelin Global actively negotiated with




                                                 8
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48               Desc Main
                              Document     Page 215 of 222



the Debtors and their prepetition lenders concerning both the terms of an overall restructuring and

the Postpetition Javelin Facility, as discussed further herein.

       B.      The DIP Facilities.

       23.     The Debtors engaged in good faith, arm’s-length negotiations with the DIP Lenders

and Javelin Global with respect to funding these chapter 11 cases. As part of the financing

package, the parties focused on the ultimate DIP sizing, including the amount necessary to avoid

irreparable harm and to put the Debtors on a path to financial and operational stability. It became

evident through negotiations that a two-facility structure would accommodate various DIP

Lenders’ ability to commit financing and would be needed to obtain a holistic solution to fund

these chapter 11 cases. Accordingly, DIP Lenders (including MC Southwork) ultimately

committed to finance these cases through a new money $28.9 million senior DIP term loan facility

while Murray Energy committed a $18.2 million junior DIP term loan facility. The DIP facilities

are an integral part of the Debtors’ Restructuring Support Agreement, which provides a framework

within which the Debtors can effect a Restructuring of their capital structure and resume mining

operations at Oak Grove.

       24.     The negotiations with both the senior DIP lenders, Javelin Global, and the junior

DIP lenders regarding a DIP term loan were vigorous. Over the course of several weeks, the

parties exchanged numerous term sheets and mark-ups, each with significant changes to the

material terms of the proposals. Through these negotiations, the terms of the DIP facilities

improved to the benefit of the Debtors. The DIP facilities include various fees and postpetition

liens, which were expressly required by the DIP Lenders and Javelin Global as a condition to

provide the DIP facilities and are an integral component of the financing package. All interest and

fees related to the senior and junior DIP facilities are payable-in-kind only, improving liquidity

during the case and reducing the amount of new money financing needed. These fees and liens


                                                  9
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 216 of 222



were each subject to good faith, arm’s length negotiations. Given the financial and operating

condition of the Debtors, the timing, cost, and risk of administering these chapter 11 cases, and the

Debtors’ liability profile, I believe these fees are reasonable, from a financial point of view, under

the circumstances.

       25.     The DIP facilities (like the Restructuring Support Agreement) are expressly linked

to certain case milestones. These milestones provide a structure for the Debtors’ anticipated

chapter 11 process, which will allow the parties to develop a comprehensive solution for the

Debtors’ liabilities. The milestones were negotiated by the DIP Lenders as a condition to providing

the DIP facilities and were a critical inducement for the DIP Lenders in providing the Debtors with

the cash necessary to operate their business and fund these cases. The Debtors negotiated with

respect to these milestones and believe they provide them the Debtors with adequate time to

implement a restructuring.

       26.     The DIP facilities are critical to the Debtors’ ability to fund operations and pay the

administrative costs of these chapter 11 cases, and also provide the Debtors with sufficient liquidity

to operate their business without creating a value-destructive “priming” or valuation dispute at the

outset of these chapter 11 cases. The Debtors did not have any other credible financing proposals.

Given the financial and operating condition of the Debtors, I believe the DIP facilities, including

the milestones, fees, and liens included therein, are appropriate and reasonable, from a financial

point of view, and are the only viable source of postpetition financing reasonably attainable in

these circumstances. Moreover, I believe that the DIP facilities are an essential component to

funding the Debtors and providing a path to emergence and are critical to reassure customers and

vendors, and protect operations.




                                                 10
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                              Document     Page 217 of 222



       C.      The Postpetition Javelin Facilities

       27.     The Debtors’ Restructuring Support Agreement contemplates the entry into

additional coal sale contracts relating to Javelin Global’s postpetition purchase and marketing of

coal (the “Postpetition Javelin Prepaid Facility” and the “Postpetition Javelin Advance Facility,”

collectively, the “Postpetition Javelin Facility”). The Postpetition Javelin Facility will provide the

Debtors with liquidity in connection with ongoing purchase and sale of coal from each mine by

Javelin Global and is a critical component to resuming operations at Oak Grove. In connection

with the Postpetition Javelin Facility, and as provided for in the documentation governing the

global resolution negotiated by all the relevant stakeholders, $5 million of the prepetition

obligations arising under the Prepayment Facility will be converted into postpetition obligations

arising under the Postpetition Javelin Prepaid Facility. The remaining claims under the Javelin

Global prepetition facilities shall only recover to the extent of proceeds from the liquidation of

collateral owned by Javelin Global. In connection with the Postpetition Javelin Advance Facility,

Javelin Global will purchase coal extracted from Oak Grove after the Petition Date in advance,

giving rise to obligations in connection therewith. Javelin Global will also remain the exclusive

marketer for Oak Grove, giving rise to related obligations.

       28.     Entering into, and performing under, the Postpetition Javelin Facility represents a

core and critical part of the Debtors’ operations. The incremental liquidity provided by the

Postpetition Javelin Facility is needed by the Debtors at the outset of these chapter 11 cases.

       29.     The Debtors and their advisors, including Evercore, determined that continuing

under the Debtors’ prepetition relationship with Javelin Global at Oak Grove will allow the

Debtors to earn revenue and continue to operate the mining complex. At the same time, entry into

the Postpetition Javelin Facility will allow the Debtors to avoid the substantial expense and delay

that would come with terminating their relationship with Javelin Global and instead locating and


                                                 11
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document     Page 218 of 222



negotiating with a new customer. The Debtors negotiated the Postpetition Javelin Facility with

Javelin Global in good faith, at arm’s-length, and with the assistance of their respective advisors,

and the Debtors believe that they have obtained the best outcome under the circumstances.

V.     The DIP Financing Is The Best Postpetition Financing Arrangement Available to
       the Debtors.

       30.     The proposed DIP financing and entry into the Javelin Postpetition Facility

preserves the Debtors’ enterprise value by providing the Debtors with access to significant and

crucial liquidity at the outset of these chapter 11 cases. It allows the Debtors to continue operations

with minimal disruption and provide new money to adequately fund these chapter 11 cases.

       31.     In addition to providing the Debtors with incremental liquidity, the DIP facilities

are fundamental to the global restructuring of the Debtors, will provide access to the use of cash

collateral on a consensual basis, and will allow the Debtors to fund the continued operation of their

businesses in the ordinary course during the case.

       32.     In sum, it is my professional opinion that the terms of the DIP facilities and the

Javelin Postpetition Facility are reasonable, from a financial point of view, under the circumstances

and were the product of good faith, arm’s length negotiations, and that no other or better financing

arrangement was reasonably attainable.


                            [Remainder of page intentionally left blank]




                                                  12
Case 1:20-bk-10390      Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                 Desc Main
                             Document     Page 219 of 222



       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.



 Dated: February 12, 2020                         /s/ Gregory Berube
                                                  Gregory Berube
                                                  Senior Managing Director
                                                  Evercore Group L.L.C.
                                                  Proposed Financial Advisor to the Debtors
Case 1:20-bk-10390        Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                  Desc Main
                               Document     Page 220 of 222



                                              Exhibit E

                CASH COLLATERAL / POSTPETITION FINANCING CHECKLIST
The Debtor, through a separately filed motion, agreed order or stipulation, has requested the
approval of cash collateral or postpetition financing or both. Attached to the motion as Exhibits B
and C is a true and correct copy of the agreement for use of cash collateral or postpetition financing,
which contains the following provisions:

       Page No.         Line No.     Description of Provision
                        If
                        applicable
                                     (1) Cross-collateralization clauses (i.e., clauses that secure the
                                     repayment of prepetition debt with postpetition assets in which
  󠄀                                  the secured lender would not otherwise have a security interest
                                     by virtue of its prepetition security agreement or applicable
                                     law.)
       Senior   DIP     Interim      (2) Roll-up clauses (i.e., clauses that provide for the use of
  x    Term Sheet at    Order at ¶ property of the estate or the proceeds of a postpetition loan to
       4–5              (1)(a)
                                     make cash payments on prepetition debt).
       Senior   DIP     Interim      (3) Provisions or findings of fact that release, waive, or limit
  x    Term Sheet at    Order at ¶¶ any claim or other cause of action belonging to the estate or the
       25, 28           D(a)(i), 22,
                        39, 41
                                     trustee, including but not limited to (4), (5), (6), and (7) below:
                                  (4) the release, waiver, or limitation of claims or other causes
                                  of action against any secured creditor without first giving
  󠄀                               parties in interest at least seventy-five (75) days from the entry
                                  of the interim order and the creditors’ committee, if appointed,
                                  at least sixty (60) days from the date of its appointment to
                                  investigate such matters;
       Senior   DIP Interim       (5) the release, waiver or limitation of claims or other causes of
  x    Term Sheet at Order at ¶¶ action against any secured creditor for alleged prepetition torts
       25, 28        D(a)(i), 22,
                     39, 41
                                  or breaches of contract;
  󠄀                                (6) the waiver of avoidance actions under the Code; or
  󠄀                                (7) any modification of the statute of limitations or other
                                   deadline to commence an action.
       Senior     DIP Interim      (8) Provisions or findings of fact that determine the validity,
  x    Term Sheet at Order at ¶ D. enforceability, priority, or amount of a claim that arose before
       28; Junior DIP
       Term Sheet at
                                   the commencement of the case, or of any lien securing the
       45                          claim.
       Senior     DIP Interim      (9) Provisions that grant a lien on property of the estate that is
  x    Term Sheet at Order at ¶ not otherwise subject to a lien, grant a junior lien on property
       11–12          6(a), 6(d)
                                   of the estate that is subject to a lien, or create a lien senior or
                                   equal to any existing lien without the consent of that lienholder.
  x    Senior     DIP Interim      (10) Provisions that release, waive or limit any right under §
       Term Sheet at Order at ¶ 506(c) of the Code.
       26; Junior DIP   29, 30
Case 1:20-bk-10390       Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48                   Desc Main
                              Document     Page 221 of 222


      Term Sheet at
      44
  󠄀                            (11) A budget that does not provide for the payment of all
                               accrued and unpaid administrative expense claims.
  x   Senior   DIP Interim     (12) Provisions that release, waive or limit any right under
      Term Sheet at Order at ¶ §552(b) of the Code.
      26; Junior DIP   29, 30
      Term Sheet at
      44
      Senior     DIP   Interim       (13) Provisions that grant a lien on any claim or cause of action
  x   Term Sheet at    Order at ¶    arising under §§ 544, 545, 547, 548, 549, 553(b), 723(a), or
      11–12            6(a), 6(d)
                                     727(a) of the Code.
  x   Senior     DIP   Interim       (14) Provisions that provide disparate treatment with regard to
      Term Sheet at    Order at ¶ 26 professional fee carveouts for the professionals retained by a
      13–15;
      See Junior DIP
                                     creditors’ committee from that provided for the professionals
      Term Sheet at                  retained by the debtor.
      42
  x   Senior     DIP   Interim         (15) Provisions that prime administrative expenses of the kind
      Term Sheet at    Order at ¶      described in § 503(b) or 507(a) of the Code.
      25–26            F(vi), 10
                                       (16) Provisions that waive or modify any entity’s authority or
                                       right to file a plan or seek an extension of time in which the
  󠄀                                    debtor has the exclusive right to file a plan or otherwise operate
                                       to divest the debtor of any discretion in the administration of
                                       the estate or limit access to the court to seek any relief under
                                       other applicable provisions of law.
      Senior   DIP                     (17) Provisions that establish deadlines for filing a plan of
  x   Term Sheet at                    reorganization, for approval of a disclosure statement, for a
      Annex B
                                       hearing on confirmation, or for entry of a confirmation order.
  x   Senior     DIP   Interim         (18) Provisions providing for the indemnification of any entity.
      Term Sheet at    Order at ¶ 24
      27; Junior DIP
      Term Sheet at
      45;
  x   Senior     DIP   Interim         (19) Provisions waiving or modifying provisions of the Code or
      Term Sheet at    Order at ¶ 13   applicable Rules relating to the automatic stay.
      24–25
                       Interim       (20) Provisions that waive or modify the applicability of
  x                    Order at ¶    nonbankruptcy law relating to the perfection of a lien on
                       6(a)
                                     property of the estate, or on the foreclosure or other
                                     enforcement of the lien.
                       Interim       (21) Provisions that waive or modify the debtor’s right to move
  x                    Order at ¶ 16 for a court order pursuant to § 363(c)(2)(B) of the Code
                                     authorizing the use of cash collateral or § 364 of the Code to
                                     obtain credit.
                                     (22) Provisions that grant a lien in an amount in excess of the
  󠄀                                  dollar amount of cash collateral authorized under the applicable
                                     cash collateral order.
Case 1:20-bk-10390   Doc 44 Filed 02/12/20 Entered 02/12/20 14:34:48        Desc Main
                          Document     Page 222 of 222



  󠄀                          (23) Findings of fact on matters extraneous to the approval
                             process.
  󠄀                          (24) Provisions that bar the debtor from future bankruptcy
                             filings.
